EXHIBIT 10.1

 

Confidential treatment has been requested for portions of this exhibit pursuant
to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. The copy filed
herewith omits the information subject to the confidentiality request. Omissions
are designated as [**]. A complete version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

AMENDMENT AGREEMENT, dated as of May 16, 2013 (this “Amendment”), relating to
the Term Loan Credit Agreement dated as of March 21, 2013, (as amended,
restated, supplemented or otherwise modified prior to the date hereof, the
“Existing Credit Agreement”), by and among SUPERVALU INC. (the “Borrower”), the
other Loan Parties, GOLDMAN SACHS BANK USA, as administrative agent (in such
capacity, the “Administrative Agent”) and as collateral agent (the “Collateral
Agent”), and the LENDERS listed on the signature pages hereto.  Capitalized
terms used herein without definition shall have the same meanings herein as set
forth in the Restated Credit Agreement (as defined below).

 

RECITALS

 

WHEREAS, pursuant to the Existing Credit Agreement, the lenders thereunder have
extended credit to the Borrower;

 

WHEREAS, the Borrower and the undersigned Lenders desire that the Existing
Credit Agreement be amended and restated in the form of the Amended and Restated
Term Loan Credit Agreement attached hereto as Exhibit A (the “Restated Credit
Agreement”) to, among other things, provide for a new tranche of term loans
thereunder (the “New Term Loans”), which term loans will refinance the Loans
outstanding under and as defined in the Existing Credit Agreement and which,
except as modified hereby, will have the same terms as the existing Loans under
and as defined in the Existing Credit Agreement;

 

WHEREAS, on the Restatement Date (as defined below), (a) the Borrower shall
borrow New Term Loans in an aggregate principal amount of $1,500,000,000 having
the terms set forth for Loans (under and as defined in the Restated Credit
Agreement) (the “New Term Loan Facility”) and (b) the Borrower shall use the
proceeds of the New Term Loan Facility, together with cash on hand of the
Borrower, if necessary, (i) to repay in full all outstanding Loans under and as
defined in the Existing Credit Agreement, (ii) to pay all accrued and unpaid
interest, premiums, indemnities, cost reimbursements and other obligations in
respect of the outstanding Loans under and as defined in the Existing Credit
Agreement and (iii) to pay fees and expenses incurred in connection with the
foregoing; and

 

WHEREAS, the Lenders set forth on Schedule A hereto (the “New Term Loan
Lenders”) are willing to make New Term Loans under the New Term Loan Facility to
the Borrower on the Restatement Date.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

SECTION I. TERM LOANS

 

Each New Term Loan Lender agrees, severally and not jointly, to make, on the
Restatement Date, a New Term Loan to the Borrower as set forth in
Section 2.01(a) of the

 

--------------------------------------------------------------------------------


 

Restated Credit Agreement.  The proceeds of the New Term Loans are to be used by
the Borrower solely for the purposes set forth in the Restated Credit
Agreement.  For the avoidance of doubt, from and after the Restatement Date,
references in the Restated Credit Agreement to the “Loans” shall include the New
Term Loans made by the New Term Loan Lenders to the Borrower on the Restatement
Date and shall exclude the Loans (as defined in the Existing Credit Agreement)
made by the Lenders (as defined in the Existing Credit Agreement) prior to the
Restatement Date.

 

SECTION II. AMENDMENT AND RESTATEMENT OF EXISTING CREDIT AGREEMENT

 

Each of the undersigned parties hereto agrees that the Existing Credit Agreement
shall be amended and restated on the Restatement Date, such that on the
Restatement Date the terms set forth in Exhibit A hereto shall replace the terms
of the Existing Credit Agreement.  As used in the Restated Credit Agreement, the
terms “Agreement”, “this Agreement”, “herein”, “hereinafter”, “hereto”,
“hereof”, and words of similar import shall, unless the context otherwise
requires, mean, from and after the replacement of the terms of the Existing
Credit Agreement by the terms of the Restated Credit Agreement, the Restated
Credit Agreement.  On and after the Restatement Date, each reference to the
Existing Credit Agreement in any Loan Document (or any schedule, exhibit or
annex thereto) shall be deemed to be a reference to the Restated Credit
Agreement.  This Amendment shall constitute a “Loan Document” for all purposes
of the Restated Credit Agreement and the other Loan Documents.  As used herein,
“Joint Lead Arrangers” means Credit Suisse Securities (USA) LLC and Goldman
Sachs Bank USA, in their respective capacities as joint lead arrangers for this
Amendment.  Schedules 3.06, 3.08(c), 3.13, 3.21(a), 6.01 and 6.03 and Exhibit N
of the Existing Credit Agreement are hereby amended and restated in the form set
forth on Schedule B hereto, and, as so amended and restated, shall be Schedules
3.06, 3.08(c), 3.13, 3.21(a), 6.01 and 6.03 and Exhibit N of the Restated Credit
Agreement.  Schedule 3.27 included in Schedule B hereto shall be a new Schedule
3.27 of the Restated Credit Agreement.

 

SECTION III. CONDITIONS TO EFFECTIVENESS

 

The effectiveness of this Amendment (and the amendment and restatement of the
Existing Credit Agreement provided for herein) and the obligations of the New
Term Loan Lenders to make New Term Loans under the New Term Loan Facility shall
be subject to the following conditions precedent (the date of satisfaction of
such conditions being referred to herein as the “Restatement Date”):

 

A.            Execution.  The Administrative Agent shall have received a
counterpart of this Amendment, executed and delivered by a duly authorized
officer of the Borrower, the other Loan Parties, each of the New Term Loan
Lenders, the Administrative Agent and the Collateral Agent; and

 

B.            Satisfaction of Conditions in Restated Credit Agreement.  Each of
the conditions in Section 4.01 of the Restated Credit Agreement shall have been
satisfied.

 

2

--------------------------------------------------------------------------------


 

SECTION IV. REAFFIRMATION

 

A.            Each Loan Party hereby acknowledges receipt of a copy of the
Restated Credit Agreement and hereby consents to the Restated Credit Agreement
and each of the transactions contemplated thereby and hereby confirms its
respective guarantees (in the case of the Guarantors), pledges, grants of
security interests and other obligations, as applicable, under and subject to
the terms of each of the Loan Documents to which it is party, and agrees that,
notwithstanding the effectiveness of the Restated Credit Agreement or any of the
transactions contemplated thereby, such guarantees (in the case of the
Guarantors), pledges, grants of security interests and other obligations, and
the terms of each of the Loan Documents to which it is a party, are not impaired
or adversely affected in any manner whatsoever and shall continue to be in full
force and effect and shall continue to secure all the Obligations, as amended,
increased and/or extended pursuant to the Restated Credit Agreement including,
without limitation, the New Term Loans funded on the Restatement Date.  Each
Loan Party further confirms that each Loan Document to which it is a party is
and shall continue to be in full force and effect and the same are hereby
ratified and confirmed in all respects.

 

B.            Each Guarantor acknowledges and agrees that (i) notwithstanding
the conditions to effectiveness set forth in this Amendment, such Guarantor is
not required by the terms of the Existing Credit Agreement or any other Loan
Document to consent to the amendments to the Existing Credit Agreement effected
pursuant to this Amendment and (ii) nothing in the Restated Credit Agreement,
this Amendment or any other Loan Document shall be deemed to require the consent
of such Guarantor to any future amendments to the Restated Credit Agreement.

 

SECTION V. MISCELLANEOUS

 

A.            Expenses and Indemnity.  The Borrower agrees to pay all reasonable
out-of-pocket costs and expenses incurred by the Administrative Agent and the
Joint Lead Arrangers in connection with this Amendment and any other documents
prepared in connection herewith, in each case to the extent required by
Section 9.05 of the Restated Credit Agreement.  The Borrower hereby confirms
that the indemnification provisions set forth in Section 9.05 of the Restated
Credit Agreement shall apply to this Amendment and such losses, claims, damages,
liabilities, costs and expenses (as more fully set forth therein as applicable)
which may arise herefrom or in connection herewith.

 

B.            Limitation of Amendment.  The terms, provisions and conditions of
the Restated Credit Agreement and the other Loan Documents shall be in full
force and effect and nothing herein shall be deemed to entitle the Borrower to a
further consent to, or a further waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Restated Credit Agreement or any other Loan Document in similar or
different circumstances.

 

C.            Authorization of Administrative Agent and Collateral Agent.  Each
undersigned Lender hereby authorizes the Administrative Agent and the Collateral
Agent to execute an amendment to the Intercreditor Agreement to the extent
necessary to reflect the amendments to the Existing Credit Agreement effected
pursuant to this Amendment, including, without limitation, the change to the
definition of “Incremental Loan Amount”.

 

3

--------------------------------------------------------------------------------


 

D.            Consent.  Each Lender that delivers an executed counterpart of
this Amendment on or prior to the Restatement Date hereby consents to this
Amendment and the transactions contemplated hereby.

 

E.            Headings.  Section and Subsection headings used herein are for
convenience of reference only, are not part of this Amendment and are not to
affect the construction of, or be taken into consideration in interpreting, this
Amendment.

 

F.            APPLICABLE LAW.  THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE)
BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES
(OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW).

 

G.            Submission to Jurisdiction.  The Borrower and each other Loan
Party hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any New York State court or Federal
court of the United States of America sitting in New York County, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Amendment, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Amendment shall affect any right that the Administrative Agent,
the Collateral Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Amendment or the other Loan Documents against the
Borrower or its properties in the courts of any jurisdiction if required to
realize upon the Collateral as determined in good faith by the Person bringing
such action or proceeding.

 

H.            Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AMENDMENT.  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT AND THE OTHER LOAN
DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

I.             Counterparts.  This Amendment may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but

 

4

--------------------------------------------------------------------------------


 

all of which when taken together shall constitute a single contract.  Delivery
of an executed counterpart of a signature page of this Amendment by telecopy or
via other electronic means satisfactory to the Administrative Agent shall be
effective as delivery of a manually executed counterpart of this Amendment.

 

 [REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

SUPERVALU INC.

 

 

 

 

 

By:

/s/ Sherry Smith

 

 

Name:

Sherry M. Smith

 

 

Title:

Executive Vice President and Chief

 

 

 

Financial Officer

 

[Signature to Amendment Agreement]

 

--------------------------------------------------------------------------------


 

 

ADVANTAGE LOGISTICS — SOUTHEAST, INC.
BUTSON’S ENTERPRISES, INC.
EASTERN REGION MANAGEMENT CORP.
FF ACQUISITION, L.L.C.
FOODARAMA LLC
RICHFOOD HOLDINGS, INC.
RICHFOOD, INC.
RICHFOOD PROCUREMENT, L.L.C.
SCOTT’S FOOD STORES, INC.
SFW HOLDING CORP.
SFW LICENSING CORP.
SHOP ‘N SAVE ST. LOUIS, INC.
SHOP ‘N SAVE WAREHOUSE FOODS, INC.
SHOPPERS FOOD WAREHOUSE CORP.
SUPER RITE FOODS, INC.
SUPERMARKET OPERATORS OF AMERICA INC.
SUPERVALU HOLDINGS, INC.
SUPERVALU HOLDINGS — PA LLC

By: SUPERVALU Holdings, Inc., its sole member

SUPERVALU PHARMACIES, INC.

SUPERVALU TRANSPORTATION INC.
SUPERVALU TTSJ, INC.
SVH REALTY, INC.
W. NEWELL & CO., LLC

 

By:

 

 

 

/s/ Sherry Smith

 

 

Name: Sherry M. Smith

 

 

Title: Vice President

 

[Signature to Amendment Agreement]

 

--------------------------------------------------------------------------------


 

 

CHAMPLIN 2005 L.L.C.

 

By: SUPERVALU INC., its sole

 

member

 

 

 

By:

 

 

 

/s/ Sherry Smith

 

 

Name: Sherry M. Smith

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

SAVE-A-LOT TYLER GROUP, LLC

 

 

 

 

 

 

 

By:

/s/ Sherry Smith

 

 

Name: Sherry M. Smith

 

 

Title: Senior Vice President, Finance, Treasurer

 

[Signature to Amendment Agreement]

 

--------------------------------------------------------------------------------


 

 

MORAN FOODS, LLC

 

 

 

 

 

By:

/s/ Richie Casteel

 

 

Name: Ritchie Casteel

 

 

Title: Chief Executive Officer

 

[Signature to Amendment Agreement]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as Administrative Agent and Collateral Agent

 

 

 

 _

By:

/s/ Robert Ehudin

 

 

Robert Ehudin

 

 

Authorized Signatory

 

[Signature to Amendment Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a New Term Loan Lender

 

 

 

 _

By:

/s/ William O’Daly

 

 

Name: William O’Daly

 

 

Title: Authorized Signatory

 

 

 

 _

By:

/s/ Michael D’Onofrio

 

 

Name: Michael D’Onofrio

 

 

Title: Authorized Signatory

 

[Signature to Amendment Agreement]

 

--------------------------------------------------------------------------------


 

Schedule A to Amendment Agreement

 

Commitments

 

New Term Lender

 

New Term Loan
Commitment

 

Credit Suisse AG, Cayman Islands Branch

 

$

1,500,000,000

 

Total

 

$

1,500,000,000

 

 

--------------------------------------------------------------------------------


 

Schedule B to Amendment Agreement

 

(See attached.)

 

--------------------------------------------------------------------------------


 

SCHEDULE B TO AMENDMENT AGREEMENT

 

This document constitutes the Schedule B referred to in the AMENDMENT AGREEMENT
(the “Amendment”) dated as of May 16, 2013, among SUPERVALU INC., a Delaware
corporation (the “Borrower”), the Guarantors (as defined in the Agreement
referred to below) party hereto, the Lenders party hereto and GOLDMAN SACHS BANK
USA (“Goldman Sachs”), as administrative agent (in such capacity, including any
successor thereto, the “Administrative Agent”) and as collateral agent (in such
capacity, including any successor thereto, the “Collateral Agent”) for the
Lenders and Credit Suisse AG, Cayman Islands Branch, as New Term Loan Lender,
and contains information referenced in the Agreement, including certain
disclosures and exceptions to the representations and warranties of the Borrower
and Guarantors made in the AMENDED AND RESTATED TERM LOAN CREDIT AGREEMENT
(“Agreement”) dated as of May 16, 2013, among the Borrower, the Guarantors, the
Administrative Agent and the Collateral Agent.  Capitalized terms used in these
Schedules but not otherwise defined herein shall have the same meanings ascribed
to such terms in the Agreement.

 

The numbered sections and subsections referenced in these Schedules correspond
to the numbered sections and subsections of the Agreement.  The headings in
these Schedules are for reference purposes only.  Any matter disclosed in any
section or subsection of these Schedules shall be deemed to respond to the
related section or subsection of the Agreement and any other sections or
subsections of the Agreement or these Schedules where the applicability of such
disclosure is reasonably discernible, even if there is no cross-reference in
such section or sub-section to such other sections or subsections.  To the
extent a disclosure in these Schedules makes reference to or describes a
provision of any agreement or other document, such reference or description is
qualified in its entirety by the actual terms and provisions of such agreement
or other document.  Agreements and documents referenced within an agreement or
document disclosed herein shall not be deemed to be disclosed pursuant to these
Schedules unless specifically referred to in these Schedules.

 

The fact that any item of information is disclosed in these Schedules shall not
be construed as an admission of liability with respect to the matters covered by
such information.  No implication should be drawn that any information provided
in these Schedules is necessarily material or otherwise required to be
disclosed, or that the inclusion of such information establishes or implies a
standard of materiality, a standard for what is or is not a Material Adverse
Effect or any other standard contrary to that set forth in the Agreement.  No
disclosure in these Schedules relating to any possible breach, violation of, or
noncompliance with, any Law or contract or other topic to which such disclosure
is applicable shall be construed as an admission or indication that any such
breach, violation or noncompliance exists or has actually occurred.  These
Schedules are qualified in their entirety by reference to the specific
provisions of the Agreement and the representations, warranties, covenants and
agreements to which the disclosures herein pertain and to the extent these
Schedules modify such representations, warranties, covenants or agreements of
the Borrowers and the Guarantors, it shall become a part of and be read together
with the representations, warranties, covenants or agreements of the Borrowers
and the Guarantors contained in the Agreement.

 

The information contained herein is in all events subject to Section 9.16 of the
Agreement.

 

--------------------------------------------------------------------------------


 

Schedule 3.06

 

Litigation

 

·                  In September 2008, a class action complaint was filed against
the Company, as well as International Outsourcing Services, LLC
(“IOS”), Inmar, Inc., Carolina Manufacturer’s Services, Inc., Carolina Coupon
Clearing, Inc. and Carolina Services, in the United States District Court in the
Eastern District of Wisconsin. The plaintiffs in the case are a consumer goods
manufacturer, a grocery co-operative and a retailer marketing services company
who allege on behalf of a purported class that the Company and the other
defendants (i) conspired to restrict the markets for coupon processing services
under the Sherman Act and (ii) were part of an illegal enterprise to defraud the
plaintiffs under the Federal Racketeer Influenced and Corrupt Organizations Act.
The plaintiffs seek monetary damages, attorneys’ fees and injunctive relief. The
Company intends to vigorously defend this lawsuit, however all proceedings have
been stayed in the case pending the result of the criminal prosecution of
certain former officers of IOS.

 

·                  In December 2008, a class action complaint was filed in the
United States District Court for the Western District of Wisconsin against the
Company alleging that a 2003 transaction between the Company and C&S Wholesale
Grocers, Inc. (“C&S”) was a conspiracy to restrain trade and allocate markets. 
In the 2003 transaction, the Company purchased certain assets of the Fleming
Corporation as part of Fleming Corporation’s bankruptcy proceedings and sold
certain assets of the Company to C&S which were located in New England. Since
December 2008, three other retailers have filed similar complaints in other
jurisdictions.  The cases have been consolidated and are proceeding in the
United States District Court for the District of Minnesota.  The complaints
allege that the conspiracy was concealed and continued through the use of
non-compete and non-solicitation agreements and the closing down of the
distribution facilities that the Company and C&S purchased from each other. 
Plaintiffs are seeking monetary damages, injunctive relief and attorneys’ fees. 
On July 5, 2011, the District Court granted the Company’s Motion to Compel
Arbitration for those plaintiffs with arbitration agreements and plaintiffs
appealed.   On July 16, 2012, the District Court denied plaintiffs’ Motion for
Class Certification and on January 11, 2013, the District Court granted the
Company’s Motion for Summary Judgment and dismissed the case regarding the
non-arbitration plaintiffs. Plaintiffs have appealed these decisions. On
February 12,  2013, the 8th Circuit reversed the District Court decision
requiring plaintiffs with arbitration agreements to arbitrate and the Company
filed a Petition with the 8th Circuit for an En Banc Rehearing.

 

Sch. 3.06 - 1

--------------------------------------------------------------------------------


 

Schedule 3.08(c)

 

Leases

 

[**]

 

--------------------------------------------------------------------------------

** Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 

Sch. 3.08(c) - 1

--------------------------------------------------------------------------------


 

Schedule 3.13

 

Subsidiaries; Other Equity Investments

 

[**]

 

--------------------------------------------------------------------------------

** Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 

Sch. 3.13 - 1

--------------------------------------------------------------------------------


 

Schedule 3.21(a)

 

Demand Deposit Accounts

 

(See attached)

 

[**]

 

--------------------------------------------------------------------------------

** Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 

Sch. 3.21(a) - 1

--------------------------------------------------------------------------------


 

Schedule 3.27

 

[**]

 

--------------------------------------------------------------------------------

** Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 

 

Sch. 3.27 - 1

--------------------------------------------------------------------------------


 

Schedule 6.01

 

Existing Liens

 

 

 

State

 

Debtor

 

Secured Party

 

Filing Information

 

Collateral

 

 

 

 

 

 

 

 

 

 

 

1.

 

VA

 

FF Acquisition, L.L.C.

 

American Greetings Corporation

 

File No. 10031072883

Filed: 3/10/2010

Lapse Date: 3/10/2015

 

Inventory sold or delivered by Secured Party or its affiliates to Debtor, etc.

 

 

 

 

 

 

 

 

 

 

 

2.

 

MO

 

Shop ‘n Save Warehouse Foods Inc

 

American Bank Note Company, as Agent for the United States Postal Service

 

File No. 4176312

Filed: 6/15/2001

Lapse Date: 6/15/2016

 

Continuation

File No. 20060066189K

Filed: 6/14/2006

 

Continuation

File No. 20110062748B

Filed: 6/7/2011

 

The Consigned Goods are all USPS postage delivered to Consignee for sale to the
public from all establishments maintained by Consignee, including, but not
limited to, First Class postage, etc.

 

 

 

 

 

 

 

 

 

 

 

3.

 

MO

 

Shop ‘N Save Warehouse Foods, Inc.

 

American Greetings Corporation

 

File No. 20100025327C

Filed: 3/10/2010

Lapse Date: 3/10/2015

 

Inventory sold or delivered by Secured Party or its affiliates to Debtor, etc.

 

 

 

 

 

 

 

 

 

 

 

4.

 

OH

 

Shoppers Food Warehouse Corp.

 

American Greetings Corporation

 

File No. OH00140730723

Filed: 3/10/2010

Lapse Date: 3/10/2015

 

Inventory sold or delivered by Secured Party or its affiliates to Debtor, etc.

 

 

 

 

 

 

 

 

 

 

 

5.

 

DE

 

SUPERVALU Inc.

 

Banc of America Leasing & Capital, LLC

 

File No. 20081974151

Filed: 6/10/2008

Lapse Date: 6/10/2013

 

[Specific equipment]

 

 

 

 

 

 

 

 

 

 

 

6.

 

DE

 

SUPERVALU Inc.

 

Banc of America Leasing & Capital, LLC

 

File No. 20081974219

Filed: 6/10/2008

Lapse Date: 6/10/2013

 

[Specific equipment]

 

 

 

 

 

 

 

 

 

 

 

7.

 

DE

 

SUPERVALU Inc.

 

Banc of America Leasing & Capital, LLC

 

File No. 20081996477

Filed: 6/11/2008

Lapse Date: 6/11/2013

 

[Specific equipment]

 

 

 

 

 

 

 

 

 

 

 

8.

 

DE

 

SUPERVALU, Inc.

 

American Color Graphics, Inc.

 

File No. 20082237202

Filed: 6/30/2008

Lapse Date: 6/30/2013

 

[Specific equipment]

 

Sch. 6.01 - 1

--------------------------------------------------------------------------------


 

9.

 

DE

 

SUPERVALU Inc.

 

Banc of America Leasing & Capital, LLC

 

File No. 20082839361

Filed: 8/20/2008

Lapse Date: 8/20/2013

 

[Specific equipment]

 

 

 

 

 

 

 

 

 

 

 

10.

 

DE

 

SUPERVALU Inc.

 

MassMutual Asset Finance LLC

 

File No. 20082840617

Filed: 8/20/2008

Lapse Date: 8/20/2013

 

Secured Party Amendment

File No. 20083388772

Filed: 10/7/2008

 

Secured Party Amendment

File No. 20083394192

Filed: 10/7/2008

 

Partial Assignment

File No. 20083395132

Filed: 10/7/2008

 

Full Assignment

File No. 20083436589

Filed: 10/10/2008

 

[Specific equipment]

 

 

 

 

 

 

 

 

 

 

 

11.

 

DE

 

SUPERVALU Inc

 

Teradata Operations, Inc.

 

File No. 20090427317

Filed: 2/9/2009

Lapse Date: 2/9/2014

 

All products, equipment, etc. acquired from Secured Party and all proceeds, etc.

 

 

 

 

 

 

 

 

 

 

 

12.

 

DE

 

SUPERVALU Inc.

 

National City Commercial Capital Company, LLC

 

File No. 20091208096

Filed: 4/7/2009

Lapse Date: 4/7/2014

 

[Specific equipment]

 

 

 

 

 

 

 

 

 

 

 

13.

 

DE

 

SUPERVALU Inc.

 

National City Commercial Capital Company, LLC

 

File No. 20091208195

Filed: 4/7/2009

Lapse Date: 4/7/2014

 

[Specific equipment]

 

 

 

 

 

 

 

 

 

 

 

14.

 

DE

 

SUPERVALU Inc

 

NCR Corporation

 

File No. 20092513429

Filed: 8/5/2009

Lapse Date: 8/5/2014

 

All products, including without limitations, equipment, components, software,
deliverables and supplies, whether now or hereafter acquired, which are acquired
(directly or indirectly) from NCR Corporation and/or the acquisition of which is
financed by NCR Corporation, and all proceeds.

 

Sch. 6.01 - 2

--------------------------------------------------------------------------------


 

15.

 

DE

 

SUPERVALU Inc.

 

Banc of America Leasing & Capital, LLC

 

File No. 20100447478

Filed: 2/9/2010

Lapse Date: 2/9/2015

 

[Specific equipment]

 

 

 

 

 

 

 

 

 

 

 

16.

 

DE

 

SUPERVALU Inc.

 

American Greetings Corporation

 

File No. 20100806459

Filed: 3/10/2010

Lapse Date: 3/10/2015

 

Inventory sold or delivered by Secured Party or its affiliates to Debtor, etc.

 

 

 

 

 

 

 

 

 

 

 

17.

 

DE

 

SUPERVALU Inc.

 

The Bank of Holland

 

File No. 20102851487

Filed: 8/16/2010

Lapse Date: 8/16/2015

 

Full Assignment

File No. 20102977639

Filed: 8/25/2010

 

[Specific equipment]

 

 

 

 

 

 

 

 

 

 

 

18.

 

DE

 

SUPERVALU Inc.

 

Banc of America Leasing & Capital, LLC

 

File No. 20114575224

Filed: 11/30/2011

Lapse Date: 11/30/2016

 

[Specific equipment]

 

 

 

 

 

 

 

 

 

 

 

19.

 

DE

 

SUPERVALU Inc.

 

Banc of America Leasing & Capital, LLC

 

File No. 20114575240

Filed: 11/30/2011

Lapse Date: 11/30/2016

 

[Specific equipment]

 

 

 

 

 

 

 

 

 

 

 

20.

 

DE

 

SUPERVALU Inc.

 

Nestle Dreyer’s Ice Cream Company

 

File No. 20115000438

Filed: 12/20/2011

Lapse Date: 12/20/2016

 

[Specific consigned products]

 

 

 

 

 

 

 

 

 

 

 

21.

 

DE

 

SUPERVALU Inc.

 

Papyrus-Recycled Greetings, Inc.

 

File No. 20122461111

Filed: 6/26/2012

Lapse Date: 6/26/2017

 

Inventory sold or delivered by Secured Party to Debtor on a scan based trading
and consignment basis, etc.

 

 

 

 

 

 

 

 

 

 

 

22.

 

DE

 

SUPERVALU Inc.

 

Banc of America Leasing & Capital, LLC

 

File No. 20130977810

Filed: 3/14/2013

Lapse Date: 3/14/2018

 

Collateral Amendment

File No. 20131080192

Filed: 3/21/2013

 

[Specific equipment]

 

 

 

 

 

 

 

 

 

 

 

23.

 

DE

 

SUPERVALU Inc.

 

Banc of America Leasing & Capital, LLC

 

File No. 20130977927

Filed: 3/14/2013

Lapse Date: 3/14/2018

 

[Specific equipment]

 

Sch. 6.01 - 3

--------------------------------------------------------------------------------


 

24.

 

MO

 

SUPERVALU Holdings, Inc.

 

American Bank Note Company, as Agent for the United States Postal Service

 

File No. 20050068215M

Filed: 6/29/2005

Lapse Date: 6/29/2015

 

Continuation

File No. 20100060676K

Filed: 6/9/2010

 

The Consigned Goods are all USPS postage delivered to Consignee for sale to the
public from all establishments maintained by Consignee, including, but not
limited to, First Class postage, etc.

 

 

 

 

 

 

 

 

 

 

 

25.

 

MO

 

SUPERVALU Holdings, Inc.

 

American Greetings Corporation

 

File No. 20100025328E

Filed: 3/10/2010

Lapse Date: 3/10/2015

 

Inventory sold or delivered by Secured Party or its affiliates to Debtor, etc.

 

Capital Lease Obligations as of April 20, 2013

 

[**]

 

One or more of the Loan Parties is contingently liable for leases that have been
assigned to various third parties in connection with facility closings and
dispositions.  The Loan Parties could be required to satisfy the obligations
under the leases if any of the assignees are unable to fulfill their lease
obligations.  Due to the wide distribution of the Loan Parties’ assignments
among third parties, and various other remedies available, the Loan Parties
believe the likelihood that the Loan Parties will be required to assume a
material amount of these obligations is remote.

 

PURCHASE AND SALE AGREEMENTS

 

[**]

 

ADDITIONAL ENCUMBRANCES

 

[**]

 

--------------------------------------------------------------------------------

** Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 

Sch. 6.01 - 4

--------------------------------------------------------------------------------


 

Schedule 6.03

 

Existing Indebtedness

 

Part (a):

 

 

 

MATURITY

 

FACE VALUE BALANCE 4/20/2013

 

Secured/Unsecured

SUPERVALU DEBT

 

 

 

 

 

 

 

 

 

 

 

 

 

SVU NOTES PAYABLE:

 

 

 

 

 

 

 

 

 

 

 

 

 

DUE 11/15/14

 

11/15/2014

 

489,890,000.00

 

Unsecured

DUE 5/1/16

 

5/1/2016

 

1,000,000,000.00

 

Unsecured

 

 

 

 

 

 

 

TOTAL SVU NOTES PAYABLE:

 

 

 

1,489,890,000.00

 

 

 

 

 

 

 

 

 

SVU MORTGAGES AND OTHER DEBT:

 

 

 

 

 

 

 

 

 

 

 

 

 

[**]

 

 

 

 

 

 

 

 

 

 

 

 

 

SVU MORTGAGES AND OTHER DEBT:

 

 

 

28,961,146.86

 

 

 

 

 

 

 

 

 

TOTAL COMPANY DEBT

 

 

 

1,518,851,146.86

 

 

 

Part (b):

 

Existing Letters of Credit

 

[**]

 

Commercial Letters of Credit

 

[**]

 

--------------------------------------------------------------------------------

** Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 

Sch. 6.03 - 1

--------------------------------------------------------------------------------


 

Surety Bonds

 

[**]

 

Part (c):

 

Swap Termination Value

 

[**]

 

Part (f):

 

Capital Lease Obligations as of April 20, 2013

 

[**]

 

One or more of the Loan Parties is contingently liable for leases that have been
assigned to various third parties in connection with facility closings and
dispositions.  The Loan Parties could be required to satisfy the obligations
under the leases if any of the assignees are unable to fulfill their lease
obligations.  Due to the wide distribution of the Loan Parties’ assignments
among third parties, and various other remedies available, the Loan Parties
believe the likelihood that the Loan Parties will be required to assume a
material amount of these obligations is remote.

 

Part (g):

 

None.

 

Part (i):

 

Financial Guaranties

 

[**]

 

--------------------------------------------------------------------------------

** Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 

Sch. 6.03 - 2

--------------------------------------------------------------------------------


 

Retailer Lease Guaranties

 

[**]

 

 

Other Lease Guaranties

 

[**]

 

CALIFORNIA WORKERS’ COMPENSATION GUARANTIES

 

(Unsecured)

 

July 27, 2006

 

Agreement of Assumption and Guarantee of Workers’ Compensation Liabilities
executed by SUPERVALU for the benefit of Albertson’s, Inc. in consideration for
the Department of Industrial Relations permission for Albertson’s, Inc. to
operate as certified self-insured employers in the State of California. 
SUPERVALU agrees to assume and guarantee to pay all liabilities and obligations
which Albertson’s, Inc. may incur as a self-insurer of its California workers’
compensation liabilities on or after 7/27/2006.

 

August 8, 2007

 

Agreement of Assumption and Guarantee of Workers’ Compensation Liabilities
executed by SUPERVALU for the benefit of American Drug Stores LLC in
consideration for the Department of Industrial Relations permission for American
Drug Store LLC to operate as certified self-insured employers in the State of
California.  SUPERVALU agrees to assume and guarantee to pay all liabilities and
obligations which American Drug Store LLC may incur as a self-insurer of its
California workers’ compensation liabilities arising on or after 8/3/2007.

 

September 8, 2010

 

Agreement of Assumption and Guarantee of Worker’s Compensation Liabilities
executed by SUPERVALU for the benefit of New Albertson’s, Inc. in consideration
for the Department of Industrial Relations permission for New Albertson’s, Inc.
to operate as certified self-insured employers in the

 

--------------------------------------------------------------------------------

** Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 

Sch. 6.03 - 3

--------------------------------------------------------------------------------


 

State of California.  SUPERVALU agrees to assume and guarantee to pay all
liabilities and obligations which New Albertson’s, Inc. may incur as a
self-insurer of its California workers’ compensation liabilities on or after
9/8/2010.

 

ASC NOTES GUARANTEE

 

(Unsecured)

 

On July 6, 2005, the Borrower executed that certain ASC Notes Guarantee, dated
as of July 6, 2005, guaranteeing the obligations of ASC under the ASC Indenture
and the ASC Notes.

 

Sch. 6.03 - 4

--------------------------------------------------------------------------------


 

Exhibit N

 

[**]

 

--------------------------------------------------------------------------------

** Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 

--------------------------------------------------------------------------------


 

Exhibit A to Amendment Agreement

 

Amended and Restated Term Loan Credit Agreement

 

(See attached.)

 

--------------------------------------------------------------------------------


 

EXHIBIT A TO AMENDMENT AGREEMENT

 

 

AMENDED AND RESTATED TERM LOAN CREDIT AGREEMENT

 

dated as of

 

May 16, 2013

 

among

 

SUPERVALU INC.,
as Borrower,

 

THE GUARANTORS PARTY HERETO,

 

THE LENDERS PARTY HERETO

 

and

 

GOLDMAN SACHS BANK USA,
as Administrative Agent and Collateral Agent

 

--------------------------------------------------------------------------------

 

CREDIT SUISSE SECURITIES (USA) LLC and GOLDMAN SACHS BANK USA

as Joint Lead Bookrunners and Joint Lead Arrangers

 

MORGAN STANLEY SENIOR FUNDING, INC., MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED and BARCLAYS BANK PLC,
as Co-Managers

 

CREDIT SUISSE SECURITIES (USA) LLC

 

and

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Syndication Agents

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

 

and

 

BARCLAYS BANK PLC,

as Documentation Agents

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

Page

 

 

ARTICLE I Definitions

1

 

 

 

SECTION 1.01. Defined Terms

1

 

SECTION 1.02. Terms Generally

65

 

SECTION 1.03. Pro Forma Calculations

66

 

SECTION 1.04. Classification of Loans and Borrowings

66

 

 

 

ARTICLE II The Credits

67

 

 

 

 

SECTION 2.01. Commitments

67

 

SECTION 2.02. Loans

67

 

SECTION 2.03. Borrowing Procedure

68

 

SECTION 2.04. Evidence of Debt; Repayment of Loans

69

 

SECTION 2.05. Fees

69

 

SECTION 2.06. Interest on Loans

70

 

SECTION 2.07. Default Interest

70

 

SECTION 2.08. Alternate Rate of Interest

70

 

SECTION 2.09. Termination of Commitments

71

 

SECTION 2.10. Conversion and Continuation of Borrowings

71

 

SECTION 2.11. Repayment of Borrowings

73

 

SECTION 2.12. Voluntary Prepayments

74

 

SECTION 2.13. Mandatory Prepayments

75

 

SECTION 2.14. Reserve Requirements; Change in Circumstances

77

 

SECTION 2.15. Change in Legality

78

 

SECTION 2.16. Breakage

79

 

SECTION 2.17. Pro Rata Treatment

79

 

SECTION 2.18. Sharing of Setoffs

80

 

SECTION 2.19. Payments

80

 

SECTION 2.20. Taxes

81

 

SECTION 2.21. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate

82

 

SECTION 2.22. Incremental Loans

84

 

SECTION 2.23. Extension Amendments

86

 

 

 

ARTICLE III Representations and Warranties

89

 

 

 

 

SECTION 3.01. Existence, Qualification and Power

89

 

SECTION 3.02. Authorization; No Contravention

89

 

SECTION 3.03. Governmental Authorization; Other Consents

90

 

SECTION 3.04. Binding Effect

91

 

SECTION 3.05. Financial Statements; No Material Adverse Effect

91

 

SECTION 3.06. Litigation

92

 

SECTION 3.07. No Default

92

 

SECTION 3.08. Ownership of Properties; Liens

92

 

i

--------------------------------------------------------------------------------


 

 

SECTION 3.09. Environmental Compliance

94

 

SECTION 3.10. Insurance

95

 

SECTION 3.11. Taxes

95

 

SECTION 3.12. ERISA Compliance

95

 

SECTION 3.13. Subsidiaries; Equity Interests

96

 

SECTION 3.14. Margin Regulations; Investment Company Act

97

 

SECTION 3.15. Disclosure

97

 

SECTION 3.16. Compliance with Laws

98

 

SECTION 3.17. Intellectual Property; Licenses, Etc.

98

 

SECTION 3.18. Labor Matters

98

 

SECTION 3.19. Security Documents

99

 

SECTION 3.20. Solvency

100

 

SECTION 3.21. Deposit Accounts; Credit Card Arrangements

100

 

SECTION 3.22. Brokers

100

 

SECTION 3.23. Trade Relations

100

 

SECTION 3.24. Material Contracts

101

 

SECTION 3.25. Casualty

101

 

SECTION 3.26. Payable Practices

101

 

SECTION 3.27. Notices from Farm Products Sellers, Etc.

101

 

SECTION 3.28. HIPAA Compliance

101

 

SECTION 3.29. Compliance with Health Care Laws

102

 

SECTION 3.30. Transaction Documents

103

 

SECTION 3.31. Sanctioned Persons

103

 

SECTION 3.32. Anti-Terrorism; Foreign Corrupt Practices Act

103

 

 

 

ARTICLE IV Conditions of Lending

103

 

 

 

 

SECTION 4.01. Conditions to Effectiveness

103

 

 

 

ARTICLE V Affirmative Covenants

106

 

 

 

 

SECTION 5.01. Financial Statements

106

 

SECTION 5.02. Certificates; Other Information

107

 

SECTION 5.03. Notices

109

 

SECTION 5.04. Payment of Obligations

111

 

SECTION 5.05. Preservation of Existence, Etc.

112

 

SECTION 5.06. Maintenance of Properties

112

 

SECTION 5.07. Maintenance of Insurance

112

 

SECTION 5.08. Compliance with Laws

115

 

SECTION 5.09. Books and Records; Accountants; Maintenance of Ratings

115

 

SECTION 5.10. Inspection Rights

115

 

SECTION 5.11. Use of Proceeds

115

 

SECTION 5.12. Additional Loan Parties

116

 

SECTION 5.13. Cash Management

116

 

SECTION 5.14. Information Regarding the Collateral

117

 

SECTION 5.15. [Reserved]

118

 

SECTION 5.16. Environmental Laws

118

 

ii

--------------------------------------------------------------------------------


 

 

SECTION 5.17. Further Assurances

118

 

SECTION 5.18. Ground Leases

120

 

SECTION 5.19. [Reserved]

120

 

SECTION 5.20. ERISA

120

 

SECTION 5.21. Agricultural Products

121

 

SECTION 5.22. Term Loan Priority Account

122

 

SECTION 5.23. Designation of Subsidiaries

122

 

SECTION 5.24. Preparation of Environmental Reports

122

 

SECTION 5.25. Post-Closing Collateral

123

 

SECTION 5.26. Escrow Agreement and Indemnity

124

 

 

 

ARTICLE VI Negative Covenants

124

 

 

 

 

SECTION 6.01. Liens

125

 

SECTION 6.02. Investments, Loans and Advances

125

 

SECTION 6.03. Indebtedness

126

 

SECTION 6.04. Fundamental Changes

126

 

SECTION 6.05. Dispositions

126

 

SECTION 6.06. Restricted Payments

126

 

SECTION 6.07. Prepayments of Other Indebtedness

127

 

SECTION 6.08. Business of Borrower and Restricted Subsidiaries

128

 

SECTION 6.09. Transactions with Affiliates

128

 

SECTION 6.10. Burdensome Agreements

128

 

SECTION 6.11. Use of Proceeds

129

 

SECTION 6.12. Amendment of Material Documents

129

 

SECTION 6.13. Fiscal Year

129

 

SECTION 6.14. Disqualified Stock

129

 

 

 

ARTICLE VII Events of Default

129

 

 

 

 

SECTION 7.01. Events of Default

129

 

SECTION 7.02. Application of Funds

135

 

 

 

ARTICLE VIII The Administrative Agent and the Collateral Agent; Etc.

135

 

 

 

ARTICLE IX Miscellaneous

139

 

 

 

 

SECTION 9.01. Notices; Electronic Communications

139

 

SECTION 9.02. Survival of Agreement

143

 

SECTION 9.03. Binding Effect

143

 

SECTION 9.04. Successors and Assigns

143

 

SECTION 9.05. Expenses; Indemnity

149

 

SECTION 9.06. Right of Setoff

151

 

SECTION 9.07. Applicable Law

152

 

SECTION 9.08. Waivers; Amendment

152

 

SECTION 9.09. Interest Rate Limitation

153

 

SECTION 9.10. Entire Agreement

153

 

iii

--------------------------------------------------------------------------------


 

 

SECTION 9.11. WAIVER OF JURY TRIAL

154

 

SECTION 9.12. Severability

154

 

SECTION 9.13. [Reserved]

154

 

SECTION 9.14. Headings

154

 

SECTION 9.15. Jurisdiction; Consent to Service of Process

154

 

SECTION 9.16. Confidentiality

155

 

SECTION 9.17. Lender Action; Intercreditor Agreement

156

 

SECTION 9.18. USA PATRIOT Act Notice

156

 

SECTION 9.19. No Fiduciary Duty

156

 

SECTION 9.20. Collateral and Guarantee Matters

157

 

SECTION 9.21. Substitution, Release and Addition of Term Loan Priority
Collateral

158

 

SECTION 9.22. Effect of Amendment and Restatement

161

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

 

 

 

 

Schedule 2.01

 

-

 

Lenders and Commitments

Schedule 3.01

 

-

 

Organizational Information of Loan Parties

Schedule 3.06

 

-

 

Litigation

Schedule 3.08(b)

 

-

 

Owned Real Estate

Schedule 3.08(c)

 

-

 

Leases Constituting Material Contracts

Schedule 3.09

 

-

 

Environmental Matters

Schedule 3.10

 

-

 

Insurance

Schedule 3.13

 

-

 

Subsidiaries and Equity Interests

Schedule 3.17

 

-

 

Intellectual Property Matters

Schedule 3.21(a)

 

-

 

Demand Deposit Accounts

Schedule 3.21(b)

 

-

 

Credit Card Arrangements

Schedule 3.27

 

-

 

Notices From Farm Products Sellers, Etc.

Schedule 5.02

 

-

 

Financial and Collateral Reports

Schedule 6.01

 

-

 

Existing Liens

Schedule 6.02

 

-

 

Existing Investments

Schedule 6.03

 

-

 

Existing Indebtedness

Schedule 6.09

 

-

 

Transactions with Affiliates

Schedule 9.01(a)

 

-

 

Borrower’s Website Address

Schedule 9.01(b)

 

-

 

Administrative Agent’s Notice and Account Information

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

 

 

Exhibit A

 

-

 

Form of Administrative Questionnaire

Exhibit B

 

-

 

Form of Assignment and Acceptance

Exhibit C

 

-

 

Form of Borrowing Request

Exhibit D

 

-

 

Form of Compliance Certificate

Exhibit E

 

-

 

Form of Perfection Certificate

Exhibit F

 

-

 

Form of Security Agreement

Exhibit G

 

-

 

Form of Facility Guaranty

Exhibit H

 

-

 

Form of Mortgage

Exhibit I

 

-

 

Form of Intercreditor Agreement

Exhibit J

 

-

 

Form of Promissory Note

Exhibit K

 

-

 

Form of Opinion of Dorsey & Whitney LLP

Exhibit L

 

-

 

Form of DDA Notification

Exhibit M

 

-

 

Form of Credit Card Notification

Exhibit N

 

-

 

Closing Date Collateral List

Exhibit O

 

-

 

Form of United States Tax Compliance Certificate

Exhibit P

 

-

 

Form of Related Real Estate Collateral Security Agreement

Exhibit Q

 

-

 

Modified Dutch Auction Procedures

Exhibit R

 

-

 

Form of Borrower Assignment and Acceptance

 

v

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED TERM LOAN CREDIT AGREEMENT, dated as of May 16, 2013 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, this “Agreement”), among SUPERVALU INC., a Delaware corporation (the
“Borrower”), the Guarantors (such term and each other capitalized term used but
not defined in this introductory statement having the meaning given it in
Article I) party hereto, the Lenders party hereto and GOLDMAN SACHS BANK USA
(“Goldman Sachs”), as administrative agent (in such capacity, including any
successor thereto, the “Administrative Agent”) and as collateral agent (in such
capacity, including any successor thereto, the “Collateral Agent”) for the
Lenders.

 

WHEREAS, pursuant to the Existing Credit Agreement (as defined below), the
Lenders (as defined in the Existing Credit Agreement) extended credit in the
form of Loans (as defined in the Existing Credit Agreement) on the Closing Date,
in an aggregate principal amount equal to $1,500,000,000;

 

WHEREAS, the requisite parties to the Existing Credit Agreement have agreed to
amend and restate the Existing Credit Agreement as provided for in this
Agreement, subject to the terms and conditions set forth herein, to, among other
things, continue to extend credit to the Borrower in the form of Loans on the
Restatement Date (as defined below) in an aggregate principal amount not in
excess of $1,500,000,000.

 

NOW THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
shall have the meanings specified below:

 

“ABL Collateral Agent” shall mean Wells Fargo Bank, National Association, as
collateral agent under the ABL Facility for the benefit of the lenders
thereunder, and its successors and assigns including any replacement or
successor agent.

 

“ABL Credit Agreement” shall mean the amended and restated asset-based revolving
credit agreement, dated as of the Closing Date, by and among the Borrower, each
Subsidiary party thereto, the ABL Facility Agent and the various financial
institutions from time to time party thereto, as amended, restated, amended and
restated, supplemented or otherwise modified in accordance with the terms
thereof, hereof and the Intercreditor Agreement.

 

“ABL Debt” shall have the meaning assigned to such term in the Intercreditor
Agreement as of the Closing Date.

 

“ABL Facility” shall mean the senior secured asset-based revolving credit
facility pursuant to the terms of the ABL Credit Agreement as it may be amended
or refinanced in accordance with the terms thereof, hereof and the Intercreditor
Agreement.

 

1

--------------------------------------------------------------------------------


 

“ABL Facility Agent” shall mean Wells Fargo Bank, National Association, as
administrative agent under the ABL Facility for the benefit of the lenders
thereunder, including its successors and assigns including any replacement or
successor agent successors thereto.

 

“ABL Facility Documents” shall mean the ABL Credit Agreement and each other
document specified as a “Loan Document” in the ABL Credit Agreement, in each
case, as amended, restated, amended and restated, supplemented or otherwise
modified in accordance with the terms thereof, hereof and the Intercreditor
Agreement.

 

“ABL Priority Collateral” shall have the meaning assigned to such term in the
Intercreditor Agreement.

 

“ABL Refinancing” shall mean the amendment and restatement of the Existing ABL
Facility with the ABL Facility.

 

“ABR”, when used in reference to any Loan or Borrowing, shall refer to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.

 

“Acquired Entity” shall have the meaning assigned to such term in
Section 6.02(b).

 

“Acquisition” shall mean, with respect to any Person (a) an Investment in, or a
purchase of a Controlling interest in, the Equity Interests of any other Person,
(b) a purchase or other acquisition of all or substantially all of the assets or
properties of another Person or of any business unit of another Person, (c) any
merger or consolidation of such Person with any other Person or other
transaction or series of transactions resulting in the acquisition of all or
substantially all of the assets, or a Controlling interest in the Equity
Interests, of any Person, or (d) any acquisition of any Store locations of any
Person, in each case in any transaction or group of transactions which are part
of a common plan.

 

“Acquisition Agreement” shall mean that certain Stock Purchase Agreement dated
as of January 10, 2013 among Buyer, the Borrower and NAI.

 

“Additional Property” shall have the meaning assigned to such term in
Section 9.21.

 

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the greater of
(a) 1.00% per annum and (b) the product of (i) the LIBO Rate in effect for such
Interest Period and (ii) Statutory Reserves.

 

“Administrative Agent” shall have the meaning assigned to such term in the
introductory statement to this Agreement.

 

2

--------------------------------------------------------------------------------


 

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05.

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.

 

“Affiliate” shall mean, with respect to any Person, (a) another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified, (b) any
director, officer, managing member, partner, trustee or beneficiary of that
Person, but excluding such Persons as to any Lender (or in the case of a Lender
that is a Related Fund, the entity that administers or manages such Related
Fund), (c) any other Person directly or indirectly holding 10% or more of any
class of the Equity Interests of that Person, except in the case of a Lender (or
in the case of a Lender that is a Related Fund, the entity that administers or
manages such Related Fund), 35% or more of any class of the Equity Interests of
such Person and (d) any other Person 10% or more of any class of whose Equity
Interests is held directly or indirectly by that Person, except in the case of a
Lender (or in the case of a Lender that is a Related Fund, the entity that
administers or manages such Related Fund), 35% or more of any class of whose
Equity Interests is held directly or indirectly by such Person.

 

“Agent Payment Account” shall mean the account of the Administrative Agent set
forth on Schedule 9.01(b) or such other account of the Administrative Agent as
the Administrative Agent may from time to time designate to the Borrower as the
Agent Payment Account for purposes of this Agreement and the other Loan
Documents.

 

“Agents” shall have the meaning assigned to such term in Article VIII.

 

“Agreement” shall have the meaning assigned to such term in the introductory
statement to this Agreement.

 

“ALTA” shall mean American Land Title Association, or any successor thereto.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1.00%, (c) the Adjusted LIBO
Rate for a one-month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1.00% and (d) 2.00%;
provided that, for the avoidance of doubt, the Adjusted LIBO Rate for any day
shall be based on the rate determined on such day at approximately 11:00 a.m.
(London time) by reference to the British Bankers’ Association Interest
Settlement Rates for deposits in dollars (as set forth by any service selected
by the Administrative Agent that has been nominated by the British Bankers’
Association as an authorized vendor for the purpose of displaying such rates). 
If the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition thereof, the Alternate

 

3

--------------------------------------------------------------------------------


 

Base Rate shall be determined without regard to clause (b) of the preceding
sentence until the circumstances giving rise to such inability no longer exist. 
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective on the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, as the case may be.

 

“Amendment Agreement” shall mean that certain Amendment Agreement, dated as of
the Restatement Date effecting, among other things, the amendment and
restatement of the Existing Credit Agreement, among the Borrower, the other Loan
Parties, the Administrative Agent, the Collateral Agent and the Lenders listed
on the signature pages thereto.

 

“Applicable Collateral List” shall mean the Closing Date Collateral List or, if
any Restated Collateral List has been delivered to the Administrative Agent
pursuant to Section 9.21 (and subject to the satisfaction of the conditions
therein), the most recent Restated Collateral List so delivered.

 

“Applicable Margin” shall mean, for any day (a) with respect to any Eurodollar
Loan, 4.00% per annum and (b) with respect to any ABR Loan, 3.00% per annum.

 

“ASC” shall mean American Stores Company, LLC, a Delaware limited liability
company (formerly American Stores Company, a Delaware corporation).

 

“ASC Guarantee” shall mean that certain Guarantee by the Borrower of the ASC
Notes, originally made by Albertson’s Inc., a Delaware corporation, pursuant to
that Supplemental Indenture No. 2 dated as of July 6, 2005 between American
Stores Company, LLC, a Delaware limited liability company and J.P. Morgan Trust
Company, National Association, as successor trustee, to the ASC Indenture, as
assigned by Albertson’s LLC, a Delaware limited liability company (formerly
Albertson’s, Inc., a Delaware corporation) to the Borrower pursuant to that
Assignment and Assumption Agreement dated on or about July 21, 2008 between
Albertson’s LLC and the Borrower and that Supplemental Indenture No. 3 to the
ASC Indenture dated as of July 21, 2008 between American Stores Company, LLC and
Wells Fargo Bank, National Association, as successor trustee.

 

“ASC Indenture” shall mean the Indenture, dated as of May 1, 1995, between ASC
and Wells Fargo Bank, National Association (as successor to The First National
Bank of Chicago), as amended, supplemented or otherwise modified (including any
such modification contained in any notes, officer’s certificates or other
operative documents) as of the Closing Date or in accordance with the terms
hereof.

 

“ASC Notes” shall have the meaning assigned to such term in the definition of
NAI Sale.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Administrative Agent,
in

 

4

--------------------------------------------------------------------------------


 

the form of Exhibit B or such other form as shall be approved by the
Administrative Agent.

 

“Attributable Indebtedness” shall mean, on any date, (a) in respect of any
Capital Lease Obligation of any Person, the capitalized amount thereof that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP and (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease or similar payments under the relevant
lease or other applicable agreement or instrument that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease, agreement or instrument were accounted for as a capital lease.

 

“Auction” shall have the meaning assigned to such term in Section 9.04(k)(i).

 

“Auction Manager” means (a) the Administrative Agent or any of its Affiliates or
(b) any other financial institution or advisor agreed by Borrower and
Administrative Agent (whether or not an affiliate of the Administrative Agent)
to act as an arranger in connection with any repurchases pursuant to
Section 9.04(k).

 

“Audited Financial Statements” shall mean the audited Consolidated balance sheet
of the Borrower and its Subsidiaries (prior to giving effect to the
Transactions) for the Fiscal Year ended February 23, 2013, and the related
Consolidated statements of income or operations, Shareholders’ Equity and cash
flows (in each case, prior to giving effect to the Transactions) for such Fiscal
Year of the Borrower and its Subsidiaries, including the notes thereto.

 

“Bank of America” shall mean Bank of America, N.A. and its successors and
assigns.

 

“Barclays” shall mean Barclays Bank PLC and its successors and assigns.

 

“Blocked Account” shall mean a deposit account of a Loan Party to which funds
from one or more DDAs are from time to time transferred.

 

“Blocked Account Agreement” shall mean, with respect to a deposit account
established by a Loan Party, an agreement, in form and substance satisfactory to
the Administrative Agent, establishing control (as defined in the UCC) of such
account by the Administrative Agent and whereby the bank maintaining such
account agrees to comply with instructions originated by the Administrative
Agent without the further consent of any Loan Party.

 

“Blocked Account Bank” shall mean each bank at which a Blocked Account is
located.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

5

--------------------------------------------------------------------------------


 

“Borrower” shall have the meaning assigned to such term in the introductory
statement to this Agreement.

 

“Borrower Assignment and Acceptance” shall mean an assignment and acceptance
entered into by a Lender and the Borrower, and accepted by the Administrative
Agent, in the form of Exhibit R or such other form as may be approved by the
Administrative Agent.

 

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.01.

 

“Borrowing” shall mean Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

 

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.

 

“Breakage Event” shall have the meaning assigned to such term in Section 2.16.

 

“Business” shall mean retail food operations through traditional and
hard-discount retail food stores, wholesale distribution of products to
independent retailers and other businesses reasonably related thereto.

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York and, if such day relates to any Eurodollar
Loan, shall mean any such day on which dealings in Dollar deposits are conducted
by and between banks in the London interbank market.

 

“Buyer” shall mean AB Acquisition LLC, a Delaware limited liability company.

 

“Capital Expenditures” shall mean, with respect to any Person for any period,
(a) all expenditures made (whether made in the form of cash or other property)
or costs incurred for the acquisition or improvement of fixed or capital assets
of such Person (excluding normal replacements and maintenance which are properly
charged to current operations), in each case that are (or should be) set forth
as capital expenditures in a Consolidated statement of cash flows of such Person
for such period, in each case prepared in accordance with GAAP, and (b) without
duplication, Capital Lease Obligations or Synthetic Lease Obligations incurred
by a Person during such period.

 

“Capital Leases” shall mean, with respect to any Person, any lease of (or any
agreement conveying the right to use) any property (whether real, personal or
mixed) by such Person as lessee which, in accordance with GAAP, is required to
be classified and accounted for as liabilities on the balance sheet of such
Person; provided, that, subject to any amendment entered into pursuant to
Section 1.02, the adoption or issuance of any accounting standards after the
Closing Date will not cause any lease that would not have

 

6

--------------------------------------------------------------------------------


 

been treated as a Capital Lease prior to such adoption or issuance to be deemed
a Capital Lease regardless of whether such lease was entered into before or
after such adoption or issuance.

 

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP; provided, that, subject to any amendment entered into pursuant to
Section 1.02, the adoption or issuance of any accounting standards after the
Closing Date will not cause any lease that would not have been treated as a
Capital Lease prior to such adoption or issuance to be deemed a Capital Lease
regardless of whether such lease was entered into before or after such adoption
or issuance.

 

“Cash Equivalents” shall mean Investments defined in clauses (a) through (e) of
the definition of Permitted Investments, or the equivalents thereof described in
the investment policy referred to in clause (f) of such definition.

 

“Casualty Event” shall mean any event that gives rise to the receipt by the
Borrower or any Restricted Subsidiary of any insurance proceeds or condemnation
awards in respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

 

“Cash Pension Contribution” shall mean the actual cash pension funding payments
made by the Borrower and the Restricted Subsidiaries with respect to pension
funding obligations for the applicable period.

 

“Cerberus” shall mean Cerberus Capital Management, L.P.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

 

“CERCLIS” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.

 

“Certified Medicaid Provider” shall mean any provider or supplier, including
without limitation a pharmacy, that has in effect an agreement with a
Governmental Authority of a State to participate in Medicaid.

 

“Certified Medicare Provider” shall mean a provider or supplier, including
without limitation a pharmacy, that has in effect an agreement with the Centers
for Medicare and Medicaid Services to participate in Medicare.

 

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or

 

7

--------------------------------------------------------------------------------


 

treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.  For
purposes of this definition, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all rules, regulations, orders, requests, guidelines or
directives thereunder or in connection therewith and all requests, rules,
guidelines or directives concerning capital adequacy known as “Basel III” and
promulgated either by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or by
the United States or foreign regulatory authorities pursuant thereto, are deemed
to have been adopted and gone into effect after the date of this Agreement.

 

“Change of Control” shall mean an event or series of events by which:

 

(a)  (i) any Person or two or more Persons (other than Cerberus) acting in
concert shall have acquired beneficial ownership (within the meaning of
Rule 13d-3 under the Securities Exchange Act of 1934), directly or indirectly,
of Equity Interests of the Borrower (or other securities convertible into such
Equity Interests) representing 35% or more of the combined voting power of all
Equity Interests of the Borrower on a fully-diluted basis (and taking into
account all such Equity Interests that such “person” or “group” has the right to
acquire pursuant to any option right) or (ii) any Person or two or more Persons
(including Cerberus) acting in concert shall have acquired beneficial ownership
(within the meaning of Rule 13d-3 under the Securities Exchange Act of 1934),
directly or indirectly, of Equity Interests of the Borrower (or other securities
convertible into such Equity Interests) representing 50% or more of the combined
voting power of all Equity Interests of the Borrower on a fully-diluted basis
(and taking into account all such Equity Interests that such “person” or “group”
has the right to acquire pursuant to any option right); or

 

(b)  during any period of up to 24 consecutive months, commencing before or
after the date of this Agreement, individuals who at the beginning of such
24-month period were directors of the Borrower shall cease for any reason (other
than due to death or disability) to constitute a majority of the board of
directors of the Borrower (except to the extent that individuals who at the
beginning of such 24-month period were replaced by individuals (i) elected by at
least a majority of the remaining members of the board of directors of the
Borrower or (ii) nominated for election by a majority of the remaining members
of the board of directors of the Borrower and thereafter elected as directors by
the shareholders of the Borrower).

 

“Charges” shall have the meaning assigned to such term in Section 9.09.

 

“Class”, when used in reference to any Loan or Borrowing, shall refer to whether
such Loan, or the Loans comprising such Borrowing, are Loans, Other Loans or
Extended Loans and, when used in reference to any Commitment, refers to whether
such Commitment is a commitment to make Loans on the Restatement Date or an
Incremental Loan Commitment.

 

8

--------------------------------------------------------------------------------


 

“Closing Date” shall mean March 21, 2013.

 

“Closing Date Collateral List” shall mean the list of Real Estate sites of the
Loan Parties attached hereto as Exhibit N.

 

“Closing Date Material Adverse Effect”  shall mean an event or effect that is
materially adverse to the business, financial condition or results of operations
of the Borrower and its Subsidiaries, taken as a whole, but shall not include
events or effects relating to or resulting from (i) changes in general economic
or political conditions or the securities, credit or financial markets in
general, except to the extent such change has a disproportionate effect on the
Borrower and its Subsidiaries, taken as a whole, when compared to other
companies operating in the same industries and markets in which the Borrower and
its Subsidiaries operate, (ii) any decline in the market price or trading volume
of the Borrower’s securities (it being understood that the underlying cause of
such decline may be taken into account in determining whether a Closing Date
Material Adverse Effect has occurred to the extent it is not excluded by another
clause of this definition), (iii) general changes or developments in the
industries or markets in which the Borrower and its Subsidiaries operate,
including general changes in Law or regulation across such industries and
markets, except to the extent such change has a disproportionate effect on the
Borrower and its Subsidiaries, taken as a whole, when compared to other
companies operating in the same industries and markets in which the Borrower and
its Subsidiaries operate, (iv) the execution and delivery of agreements with
respect to, or the public announcement or pendency of, the Transactions and the
tender offer pursuant to the Tender Offer Agreement, including the impact
thereof on the relationships, contractual or otherwise, of the Borrower or any
of its Subsidiaries with employees, customers, suppliers or partners, (v) the
identity of Cerberus or any of its affiliates or co-investors and the parties
involved in the tender offer pursuant to the Tender Offer Agreement, (vi) the
taking of any action required by the Tender Offer Agreement, (vii) any acts of
terrorism or war, except to the extent such act has a disproportionate effect on
the Borrower and its Subsidiaries, taken as a whole, when compared to other
companies operating in the same industries and markets in which the Borrower and
its Subsidiaries operate, (viii) any hurricane, tornado, flood, earthquake,
natural disasters, acts of God or other comparable events, except to the extent
such event has a disproportionate effect on the Borrower and its Subsidiaries,
taken as a whole, when compared to other companies operating in the same
industries and markets in which the Borrower and its Subsidiaries operate,
(ix) changes in applicable law, regulation or generally accepted accounting
principles or the interpretation thereof after January 10, 2013, (x) any failure
to meet internal or published projections, forecasts or revenue or earning
predictions for any period (it being understood that the underlying cause of
such failure may be taken into account in determining whether a Closing Date
Material Adverse Effect has occurred to the extent it is not excluded by another
clause of this definition); or (xi) any matter disclosed in Section 3.15 of the
disclosure letter delivered by the Borrower to Symphony immediately prior to the
execution of the Tender Offer Agreement, a correct and complete copy of which
disclosure letter was provided to the Arrangers on or prior to the date of the
Tender Offer Agreement.

 

9

--------------------------------------------------------------------------------


 

“Co-Managers” shall mean MSSF, MLPFS and Barclays, in their capacities as
co-managers.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder (unless
otherwise provided herein).

 

“Collateral” shall mean any and all “Collateral” as defined in any applicable
Security Document and all other property that is or is intended under the terms
of the Security Documents to be subject to Liens in favor of the Administrative
Agent or the Collateral Agent and shall also include the Real Estate Collateral
Properties and the Related Real Estate Collateral.

 

“Collateral Access Agreement and Lien Waiver” means an agreement reasonably
satisfactory in form and substance to the Administrative Agent executed by (a) a
bailee or other Person in possession of Collateral, or (b) any landlord with
respect to a lease of property on which is located Collateral or other assets
that Administrative Agent may require access to, and use of, to realize on such
Collateral, and pursuant to which such bailee, other Person, or landlord waives
any lien that it may have in such Collateral.

 

“Collateral Agent” shall have the meaning assigned to such term in the
introductory statement to this Agreement.

 

“Collateral Assignment Agreement” shall mean that certain Collateral Assignment
of Purchase Agreement and Escrow Agreement, dated as of the Closing Date, by and
among the Borrower, the Administrative Agent and the Collateral Agent.

 

“Commitment” shall mean, with respect to any Lender, the commitment of such
Lender to make Loans hereunder on the Restatement Date as set forth on
Schedule A to the Amendment Agreement opposite such Lender’s name under the
caption “New Term Loan Commitment”, or in the Assignment and Acceptance pursuant
to which such Lender assumed its Commitment, as applicable, as the same may be
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The aggregate commitments on the Restatement
Date, immediately prior to the funding of Loans on the Restatement Date, is
$1,500,000,000.  Unless the context shall otherwise require, the “Commitments”
shall include the Incremental Loan Commitments.  Each of the parties hereto
hereby agrees that the Administrative Agent may, in consultation with the
Borrower, take any and all action as may be reasonably necessary to ensure that,
upon the effectiveness of the making of the Loans, all such Loans are included
in each Borrowing of outstanding Loans on a pro rata basis.

 

“Commitment Letter” shall mean the Commitment Letter, dated as of January 10,
2013, among the Borrower, Goldman Sachs, CS Securities, Credit Suisse, MSSF,
MLPFS, Bank of America and Barclays, as amended by the amendment thereto, dated
on or about February 13, 2013, among such parties.

 

“Communications” shall have the meaning assigned to such term in Section 9.01.

 

10

--------------------------------------------------------------------------------


 

“Competitor” shall mean a Person, other than a Loan Party, who directly provides
products or services that are the same or substantially similar to the products
or services provided by, and that constitute a material part of the business of,
the Loan Parties taken as a whole, and any Controlled Affiliate of any such
Person, in each case who has been identified to the Administrative Agent in
writing from time to time and posted to both the “Public Lender” and “Non-Public
Lender” portions of the Platform subject to the confidentiality provisions
thereof in accordance with Section 9.01 or otherwise made available to all
Lenders and, in the case of Persons and Controlled Affiliates of any Person
identified to the Administrative Agent on or after the Closing Date, to the
extent reasonably acceptable to the Administrative Agent.  In no event shall the
designation of a Person as a Competitor apply retroactively to disqualify any
Lender as of the date of such designation.

 

“Compliance Certificate” shall mean a certificate substantially in the form of
Exhibit D.

 

“Consolidated” shall mean, when used to modify a financial term, test, statement
or report of a Person, the application or preparation of such term, test,
statement or report (as applicable) based upon the consolidation, in accordance
with GAAP, of the financial condition or operating results of such Person and
its Subsidiaries.

 

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus (a) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of (i) Consolidated Interest
Expense for such period, (ii) Consolidated income tax expense for such period,
(iii) all amounts attributable to depreciation and amortization for such period,
(iv) any extraordinary, non-recurring or unusual charges for such period
(including such charges reflected in the financial statements provided to the
Lenders prior to the Closing Date), (v) the amount of any non-cash charges,
losses or expenses (and minus the amount of such cash gains) resulting from the
application of Statement of Financial Accounting Standards No. 123(R) and
(vi) Transaction Expenses incurred within one year after the Closing Date, minus
(b) without duplication (i) all cash payments made during such period on account
of reserves, restructuring charges and other non-cash charges added to
Consolidated Net Income pursuant to clauses (a)(iv) and (a)(v) above in a
previous period and (ii) to the extent included in determining such Consolidated
Net Income, any extraordinary, non-recurring or unusual gains for such period,
all determined on a Consolidated basis in accordance with GAAP; provided, that
for purposes of calculating the Total Leverage Ratio or the Total Secured
Leverage Ratio for any period, (A) the Consolidated EBITDA of any Acquired
Entity acquired or investment made by the Borrower or any Restricted Subsidiary
pursuant to a Permitted Acquisition during such period shall be included on a
pro forma basis for such period (assuming the consummation of such acquisition
and the incurrence or assumption of any Indebtedness in connection therewith
occurred as of the first day of such period) and (B) the Consolidated EBITDA of
any Person or line of business sold or otherwise disposed of by the Borrower or
any Restricted Subsidiary during such period for shall be excluded for such
period (assuming the consummation of such sale or other disposition and the
repayment of any Indebtedness in connection therewith occurred as of the first
day of such period); provided, further, that Consolidated

 

11

--------------------------------------------------------------------------------


 

EBITDA for the Fiscal Quarter ended September 8, 2012 shall be deemed to be
$155,000,000 and for the Fiscal Quarter ended December 1, 2012 shall be deemed
to be $172,000,000; provided, further, that for the Fiscal Quarter ending
February 23, 2013 and the Fiscal Quarter ending June 15, 2013, Consolidated
EBITDA shall be calculated on the basis used in preparing the Deal Basis
Financial Statements (as more particularly described in Section 3.05(f) and the
Lender Presentation).

 

“Consolidated Interest Expense” shall mean, for any period (a) the interest
expense (including imputed interest expense in respect of Capital Lease
Obligations and Synthetic Lease Obligations) minus (b) the interest income, in
each case, of the Borrower and the Restricted Subsidiaries for such period,
determined on a Consolidated basis in accordance with GAAP.

 

“Consolidated Net Income” shall mean, for any period, the net income or loss of
the Borrower and the Restricted Subsidiaries for such period determined on a
Consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income of any Restricted Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such Restricted
Subsidiary of such income is not at the time permitted by operation of the terms
of its charter or any agreement, instrument, judgment, decree, statute, rule or
governmental regulation applicable to such Restricted Subsidiary, (b) the income
of any Person (other than the Borrower and the Restricted Subsidiaries) in which
any other Person (other than the Borrower and the Restricted Subsidiaries or any
director holding qualifying shares in compliance with applicable law) owns an
Equity Interest, except to the extent of the amount of dividends or other
distributions actually paid to the Borrower and the Restricted Subsidiaries
during such period, (c) the income or loss of any Person accrued prior to the
date it becomes a Subsidiary of the Borrower or is merged into or consolidated
with the Borrower or any Restricted Subsidiary or the date that such Person’s
assets are acquired by the Borrower or any Restricted Subsidiary and (d) any
gains attributable to Dispositions.

 

“Contractual Obligation” shall mean, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Credit Card Agreements” shall mean all agreements now or hereafter entered into
by the Borrower or for the benefit of the Borrower, in each case with any Credit
Card Issuer or any Credit Card Processor with respect to sales transactions
involving credit card or debit card purchases, including, but not limited to,
the agreements set forth on Schedule 3.21(b) hereto.

 

“Credit Card Notification” shall have the meaning assigned to such term in
Section 5.13(a).

 

12

--------------------------------------------------------------------------------


 

“Credit Card Issuer” shall mean any person (other than a Loan Party) who issues
or whose members issue credit cards, including, without limitation, MasterCard
or VISA bank credit or debit cards or other bank credit or debit cards issued
through World Financial Network National Bank, MasterCard International, Inc.,
Visa, U.S.A., Inc. or Visa International and American Express, Discover, Diners
Club, Carte Blanche and other non-bank credit or debit cards, including, without
limitation, credit or debit cards issued by or through American Express Travel
Related Services Company, Inc., Novus Services, Inc., PayPal and other issuers
approved by the Administrative Agent.

 

“Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to the Borrower’s sales transactions involving credit card or debit card
purchases by customers using credit cards or debit cards issued by any Credit
Card Issuer.

 

“Credit Card Receivables” shall mean each “Account” (as defined in the UCC)
together with all income, payments and proceeds thereof, owed by a Credit Card
Issuer or Credit Card Processor to a Loan Party resulting from charges by a
customer of a Loan Party on credit or debit cards issued by such Credit Card
Issuer or processed by such Credit Card Processor (including, without
limitation, electronic benefits transfers) in connection with the sale of goods
by a Loan Party, or services performed by a Loan Party, in each case in the
ordinary course of its business.

 

“Credit Suisse” shall mean Credit Suisse AG and its successors and assigns.

 

“CS Securities” shall mean Credit Suisse Securities (USA) LLC and its successors
and assigns.

 

“Cumulative Credit Amount” shall mean, as of any date, an amount (which shall
not be less than zero), determined on a cumulative basis, equal to, without
duplication:  (a) the Retained Excess Cash Flow Amount, plus (b) the cumulative
amount of Net Cash Proceeds received by the Borrower on or after March 21, 2013
from issuances of the Borrower’s Qualified Capital Stock (but excluding any such
sale or issuance by the Borrower of its Equity Interests upon exercise of any
warrant or option by directors, officers or employees of any Loan Party or any
Subsidiary), minus (c) the cumulative amount of Permitted Investments made in
reliance on subclause (y) of clause (o) of the definition thereof, minus (d) the
cumulative amount of Restricted Payments made in reliance on Section 6.06(iv),
minus (e) the cumulative amount of any payments of Indebtedness made in reliance
on Section 6.07(a)(vii).

 

“Current Assets” shall mean, at any time, the consolidated current assets (other
than cash and Permitted Investments) of the Borrower and the Subsidiaries.

 

“Current Liabilities” shall mean, at any time, the consolidated current
liabilities of the Borrower and the Subsidiaries at such time, but excluding,
without duplication, (a) the current portion of any long-term Indebtedness and
(b) outstanding revolving loans and swingline loans under the ABL Credit
Agreement.

 

13

--------------------------------------------------------------------------------


 

“Customer Support Transaction” shall mean any one of the following transactions
in the ordinary course of the business of the Loan Parties consistent with the
current practices as of the Closing Date: (a) any sublease by a Loan Party to a
customer of any Loan Party of leased real property or equipment of such Loan
Party that constitutes a Capital Lease, (b) any lease by a Loan Party to a
customer of any Loan Party of owned real property or equipment of such Loan
Party that constitutes a Capital Lease, (c) any assignment of a lease of real
property or equipment by a Loan Party that constitutes a Capital Lease to a
customer of any Loan Party in connection with which the assigning Loan Party is
not released from liability under such lease, (d) any Guarantee by a Loan Party
for the benefit of a third party of Indebtedness or operating lease obligations
of a customer of any Loan Party, (e) any loan of money or property (other than
ABL Priority Collateral or Term Loan Priority Collateral) by a Loan Party to a
customer and (f) any transfer of equipment or lease of Real Estate or equipment
not otherwise permitted pursuant to this Agreement by a Loan Party to a
customer; provided, that the foregoing shall not be construed to apply to the
sale of inventory on credit by a Loan Party to a customer in the ordinary course
of business.

 

“Customer Support Transaction Report” shall a report demonstrating in reasonable
detail the aggregate exposure of all Loan Parties under Customer Support
Transactions.

 

“DDA” shall mean each checking, savings or other demand deposit account
maintained by any of the Loan Parties, other than (i) such accounts used for
trust, payroll, payroll taxes and other employee wage and benefit payments to or
for the benefit of any Loan Party’s employees or exclusively used for the
receipt of Medicare and Medicaid receivables or exclusively used to hold funds
for the benefit of a particular person in a manner permitted pursuant to the
Loan Documents and (ii) such accounts pledged to secure Indebtedness and subject
to, or containing proceeds of property subject to, a Permitted Encumbrance.  All
funds in each DDA shall be presumed to be Collateral and proceeds of Collateral
and the Administrative Agent and the Lenders shall have no duty to inquire as to
the source of the amounts on deposit in any DDA.

 

“DDA Notification” shall have the meaning assigned to such term in Section
5.17(d).

 

“Deal Basis Financial Statements” shall have the meaning assigned to such term
in Section 3.05(f).

 

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

 

“Default” shall mean any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would
constitute an Event of Default.

 

14

--------------------------------------------------------------------------------


 

“Defaulting Lender” shall mean, subject to the second proviso of this
definition, any Lender for which the Administrative Agent has received
notification that such Lender is, or has a direct or indirect parent company
that is (i) insolvent, or is generally unable to pay its debts as they become
due, or admits in writing its inability to pay its debts as they become due, or
makes a general assignment for the benefit of its creditors or (ii) the subject
of a bankruptcy, insolvency, reorganization, liquidation or similar proceeding,
or a receiver, trustee, conservator, intervenor or sequestrator or the like has
been appointed for such Lender or its direct or indirect parent company, or such
Lender or its direct or indirect parent company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender; provided that a Defaulting Lender that has adequately remedied all
matters that caused such Lender to be a Defaulting Lender shall cease to be a
Defaulting Lender.

 

“Discharge of ABL Debt” shall have the meaning assigned to such term in the
Intercreditor Agreement.

 

“Discharge of Obligations” shall have the meaning assigned to such term in
Section 9.20(a).

 

“Disposition” or “Dispose” shall mean the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction and any sale,
transfer, license or other disposition (whether in one transaction or in a
series of transactions) of any property (including, without limitation, any
Equity Interests) by any Person (or the granting of any option or other right to
do any of the foregoing), including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.

 

“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable, in each case, at the option of the holder thereof) or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is 91 days after the
Latest Maturity Date; provided, that (i) only the portion of such Equity
Interests which so matures or is mandatorily redeemable, is so convertible or
exchangeable or is so redeemable at the option of the holder thereof prior to
such date shall be deemed to be Disqualified Stock and (ii) with respect to any
Equity Interest issued to any employee or to any plan for the benefit of
employees of the Borrower or its Subsidiaries or by any such plan to such
employees, (x) such Equity Interest shall not constitute Disqualified Stock
solely because it may be required to be repurchased by the Borrower or one of
its Subsidiaries in order to satisfy obligations or as a result of such

 

15

--------------------------------------------------------------------------------


 

employee’s termination, resignation, death or disability, (y) if any class of
such Equity Interest of such Person that by its terms authorizes such Person to
satisfy its obligations thereunder by delivery of an Equity Interest that is not
Disqualified Stock, such Equity Interests shall not be deemed to be Disqualified
Stock solely by reason thereof and (z) any such Equity Interest that would
constitute Disqualified Stock solely because the holders thereof have the right
to require a Loan Party to repurchase such Equity Interest upon the occurrence
of a change of control or an asset sale shall not constitute Disqualified
Stock.  The amount of Disqualified Stock deemed to be outstanding at any time
for purposes of this Agreement will be the maximum amount that the Borrower and
its Subsidiaries may become obligated to pay upon maturity of, or pursuant to
any mandatory redemption provisions of, such Disqualified Stock or portion
thereof, plus accrued dividends.

 

“Documentation Agents” shall mean MLPFS and Barclays, in their capacities as
documentation agents.

 

“Dollars” or “$” shall mean lawful money of the United States of America.

 

“Domestic Subsidiary” shall mean any direct or indirect Subsidiary of a Loan
Party other than a Foreign Subsidiary.

 

“E&Y” shall mean Ernst & Young LLP.

 

“Eligible Assignee” shall mean any Person other than a natural Person that is
(i) a Lender, an Affiliate of any Lender or a Related Fund (any two or more
Related Funds being treated as a single Eligible Assignee for all purposes
hereof) or (ii) a commercial bank, insurance company, investment or mutual fund
or other entity that is an “accredited investor” (as defined in Regulation D)
and which extends credit or buys loans in the ordinary course; provided that
notwithstanding anything herein to the contrary, “Eligible Assignee” shall not
include any Person that is a Loan Party (other than the Borrower to the extent
provided in Section 9.04(k)), any of the Loan Parties’ Affiliates, any
Subsidiaries, Cerberus and any of its Affiliates, any Competitor or any Lender
that at the time of the proposed assignment is a Defaulting Lender.

 

“Engagement Letter” shall mean the Engagement Letter, dated as of May 3, 2013,
among the Borrower and the Arrangers.

 

“Environmental Laws” shall mean any and all Federal, state, and local statutes,
laws, regulations, ordinances, rules, judgments, orders, decrees, permits,
grants, franchises, licenses, agreements or governmental restrictions relating
to pollution and the protection of the environment or the Release of any
Hazardous Materials into the environment, including those related to hazardous
substances or wastes, air emissions and discharges to waste or public systems.

 

“Environmental Liability” shall mean any liability, obligation, damage, loss,
claim, action, suit, judgment, order, fine, penalty, fee, expense, or cost,
contingent or otherwise (including any liability for damages, costs of
environmental remediation, fines, penalties or indemnities), of the Borrower, or
any other Loan Party resulting from or

 

16

--------------------------------------------------------------------------------


 

based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, labeling, storage, treatment, disposal or recycling
of, or presence of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equipment” shall have the meaning assigned to such term in the UCC.

 

“Equity Interests” shall mean, with respect to any Person, the shares of capital
stock of (or other ownership or profit interests in) such Person, the warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person, the securities convertible into or exchangeable for shares of capital
stock of (or other ownership or profit interests in) such Person or warrants,
rights or options for the purchase or acquisition from such Person of such
shares (or such other interests), and any of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974 and the
regulations promulgated thereunder, as amended and in effect.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Sections 414(b) or
(c) of the Code (and Sections 4.14(m) and (o) of the Code for purposes of
provisions relating to Sections 412 or 430 of the Code).

 

“ERISA Event” shall mean (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate; or (g) the breach of any terms of the PBGC Agreement.

 

“Escrow Agreement” shall mean that certain escrow agreement, dated as of the
Closing Date, by and among the Borrower, ASC and JPMorgan Chase Bank, N.A., as
escrow agent.

 

17

--------------------------------------------------------------------------------


 

“Eurodollar”, when used in reference to any Loan or Borrowing, shall refer to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

 

“Events of Default” shall have the meaning assigned to such term in Section
7.01.

 

“Excess Cash Flow” shall mean, for (A) the period from the Closing Date until
February 22, 2014, and (B) any subsequent Fiscal Year of the Borrower
(commencing with the Fiscal Year ending closest to February 28, 2015) (a) the
sum, without duplication, of (i) Consolidated EBITDA for such period, (ii)
reductions to noncash working capital of the Borrower and the Restricted
Subsidiaries for such period (i.e., the decrease, if any, in Current Assets
minus Current Liabilities from the beginning to the end of such period), (iii)
the amount by which the Pension Expense for such period exceeds the Cash Pension
Contribution for such period, if any, and (iv) the Net Cash Proceeds of any
Other Asset Sale (whether a single transaction or a series of related
transactions) received by the Borrower and the Restricted Subsidiaries during
such period in which such Net Cash Proceeds are greater than $50,000 but less
than $5,000,000, minus (b) the sum, without duplication, of (i) the amount of
any Taxes payable in cash by the Borrower and the Restricted Subsidiaries with
respect to such period, (ii) Consolidated Interest Expense for such period paid
in cash, (iii) Capital Expenditures made in cash during such period, except to
the extent financed with the proceeds of Indebtedness, equity issuances,
casualty proceeds, condemnation proceeds or other proceeds that would not be
included in Consolidated EBITDA, (iv) scheduled repayments of Indebtedness
(other than Indebtedness in respect of the ABL Facility) made in cash by the
Borrower and the Restricted Subsidiaries during such period, but only to the
extent that the Indebtedness so repaid by its terms cannot be reborrowed or
redrawn and such repayments do not occur in connection with a refinancing of all
or any portion of such Indebtedness, (v) additions to noncash working capital
for such period (i.e., the increase, if any, in Current Assets minus Current
Liabilities from the beginning to the end of such period), (vi) the amount by
which the Cash Pension Contribution for such period exceeds the Pension Expense
for such period, if any, and (vii) the amount of Restricted Payments made in
cash during such period to the extent permitted under Section 6.06.

 

“Excluded DDAs” shall mean each checking, savings or other demand deposit
account maintained by any Loan Party and exclusively used (a) for payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of any Loan Party’s employees, (b) for the receipt of Medicare and Medicaid
receivables of a Loan Party, (c) to hold proceeds of Term Loan Priority
Collateral, subject to the Intercreditor Agreement, unless and until the release
of the Lien thereon of the Agents, or (d) for the receipt and deposit of funds
of a specific Person other than a Loan Party, or which a Loan Party is holding
in trust or as a fiduciary for such Person, in each case in a manner permitted
under this Agreement or the other Loan Documents.

 

“Excluded Information” shall have the meaning assigned to such term in Section
9.04(l).

 

18

--------------------------------------------------------------------------------


 

“Excluded Real Estate Collateral” shall mean any property that would otherwise
constitute a Material Real Estate Asset or Real Estate Collateral Property, (1)
that is subject to the terms of a contract, agreement, lease, permit, license,
charter or license agreement, or applicable law with respect thereto, the valid
grant of a Lien therein to the Collateral Agent would constitute or result in a
breach, termination or default under such contract, agreement, lease, permit,
license, charter or license agreement and such breach, termination or default
has not been or is not waived or the consent of the other party to such
contract, agreement, lease, permit, license, charter or license agreement has
not been or is not otherwise obtained or under applicable law such prohibition
cannot be waived, or which is subject to adverse environmental or other
conditions that the Collateral Agent determines makes it unsuitable as
collateral and (2) which the Collateral Agent in its discretion designates as
Excluded Real Estate Collateral.

 

“Excluded Subsidiaries” shall mean, at any date of determination, each (a)
Immaterial Subsidiary, (b) Foreign Subsidiary, (c) Unrestricted Subsidiary, (d)
Subsidiary that is not wholly owned, directly or indirectly, by the Borrower or
(e) Insurance Captive; provided that, notwithstanding the foregoing, Moran Foods
shall not be deemed to be an Excluded Subsidiary.

 

“Excluded Taxes” shall mean, with respect to the Administrative Agent or any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction described in clause (a) above, (c) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrower under Section
2.21(a)), any U.S. federal withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Foreign Lender’s failure to comply with Section 2.20(e), in each case except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.20(a) and (d) any U.S. federal withholding taxes imposed
as a result of a Foreign Lender’s failure to comply with FATCA.

 

“Existing ABL Credit Agreement” shall mean that certain asset-based revolving
credit agreement, dated as of August 30, 2012, by and among the Borrower, each
Subsidiary party thereto, the ABL Facility Agent and the various financial
institutions from time to time party thereto.

 

“Existing ABL Facility” shall mean the Borrower’s existing senior secured
asset-based revolving credit facility, documented pursuant to the Existing ABL
Credit Agreement.

 

19

--------------------------------------------------------------------------------


 

“Existing Credit Agreement” shall mean that certain Term Loan Credit Agreement,
dated as of March 21, 2013 (as in effect immediately prior to the amendment and
restatement thereof on the Restatement Date pursuant to the Amendment
Agreement), among the Borrower, the other Loan Parties and the lenders and
agents time to time party thereto.

 

“Existing Debt Documents” shall mean, collectively, the SVU 2016 Notes, the SVU
Indenture (but solely in respect of the SVU 2016 Notes) and any other notes,
indentures, instruments or other agreements evidencing, governing or related to
any other Material Indebtedness or securitization arrangements of the Borrower
or any of its Subsidiaries incurred after the Closing Date with a maturity prior
to the date that is five years from the Closing Date.

 

“Existing Term Loan Credit Agreement” shall mean the Term Loan Credit Agreement,
dated as of August 30, 2012, among the Borrower, Credit Suisse, as
administrative agent, and the various lenders and agents party thereto from time
to time.

 

“Existing Term Loan Facility” shall mean the Borrower’s existing senior secured
term loan credit facility, documented pursuant to the Existing Term Loan Credit
Agreement.

 

“Extended Loan Yield Differential” shall have the meaning assigned to such term
in Section 2.23.

 

“Extended Loans” shall have the meaning assigned to such term in Section 2.23.

 

“Extending Lender” shall have the meaning assigned to such term in Section 2.23.

 

“Extension Amendment” shall have the meaning assigned to such term in Section
2.23.

 

“Extension Election” shall have the meaning assigned to such term in Section
2.23.

 

“Extension Fee” shall have the meaning assigned to such term in Section 2.23.

 

“Extension Request” shall have the meaning assigned to such term in Section
2.23.

 

“Facility Guaranty” shall mean the Facility Guaranty, dated as of the Closing
Date, made by the Guarantors in favor of the Administrative Agent and the other
Secured Parties, substantially in the form of Exhibit G hereto.

 

“Farm Products” shall have the meaning defined in the Food Security Act and the
UCC.

 

20

--------------------------------------------------------------------------------


 

“Farm Products Sellers” shall mean, collectively, sellers or suppliers to any
Loan Party of any Farm Products and including any milk or dairy products,
perishable agricultural commodity (as defined in the PACA) or livestock (as
defined in the PSA), meat, meat food products or livestock products derived
therefrom or any poultry or products derived therefrom; sometimes referred to
herein individually as a “Farm Products Seller”.

 

“FATCA” shall mean current Sections 1471 through 1474 of the Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.

 

“FCPA” shall have the meaning assigned to such term in Section 3.32.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

 

“Fee Letter” shall mean the Fee Letter, dated as of January 10, 2013, among the
Borrower, Goldman Sachs, CS Securities, Credit Suisse, MSSF, MLPFS, Bank of
America and Barclays.

 

“Fees” shall mean the Administrative Agent Fees.

 

“Fiscal Intermediary” shall mean any qualified insurance company or other Person
that has entered into an ongoing relationship with any Governmental Authority to
make payments to payees under Medicare, Medicaid or any other Federal, state or
local public health care or medical assistance program pursuant to any of the
Health Care Laws.

 

“Fiscal Period” shall mean any four-week or five-week fiscal period of any
Fiscal Year, in accordance with the fiscal accounting calendar of the Loan
Parties as in effect on the Closing Date.

 

“Fiscal Quarter” shall mean the period consisting of the first four Fiscal
Periods of each Fiscal Year and the next three periods of three Fiscal Periods
each in such Fiscal Year.

 

“Fiscal Year” shall mean any period of 13 consecutive Fiscal Periods ending on
the last Saturday of February of any calendar year.

 

“Fixed Maturity Date” shall mean March 21, 2019.

 

21

--------------------------------------------------------------------------------


 

“Flood Certificate” shall mean a “Standard Flood Hazard Determination Form” of
the Federal Emergency Management Agency and any successor Governmental Authority
performing a similar function.

 

“Flood Program” shall mean the National Flood Insurance Program created by the
U.S. Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004, in each case as amended from time to
time, and any successor statutes.

 

“Flood Zone” shall mean areas having special flood hazards as described in the
National Flood Insurance Act of 1968, as amended from time to time, and any
successor statute.

 

“Food Security Act” shall mean the Food Security Act of 1984, 7 U.S.C. § 1631
et. seq., as the same now exists or may hereafter from time to time be amended,
modified, recodified or supplemented, together with all rules and regulations
thereunder.

 

“Food Security Act Notices” shall have the meaning assigned to such term in
Section 3.27(a).

 

“Foreign Lender” shall mean any Lender that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Code.

 

“Foreign Subsidiary” shall mean a direct or indirect Subsidiary of a Loan Party
organized or incorporated under the laws of a jurisdiction other than a State of
the United States, the United States or the District of Columbia.

 

“GAAP” shall mean United States generally accepted accounting principles in
effect from time to time.

 

“Goldman Sachs” shall have the meaning assigned to such term in the introductory
statement to this Agreement.

 

“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

 

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).

 

“Ground Lease” shall mean, individually and collectively, as the context may
require, each ground lease described on the Applicable Collateral List.

 

22

--------------------------------------------------------------------------------


 

“Guarantee” shall mean, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person (or any right, contingent or otherwise, of any
holder of such Indebtedness to obtain any such Lien).  The term “Guarantee” as a
verb shall have a meaning correlative thereto.

 

“Guarantor” shall mean (a) each Subsidiary of the Borrower that is not an
Excluded Subsidiary, together with its successors and assigns, and (b) each
other Subsidiary of the Borrower from time to time party to the Facility
Guaranty.

 

“Hazardous Materials” shall mean all chemicals, materials, substances or wastes
of any nature that are listed, classified, regulated, characterized or otherwise
defined as “hazardous,” “toxic,” “radioactive,” a “pollutant,” a “contaminant,”
or terms of similar intent or meaning, by any Governmental Authority or that are
otherwise prohibited, limited or regulated pursuant to any Environmental Law,
including petroleum or petroleum distillates, friable asbestos or friable
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes.

 

“Health Care Laws” shall mean all Federal, state and local laws, rules,
regulations, interpretations, guidelines, ordinances and decrees primarily
relating to patient healthcare, any health care provider, medical assistance and
cost reimbursement program, as now or at any time hereafter in effect,
applicable any Loan Party, including, but not limited to, the Social Security
Act, the Social Security Amendments of 1972, the Medicare-Medicaid Anti-Fraud
and Abuse Amendments of 1977, the Medicare and Medicaid Patient and Program
Protection Act of 1987, HIPAA and the Patient Protection and Affordable Care Act
of 2010.

 

“HIPAA” shall mean the Health Insurance Portability and Accountability Act of
1996, as the same now exists or may hereafter from time to time be amended,
modified, recodified or supplemented, together with all rules and regulations
thereunder.

 

“HIPAA Compliance Date” shall have the meaning assigned to such term in
Section 3.28(b).

 

23

--------------------------------------------------------------------------------


 

“HIPAA Compliance Plan” shall have the meaning assigned to such term in
Section 3.28(a).

 

“HIPAA Compliant” shall have the meaning assigned to such term in
Section 3.28(b).

 

“Immaterial Subsidiary” shall mean (a) until the Borrower has first provided
financial statements pursuant to Section 5.01(a), each Subsidiary identified as
an Immaterial Subsidiary on the Closing Date on Schedule 3.13, and
(b) thereafter, each Subsidiary of the Borrower identified as an “Immaterial
Subsidiary” pursuant to a certificate executed and delivered by a Responsible
Officer of the Borrower to the Administrative Agent within 60 days of the
delivery of annual financial statements pursuant to Section 5.01(a) (certifying
as to each of the items set forth in the following proviso); provided (i) no
Subsidiary shall be an Immaterial Subsidiary if the book value of its assets
(net of assets arising from intercompany transactions that would be eliminated
on a Consolidated balance sheet of the Borrower) exceed 1.00% of the Total
Assets of the Borrower and its Subsidiaries on a Consolidated basis and (ii) the
aggregate book value of the assets of all Immaterial Subsidiaries (net of assets
arising from intercompany transactions that would be eliminated on a
Consolidated balance sheet of the Borrower) shall not exceed 5.00% of the Total
Assets of the Borrower and its Subsidiaries on a Consolidated basis, in each
case as determined for the most recently completed Fiscal Quarter for which the
Borrower has provided financial statements pursuant to Section 5.01(b);
provided, further, that Moran Foods shall not constitute an Immaterial
Subsidiary.

 

“Incremental Lender” shall mean a Lender with an Incremental Loan Commitment or
an outstanding Incremental Loan.

 

“Incremental Loan Amount” shall mean, at any time, the excess, if any, of
(a) $500,000,000 over (b) the aggregate amount of all Incremental Loan
Commitments established prior to such time pursuant to Section 2.22.

 

“Incremental Loan Assumption Agreement” shall mean an Incremental Loan
Assumption Agreement among, and in form and substance reasonably satisfactory
to, the Borrower, the Administrative Agent and one or more Incremental Lenders.

 

“Incremental Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.22, to make Incremental Loans to the Borrower.

 

“Incremental Loan Maturity Date” shall mean the final maturity date of any
Incremental Loan, as set forth in the applicable Incremental Loan Assumption
Agreement.

 

“Incremental Loan Repayment Dates” shall mean the dates scheduled for the
repayment of principal of any Incremental Loan, as set forth in the applicable
Incremental Loan Assumption Agreement.

 

24

--------------------------------------------------------------------------------


 

“Incremental Loans” shall mean Loans made by one or more Lenders to the Borrower
pursuant to Section 2.01(b).  Incremental Loans may be made in the form of
additional Loans or, to the extent permitted by Section 2.22 and provided for in
the relevant Incremental Loan Assumption Agreement, Other Loans.

 

“Indebtedness” shall mean, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)   all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(b)   the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, and similar instruments (and including
reimbursement obligations in connection with surety bonds);

 

(c)   the Swap Termination Value under any Swap Contract;

 

(d)   all obligations of such Person to pay the deferred purchase price of
property or services which are due six months or more from the date after such
property is acquired or such services are completed, and including, without
limitation, customary indemnification, adjustment of purchase price or similar
obligations, earn-outs or other similar obligations (but excluding trade
accounts payable incurred in the ordinary course of business on normal trade
terms and not overdue by more than 90 days unless such trade payables or other
obligations are being contested or disputed by such Person in good faith), in
each case to the extent required to be recorded as liabilities in accordance
with GAAP;

 

(e)   Indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)   all Attributable Indebtedness of such Person;

 

(g)   all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interests of such Person or
any other Person (including, without limitation, Disqualified Stock), or any
warrant, right or option to acquire such Equity Interests, valued, in the case
of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends;

 

(h)   all obligations under, or the net investments outstanding pursuant to, any
receivables financing; and

 

(i)   all Guarantees of such Person in respect of any of the foregoing.

 

25

--------------------------------------------------------------------------------


 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date; provided, (i) as to Swap Contracts relating to fuel
entered into by the Borrower in the ordinary course of business consistent with
its current practices, the Swap Termination Value may be determined at the end
of the most recently ended Fiscal Period for purposes of this Agreement and
(ii) as to Swap Contracts other than such Swap Contracts with respect to fuel,
the Swap Termination Value may be determined at the end of the most recently
ended Fiscal Period for purposes of this Agreement until the Administrative
Agent may notify the Borrower otherwise.

 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

 

“Information” shall have the meaning assigned to such term in Section 9.16.

 

“Initial Lenders” shall mean Goldman Sachs, Credit Suisse, MSSF, Bank of America
and Barclays in their capacities as such under the Commitment Letter.

 

“Insurance Captive” shall mean each of (a) Wetterau Insurance Co. Ltd., a
Bermuda corporation, (b) Market Company, Ltd., a Bermuda corporation and
(c) such other Subsidiaries of the Borrower that perform similar insurance
functions, in each case to the extent organized and maintained as a captive
insurance Subsidiary of the Borrower.

 

“Intercreditor Agreement” shall mean the Intercreditor Agreement, dated as of
the Closing Date, by and among the Administrative Agent, the Collateral Agent
and the ABL Facility Agent, as acknowledged and agreed to by the Borrower and
the Guarantors, providing for such parties’ relative rights and priorities with
respect to the assets and properties of the Loan Parties and related matters,
substantially in the form of Exhibit I hereto.

 

“Intercreditor Provisions” shall have the meaning assigned to such term in
Section 7.01(p).

 

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, and (b) with respect
to any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing.

 

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically

 

26

--------------------------------------------------------------------------------


 

corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is one, two, three or six months (or nine or 12
months if agreed to by all Lenders and, with respect to a Eurodollar Borrowing
on the Restatement Date, the period commencing on the Restatement Date and
ending on June 28, 2013) thereafter, as the Borrower may elect; provided,
however, that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (b) any Interest Period that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period and (c) no Interest Period for any Loan shall extend beyond the
maturity date of such Loan.  Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest
Period.  For purposes hereof, the date of a Borrowing initially shall be the
date on which such Borrowing is made and thereafter shall be the effective date
of the most recent conversion or continuation of such Borrowing.

 

“Internal Control Event” shall mean a material weakness in, or fraud that
involves senior management or other employees who have a significant role in,
the Borrower’s and/or its Subsidiaries’ internal controls over financial
reporting, in each case as described in the Securities Laws.

 

“Internally Generated Cash” shall mean, with respect to any Person, funds of
such Person and its Restricted Subsidiaries not constituting (x) proceeds of the
issuance of (or contributions in respect of) Equity Interests of such Person,
(y) proceeds of the incurrence of Indebtedness (other than the incurrence of
loans under the ABL Facility or extensions of credit under any other revolving
credit or similar facility or other short-term Indebtedness) by such Person or
any of its Restricted Subsidiaries or (z) proceeds of Dispositions and Casualty
Events.

 

“Investment” shall mean, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of Indebtedness of, or purchase
or other acquisition of any other debt or interest in, another Person, (c) any
Acquisition or (d) any other investment of money or capital in order to obtain a
profitable return.  For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“Joinder Agreement” shall mean an agreement, in form satisfactory to the
Administrative Agent, pursuant to which a Subsidiary becomes a party to, and
bound by the terms of, this Agreement, the Facility Guaranty or the Security
Agreement, as applicable.

 

27

--------------------------------------------------------------------------------


 

“Joint Lead Arrangers” shall mean CS Securities and Goldman Sachs, in their
capacities as joint bookrunners and joint lead arrangers.

 

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity date applicable to any Class of Loans or Commitments with respect to
such Loans or Commitments at such date of determination, including, for the
avoidance of doubt, the latest maturity date of any Incremental
Loans, Incremental Loan Commitments, Other Loans or Extended Loans, in each
case, as extended from time to time in accordance with this Agreement.

 

“Laws” shall mean each international, foreign, Federal, state and local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and each applicable administrative
order, directed duty, request, license, authorization and permit of, and
agreement with, any Governmental Authority, in each case whether or not having
the force of law.

 

“Lender Presentation” shall mean the Lender Presentation, dated January 2013,
included in the Borrower’s current report on form 8-K filed January 28, 2013.

 

“Lenders” shall mean (a) the Persons listed on Schedule A to the Amendment
Agreement (other than any such Person that has ceased to be a party hereto
pursuant to an Assignment and Acceptance) and (b) any Person that has become a
party hereto pursuant to an Assignment and Acceptance.

 

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in Dollars (as set
forth by any service selected by the Administrative Agent that has been
nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rates) for a period equal to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Rate” shall be the interest rate per annum determined by the Administrative
Agent to be the average of the rates per annum at which deposits in Dollars are
offered for such relevant Interest Period to major banks in the London interbank
market in London, England by the Administrative Agent at approximately
11:00 a.m. (London time) on the date that is two Business Days prior to the
beginning of such Interest Period.

 

“Lien” shall mean (a) any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
or preference, priority or other security interest or preferential arrangement
in the nature of a security interest of any kind or nature whatsoever (including
any conditional sale, any lease or other agreement giving rise to a Capital
Lease Obligation, Synthetic Lease Obligation, or other title retention
agreement, any easement, right of way or other

 

28

--------------------------------------------------------------------------------


 

encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing) and (b) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities.

 

“Loan Documents” shall mean this Agreement, the Amendment Agreement, the
Intercreditor Agreement, the Security Documents, each Incremental Loan
Assumption Agreement, the promissory notes, if any, executed and delivered
pursuant to Section 2.04(e) and any other document executed in connection with
any of the foregoing and together with all schedules, exhibits, annexes and
other attachments thereto.

 

“Loan Parties” shall mean, collectively, the Borrower and the Guarantors.

 

“Loans” shall mean term loans made by the Lenders to the Borrower pursuant to
Section 2.01.  Unless the context shall otherwise require, the term “Loans”
shall include any Incremental Loans and any Extended Loans.

 

“Master Agreement” shall have the meaning assigned to such term in the
definition of “Swap Contract.”

 

“Material Adverse Effect” shall mean (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties or condition
(financial or otherwise) of the Borrower and its Subsidiaries taken as a whole;
(b) a material impairment of the ability of the Loan Parties to perform their
obligations under the Loan Documents; or (c) a material impairment of the rights
and remedies of the Administrative Agent or the Lenders under the Loan Documents
or a material adverse effect upon the legality, validity, binding effect or
enforceability against the Loan Parties of the Loan Documents.  In determining
whether any individual event would result in a Material Adverse Effect,
notwithstanding that such event in and of itself does not have such effect, a
Material Adverse Effect shall be deemed to have occurred if the cumulative
effect of such event and all other then existing events described in the
applicable provision since the applicable date would result in a Material
Adverse Effect.

 

“Material Contract” shall mean with respect to any Loan Party, each contract or
agreement to which such Loan Party is a party that is deemed to be a material
contract or material definitive agreement under any Securities Laws applicable
to such Loan Party, including, without limitation, the types of contracts
specified in item 601(b)(10)(ii) of Regulation S-K, and in the event that at any
time hereafter the Borrower ceases to be required to comply with the Securities
Laws, then the same definitions shall continue to apply for purposes of this
Agreement and the other Loan Documents.

 

“Material Indebtedness” shall mean the Indebtedness evidenced by or arising
under the Existing Debt Documents and any other Indebtedness (other than the
Obligations) of the Loan Parties in an aggregate principal amount exceeding
$50,000,000.  For purposes of determining the amount of Material Indebtedness at
any time, (a) the amount of the obligations in respect of any Swap Contract at
such time shall be calculated at the Swap Termination Value thereof, (b) undrawn
committed or available

 

29

--------------------------------------------------------------------------------


 

amounts shall be included and (c) all amounts owing to all creditors under any
combined or syndicated credit arrangement shall be included.

 

“Material Real Estate Asset” means Real Estate (other than an operating
leasehold interest and Excluded Real Estate Collateral) having a Value in excess
of $1,000,000, as determined in good faith by the Borrower, the acquiring Loan
Party, E&Y or another independent, third-party expert reasonably satisfactory to
the Administrative Agent, as of the date of the acquisition thereof.

 

“Material Related Collateral Location” means any Real Estate, other than a Real
Estate Collateral Property, owned, leased or operated by the Borrower or any
Loan Party if the Value of the property, plant and equipment (excluding
information technology, leasehold improvements, vehicles and aircraft) located
at such Real Estate on the Borrower’s or such Loan Party’s financial statements
exceeds $150,000 as of the Closing Date or as of the acquisition thereof.

 

“Maturity Date” shall mean the earlier of (a) the Fixed Maturity Date and
(b) the Springing Maturity Date.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

 

“Medicaid” shall mean the health care financial assistance program jointly
financed and administered by the Federal and State governments under Title XIX
of the Social Security Act.

 

“Medicare” shall mean the health care financial assistance program under
Title XVIII of the Social Security Act.

 

“MLPFS” shall mean Merrill Lynch, Pierce, Fenner & Smith Incorporated and its
successors and assigns.

 

“MMMF” shall having the meaning assigned to such term in the Escrow Agreement.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

 

“Moran Foods” shall mean Moran Foods, LLC, a Missouri limited liability company.

 

“Moran Sale” shall mean a sale, transfer or other disposition (including by way
of merger, casualty, condemnation or otherwise) of all or substantially all of
the assets or property of Moran Foods and its Subsidiaries (whether in one
transaction or a series of related transactions) or of all of the outstanding
Equity Interests of Moran Foods; provided that (a) no Default or Event of
Default shall have occurred or be continuing or shall occur as a result of any
such transaction, (b) the Borrower shall have delivered to the Administrative
Agent opinions of counsel, in each case in form and substance reasonably
satisfactory to the Administrative Agent, opining that the occurrence of any
such transaction (i) will not conflict with the SVU Indenture, the SVU 2016
Notes or any

 

30

--------------------------------------------------------------------------------


 

other Material Indebtedness, (ii) will not result in any “change of control”
offer or similar offer being required to be made under the SVU Indenture, the
SVU 2016 Notes or any other any Material Indebtedness and (iii) will not result
in the application of any of the consolidation, merger, conveyance, transfer or
lease of assets (however so denominated) provisions of the SVU Indenture, the
SVU 2016 Notes or any other Material Indebtedness, (c) to the extent applicable,
the Borrower shall apply the Net Cash Proceeds thereof in accordance with
Section 2.13, (d) the consideration paid in connection therewith shall be paid
contemporaneously with consummation thereof (other than consideration received
in connection with customary earn-out arrangements (calculated as of the date of
such Moran Sale as the present value of expected future payments in respect
thereof) in an amount not to exceed 25% of the aggregate consideration therefor)
and shall be in an amount not less than the fair market value of the property
disposed of and (e) the consideration paid in connection therewith shall be at
least 75% in cash or Cash Equivalents.

 

“Mortgage” shall mean any mortgage, deed of trust or leasehold mortgage
delivered pursuant to clause (a) of the definition of “Term Loan Priority
Collateral Requirements” encumbering any Real Estate Collateral Property, given
by the Loan Party owning or leasing such Real Estate Collateral Property in
favor of the Collateral Agent, substantially in the form of Exhibit H hereto or
such other form reasonably satisfactory to the Administrative Agent, together
with such schedules and including such provisions as shall be necessary to
conform such document to applicable Laws or as shall be customary under
applicable Laws.

 

“MSSF” shall mean Morgan Stanley Senior Funding, Inc. and its successors and
assigns.

 

“Multiemployer Plan” shall mean any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding six plan
years, has made or been obligated to make contributions.

 

“NAI” shall mean New Albertson’s, Inc., an Ohio corporation.

 

“NAI Indenture” shall mean the Indenture, dated as of May 1, 1992, between NAI
and U.S. Bank National Association, as trustee, as successor trustee to Morgan
Guaranty Trust Company of New York, as supplemented by Supplemental Indenture
No. 1 dated as of May 7, 2004, Supplemental Indenture No. 2 dated as of June 1,
2006, and Supplemental Indenture No. 3 dated as of December 29, 2008, and as
further amended, supplemented or otherwise modified (including any such
modification contained in any notes, officer’s certificates or other operative
documents) as of the Closing Date.

 

“NAI Notes” shall have the meaning assigned to such term in the definition of
“NAI Sale”.

 

“NAI Sale” shall mean the purchase by Buyer of all of the issued and outstanding
shares of NAI from the Borrower (together with the subsequent transfer pursuant
to

 

31

--------------------------------------------------------------------------------


 

Section 1.5 of the Acquisition Agreement by the Borrower to NAI of (x) the
equity interests in US Satellite Corporation, Inc. and (y) the FCC-issued
licenses and permits set forth in Section 5.23 of the Seller Disclosure Letter
to the Acquisition Agreement as in effect on the Closing Date, in each case as
to such equity interests and licenses and permits retained by the Borrower
solely for the purpose of obtaining necessary regulatory consents) in
consideration of, among other things, not less than $100,000,000 in cash and
Cash Equivalents, as adjusted in accordance with the Acquisition Agreement,
Buyer shall acquire NAI subject to certain direct and indirect liabilities,
including those arising under the notes (including, without limitation, NAI’s
7.25% Notes due 2013, 7.45% Debentures due 2029, 7.75% Debentures due 2026,
8.70% Debentures due 2030, 8.00% Debentures due 2031 and 6.34-7.15% Medium Term
Notes due 2013-2028) issued by NAI pursuant to the NAI Indenture (the “NAI
Notes”), and the notes (including, without limitation, ASC’s 7.90% Debentures
due 2017, 8.00% Debentures due 2026, 7.50% Debentures due 2037 and 7.10% Medium
Term Notes due 2028) issued by ASC under the ASC Indenture (the “ASC Notes”),
certain capital leases and all workers’ compensation claims (and including any
obligations to provide any form of security for the benefit of the California
Office of Self Insured Funds, the California Department of Industrial Relations
or the California Self-Insured Security Fund or similar entities) relating to
banners operated by NAI and its Subsidiaries (the “NAI Workers’ Compensation
Liabilities”), and the Borrower and its Subsidiaries after giving effect to the
NAI Sale shall have their liability eliminated, limited or indemnified in a
manner reasonably satisfactory to the Joint Lead Arrangers (as defined in the
Existing Credit Agreement) in connection with the NAI Workers’ Compensation
Liabilities (and such obligations to provide any form of security) and the ASC
Notes. In connection with the NAI Sale, the Buyer and the Borrower will enter
into transition services agreements and a cross-license agreement as
contemplated by the Acquisition Agreement.

 

“NAI Workers’ Compensation Liabilities” shall have the meaning assigned to such
term in the definition of “NAI Sale”.

 

“Net Cash Proceeds” shall mean (a) with respect to any Term Loan Priority
Collateral Sale, Other Asset Sale or Moran Sale, the cash proceeds (including
cash proceeds subsequently received (as and when received) in respect of noncash
consideration initially received), net of (i) selling expenses (including
reasonable broker’s fees or commissions, legal fees, transfer and similar taxes
and the Borrower’s good faith estimate of income taxes paid or payable in
connection with such sale), (ii) amounts provided as a reserve, in accordance
with GAAP, against any liabilities under any indemnification obligations or
purchase price adjustment associated with such Term Loan Priority Collateral
Sale or Other Asset Sale (provided that, to the extent and at the time any such
amounts are released from such reserve, such amounts shall constitute Net Cash
Proceeds) and (iii) the principal amount, premium or penalty, if any, interest
and other amounts on any Indebtedness which is secured by the asset sold in such
Term Loan Priority Collateral Sale or Other Asset Sale by a Lien permitted
hereunder which, to the extent the Administrative Agent has a Lien on such
asset, is senior to the Administrative Agent’s Lien on such asset and which is
required to be repaid with such proceeds (excluding any such Indebtedness
assumed by the purchaser of such asset); and (b) with respect to any issuance or
incurrence of Indebtedness (other than Permitted Indebtedness)

 

32

--------------------------------------------------------------------------------


 

or Equity Interests (other than Equity Interests issued to directors, officers
or employees of the Borrower or its Subsidiaries), the cash proceeds thereof,
net of all taxes and customary fees, commissions, costs and other expenses
incurred in connection therewith.

 

“New Valuation” shall mean any valuation of a Substitute Property, a Replaced
Property, a Released Property or an Additional Property conducted by E&Y or
another independent, third-party expert reasonably satisfactory to the
Administrative Agent provided in connection with the applicable Term Loan
Priority Collateral Substitution, Term Loan Priority Collateral Release or Term
Loan Priority Collateral Addition for which the New Valuation Conditions have
been met.

 

“New Valuation Conditions” shall mean with respect to a Substitute Property, a
Replaced Property, a Released Property (other than in connection with a
Permitted Disposition) or an Additional Property consisting of Real Estate, such
property (i) has not been Valued during the year preceding the date of the
Restated Collateral List provided in connection with the applicable Term Loan
Priority Collateral Substitution, Term Loan Priority Collateral Release or Term
Loan Priority Addition and is Valued at more than $4,000,000 pursuant to the
most recent Valuation thereof or (ii) has not been Valued; provided that,
notwithstanding the foregoing, the New Valuation Conditions shall be deemed to
be satisfied at any time after the aggregate Value of all Substitute Properties
and Additional Properties that have been added to the Term Loan Priority
Collateral during the current Fiscal Year without being Valued at any time in
such Fiscal Year exceeds $10,000,000.

 

“Non-Extended Loans” shall have the meaning assigned to such term in
Section 2.23.

 

“NPL” shall mean the National Priorities List under CERCLA.

 

“Obligations” shall mean all obligations, liabilities and indebtedness of every
kind, nature and description owing by any Loan Party to any Secured Party,
including principal, interest, charges, fees, premiums, indemnities and
expenses, however evidenced, whether as principal, surety, endorser, guarantor
or otherwise, arising under any of the Loan Documents, whether now existing or
hereafter arising, whether arising before, during or after the initial or any
renewal term of the Loan Documents or after the commencement of any case with
respect to any Loan Party under the Bankruptcy Code or any other Debtor Relief
Law or any other insolvency proceeding (and including, without limitation, any
principal, interest, fees, costs, expenses and other amounts which would accrue
and become due but for the commencement of such case, whether or not such
amounts are allowed or allowable in whole or in part in such case or similar
proceeding), whether direct or indirect, absolute or contingent, joint or
several, due or not due, primary or secondary, liquidated or unliquidated,
secured or unsecured.

 

“Occurrence Update Schedule”  shall mean each of Schedule 3.01 (Loan Parties
Organizational Information), 3.06 (Litigation), 3.09 (Environmental Matters),
3.10 (for primary casualty insurance policies that cover Collateral), 3.13
(Subsidiaries; Other

 

33

--------------------------------------------------------------------------------


 

Equity Investments), 3.17 (Intellectual Property Matters) and 3.21(b) (Credit
Card Agreements).

 

“OFAC” shall have the meaning assigned to such term in Section 3.31.

 

“Offer” shall have the meaning assigned to such term in the Tender Offer
Agreement.

 

“OID” shall have the meaning assigned to such term in Section 2.22(b).

 

“Organization Documents” shall mean, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity; and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party.

 

“Original Loans” shall have the meaning assigned to such term in Section 2.23.

 

“Other Asset Sale” shall mean a sale, transfer or other disposition (including
by way of merger, casualty, condemnation or otherwise) that is not a Permitted
Disposition pursuant to clauses (a) through (n) of the definition thereof or
clause (p) of the definition thereof, of any assets or property of the Borrower
and the Restricted Subsidiaries other than a Disposition consisting solely of
Term Loan Priority Collateral or Equity Interests of any Subsidiary to the
extent the assets of such Subsidiary consist solely of Term Loan Priority
Collateral.

 

“Other Loans” shall have the meaning assigned to such term in Section 2.22(a).

 

“Other Taxes” shall mean any and all present or future stamp or documentary
Taxes or any other excise or property Taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

“PACA” shall mean the Perishable Agricultural Commodities Act, 1930, as amended,
7 U.S.C. § 499a et. seq., as the same now exists or may hereafter from time to
time be amended, modified, recodified or supplemented, together with all
rules and regulations thereunder.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

 

34

--------------------------------------------------------------------------------


 

“PBGC Agreement” shall mean that certain term sheet by and among AB Acquisition
LLC, the Borrower and the PBGC, dated January 9, 2013, and any subsequent
agreement entered into pursuant thereto.

 

“PCAOB” shall mean the Public Company Accounting Oversight Board.

 

“Pension Expense” shall mean the actual pension expense for the applicable
period of the Borrower and the Restricted Subsidiaries pursuant to the profit
and loss statement charge (or benefit) with respect to such pension funding
obligations for such period.

 

“Pension Plan” shall mean any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or
has an obligation to contribute, or in the case of a multiple employer or other
plan described in Section 4064(a) of ERISA, has made contributions at any time
during the immediately preceding six plan years.

 

“Perfection Certificate” shall mean the Perfection Certificate substantially in
the form of Exhibit E hereto.

 

“Periodic Update Schedule” shall mean each of Schedule 3.13 (as to Immaterial
Subsidiaries and Unrestricted Subsidiaries), 3.08(b) (Owned Real Estate),
3.08(c) (Leased Real Estate), 3.10 (for policies other than primary casualty
policies that cover Collateral) and 3.21(a) (Demand Deposit Accounts).

 

“Permitted Acquisition” shall mean an Acquisition permitted pursuant to
Section 6.02(b).

 

“Permitted Disposition” shall mean any of the following:

 

(a)   Dispositions of Inventory in the ordinary course of business (which for
this purpose does not include any Disposition in connection with a Store closing
or sale of a Store location);

 

(b)   bulk sales of the Inventory of a Loan Party not in the ordinary course of
business in connection with Store closings, provided that the number of such
Store closings and related sales of Inventory, minus the number of new Store
locations opened during the same period, shall not exceed in any Fiscal Year of
the Borrower and its Subsidiaries, seven and one-half percent (7.5%) of the
number of the Loan Parties’ Stores as of the beginning of such Fiscal Year and
shall not exceed, in the aggregate from and after the Closing Date, fifteen
percent (15.0%) of the number of the Loan Parties’ Stores in existence as of the
Closing Date);

 

(c)   non-exclusive licenses or sublicenses of Intellectual Property of a Loan
Party or any of its Subsidiaries in the ordinary course of business;

 

35

--------------------------------------------------------------------------------


 

(d)   licenses for the conduct of licensed departments within the Loan Parties’
Stores in the ordinary course of business;

 

(e)   Dispositions in the ordinary course of business of Equipment that is, in
the reasonable good faith judgment of the Borrower, no longer useful or
necessary in its business or that of a Subsidiary;

 

(f)   Dispositions among the Loan Parties or by any Restricted Subsidiary to a
Loan Party; provided, that with respect to any such Disposition of Real Estate
Collateral Property (a) the Borrower provides at least 15 Business Days prior
written notice thereof (or such shorter notice as the Administrative Agent may
approve) identifying such Real Estate Collateral Property, (b) such Real Estate
Collateral Property is Disposed of subject in all respects to the Mortgage
thereon and such Mortgage remains a valid first priority lien on such Real
Estate Collateral Property so Disposed of and (c) the Borrower shall have
delivered to the Administrative Agent such documents and other information
evidencing that such Real Estate Collateral Property was so Disposed of subject
to the Mortgage thereon as the Administrative Agent may reasonably request;

 

(g)   Dispositions by an Excluded Subsidiary to an Excluded Subsidiary or to a
Loan Party;

 

(h)   (i) Dispositions of interests in Real Estate that constitute, create or
occur pursuant to Permitted Encumbrances pursuant to clauses (f), (g) and (h) of
the definition thereof (but only to the extent thereof); (ii) Dispositions in
the ordinary course of business of fixtures that (A) are, in the reasonable good
faith judgment of the Borrower, no longer useful or necessary in its business or
that of a Subsidiary or (B) are replaced with similar property having at least
equivalent value; (iii) with respect to Real Estate that does not constitute
Term Loan Priority Collateral, sale and leaseback transactions pursuant to
leases on market terms, so long as, as of the date of such sale and after giving
effect thereto, (x) no Default or Event of Default shall exist or have occurred
and be continuing and (y) the consideration paid to such Loan Party in
connection therewith shall be paid contemporaneously with the transaction (other
than consideration received in connection with customary earn-out arrangements
in an amount (calculated as of the date of such Disposition as the present value
of expected future payments in respect thereof) not to exceed 25% of the
aggregate consideration therefor) and shall be in an amount not less than the
fair market value of the property disposed of and shall be at least 75% in cash
or Cash Equivalents; and (iv) assignments or terminations of leases, subleases,
licenses, and sublicenses, that do not constitute Term Loan Priority Collateral
and that, in the reasonable, good faith judgment of a Loan Party, are no longer
useful or necessary in its business or that of any Subsidiary;

 

(i)   Dispositions by any Loan Party constituting a Customer Support
Transaction; provided, that the aggregate exposure of the Loan Parties under or
pursuant to all of such Customer Support Transactions, when combined with the
aggregate exposure of the Loan Parties under or pursuant to Investments made
pursuant to clause (n) of the definition of “Permitted Investments” and
Indebtedness incurred pursuant to clause (j) of the definition of “Permitted
Indebtedness”, shall not exceed $250,000,000 at any time outstanding;

 

36

--------------------------------------------------------------------------------


 

provided, further, that, as to any such Disposition, each of the following
conditions is satisfied:

 

(i) as of the date of any such Disposition, and in each case after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing;

 

(ii) the Person receiving the property subject to such Disposition shall be
engaged in a business related, ancillary or complementary to the business of the
Borrower permitted by this Agreement; and

 

(iii) the Administrative Agent shall have received a Customer Support
Transaction Report once each month;

 

(j)   Dispositions by any Loan Party of Intellectual Property; provided that,
(i) such Intellectual Property is no longer used or useful in the business of
any Loan Party or Restricted Subsidiary, (ii) such Intellectual Property is not
otherwise material to the business of any Loan Party or any of its Affiliates or
Subsidiaries, (iii) such Intellectual Property does not have material value and
(iv) no Default or Event of Default shall have occurred and be continuing as of
the date of such Disposition;

 

(k)   sales of Prescription Files in the ordinary course of business, other than
in connection with the sale of a Store location where such Prescription Files
are maintained or in connection with the sale of other assets (and in such case,
clause (o) of this definition shall be applicable), (i) in connection with the
sale of one or more Stores or (ii) in the ordinary course of business; provided,
that as to any such sale pursuant to this clause (ii), each of the following
conditions is satisfied: (A) the appraised value (as determined pursuant to the
ABL Credit Agreement) of all Prescription Files disposed of pursuant to this
clause (ii) in any one Fiscal Year shall not exceed $12,500,000 and (B) as of
the date of any such sale and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing;

 

(l)   the NAI Sale;

 

(m)   the issuance and sale by any Loan Party or Restricted Subsidiary of Equity
Interests of such Loan Party or Restricted Subsidiary after the Closing Date;
provided that (i) such Loan Party or Restricted Subsidiary shall not be required
to pay any cash dividends or repurchase or redeem such Equity Interests or make
any other payments in respect thereof, except as otherwise permitted in
Section 6.06, (ii) as of the date of such issuance and sale and after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing and (iii) no wholly-owned Restricted Subsidiary that is a Loan Party
shall issue and sell Equity Interests to any Person other than another Loan
Party;

 

(n)   Dispositions pursuant to a Permitted Store Swap Transaction or consisting
of transfers described in clause (s) of the definition of Permitted
Encumbrances;

 

37

--------------------------------------------------------------------------------


 

(o)   sales or other Dispositions (including, for the avoidance of doubt,
Dispositions of Intellectual Property, but excluding any Moran Sale) of assets
of Loan Parties not otherwise subject to the provisions set forth in this
definition, provided that, as to any such sale or other Disposition, each of the
following conditions is satisfied:

 

(i) the consideration paid in connection therewith shall be paid
contemporaneously with consummation of the transaction (other than consideration
received in connection with customary earn-out arrangements in an amount
(calculated as of the date of such Disposition as the present value of expected
future payments in respect thereof) not to exceed 25% of the aggregate
consideration therefor), shall be in an amount not less than the fair market
value of the property disposed of and shall be at least 75% in cash or Cash
Equivalents;

 

(ii) if such sale or Disposition is a sale and leaseback transaction, such
transaction is permitted under clause (h)(iii) above;

 

(iii) such sale or Disposition does not involve the sale or other disposition of
a minority Equity Interest in any wholly-owned Restricted Subsidiary or Accounts
of any Loan Party;

 

(iv) in the case of any (A) Term Loan Priority Collateral Sale or (B) Other
Asset Sale (whether a single transaction or a series of related transactions)
including Term Loan Priority Collateral for which the Net Cash Proceeds (before
deducting the Value of any Term Loan Priority Collateral included therein)
exceed $5,000,000, (x) the ratio of the aggregate Value of the Term Loan
Priority Collateral (giving pro forma effect to any permitted reinvestment of
proceeds) to the amount of outstanding Obligations on a pro forma basis after
giving effect to such Term Loan Priority Collateral Sale or Other Asset Sale and
any related prepayments of the Loans (using such Net Cash Proceeds that the
Borrower has elected not to exercise its right of reinvestment pursuant to
Section 2.13(a) or (b) with respect thereto) shall not be less than the ratio of
the aggregate Value of the Term Loan Priority Collateral to the amount of
outstanding Obligations prior to giving effect to such Term Loan Priority
Collateral Sale or Other Asset Sale and (y) in the case of a Term Loan Priority
Collateral Sale or Other Asset Sale with respect to which the Borrower has
elected to exercise its right of reinvestment pursuant to Section 2.13(a) or
(b), (i) the Related Real Estate Collateral on a pro forma basis after giving
effect to such Term Loan Priority Collateral Sale or Other Asset Sale and such
reinvestment shall not constitute more than 45% of the aggregate Value of the
Real Estate Collateral Properties and the Related Real Estate Collateral and
(ii) the owned Real Estate Collateral Properties on a pro forma basis after
giving effect to such Term Loan Priority Collateral Sale or Other Asset Sale and
such reinvestment shall constitute at least 50% of the aggregate Value of the
Real Estate Collateral Properties and the Related Real Estate Collateral; and

 

38

--------------------------------------------------------------------------------


 

(v) as of the date of any such sale or Disposition, and in each case after
giving effect thereto, no Default or Event of Default shall have occurred and be
continuing;

 

(p)   any Moran Sale; and

 

(q)   any Disposition pursuant to a Store Conversion Transaction.

 

“Permitted Encumbrances” shall mean:

 

(a)   Liens imposed by law for Taxes that are not yet delinquent (or remain
payable without penalty) or are being contested in compliance with Section 5.04;
provided that adequate reserves with respect thereto are maintained on the books
of the relevant Loan Party, to the extent required by GAAP;

 

(b)   carriers’, warehousemen’s, mechanics’, materialmen’s, landlords’,
repairmen’s and other like Liens imposed by applicable Law, arising in the
ordinary course of business and securing obligations that are not delinquent (or
remain payable without penalty) or are being contested in compliance with
Section 5.04 (other than clause (iv) thereof);

 

(c)   pledges and deposits of cash made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations, other than any Lien imposed by ERISA;

 

(d)   deposits of cash to secure the performance of bids, trade contracts,
government contracts, leases (other than Indebtedness), statutory obligations,
surety and appeal bonds, performance bonds and to secure liability to insurance
carriers, and other obligations of a like nature incurred in the ordinary course
of business;

 

(e)   Liens in respect of judgments that would not constitute an Event of
Default hereunder;

 

(f)   (i) easements, covenants, conditions, restrictions, building code laws,
zoning restrictions, leases, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business and such
other minor title defects or survey matters that are disclosed by current
surveys (or would have been disclosed by current surveys if the same were not
obtained); provided, that in each case, the same does not (A) secure any
monetary obligation that is not Permitted Indebtedness, (B) materially detract
from the value of the affected Real Estate Collateral Property, (C) materially
detract from the value of the affected property as a going concern in connection
with such Loan Party’s business or (D) materially interfere with the ordinary
conduct of business of any Loan Party; and (ii) Liens and encumbrances against
or upon any property as shown on or pursuant to the express terms of a document
shown on (A) Schedule B-I or B-II of the Title Insurance Policies insuring the
Mortgages, or (B) surveys of the Real Estate Collateral Properties to the extent
such surveys were provided to the Collateral Agent pursuant to the Term Loan
Priority Collateral Requirements;

 

39

--------------------------------------------------------------------------------


 

(g)   interests or title of lessors, sublessors, licensors or sublicensors under
any lease or license otherwise permitted pursuant to this Agreement;

 

(h)   Leases, subleases, licenses, sublicenses and similar encumbrances on Real
Estate, Intellectual Property and other property, or interests therein, arising
in the ordinary course of business (or in connection with a Store closure
permitted under this Agreement) for fair market value; provided that, in each
case, if such Real Estate, Intellectual Property or other property is owned by a
Loan Party, such lease, sublease, license, sublicense, or similar encumbrance
does not secure any monetary obligation that is not Permitted Indebtedness, and
does not materially detract from the value of the affected property operated by
a Loan Party as a going concern in connection with such Loan Party’s business or
materially interfere with the ordinary conduct of business of any Loan Party or
any Store closures otherwise permitted under this Agreement; provided, further,
that to the extent affected Real Estate constitutes Real Estate Collateral
Property, such leases, subleases, licenses, sublicenses, and similar
encumbrances do not also materially detract from the value of such Real Estate
Collateral Property;

 

(i)   Liens existing on the Restatement Date and listed on Schedule 6.01 and any
renewals or extensions thereof; provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased,
(iii) the direct or any contingent obligor with respect thereto is not changed
and (iv) any renewal or extension of the obligations secured or benefited
thereby is otherwise permitted hereunder;

 

(j)   Liens on fixed or capital assets acquired or constructed by any Loan Party
which secure Indebtedness permitted under clauses (c) or (f) of the definition
of “Permitted Indebtedness” so long as (i) such Liens and the Indebtedness
secured thereby are incurred prior to or within 180 days after such acquisition,
improvement or construction, (ii) the principal amount of the Indebtedness
secured thereby does not exceed the cost of acquisition and construction of such
fixed or capital assets (including any shipping and installation costs) and
(iii) such Liens shall not extend to any other property or assets of the Loan
Parties other than proceeds of such secured property or assets;

 

(k)   Liens in favor of the Administrative Agent;

 

(l)    Liens of landlords if the leases are not in default in respect of rent,
except where a Collateral Access Agreement and Landlord Waiver is required by
Section 5.17;

 

(m)   possessory Liens in favor of brokers and dealers arising in connection
with the acquisition or disposition of Permitted Investments; provided that such
Liens (i) attach only to such Permitted Investments and (ii) secure only
obligations incurred in the ordinary course and arising in connection with the
acquisition or disposition of such Permitted Investments and not any obligation
in connection with margin financing;

 

(n)   banker’s Liens, Liens in favor of securities intermediaries, rights of
setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds

 

40

--------------------------------------------------------------------------------


 

maintained with depository institutions or securities intermediaries in the
ordinary course of business of the maintenance and operation of such accounts;

 

(o)   Liens arising from precautionary UCC filings regarding “true” operating
leases or, to the extent permitted under the Loan Documents, the consignment of
goods to a Loan Party;

 

(p)   Liens on property (other than ABL Priority Collateral) in existence at the
time such property is acquired pursuant to a Permitted Acquisition or on such
property of a Subsidiary of a Loan Party in existence at the time such
Subsidiary is acquired pursuant to a Permitted Acquisition; provided that such
Liens are not incurred in connection with or in anticipation of such Permitted
Acquisition and do not attach to any other assets of any Loan Party or any
Subsidiary;

 

(q)   Liens or rights of setoff against credit balances of the Borrower with
Credit Card Issuers or Credit Card Processors or amounts owing by such Credit
Card Issuers or Credit Card Processors to the Borrower in the ordinary course of
business, but not Liens on or rights of setoff against any other property or
assets of the Borrower pursuant to the Credit Card Agreements to secure the
obligations of the Borrower to such Credit Card Issuers or Credit Card
Processors as a result of fees and chargebacks;

 

(r)   Liens on inventory in favor of customs and revenues authorities imposed by
applicable Law arising in the ordinary course of business in connection with the
importation of goods and securing obligations not secured by deposits permitted
pursuant to clause (d) of this definition, (i) that are being contested in good
faith by appropriate proceedings, (ii) as to which the applicable Loan Party or
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (iii) which contest effectively suspends collection of
the contested obligation and enforcement of any Lien securing such obligation;

 

(s)   transfers of any receivables not included in the Borrowing Base (as
defined in the ABL Credit Agreement) to secure any receivables financing that
constitutes Permitted Indebtedness under clause (k) of the definition thereof;

 

(t)   Liens in favor of the ABL Facility Agent in and on the ABL Priority
Collateral to secure the ABL Facility and in and on the Term Loan Priority
Collateral to secure the ABL Debt; provided that such Liens are at all times
subject to the terms of the Intercreditor Agreement;

 

(u)   Leases and licenses constituting Permitted Dispositions; and

 

(v)   other Liens on assets (other than Term Loan Priority Collateral) to secure
obligations permitted hereunder that do not exceed $30,000,000 at any time
outstanding.

 

41

--------------------------------------------------------------------------------


 

“Permitted Indebtedness” shall mean each of the following, so long as no Default
or Event of Default exists or would arise from the incurrence thereof:

 

(a)   Indebtedness outstanding on the Restatement Date and listed on Schedule
6.03 hereto and any Permitted Refinancing Indebtedness with respect thereto;

 

(b)   (i) unsecured Indebtedness of any Loan Party to any other Loan Party or
(ii) unsecured Indebtedness of any Loan Party or a Restricted Subsidiary to any
Restricted Subsidiary that is not a Loan Party arising in the ordinary course of
their respective businesses or conducted on the Closing Date pursuant to the
cash concentration and disbursement practices of the Lead Borrower and its
Subsidiaries, provided, that, as to such Indebtedness or other obligations of a
Loan Party to a Restricted Subsidiary that it not a Loan Party, (A) will be
subordinated in right of payment to the payment in full of the Obligations on
terms and conditions reasonably satisfactory to Administrative Agent pursuant to
a subordination agreement to be delivered to Administrative Agent within 30 days
after the Closing Date (or such longer period of time as the Administrative
Agent may agree), (B) repayments of such Indebtedness or other obligations shall
be permitted in the ordinary course of their businesses consistent with and
pursuant to the cash concentration and disbursement practices of the Borrower
and its Subsidiaries as conducted on the Closing Date, so long as no Specified
Event of Default exists or has occurred and (C) Borrower shall cause any
Restricted Subsidiary that is not a Loan Party not to exercise any legal
remedies to enforce any of the Indebtedness or other obligations owed to it;

 

(c)   without duplication of Indebtedness described in clause (f) of this
definition, purchase money Indebtedness of any Loan Party incurred after the
Closing Date to finance the acquisition of any fixed or capital assets,
including Capital Lease Obligations and Synthetic Lease Obligations, and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof, any
earn-out obligations that constitute Indebtedness incurred in a transaction
permitted hereunder and any Permitted Refinancing Indebtedness with respect
thereto; provided, that the aggregate principal amount of Indebtedness permitted
by this clause (c), when combined with the aggregate principal amount of all
Indebtedness incurred pursuant to clause (f) of this definition, shall not
exceed $300,000,000 at any time outstanding and in any event the incurrence of
such Indebtedness permitted by this clause (c), when combined with the aggregate
principal amount of all Indebtedness incurred pursuant to clause (f) of this
definition, in any Fiscal Year (commencing with the Fiscal Year in which the
Closing Date occurs) shall not exceed $100,000,000;

 

(d)   obligations (contingent or otherwise) of any Loan Party or any Subsidiary
thereof existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
fluctuations in interest rates or foreign exchange rates or commodity prices,
and not for purposes of speculation or taking a “market view” and (ii) the
aggregate Swap Termination Value of all such Swap Contracts, excluding Swap
Contracts entered into to mitigate risks associated with interest on the Loans,
shall not exceed $25,000,000 at any time outstanding;

 

42

--------------------------------------------------------------------------------


 

(e)   contingent liabilities under surety bonds or similar instruments incurred
in the ordinary course of business;

 

(f)   Indebtedness incurred after the Closing Date for the construction or
acquisition or improvement of, or to finance or to refinance the construction,
acquisition or improvement of, any Real Estate owned by any Loan Party
(including therein any Indebtedness incurred in connection with sale and
leaseback transactions permitted hereunder), provided, that the aggregate
principal amount of Indebtedness permitted by this clause (f), when combined
with the aggregate principal amount of all Indebtedness incurred pursuant to
clause (c) of this definition, shall not exceed $300,000,000 at any time
outstanding and in any event the incurrence of such Indebtedness permitted by
this clause (f), when combined with the aggregate principal amount of all
Indebtedness incurred pursuant to clause (c) of this definition, in any Fiscal
Year (commencing with the Fiscal Year in which the Closing Date occurs) shall
not exceed $100,000,000;

 

(g)   Indebtedness of any Person that becomes a Subsidiary of a Loan Party in a
Permitted Acquisition, which Indebtedness is existing at the time such Person
becomes a Subsidiary of a Loan Party (other than Indebtedness incurred in
contemplation of such Permitted Acquisition);

 

(h)   the Obligations;

 

(i)   Indebtedness under the ABL Facility in an aggregate outstanding principal
amount not to exceed $1,250,000,000 and any Permitted Refinancing Indebtedness
with respect thereto;

 

(j)   Indebtedness of any Loan Party pursuant to Customer Support Transactions;
provided, that as of the date of incurring such Indebtedness and after giving
effect thereto, (i) the aggregate amount of the exposure of the Loan Parties
under or pursuant to all Customer Support Transactions (including, without
duplication, Customer Support Transactions constituting Permitted Indebtedness,
Permitted Investments and Permitted Dispositions) shall not exceed $250,000,000,
(ii) the aggregate amount of the exposure under any one of the types of
transactions described in clauses (a), (b), (c) or (e) of the definition of
“Customer Support Transactions” shall not exceed $150,000,000 at any time
outstanding and (iii) no Default or Event of Default shall exist or have
occurred and be continuing;

 

(k)   Obligations under, or the net investments outstanding pursuant to, a
receivables financing involving transfers described in clause (s) of the
definition of Permitted Encumbrances, in an amount not to exceed $200,000,000;

 

(l)   Indebtedness of the Borrower and the Restricted Subsidiaries for customary
indemnification, purchase price adjustments or similar obligations (other than
earn-outs and similar obligations) in each case in respect of the purchase price
or other similar adjustments incurred in connection with a Permitted Acquisition
or Permitted Disposition;

 

43

--------------------------------------------------------------------------------


 

(m)   Indebtedness of a Loan Party as an account party in respect of letters of
credit issued pursuant to a Commercial LC Facility (as defined in the ABL Credit
Agreement), provided, in no event shall the aggregate amount of all such
Indebtedness in respect of all Commercial LC Facilities exceed $15,000,000 at
any time outstanding;

 

(n)   other Indebtedness of the Borrower or the Restricted Subsidiaries (in the
case of Indebtedness of the Restricted Subsidiaries, in an aggregate principal
amount not to exceed $150,000,000 at any time outstanding) and Permitted
Refinancing Indebtedness in respect thereof, provided, that with respect to such
Indebtedness or Permitted Refinancing Indebtedness, (i) as of the incurrence of
such Indebtedness (A) both before and after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing and (B) the Total
Leverage Ratio of the Borrower shall not exceed 4.00:1.00 on a pro forma basis
after giving effect to such incurrence of Indebtedness and the use of proceeds
thereof, (ii) such Indebtedness shall have a maturity date that is at least 91
days after the Latest Maturity Date, (iii) the terms and provisions of such
Indebtedness (including any guarantees thereof) shall be, taken as a whole, not
materially more favorable to the lenders than those contained in the Loan
Documents, (iv) such Indebtedness does not provide for any early maturity
(excluding any maturity as the result of an optional redemption by the issuer
thereof or an event of default), is not mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, is not redeemable at the option of the
holder thereof (other than pursuant to customary asset sale and change of
control provisions that permit payment of the Obligations prior to the payment
of such Indebtedness), in whole or in part, and does not require the payment of
any cash dividend or any other scheduled amortization payments in excess of
1.00% of the principal amount thereof in any Fiscal Year constituting a return
of capital, (v) if such Indebtedness is subordinated to any other Indebtedness
of any Loan Party or its Subsidiaries it will be subordinated in right of
payment to the Obligations on terms and conditions no less favorable to the
Administrative Agent and the Lenders than any other holder of senior debt (and
if such Indebtedness is owed to a seller of assets to the Borrower or any other
Loan Party, then it shall be required to be subordinated in right of payment and
shall be subordinated on terms and conditions reasonably satisfactory to the
Administrative Agent) and (vi) the Administrative Agent shall have received 10
Business Days prior written notice of the incurrence of such Indebtedness and
the transactions contemplated thereby and prior to the incurrence thereof shall
have received such information with respect thereto and with respect to such
related transactions as the Administrative Agent shall have reasonably
requested; and

 

(o)   other Indebtedness of the Borrower and the Restricted Subsidiaries in an
aggregate principal amount for all such Persons not to exceed $30,000,000 at any
time outstanding.

 

“Permitted Investments” shall mean each of the following, so long as no Default
or Event of Default exists or would arise from the making of such Investment:

 

(a)   readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having

 

44

--------------------------------------------------------------------------------


 

maturities of not more than 360 days from the date of acquisition thereof;
provided that the full faith and credit of the United States is pledged in
support thereof;

 

(b)   commercial paper issued by any Person organized under the laws of any
state of the United States and rated at least “Prime-1” (or the then equivalent
grade) by Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in
each case with maturities of not more than 180 days from the date of acquisition
thereof;

 

(c)   time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or is organized under
the laws of the United States, any state thereof or the District of Columbia or
is the principal banking subsidiary of a bank holding company organized under
the laws of the United States, any state thereof or the District of Columbia,
and is a member of the Federal Reserve System, (ii) issues (or the parent of
which issues) commercial paper rated as described in clause (b) of this
definition and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than 180 days from the
date of acquisition thereof;

 

(d)   fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) of this definition (without regard
to the limitation on maturity contained in such clause) and entered into with a
financial institution satisfying the criteria described in clause (c) of this
definition or with any primary dealer and having a market value at the time that
such repurchase agreement is entered into of not less than 100% of the
repurchase obligation of such counterparty entity with whom such repurchase
agreement has been entered into;

 

(e)   Investments, classified in accordance with GAAP as current assets of the
Loan Parties, in any money market fund, mutual fund or other investment
companies that are registered under the Investment Company Act of 1940, as
amended, which are administered by financial institutions that have the highest
rating obtainable from either Moody’s or S&P, and which invest solely in one or
more of the types of securities described in clauses (a) through (d) of this
definition;

 

(f)   Investments described on Schedule 6.02 (and in the case of Investments
covered by the investment policy of Borrower included in Schedule 6.02,
Investments of such type), but not any additional payments to increase the
amount thereof or other modification of the terms thereof that increases the
obligations or liabilities of any Loan Party, except to increase the scheduled
Investments or for other modifications of the terms thereof that increase the
obligations or liabilities of any Loan Party if such increases in the aggregate
do not exceed $10,000,000 in any Fiscal Year; provided, that with respect to
other similar short-term investments entered into at the good faith discretion
of the Borrower’s Chief Financial Officer or Treasurer as a means of managing
the Borrower’s cash in the ordinary course of business and in accordance with
the investment policy attached hereto as Schedule 6.02, in each case, such
investments have been specifically identified in writing to the Administrative
Agent and approved by it in its reasonable discretion;

 

45

--------------------------------------------------------------------------------


 

(g)   (i) Investments by any Loan Party and its Restricted Subsidiaries in their
respective Restricted Subsidiaries outstanding on the Restatement Date, (ii)
additional Investments by any Loan Party or Restricted Subsidiary in Loan
Parties (other than the Borrower), (iii) additional Investments by any
Restricted Subsidiary that is not a Loan Party in other Subsidiaries that are
not Loan Parties, (iv) additional investments consisting of loans or advances
made by an Insurance Captive to the Borrower or any Subsidiary, or the purchase
of any real or personal property from the Borrower or any Subsidiary and (v)
additional Investments by any Loan Party in Subsidiaries that are not Loan
Parties (determined without regard to any write-downs or write-offs of such
Instruments) provided that, in the case of clause (v) as of the date of such
Investment and after giving effect thereto, either (A) such Investment gave rise
to Indebtedness of such Subsidiary to the Loan Parties of the type described in
clause(b)(ii) of the definition of Permitted Indebtedness, or (B) such
Investments, excluding those described in subclause (A), in the aggregate do not
to exceed $25,000,000 at any time outstanding; and provided further that in the
case of clauses (i) and (ii), to the extent any Investment consists of Real
Estate Collateral Property, (a) the Borrower provides at least 15 Business Days
prior written notice thereof to the Administrative Agent (or such shorter notice
as the Administrative Agent may approve) identifying such Real Estate Collateral
Property, (b) such Real Estate Collateral Property is invested subject in all
respects to the Mortgage thereon and such Mortgage remains a valid first
priority lien on such Real Estate Collateral Property so invested and (c) the
Borrower shall have delivered to the Administrative Agent such documents and
other information evidencing that such Real Estate Collateral Property was
invested subject to the Mortgage thereon as the Administrative Agent may
reasonably request;

 

(h)   Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

 

(i)   Guarantees constituting Permitted Indebtedness;

 

(j)   Investments by any Loan Party in Swap Contracts entered into in the
ordinary course of business and for bona fide business (and not speculative)
purposes to protect against fluctuations in interest rates in respect of the
Obligations or other Permitted Indebtedness or fluctuations in commodity prices;

 

(k)   Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;

 

(l)   advances to officers, directors and employees of the Loan Parties and
their Subsidiaries in the ordinary course of business in an amount not to exceed
$1,000,000 to any individual at any time or in an aggregate amount not to exceed
$2,000,000 at any time outstanding, for travel, entertainment, relocation and
analogous ordinary business purposes;

 

46

--------------------------------------------------------------------------------


 

(m)   Investments constituting a Permitted Store Swap Transaction;

 

(n)   Investments under or pursuant to Customer Support Transactions; provided,
that (i) as of the date of any such Investment and after giving effect thereto,
the aggregate amount of the exposure of the Loan Parties under or pursuant to
all Customer Support Transactions (including, without duplication, Customer
Support Transactions constituting Permitted Indebtedness, Permitted Investments
and Permitted Dispositions) shall not exceed $250,000,000, (ii) the aggregate
amount of the exposure of the Loan Parties under any one of the types of
transactions described in clauses (a), (b), (c) or (e) of the definition of
“Customer Support Transactions” shall not exceed $150,000,000, (iii) as of the
date of such transaction and after giving effect thereto, no Default or Event of
Default shall exist or have occurred and be continuing, (iv) the Administrative
Agent shall have received (A) with respect to any such loan in an amount equal
to or greater than $5,000,000, not less than two Business Days’ prior written
notice thereof setting forth in reasonable detail the nature and terms thereof,
(B) true, correct and complete copies of all agreements, documents and
instruments relating thereto and (C) such other information with respect thereto
as the Administrative Agent may request, including a report once each month on
the outstanding balance of all such Permitted Investments and including the then
outstanding amount of the existing loans and advances by Loan Parties and
Restricted Subsidiaries to third parties pursuant to this clause (n);

 

(o)   additional investments, loans and advances by the Borrower and the
Restricted Subsidiaries so long as the aggregate amount invested, loaned or
advanced pursuant to this clause (o) (determined without regard to any
write-downs or write-offs of such investments, loans and advances) does not
exceed an amount equal to the sum of (x) $60,000,000 plus (y) the Cumulative
Credit Amount; provided that, at the time of such investment, loan or advance
(i) both before and after giving effect thereto, no Default or Event of Default
shall have occurred and be continuing, (ii) in the case of the foregoing clause
(y), the Total Leverage Ratio of the Borrower shall not exceed 4.00:1.00 on a
pro forma basis after giving effect to such payment and (iii) the Borrower shall
have delivered a certificate of a Responsible Officer, certifying as to the
satisfaction of the foregoing clauses (i) and (ii), in form and substance
satisfactory to the Administrative Agent; and

 

(p)   additional investments made with the Net Cash Proceeds of a Moran Sale
that are not required to be applied to prepay Loans hereunder pursuant to
Section 2.13 or to prepay loans or cash collateralize letters of credit under
the ABL Facility and reinvestments of the Net Cash Proceeds of a Term Loan
Priority Collateral Sale or Other Asset Sale permitted pursuant to, and in
compliance with, Section 2.13.

 

“Permitted Refinancing Indebtedness” shall mean Indebtedness of any Loan Party
arising after the Closing Date issued in exchange for, or the proceeds of which
are used to extend, refinance, replace or substitute for other Indebtedness
(such extended, refinanced, replaced or substituted Indebtedness, the
“Refinanced Obligations”) to the extent permitted hereunder; provided that:

 

47

--------------------------------------------------------------------------------


 

(a)   the Administrative Agent shall have received not less than 10 Business
Days’ prior written notice of the intention to incur such Indebtedness, which
notice shall set forth in reasonable detail satisfactory to the Administrative
Agent the amount of such Indebtedness, the schedule of repayments and maturity
date with respect thereto and such other information with respect thereto as the
Administrative Agent may reasonably request;

 

(b)   promptly upon the Administrative Agent’s request, the Administrative Agent
shall have received true, correct and complete copies of all agreements,
documents and instruments evidencing or otherwise related to such Indebtedness,
as executed and delivered by the parties thereto;

 

(c)   the principal amount of such Permitted Refinancing Indebtedness shall not
exceed the principal amount of the Refinanced Obligations (plus interest and
premium, if any, thereon and the amount of reasonable refinancing fees and
expenses incurred in connection therewith);

 

(d)   such Indebtedness shall have a final maturity that is no earlier than (i)
in the case of Refinanced Obligations that constitute Material Indebtedness, 91
days after the Latest Maturity Date, and (ii) in the case of all other
Refinanced Obligations, 364 days after the final maturity date of such
Refinanced Obligations or, if earlier, 91 days after the Latest Maturity Date;

 

(e)   such Indebtedness shall have a Weighted Average Life to Maturity not less
than the shorter of the Weighted Average Life to Maturity of (i) the Refinanced
Obligations or (ii) the outstanding Loans;

 

(f)   such Indebtedness shall rank in right of payment no more senior than, and
be subordinated (if subordinated) to the Obligations on terms no less favorable
to the Secured Parties than, the Refinanced Obligations;

 

(g)   as of the date of incurring such Indebtedness and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing;

 

(h)   except in the case of Loans or Other Loans used to refinance the SVU 2016
Notes or any Permitted Refinancing Indebtedness in respect thereof, if the
Refinanced Obligations or any Guarantees thereof are unsecured, such
Indebtedness and any Guarantees thereof shall be unsecured;

 

(i)   if the Refinanced Obligations or any Guarantees thereof are secured, such
Indebtedness and any Guarantees thereof shall be secured in all material
respects by substantially the same or less collateral as secured such Refinanced
Obligations or any Guarantees thereof, on terms no less favorable to the
Administrative Agent or the Lenders;

 

(j)   if the Refinanced Obligations or any Guarantees thereof are secured, the
Liens to secure such Indebtedness shall not have a priority more senior than the
Liens securing such Refinanced Obligations and, if subordinated to any other
Liens on such

 

48

--------------------------------------------------------------------------------


 

property, shall be subordinated to the Administrative Agent’s Liens on terms and
conditions no less favorable;

 

(k)   if the Refinanced Obligations or any Guarantees thereof are subordinated
to any Indebtedness of the Borrower, such Refinancing Indebtedness and any
Guarantees thereof shall be subordinated to the Obligations on terms (including
intercreditor terms) no less favorable to the Administrative Agent or the
Lenders;

 

(l)   except in the case of Loans or Other Loans used to refinance the SVU 2016
Notes or any Permitted Refinancing Indebtedness in respect thereof, the obligors
in respect of the Refinanced Obligations immediately prior to such refinancing,
refunding, extending, renewing or replacing thereof shall be the only obligors
on such Permitted Refinancing Indebtedness; and

 

(m)   except in the case of Loans or Other Loans used to refinance the SVU 2016
Notes or any Permitted Refinancing Indebtedness in respect thereof, the terms
and conditions (excluding as to pricing, premiums and optional prepayment or
redemption provisions) of any such Indebtedness, taken as a whole, are not more
restrictive with respect to the Borrower and the Restricted Subsidiaries, as
reasonably determined by the Borrower in good faith, than the terms and
conditions of the Refinanced Obligations.

 

“Permitted Specified Note Prepayment” shall mean the prepayment of the SVU 2016
Notes permitted pursuant to Section 6.07.

 

“Permitted Store Swap Transaction” means the transfer by a Loan Party of
ownership of a Store or Stores to an unaffiliated third party in an arm’s length
transaction in the ordinary course of business in exchange for the transfer to
such Loan Party of a retail store or stores (and the related assets, including
real property, fixtures, equipment, inventory and other property related
thereto) owned and operated by such third party; provided, that, as to any such
exchange, (a) the value of the Store or Stores transferred by such Loan Party
shall be reasonably equivalent to the value of the store or stores (and related
assets) transferred to it, (b) the transfer of such assets by the Loan Party to
such third party and by such third party to such Loan Party shall be
substantially contemporaneous, (c) the aggregate number of such Stores
transferred to unaffiliated third parties by the Loan Parties in any Fiscal Year
pursuant to such exchanges shall not exceed 10, except as Administrative Agent
may otherwise agree in the exercise of its discretion, (d) as of the date of any
such transaction, and after giving effect thereto, no Default or Event of
Default shall exist or have occurred and be continuing and (e) any Material Real
Estate Assets and Related Real Estate Collateral) received in connection with
such an exchange shall be pledged as Collateral to the extent required by
Section 5.12 or Section 5.17.

 

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.

 

49

--------------------------------------------------------------------------------


 

“Plan” shall mean any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Sections 412 or 430 of the Code or Sections 302 or 303
or Title IV of ERISA, any ERISA Affiliate.

 

“Platform” shall have the meaning assigned to such term in Section 9.01.

 

“Prescription Files” shall mean, as to a Loan Party, all of such Loan Party’s
now owned or hereafter existing or acquired retail customer files with respect
to prescriptions for retail customers and other medical information related
thereto, maintained by the retail pharmacies of Loan Parties, wherever located.

 

“Prime Rate” shall mean the rate of interest per annum quoted in the print
edition of The Wall Street Journal, Money Rates Section as the Prime Rate
(currently defined as the base rate on corporate loans posted by at least 75% of
the nation’s thirty largest banks), as in effect from time to time.  The Prime
Rate is a reference rate and does not necessarily represent the lowest or best
rate actually charged to any customer.  The Administrative Agent or any other
Lender may make commercial loans or other loans at rates of interest at, above
or below the Prime Rate.

 

“PSA” shall mean the Packers and Stockyard Act of 1921, 7 U.S.C. § 181 et. seq.,
as the same now exists or may from time to time hereafter be amended, modified,
recodified or supplemented, together with all rules, regulations and
interpretations thereunder or related thereto.

 

“Public Lender” shall have the meaning assigned to such term in Section 9.01.

 

“Qualified Capital Stock” of any Person shall mean any Equity Interest of such
Person that is not Disqualified Stock.

 

“Real Estate” shall mean all right, title, and interest (including any
leasehold, fee, mineral or other estate) in and to any and all parcels of or
interests in real property owned, leased or operated by the Borrower or any of
its Subsidiaries, whether by lease, license or other means, and the buildings,
structures, parking areas and other improvements thereon, now or hereafter owned
by the Borrower or any of its Subsidiaries, including all fixtures, easements,
hereditaments, appurtenances, rights-of-way and similar rights relating thereto
and all leases, tenancies and occupancies thereof now or hereafter owned by the
Borrower or any of its Subsidiaries.

 

“Real Estate Collateral Properties” shall mean the Real Estate of the Loan
Parties at the sites designated as Material Real Estate Assets on the Applicable
Collateral List, excluding, however, Excluded Real Estate Collateral.

 

“Receivables Purchase Agreement” shall mean (a) each Purchase Agreement as
defined in the receivables purchase agreement referred to in clause (a) of the
definition of “Receivables Transfer Agreement” and (b) any agreement amending,
supplementing, extending, refinancing or replacing such Receivables Purchase
Agreement, in whole or in part.

 

50

--------------------------------------------------------------------------------


 

“Receivables Transfer Agreement” shall mean (a) the Second Amended and Restated
Receivables Purchase Agreement, dated as of November 30, 2011, by and among
Supervalu Receivables Funding Corporation, as seller, the Borrower, as servicer,
the banks and other financial institutions party thereto, as purchasers, and
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch, as agent, and (b) any agreement amending, supplementing, extending,
refinancing or replacing, in whole or in part, such Receivables Transfer
Agreement.

 

“Refinanced Obligations” shall have the meaning assigned to such term in the
definition of “Permitted Refinancing Indebtedness”.

 

“Register” shall have the meaning assigned to such term in Section 9.04(d).

 

“Registered Public Accounting Firm” shall have the meaning specified by the
Securities Laws and shall be independent of the Borrower and its Subsidiaries as
prescribed by the Securities Laws.

 

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans, any other fund that
invests in bank loans and is managed or advised by the same investment advisor
as such Lender or by an Affiliate of such investment advisor.

 

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, members, controlling persons, directors, officers,
employees, agents, advisors, representatives and successors and assigns of such
Person and of such Person’s Affiliates.

 

“Related Real Estate Collateral” shall mean all Equipment now or hereafter owned
by the Borrower or any Loan Party located on any Real Estate Collateral Property
or any Material Related Collateral Location.

 

“Related Real Estate Collateral Security Agreement” shall mean any security
agreement delivered pursuant to clause (a) of the definition of “Term Loan
Priority Collateral Requirements,” substantially in the form of Exhibit P
hereto, or such other form reasonably satisfactory to the Administrative Agent.

 

51

--------------------------------------------------------------------------------


 

“Release” shall have the meaning assigned to such term in Section 101(22) of
CERCLA.

 

“Release Property” shall have the meaning assigned to such term in Section 9.21.

 

“Repayment Date” shall have the meaning given such term in Section 2.11(a).

 

“Replaced Property” shall have the meaning assigned to such term in
Section 9.21.

 

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA as in effect as of the Closing Date, other than events for which the
30-day notice period has been waived.

 

“Repricing Transaction” shall mean the voluntary prepayment, refinancing,
substitution or replacement of all or a portion of the Loans, except following a
Change of Control, with the incurrence by the Borrower of any debt financing
having an effective interest cost or weighted average yield (with the
comparative determinations to be made by the Administrative Agent consistent
with generally accepted financial practices, after giving effect to, among other
factors, margin, interest rate floors, upfront or similar fees or original issue
discount shared with all providers of such financing, but excluding the effect
of any arrangement, structuring, syndication or other fees payable in connection
therewith that are not shared with all providers of such financing, and without
taking into account any fluctuations in the Adjusted LIBO Rate) that is less
than the effective interest cost or weighted average yield (as determined by the
Administrative Agent on the same basis) of such Loans so repaid, refinanced,
substituted or replaced, including without limitation, as may be effected
through any amendment to this Agreement relating to the interest rate for, or
weighted average yield of, such Loans.

 

“Required Lenders” shall mean, at any time, Lenders having Loans and Commitments
representing more than 50% of the sum of all Loans outstanding and Commitments
at such time.

 

“Responsible Officer” shall mean the chief executive officer, chief financial
officer, vice president of tax, controller, treasurer or assistant treasurer of
a Loan Party or, with the consent of the Administrative Agent, any of the other
individuals designated in writing to the Administrative Agent by an existing
Responsible Officer of a Loan Party as an authorized signatory of any
certificate or other document to be delivered hereunder.

 

“Restatement Date” shall mean May 16, 2013.

 

“Restated Collateral List” shall mean, at any date of determination, the Closing
Date Collateral List as modified to reflect all Term Loan Priority Collateral
Releases, Term Loan Priority Collateral Substitutions and Term Loan Priority
Collateral Additions to and including the date of such Restated Collateral List.

 

52

--------------------------------------------------------------------------------


 

“Restricted Indebtedness” shall mean Indebtedness of the Borrower or any
Restricted Subsidiary, the payment, prepayment, repurchase or defeasance of
which is restricted under Section 6.07.

 

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of any Person or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to such Person’s stockholders, partners or members (or the
equivalent of any thereof), or any holder of an option, warrant or other right
to acquire any such dividend or other distribution or payment and any payment of
management fees (or other fees of a similar nature) by any Person to any holder
of an Equity Interest of any Person or any of its Subsidiaries.  Without
limiting the foregoing, “Restricted Payments” with respect to any Person shall
also include all payments made by such Person to holders of Equity Interests
with any proceeds of a dissolution or liquidation of such Person.

 

“Restricted Subsidiary” shall mean any Subsidiary that is not an Unrestricted
Subsidiary.

 

“Retained Excess Cash Flow Amount” shall mean, at any date of determination, an
amount equal to (a) the sum of the amounts of Excess Cash Flow for each Fiscal
Year (or portion thereof) ending on or prior to the date of determination for
which the amount of Excess Cash Flow shall have been calculated as provided in
Section 2.13(c) and with respect to which the payments required under
Section 2.13(c) have been made (commencing with the period from the Closing Date
until February 22, 2014), minus (b) the sum at the time of determination of the
aggregate amount of prepayments required to be made pursuant to
Section 2.13(c) through the date of determination calculated without regard to
any reduction in such sum that resulted from voluntary prepayments of the Loans
referred to in Section 2.13(c)(y).

 

“S&P” shall mean Standard& Poor’s Ratings Service, or any successor thereto.

 

“Sarbanes-Oxley” shall mean the Sarbanes-Oxley Act of 2002.

 

“SEC” shall mean the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Section 2.23 Additional Agreement” shall have the meaning assigned to such term
in Section 2.23.

 

“Secured Parties” shall mean the collective reference to (a) the Administrative
Agent, (b) the Collateral Agent, (c) the Lenders, (d) the beneficiaries of each
indemnification or reimbursement obligation undertaken by any Loan Party under
any Loan Document and (e) the successors and assigns of each of the foregoing.

 

53

--------------------------------------------------------------------------------


 

“Securities Laws” shall mean the Securities Act of 1933, the Securities Exchange
Act of 1934, Sarbanes-Oxley, and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the SEC or the PCAOB.

 

“Securitization Termination” shall mean the repayment in full of all of the
obligations of the Borrower and its Subsidiaries under the Receivables Transfer
Agreement and each Receivables Purchase Agreement and the termination thereof,
the repurchase by the Borrower and its Subsidiaries of all of the receivables
sold thereunder, the termination or release, as applicable, of all guarantees,
and all security interests and liens, in each case arising thereunder or in
connection therewith, and the Borrower and its Subsidiaries having no further
obligations or liabilities with respect thereto.

 

“Security Agreement” shall mean the Security Agreement, dated as of the Closing
Date, by and among the Loan Parties and the Collateral Agent, substantially in
the form of Exhibit F hereto.

 

“Security Documents” shall mean the Mortgages, the Facility Guaranty, the
Security Agreement, each Related Real Estate Collateral Security Agreement, the
Collateral Assignment Agreement and each of the security agreements, mortgages
and other instruments and documents executed and delivered to the Administrative
Agent pursuant to this Agreement or any other Loan Document granting a Lien to
secure any of the Obligations.

 

“Shareholders’ Equity” shall mean, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

 

“Solvent” and “Solvency” shall mean, with respect to any Person on a particular
date, that on such date (a) at fair valuation, all of the properties and assets
of such Person (and including as assets for this purpose, at a fair valuation,
all rights of subrogation, contribution or indemnification in favor of such
Person) are greater than the sum of the liabilities, including contingent
liabilities (and including as liabilities for this purpose, at a fair valuation,
all obligations of subrogation, contribution or indemnification against such
Person), of such Person, (b) the present fair saleable value of the properties
and assets of such Person is not less than the amount that would be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person is able to realize upon its properties and assets
and pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (d) such Person
does not intend to, and does not believe that it will, incur debts beyond such
Person’s ability to pay as such debts mature and (e) such Person is not engaged
in a business or a transaction, and is not about to engage in a business or
transaction, for which such Person’s properties and assets would constitute
unreasonably small capital after giving due consideration to the prevailing
practices in the industry in which such Person is engaged.  The amount of all
guarantees and other contingent liabilities at any time shall be computed as the
amount that, in light of all the facts and

 

54

--------------------------------------------------------------------------------


 

circumstances existing at the time, can reasonably be expected to become an
actual or matured liability.

 

“Specified Event of Default” shall mean the occurrence of (a) any Event of
Default described in Sections 7.01(a), 7.01(f) or 7.01(g) or (b) the Lender’s
exercise of any of its remedies pursuant to the last paragraph of Section 7.01
following any other Event of Default.

 

“Specified Representations” means those representations and warranties made by
the Borrower and the Guarantors in Sections 3.01(a) and (b)(ii) (solely with
respect to power and authority), 3.02(a), 3.04, 3.05(a), (b) and (f), 3.06, 3.08
(a), (b) and (c), 3.09, 3.12, 3.13, 3.14, 3.15(b), 3.16, 3.19(a), (b) and (c),
3.20(a), 3.31 and 3.32.

 

“Springing Maturity Date” shall mean the earliest of (a) date that is 91 days
before the maturity of the SVU 2016 Notes (provided, that if on or prior to the
date that is 91 days before the maturity date of the SVU 2016 Notes the Borrower
has refinanced and/or prepaid all but an aggregate principal amount of not more
than $250,000,000 of the SVU 2016 Notes pursuant to (x) Permitted Refinancing
Indebtedness having a maturity date that is at least six months after the Fixed
Maturity Date or (y) Permitted Specified Note Prepayments, then the Springing
Maturity Date will not occur) and (b) the date of the occurrence of a Change of
Control.

 

“SPV” shall have the meaning assigned to such term in Section 9.04(i).

 

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D).  Eurodollar Loans shall be deemed to
constitute Eurocurrency Liabilities (as defined in Regulation D) and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under Regulation D.  Statutory Reserves shall be adjusted automatically on and
as of the effective date of any change in any reserve percentage.

 

“Store” shall mean any retail store (which may include any Real Estate,
Equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party, a Person in which any Loan Party holds an Equity
Interest or a Save-A-Lot licensee.

 

“Store Conversion Transaction” means either (a) a transaction in which one or
more existing Save-A-Lot Stores owned by the Borrower or a Subsidiary is
transferred to a Person that is not an Affiliate and that is licensed to operate
such Stores as a Save-A-Lot Store, provided, in each case that (i) the
consideration paid or to be paid at closing or on a deferred basis in connection
therewith is in an amount not less than the book value

 

55

--------------------------------------------------------------------------------


 

of the assets so transferred and any cash proceeds received by the Loan Parties
in respect of such transaction shall be applied to the extent and in the manner
set forth in Section 2.13, (ii) the purchaser agrees to continue to purchase
inventory for such Stores from the Borrower or a Subsidiary for a period of not
less than one year or, if longer, the period until the consideration described
in clause (i) has been paid in full and (iii) all payment obligations and other
obligations of the purchaser in connection with such transaction are payable or
otherwise owed to Moran Foods or a Subsidiary thereof that is a Guarantor or
(b) a transaction in which one or more existing Stores owned by the Borrower or
a Subsidiary is transferred to a joint venture in which the Borrower or a
Guarantor owns an Equity Interest, provided that (i) a Loan Party pledges such
Equity Interest to the Collateral Agent and any cash proceeds received by the
Loan Parties in respect of such transaction shall be applied to the extent and
in the manner set forth in Section 2.13, (ii) the joint venture agrees to
continue to purchase inventory for such Stores from the Borrower or a Subsidiary
for a period of not less than one year and (iii) the Total Leverage Ratio of the
Borrower shall not exceed 4.00:1.00 on a pro forma basis after giving effect to
such transfer and the use of proceeds thereof.

 

“Subordinated Indebtedness” shall mean any Indebtedness which is expressly
subordinated in right of payment to the prior payment in full of the Obligations
and which is in form and on terms approved in writing by the Administrative
Agent.

 

“Subsidiary” of a Person shall mean a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Equity Interests having ordinary voting power for the election of
directors or other governing body are at the time beneficially owned, or the
management of which is otherwise controlled, directly or indirectly, through one
or more intermediaries, or both, by such Person.  Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Loan Party, and shall exclude NAI and its
subsidiaries.

 

“Substitute Property” shall have the meaning assigned to such term in
Section 9.21.

 

“SVU 2014 Note Repayment” shall mean (a) to the extent the Borrower has made a
tender offer for any SVU 2014 Notes and any of the SVU 2014 Notes have been
tendered pursuant thereto, the purchase and cancellation of such SVU 2014 Notes
on the Closing Date and (b) the providing of an irrevocable notice of redemption
to the holders of all untendered SVU 2014 Notes, if any (or, to the extent the
Borrower has not made a tender offer therefor, all SVU 2014 Notes) and the
depositing with the trustee under the SVU Indenture in trust on the Closing Date
the full amount (including, without limitation, all interest, fees and
prepayment penalties due and payable on the redemption date) required to redeem,
and the providing of evidence of the delivery to such trustee of all materials
required to redeem, all untendered SVU 2014 Notes, if any (or, to the extent the
Borrower has not made a tender offer therefor, all SVU 2014 Notes), in
accordance with the terms of the SVU Indenture and the SVU 2014 Notes.

 

56

--------------------------------------------------------------------------------


 

“SVU 2014 Notes” shall mean the 7.50% Senior Notes due November 15, 2014 issued
by the Borrower pursuant to the SVU Indenture in the original principal amount
of $500,000,000.

 

“SVU 2016 Notes” shall mean the 8.00% Senior Notes due May 1, 2016 issued by the
Borrower pursuant to the SVU Indenture in the original principal amount of
$1,000,000,000.

 

“SVU Indenture” shall mean the Indenture, dated as of July 1, 1987, between the
Borrower and Deutsche Bank Trust Company (formerly Bankers Trust Company), as
trustee, as supplemented by the First Supplemental Indenture dated as of
August 1, 1990, the Second Supplemental indenture dated as of October 1, 1992,
the Third Supplemental Indenture dated as of September 1, 1995, the Fourth
Supplemental Indenture dated as of August 4, 1999, and the Fifth Supplemental
Indenture dated as of September 17, 1999, and as further amended, amended and
restated, supplemented or otherwise modified (including any such modifications
contained in any notes, officer’s certificates or other operative documents) as
of the Closing Date in accordance with the terms hereof.

 

“Swap Contract” shall mean (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” shall mean, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Swap Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Contracts (which may
include a Lender or any Affiliate of a Lender).

 

“Symphony” shall mean Symphony Investors LLC, a Delaware limited liability
company.

 

57

--------------------------------------------------------------------------------


 

“Syndication Agents” shall mean CS Securities and MSSF, in their capacities as
syndication agents.

 

“Synthetic Lease Obligations” shall mean the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease or
(b) an agreement for the use or possession of property (including sale and
leaseback transactions), in each case, creating obligations that do not appear
on the balance sheet of such Person but which, upon the application of any
Debtor Relief Laws to such Person, would be characterized as the indebtedness of
such Person (without regard to accounting treatment).

 

“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which the Borrower or any
Restricted Subsidiary is or may become obligated to make (a) any payment in
connection with a purchase by any third party from a Person other than the
Borrower or any Restricted Subsidiary of any Equity Interest or Restricted
Indebtedness or (b) any payment (other than on account of a permitted purchase
by it of any Equity Interest or Restricted Indebtedness) the amount of which is
determined by reference to the price or value at any time of any Equity Interest
or Restricted Indebtedness; provided that no phantom stock or similar plan
providing for payments only to current or former directors, officers or
employees of the Borrower or the Restricted Subsidiaries (or to their heirs or
estates) shall be deemed to be a Synthetic Purchase Agreement.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, penalties and additions to tax related thereto.

 

“Tender Offer Agreement” that certain Tender Offer Agreement dated as of
January 10, 2013 among Symphony, Cerberus and the Borrower.

 

“Term Facility” shall mean the term loan facility provided for by this
Agreement.

 

“Term Loan Priority Collateral” shall have the meaning assigned to such term in
the Intercreditor Agreement.

 

“Term Loan Priority Collateral Addition” shall have the meaning assigned to such
term in Section 9.21.

 

“Term Loan Priority Collateral Release” shall have the meaning assigned to such
term in Section 9.21.

 

“Term Loan Priority Collateral Requirements” shall mean the collective
requirements that:

 

(a)   the Collateral Agent shall have received:

 

(i) a Mortgage, a Related Real Estate Collateral Security Agreement and a UCC
financing statement with respect to each Real Estate Collateral Property and

 

58

--------------------------------------------------------------------------------


 

the Related Real Estate Collateral thereon, and a Related Real Estate Collateral
Security Agreement and a UCC financing statement with respect to all other
Related Real Estate Collateral, which Security Documents shall be in form and
substance satisfactory to the Administrative Agent, shall have been duly
executed by the parties thereto and delivered to the Collateral Agent and shall
be in full force and effect, together with, in the case of Real Estate
Collateral Property, an acknowledgment by a title insurance company of receipt
of such Mortgage and UCC financing statement and an agreement to record or file,
as applicable, such Mortgage and UCC financing statement in the real estate
records for the county in which the Real Estate Collateral Property is located
(if determined by the Administrative Agent to be necessary under the Laws of the
jurisdiction where such Real Estate Collateral Property is located to perfect in
fixtures), so as to effectively create upon such recording and filing (together
with the filing of a UCC-1 financing statement in the applicable state filing
office) valid and enforceable perfected first-priority Liens upon such Real
Estate Collateral Property and Related Real Estate Collateral, in favor of the
Collateral Agent (or such other trustee as may be desired under local law),
subject only to the Permitted Encumbrances.  Unless otherwise (i) required to
avoid triggering any of the equal and ratable security provisions of the SVU
Indenture or (ii) agreed by the Administrative Agent, and subject to limitations
of local law, each such Mortgage shall secure the total amount of the
Obligations, provided that if the jurisdiction in which any applicable Real
Estate Collateral Property is located imposes a mortgage recording, intangibles
or similar tax and does not permit the allocation of undivided aggregate
indebtedness for the purpose of determining the amount of such tax payable, or
if there are other local state impediments to the Mortgage securing the full
amount of the Obligations, the principal amount secured by such Mortgage shall
be limited to secure a maximum amount acceptable to the Administrative Agent,
not to exceed 125% of the fair market value of such Real Estate Collateral
Property;

 

(ii)  (A) a Title Insurance Policy (or a marked, signed and dated commitment to
issue a Title Insurance Policy) insuring or committing to insure (upon payment
of the premium therefor) the Lien of the Mortgage encumbering each Real Estate
Collateral Property, (1) with respect to each Real Estate Collateral Property
having a Value greater than $3,000,000, with the standard exception for survey
matters deleted and a “same as survey” endorsement, (2) otherwise with the
standard exception for survey matters deleted and a “same as survey” endorsement
but only to the extent available without requirement for the Borrower to procure
a new survey, and (3) in all cases with other lenders’ endorsements and
otherwise as reasonably required by the Administrative Agent but only to the
extent available without requirement for the Borrower to procure a new survey
with respect to any Real Estate Collateral Property having a Value of less than
or equal to $3,000,000 (in the case of a Term Loan Priority Collateral
Substitution, issued by the title company that issued the Title Insurance
Policies insuring the Liens of the existing Mortgages and dated as of the date
of the recording of the Mortgage for the Substitute Property); (B) to the extent
available, a “tie-in” and a “first loss” endorsement, or similar endorsements,
to the Title

 

59

--------------------------------------------------------------------------------


 

Insurance Policy, in form and substance reasonably satisfactory to the
Administrative Agent, but only to the extent available without a requirement for
the Borrower to procure a new survey with respect to any Real Estate Collateral
Property having a Value of less than $3,000,000, provided that to the extent any
such endorsements are available at commercially reasonable rates with the
delivery of a CDS Inspection Report with respect to each such property
(excluding sites #5496 and #5558 on Exhibit N), the Administrative Agent shall
be entitled to obtain such reports and endorsements; and (C) a copy of any
survey, plat, or site plan of the Real Estate Collateral Property that the
Borrower provides to the title company issuing the Title Insurance Policy, with
any such surveys recertified to the Collateral Agent to the extent reasonably
available and as reasonably required by the Administrative Agent; provided, that
the Administrative Agent will not require any such recertification with respect
to any such survey that was created or last updated more than five years before
the later of (1) the date of the Loan Parties’ satisfaction of the requirements
set forth in Section 5.25 and (2) any Term Loan Priority Collateral
Substitution, as the case may be.  The Collateral Agent also shall have received
copies of paid receipts or other evidence showing that all premiums in respect
of such Title Insurance Policies and endorsements have been paid;

 

(iii) (A) a completed Flood Certificate with respect to each Real Estate
Collateral Property, which Flood Certificate shall (x) be addressed to the
Collateral Agent, (y) be completed by a company that has guaranteed the accuracy
of the information contained therein and (z) otherwise comply with the Flood
Program; (B) evidence describing whether the community in which each Real Estate
Collateral Property is located participates in the Flood Program; (C) if any
Flood Certificate states that a Real Estate Collateral Property is located in a
Flood Zone, the applicable Loan Party’s written acknowledgement of receipt of
written notification from the Collateral Agent (x) as to the existence of each
such Real Estate Collateral Property and (y) as to whether the community in
which each such Real Estate Collateral Property is located is participating in
the Flood Program; and (D) if any Real Estate Collateral Property is located in
a Flood Zone and is located in a community that participates in the Flood
Program, evidence that the applicable Loan Party has obtained flood insurance
that is in compliance with all applicable regulations of the Flood Program;

 

(iv) if required by the Administrative Agent, documentation regarding
environmental matters acceptable to the Administrative Agent with respect to
each Real Estate Collateral Property, and, if warranted by the findings of such
documentation, a Phase I environmental report acceptable to the Administrative
Agent, and, if warranted by the findings of such Phase I environmental report or
other documentation, a Phase II environmental report acceptable to the
Administrative Agent, which concludes that such Real Estate Collateral Property
(A) does not contain any Hazardous Materials in contravention of Environmental
Law in any material respect and (B) is not subject to any significant risk of
contamination from any off site Hazardous Materials in contravention of
Environmental Law in any material respect;

 

60

--------------------------------------------------------------------------------


 

(v) (x) an opinion or opinions of counsel admitted to practice under the laws of
the State in which each Real Estate Collateral Property is located, regarding
the enforceability of the Liens of the Mortgages in that State, (y) a due
execution, delivery, and authority opinion (consistent with the requirements of
Section 4.01(d)) and (z) an opinion or opinions of counsel regarding each
Related Real Estate Collateral Security Agreement, in each case in form and
substance reasonably acceptable to the Administrative Agent;

 

(vi) true and correct copies of all Material Contracts relating to the leasing
or operation of each Real Estate Collateral Property and each other property on
which Related Real Estate Collateral is located, each of which shall be in form
and substance reasonably satisfactory to the Administrative Agent;

 

(vii) satisfactory (i.e., showing no Liens other than Permitted Encumbrances)
UCC, tax lien, judgment and litigation searches with respect to each Real Estate
Collateral Property and each other property on which Related Real Estate
Collateral is located and the Loan Party that is the owner or lessee thereof, in
the State in which such Real Estate Collateral Property or such other property
is located and the jurisdictions where each such Loan Party has its principal
place of business; and

 

(viii) in the case of any Ground Lease, (A) a true and correct copy of the
applicable Ground Lease, together with (to the extent required by the
Administrative Agent) all amendments and modifications thereto and a recorded
memorandum thereof, in form and substance reasonably satisfactory in all
respects to the Administrative Agent and subject to leasehold mortgagee
provisions and protections in form and substance reasonably satisfactory in all
respects to the Administrative Agent and which shall provide, among other
things, cure rights reasonably acceptable to the Administrative Agent for Loan
Party defaults thereunder, and (B) if required by the Administrative Agent, a
Ground Lease estoppel executed by the fee owner and ground lessor of such Real
Estate Collateral Property, reasonably acceptable to the Administrative Agent;

 

(b)   the Borrower shall have paid or reimbursed the Administrative Agent for
all reasonable out-of-pocket costs and expenses incurred by the Administrative
Agent (including, without limitation, reasonable attorneys’ fees and
disbursements) in connection with the preparation and negotiation of the
Mortgage of each Real Estate Collateral Property and the Borrower shall have
paid all recording charges, filing fees, taxes or other out-of-pocket expenses
(including, without limitation, title insurance premiums, mortgage and
intangibles taxes and documentary stamp taxes) payable in connection therewith;

 

(c)   on the date of the applicable Mortgage, the grants of security interests
in the Term Loan Priority Collateral on the Applicable Collateral List (after
giving effect to all Term Loan Priority Collateral List Substitutions) will not
violate the SVU Indenture or any other Material Indebtedness or trigger any of
the equal and ratable sharing provisions thereof, as evidenced by (i) a
certificate of a Responsible Officer of the Borrower in

 

61

--------------------------------------------------------------------------------


 

substantially the form of the certificate required to be delivered pursuant to
Section 4.01(f) (covering factual matters supporting the legal opinions
delivered pursuant this clause (c)) and (ii) a customary no conflicts opinion
from the Borrower’s counsel, in each case in form and substance satisfactory to
the Administrative Agent, certifying and opining, respectively, that the grants
of security interests in the Term Loan Priority Collateral on the Applicable
Collateral List will not violate the SVU Indenture or any other Material
Indebtedness or trigger any of the equal and ratable sharing provisions thereof;

 

(d)   the Administrative Agent shall have received with respect to the initial
satisfaction of the Term Loan Priority Collateral Requirements pursuant to
Section 5.25, a confirmation of the certificates described in Section
4.01(g)(ii) of the Existing Credit Agreement, and thereafter a certificate of
the type described in Section 4.01(g)(ii) of the Existing Credit Agreement, in
each case from the relevant Loan Parties; and

 

(e)   each Real Estate Collateral Property shall be fee owned or ground leased
by a Loan Party or a Subsidiary which shall have become a Loan Party hereunder
pursuant to and in accordance with the requirements of Section 5.12 prior to the
execution and delivery of the applicable Mortgage.

 

“Term Loan Priority Collateral Sale” shall mean any sale, transfer or other
disposition (including by way of merger, casualty, condemnation or otherwise) of
Term Loan Priority Collateral or Equity Interests of any Subsidiary to the
extent the assets of such Subsidiary consist solely of Term Loan Priority
Collateral that produces $50,000 or more of Net Cash Proceeds and that is not
part of an Other Asset Sale and that is not a Permitted Disposition pursuant to
clauses (a) through (n) (other than clause (j)) of the definition thereof or
clause (p) of the definition thereof.

 

“Term Loan Priority Collateral Substitution” shall have the meaning assigned to
such term in Section 9.21.

 

“Term Loan Refinancing” shall mean the repayment in full of all of the
obligations of the Borrower and its Subsidiaries under the Existing Term Loan
Facility, the termination or release, as applicable of all guarantees and all
security interests and liens, in each case arising under or in connection
therewith, and the Borrower and its Subsidiaries having no further obligations
or liabilities with respect thereto.

 

“Third Party Payor” shall mean any Person, such as a Fiscal Intermediary, Blue
Cross/Blue Shield or private health insurance company, which is obligated to
reimburse or otherwise make payments to health care providers who provide
medical care or medical assistance or other goods or services for eligible
patients under Medicare, Medicaid or any private insurance contract.

 

“Title Insurance Policy” shall mean, with respect to each Real Estate Collateral
Property, an ALTA mortgagee title insurance policy in a form reasonably
acceptable to the Administrative Agent (or, if a Real Estate Collateral Property
is located in a State which does not permit the issuance of such ALTA policy,
such form as shall be permitted

 

62

--------------------------------------------------------------------------------


 

in such State and reasonably acceptable to the Administrative Agent) issued with
respect to such Real Estate Collateral Property and insuring the Lien of the
Mortgage encumbering such Real Estate Collateral Property, which Title Insurance
Policy shall (i) provide coverage in an amount satisfactory to the
Administrative Agent (provided that the aggregate insured amount of all Title
Insurance Policies will not exceed the aggregate amount of the Loans, except as
is reasonably necessary to insure Real Estate Collateral Properties under Title
Insurance Policies that cannot be “tied in” with other Title Insurance
Policies), (ii) insure the Collateral Agent that the relevant Mortgage creates a
valid first lien on the Real Estate Collateral Property encumbered thereby, free
and clear of all exceptions from coverage other than Permitted Encumbrances,
(iii) contain such endorsements and affirmative coverages as have been
reasonably requested by the Administrative Agent to the extent available in the
applicable jurisdiction where such Real Estate Collateral Property is located
(and subject to the availability thereof for Real Estate Collateral Properties
with respect to which additional surveys are not required pursuant to the
definition of Term Loan Priority Collateral Requirements) and (iv) name the
Collateral Agent as the insured.

 

“Total Assets” shall mean, at any date, the amount that would, in conformity
with GAAP, be set forth opposite the caption “total assets” (or any like
caption) on a Consolidated balance sheet of the Borrower and the Restricted
Subsidiaries.

 

“Total Debt” shall mean, at any time, the total Indebtedness of the Borrower and
the Restricted Subsidiaries at such time (excluding Indebtedness of the type
described in clauses (b), (c) and (g) of the definition of such term, except, in
the case of such clause (b), to the extent of any unreimbursed drawings
thereunder, and also excluding the ASC Guarantee and all Synthetic Lease
Obligations).

 

“Total Leverage Ratio” shall mean, on any date, the ratio of (a) Total Debt on
such date (net of the amount of Unrestricted Cash as of such date up to a
maximum amount of $150,000,000 or, when the amount of Total Debt is reduced
pursuant to the proviso set forth in this definition, up to a maximum amount of
$50,000,000) to (b) Consolidated EBITDA for the period of four consecutive
Fiscal Quarters then most recently ended on or prior to such date; provided
that, with respect to any date of determination occurring during the Fiscal
Periods ending closest to October 31, November 30 and December 31 of any Fiscal
Year, an amount equal to $150,000,000 shall be deducted from the calculation of
Total Debt for the purposes of this calculation.

 

“Total Secured Leverage Ratio” shall mean, on any date, the ratio of (a) Total
Debt that is secured by Liens on such date (net of the amount of Unrestricted
Cash as of such date up to a maximum amount of $150,000,000 or, when the amount
of Total Debt is reduced pursuant to the proviso set forth in this definition,
up to a maximum amount of $50,000,000) to (b) Consolidated EBITDA for the period
of four consecutive Fiscal Quarters then most recently ended on or prior to such
date; provided that, with respect to any date of determination occurring during
the Fiscal Periods ending closest to October 31, November 30 and December 31 of
any Fiscal Year, an amount equal to $150,000,000 shall be deducted from the
calculation of Total Debt for the purposes of this calculation.

 

63

--------------------------------------------------------------------------------


 

“Transaction Expenses” shall mean all of the one-time fees, costs, losses,
charges and expenses incurred by the Borrower and its Restricted Subsidiaries in
connection with the Transactions, including employee severance expenses
associated with the Transactions, prepayment premiums payable in connection with
the Term Loan Refinancing, legal, advisory and other professionals fees and
expenses incurred in connection with the Transactions, financing fees incurred
in connection with the Transactions, recruitment expenses associated with the
Transactions, stock transfer taxes payable in connection with the transactions
contemplated by the Tender Offer Agreement, information technology investments
related to the Transactions, corporate expenses incurred in connection with the
Transactions other than personnel expenses, employee retention plan expenses
associated with the Transactions, litigation contingency and legal reserves
related to the Transactions and environmental expenses incurred in connection
with the Transactions.

 

“Transactions” shall mean (i) the NAI Sale (including the funding of the Escrow
Account (as defined in the Escrow Agreement) substantially contemporaneously
with the consummation of the Albertson’s Asset Purchase (as defined in the
Acquisition Agreement) as contemplated by the Acquisition Agreement and the
Escrow Agreement), (ii) the SVU 2014 Note Repayment, (iii) the Term Loan
Refinancing, (iv) the ABL Refinancing, (v) the Securitization Termination, (vi)
the execution, delivery and performance by the Loan Parties of the Loan
Documents to which they are a party and the making of the Borrowings hereunder,
(vii) the use of proceeds of the Loans on the Restatement Date to prepay in full
the term loans outstanding under the Existing Credit Agreement prior to such
date, (viii) the payment of fees and expenses in connection with the foregoing
and (ix) the transactions reasonably related to the foregoing.

 

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall mean the
Adjusted LIBO Rate and the Alternate Base Rate.

 

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect from time to time in the State of New York; provided that (a) if a term
is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, such term shall have the meaning set forth in Article 9
and (b) if by reason of mandatory provisions of law, perfection or the effect of
perfection or non-perfection of a security interest in any Collateral or the
availability of any remedy hereunder is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than the State of New York, “Uniform
Commercial Code” shall mean the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection or availability of such
remedy, as the case may be.

 

“Unfunded Pension Liability” shall mean the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the

 

64

--------------------------------------------------------------------------------


 

Pension Plan pursuant to Sections 412 or 430 of the Code and Sections 302 or 303
of ERISA for the applicable plan year.

 

“Unrestricted Cash” shall mean, at any date of determination, the aggregate
amount of cash of the Borrower and the Restricted Subsidiaries at such date to
the extent that the use of such cash for application to payment of the
Obligations or other Indebtedness is not prohibited by law or any contract or
other agreement and such cash is free and clear of all Liens (other than Liens
in favor of the Collateral Agent and the ABL Facility Agent or as would not
cause such cash to be classified as “restricted” on a consolidated balance sheet
of the Borrower prepared in accordance with GAAP).

 

“Unrestricted Subsidiary” shall mean any Subsidiary of the Borrower that is
designated by the Borrower as an “Unrestricted Subsidiary” as provided in
Section 5.23; provided that an Unrestricted Subsidiary shall cease to be an
Unrestricted Subsidiary if converted to a Restricted Subsidiary in accordance
with Section 5.23; provided further, that in no event will Moran Foods
constitute an Unrestricted Subsidiary.  As of the Closing Date, no Subsidiary of
the Borrower is an Unrestricted Subsidiary.

 

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“Value” shall mean (a) the value of the Real Estate sites (and the Equipment
located thereon that is owned by the Borrower or its Subsidiaries) as set forth
in the Closing Date Collateral List, and (b) with respect to any Substitute
Property or Additional Property (and the Equipment located thereon that is owned
by the Borrower or its Subsidiaries), the book value thereof (and, in the case
of any Replaced Property or Released Property, the value thereof as set forth in
the Applicable Collateral List) or, with respect to any Real Estate site valued
pursuant to a New Valuation, the value of such Real Estate site (and the
Equipment located thereon that is owned by the Borrower or its Subsidiaries) set
forth in such New Valuation.

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (a) the then outstanding
principal amount of such Indebtedness by (b) the total of the product of (i) the
amount of each then remaining installment, sinking fund, serial maturity or
other required payments of principal, including payment at final maturity, in
respect thereof multiplied by (ii) the number of years (calculated to the
nearest one-twelfth) that will elapse between such date and the making of such
payment.

 

“Yield Differential” shall have the meaning assigned to such term in Section
2.22(b).

 

SECTION 1.02.  Terms Generally.  The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed

 

65

--------------------------------------------------------------------------------


 

by the phrase “without limitation”.  The word “will” shall be construed to have
the same meaning and effect as the word “shall”; and the words “asset” and
“property” shall be construed as having the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.  Any reference to any law, code,
statute, treaty, rule, guideline, regulation or ordinance of a Governmental
Authority shall, unless otherwise specified, refer to such law, code, statute,
treaty, rule, guideline, regulation or ordinance as amended, supplemented or
otherwise modified from time to time.  Any reference to any IRS form shall be
construed to include any successor form.  All references herein to Articles,
Sections, Exhibits and Schedules shall be deemed references to Articles and
Sections of, and Exhibits and Schedules to, this Agreement unless the context
shall otherwise require.  Except as otherwise expressly provided herein, (a) any
reference in this Agreement to any Loan Document or other agreement, document or
instrument shall mean such document as amended, restated, supplemented or
otherwise modified from time to time, in each case, in accordance with the
express terms of this Agreement, and (b) all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided, however, that if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend any calculation or any related definition to
eliminate the effect of any change in GAAP occurring after the date of this
Agreement on the operation of such covenant (or if the Administrative Agent
notifies the Borrower that the Required Lenders wish to amend any calculation or
any related definition), then the Borrower’s compliance with such covenant shall
be determined on the basis of GAAP in effect immediately before the relevant
change in GAAP became effective, until either such notice is withdrawn or such
covenant or definition is amended in a manner satisfactory to the Borrower and
the Required Lenders.  Neither this Agreement or any other Loan Document nor any
other agreement, document or instrument referred to herein or executed and
delivered in connection herewith shall be construed against any Person as the
principal draftsperson hereof or thereof.

 

SECTION 1.03.  Pro Forma Calculations.  All pro forma calculations permitted or
required to be made by the Borrower or any Subsidiary pursuant to this Agreement
shall include only those adjustments that would be (a) permitted or required by
Regulation S-X under the Securities Act of 1933, as amended, together with those
adjustments that (i) have been certified by a Responsible Officer of the
Borrower as having been prepared in good faith based upon reasonable assumptions
and (ii) are based on reasonably detailed written assumptions reasonably
acceptable to the Administrative Agent and (b) required by the definition
Consolidated EBITDA.

 

SECTION 1.04.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., an “Other
Loan”) or by Class and Type (e.g., a “Eurodollar Other Loan”) . Borrowings also
may be classified and referred to by Class (e.g., an “Other Borrowing”) or by
Class and Type (e.g., an “Other Eurodollar Borrowing”).

 

66

--------------------------------------------------------------------------------


 

ARTICLE II

 

The Credits

 

SECTION 2.01.  Commitments.  (a)    Subject to the terms and conditions and
relying upon the representations and warranties herein set forth, each Lender
agrees, severally and not jointly, to make a Loan to the Borrower on the
Restatement Date in a principal amount not to exceed its Commitment.  Amounts
paid or prepaid in respect of the Loans may not be reborrowed.

 

(b)   Each Lender having an Incremental Loan Commitment, severally and not
jointly, hereby agrees, subject to the terms and conditions and relying upon the
representations and warranties set forth herein and in the applicable
Incremental Loan Assumption Agreement, to make Incremental Loans to the
Borrower, in an aggregate principal amount not to exceed its Incremental Loan
Commitment.  Amounts paid or prepaid in respect of Incremental Loans may not be
reborrowed.

 

SECTION 2.02.  Loans.  (a)  Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Commitments; provided, however, that the failure of any Lender to
make any Loan shall not in itself relieve any other Lender of its obligation to
lend hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to make any Loan required to be
made by such other Lender).  The Loans comprising any Borrowing shall be in an
aggregate principal amount that is (i) an integral multiple of $1,000,000 and
not less than $5,000,000 (except, with respect to any Incremental Borrowing, to
the extent otherwise provided in the related Incremental Loan Assumption
Agreement) or (ii) equal to the remaining available balance of the applicable
Commitments.

 

(b)   Subject to Sections 2.08 and 2.15, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request pursuant
to Section 2.03. Each Lender may at its option make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement. Borrowings of more than one Type may be outstanding at the same time;
provided, however, that the Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than eight Eurodollar Borrowings
outstanding hereunder at any time. For purposes of the foregoing, Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings.

 

(c)   Each Lender shall make each Loan or Incremental Loan to be made by it
hereunder on the Restatement Date or the proposed date of Borrowing thereof, as
applicable, by wire transfer of immediately available funds to such account in
New York City as the Administrative Agent may designate not later than 9:00
a.m., New York City time, and the Administrative Agent shall promptly wire
transfer the amounts so received in accordance with instructions received from
the Borrower in the applicable Borrowing

 

67

--------------------------------------------------------------------------------


 

Request or, if a Borrowing shall not occur on such date because any condition
precedent herein specified shall not have been met, return the amounts so
received to the respective Lenders.

 

(d)   Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
Section 2.02(c) and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Administrative Agent shall have so made funds available then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower to but excluding the date such amount is repaid to the
Administrative Agent at (i) in the case of the Borrower, a rate per annum equal
to the interest rate applicable at the time to the Loans comprising such
Borrowing and (ii) in the case of such Lender, a rate determined by the
Administrative Agent to represent its cost of overnight or short-term funds
(which determination shall be conclusive absent manifest error). If such Lender
shall repay to the Administrative Agent such corresponding amount, such amount
shall constitute such Lender’s Loan as part of such Borrowing for purposes of
this Agreement.

 

SECTION 2.03.  Borrowing Procedure.  In order to request a Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone (a)
in the case of a Eurodollar Borrowing, not later than 2:00 p.m., New York City
time, three Business Days before a proposed Borrowing, and (b) in the case of an
ABR Borrowing, not later than 2:00 p.m., New York City time, one Business Day
before a proposed Borrowing.  Each such telephonic Borrowing Request shall be
irrevocable, and shall be confirmed promptly by hand delivery, e-mail or fax to
the Administrative Agent of a written Borrowing Request and shall specify the
following information: (i) whether the Borrowing then being requested is to be a
Borrowing of Loans or a Borrowing of Incremental Loans and whether such
Borrowing is to be a Eurodollar Borrowing or an ABR Borrowing (provided that,
until the Administrative Agent shall have notified the Borrower that the primary
syndication of the Commitments has been completed (which notice shall be given
as promptly as practicable and, in any event, within 30 days after the
Restatement Date), the Borrower shall not be permitted to request a Eurodollar
Borrowing with an Interest Period in excess of one month); provided, however,
that the initial Interest Period of any Eurodollar Borrowing made on the
Restatement Date shall commence on the Restatement and end on June 28, 2013;
(ii) the date of such Borrowing (which shall be a Business Day); (iii) the
number and location of the account to which funds are to be disbursed; (iv) the
amount of such Borrowing; and (v) if such Borrowing is to be a Eurodollar
Borrowing, the Interest Period with respect thereto; provided, however, that,
notwithstanding any contrary specification in any Borrowing Request, each
requested Borrowing shall comply with the requirements set forth in Section
2.02.  If no election as to the Type of Borrowing is specified in any such
notice, then the

 

68

--------------------------------------------------------------------------------


 

requested Borrowing shall be an ABR Borrowing.  If no Interest Period with
respect to any Eurodollar Borrowing is specified in any such notice, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  The Administrative Agent shall promptly advise the applicable Lenders
of any notice given pursuant to this Section 2.03 (and the contents thereof),
and of each Lender’s portion of the requested Borrowing.

 

SECTION 2.04.  Evidence of Debt; Repayment of Loans.  (a)  The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the principal amount of each Loan of such Lender as provided in
Section 2.11.

 

(b)   Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.

 

(c)   The Administrative Agent shall maintain the Register in which it will
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and, if applicable, the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower or any Guarantor and each
Lender’s share thereof.

 

(d)   The entries made in the Register maintained pursuant to Section 2.04(c)
shall be prima facie evidence of the existence and amounts of the obligations
therein recorded; provided, however, that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligations of the Borrower to repay the Loans in
accordance with their terms.

 

(e)   Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note.  In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in the form attached hereto as Exhibit J.  Notwithstanding any other provision
of this Agreement, in the event any Lender shall request and receive such a
promissory note, the interests represented by such note shall at all times
thereafter (including after any assignment of all or part of such interests
pursuant to Section 9.04) be represented by one or more promissory notes payable
to the payee named therein or its registered assigns.

 

SECTION 2.05.  Fees.  The Borrower agrees to pay to the Administrative Agent,
for its own account, the administrative fees set forth in the Fee Letter at the
times and in the amounts specified therein (the “Administrative Agent Fees”).

 

All Fees shall be paid on the dates due, in immediately available funds, to the
Administrative Agent for distribution, if and as appropriate, among the
Lenders.  Once paid, none of the Fees shall be refundable under any
circumstances.

 

69

--------------------------------------------------------------------------------


 

SECTION 2.06.  Interest on Loans.  (a)  Subject to the provisions of Section
2.07, the Loans comprising each ABR Borrowing shall bear interest (computed on
the basis of the actual number of days elapsed over a year of 365 or 366 days,
as the case may be, when the Alternate Base Rate is determined by reference to
the Prime Rate and over a year of 360 days at all other times and calculated
from and including the date of such Borrowing to but excluding the date of
repayment thereof) at a rate per annum equal to the Alternate Base Rate plus the
Applicable Margin.

 

(b)   Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

 

(c)   Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement. The
applicable Alternate Base Rate or Adjusted LIBO Rate for each Interest Period or
day within an Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

SECTION 2.07.  Default Interest.  If any Event of Default under Sections
7.01(a), 7.01(f) or 7.01(g) has occurred and is continuing then, until such
defaulted amount shall have been paid in full, to the extent permitted by law,
such defaulted amounts shall bear interest (after as well as before judgment),
payable on demand, (a) in the case of principal, at the rate otherwise
applicable to such Loan pursuant to Section 2.06 plus 2.00% per annum and (b) in
all other cases, at a rate per annum (computed on the basis of the actual number
of days elapsed over a year of 365 or 366 days, as the case may be, when
determined by reference to the Prime Rate and over a year of 360 days at all
other times) equal to the rate that would be applicable to an ABR Loan plus
2.00% per annum.

 

SECTION 2.08.  Alternate Rate of Interest.  In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
(a) that Dollar deposits in the principal amounts of the Loans comprising such
Borrowing are not generally available in the London interbank market, (b) that
the rates at which such Dollar deposits are being offered will not adequately
and fairly reflect the cost to the Required Lenders of making or maintaining
Eurodollar Loans during such Interest Period or (c) that reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, the Administrative Agent shall,
as soon as practicable thereafter, give written or fax notice of such
determination to the Borrower and the Lenders. In the event of any such
determination, until the Administrative Agent shall have advised the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, any request by the Borrower for a Eurodollar Borrowing pursuant to
Sections 2.03 or 2.10 shall be deemed to be a request for an ABR Borrowing. 
Each determination by the Administrative Agent under this Section 2.08 shall be
conclusive absent manifest error.

 

70

--------------------------------------------------------------------------------


 

SECTION 2.09.  Termination of Commitments.  (a)  The Commitments set forth on
Schedule A to the Amendment Agreement under the caption “New Term Loan
Commitment” (and excluding, for the avoidance of doubt, any Incremental Loan
Commitments, which shall terminate as provided in the related Incremental Loan
Assumption Agreement) shall automatically terminate upon the making of the Loans
on the Restatement Date.

 

(b)   Upon at least three Business Days’ prior irrevocable written or fax notice
to the Administrative Agent, the Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Commitments;
provided, however, that each partial reduction of the Commitments shall be in an
integral multiple of $1,000,000 and in a minimum amount of $5,000,000.

 

(c)   Each reduction in the Commitments hereunder shall be made ratably among
the Lenders in accordance with their respective applicable Commitments.

 

SECTION 2.10.  Conversion and Continuation of Borrowings.  The Borrower shall
have the right at any time upon prior irrevocable notice (including by telephone
or e-mail, which in the case of telephonic notice, shall be promptly followed by
written notice) to the Administrative Agent (a) not later than 2:00 p.m., New
York City time, one Business Day prior to conversion, to convert any Eurodollar
Borrowing into an ABR Borrowing, (b) not later than 2:00 p.m., New York City
time, three Business Days prior to conversion or continuation, to convert any
ABR Borrowing into a Eurodollar Borrowing or to continue any Eurodollar
Borrowing as a Eurodollar Borrowing for an additional Interest Period, and (c)
not later than 2:00 p.m., New York City time, three Business Days prior to
conversion, to convert the Interest Period with respect to any Eurodollar
Borrowing to another permissible Interest Period, subject in each case to the
following:

 

(i)  until the Administrative Agent shall have notified the Borrower that the
primary syndication of the Commitments has been completed (which notice shall be
given as promptly as practicable and, in any event, within 30 days after the
Restatement Date), no ABR Borrowing may be converted into a Eurodollar Borrowing
with an Interest Period in excess of one month;

 

(ii)  each conversion or continuation shall be made pro rata among the Lenders
in accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;

 

(iii)  if less than all the outstanding principal amount of any Borrowing shall
be converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

 

(iv)  each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion

 

71

--------------------------------------------------------------------------------


 

thereof) of such Lender being converted by an equivalent principal amount;
accrued interest on any Eurodollar Loan (or portion thereof) being converted
shall be paid by the Borrower at the time of conversion;

 

(v)  if any Eurodollar Borrowing is converted at a time other than the end of
the Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.16;

 

(vi)  any portion of a Borrowing maturing or required to be repaid in less than
one month may not be converted into or continued as a Eurodollar Borrowing;

 

(vii)  any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing;

 

(viii)  no Interest Period may be selected for any Eurodollar Borrowing that
would end later than a Repayment Date occurring on or after the first day of
such Interest Period if, after giving effect to such selection, the aggregate
outstanding amount of (A) the Eurodollar Borrowings comprised of Loans or Other
Loans, as applicable, with Interest Periods ending on or prior to such Repayment
Date and (B) the ABR Borrowings comprised of Loans or Other Loans, as
applicable, would not be at least equal to the principal amount of Borrowings to
be paid on such Repayment Date; and

 

(ix)  upon notice to the Borrower from the Administrative Agent given at the
request of the Required Lenders, after the occurrence and during the continuance
of a Default or Event of Default, no outstanding Loan may be converted into, or
continued as, a Eurodollar Loan.

 

Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the Borrower requests be converted or continued, (ii) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto. 
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall advise the Lenders of any notice given pursuant to
this Section 2.10 and of each Lender’s portion of any converted or continued
Borrowing. If the Borrower shall not have given notice in accordance with this
Section 2.10 to continue any Borrowing into a subsequent Interest Period (and
shall not otherwise have given notice in accordance with this Section 2.10 to
convert such Borrowing), such Borrowing shall, at the end of the Interest Period
applicable thereto (unless repaid pursuant to the terms hereof), automatically
be converted to an ABR Borrowing.

 

72

--------------------------------------------------------------------------------


 

SECTION 2.11.  Repayment of Borrowings.  (a)  (i)  The Borrower shall pay to the
Administrative Agent, for the account of the Lenders, on the dates set forth
below, or if any such date is not a Business Day, on the next preceding Business
Day (each such date being called a “Repayment Date”), a principal amount of the
Loans other than Other Loans (as adjusted from time to time pursuant to Sections
2.11(b), 2.12, 2.13(f) and 2.22(d)) equal to the amount set forth below for such
date, together in each case with accrued and unpaid interest on the principal
amount to be paid to but excluding the date of such payment:

 

Repayment Date

 

Amount

 

June 30, 2013

 

$

3,750,000

 

September 30, 2013

 

$

3,750,000

 

December 31, 2013

 

$

3,750,000

 

March 31, 2014

 

$

3,750,000

 

June 30, 2014

 

$

3,750,000

 

September 30, 2014

 

$

3,750,000

 

December 31, 2014

 

$

3,750,000

 

March 31, 2015

 

$

3,750,000

 

June 30, 2015

 

$

3,750,000

 

September 30, 2015

 

$

3,750,000

 

December 31, 2015

 

$

3,750,000

 

March 31, 2016

 

$

3,750,000

 

June 30, 2016

 

$

3,750,000

 

September 30, 2016

 

$

3,750,000

 

December 31, 2016

 

$

3,750,000

 

March 31, 2017

 

$

3,750,000

 

June 30, 2017

 

$

3,750,000

 

September 30, 2017

 

$

3,750,000

 

December 31, 2017

 

$

3,750,000

 

March 31, 2018

 

$

3,750,000

 

June 30, 2018

 

$

3,750,000

 

September 30, 2018

 

$

3,750,000

 

December 31, 2018

 

$

3,750,000

 

Maturity Date

 

Remaining unpaid principal amount of the Loans

 

 

(ii)  The Borrower shall pay to the Administrative Agent, for the account of the
Incremental Lenders, on each Incremental Loan Repayment Date, a principal amount
of the Other Loans (as adjusted from time to time pursuant to Sections 2.11(b),
2.12 and 2.13(f)) equal to the amount set forth for such date in the applicable
Incremental Loan Assumption Agreement, together in each case with accrued and
unpaid interest on the principal amount to be paid to but excluding the date of
such payment.

 

(b)   In the event and on each occasion that the Incremental Loan Commitments
shall be reduced or shall expire or terminate other than as a result of the
making of an

 

73

--------------------------------------------------------------------------------


 

Incremental Loan, the installments payable on each Incremental Repayment Date
shall be reduced pro rata by an aggregate amount equal to the amount of such
reduction, expiration or termination.

 

(c)   To the extent not previously paid, all Loans, Other Loans and Extended
Loans shall be due and payable on the Maturity Date, the Incremental Loan
Maturity Date and the maturity date of such Extended Loans, respectively,
together with accrued and unpaid interest on the principal amount to be paid to
but excluding the date of payment.

 

(d)   All repayments pursuant to this Section 2.11 shall be subject to Section
2.16, but shall otherwise be without premium or penalty.

 

SECTION 2.12.  Voluntary Prepayments.  (a)  The Borrower shall have the right at
any time and from time to time to prepay any Borrowing, in whole or in part,
upon at least three Business Days’ prior written or fax notice (or telephone
notice promptly confirmed by written or fax notice) in the case of Eurodollar
Loans, or written or fax notice (or telephone notice promptly confirmed by
written or fax notice) at least one Business Day prior to the date of prepayment
in the case of ABR Loans, to the Administrative Agent before 12:00 noon, New
York City time; provided, however, that each partial prepayment shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000.

 

(b)   Voluntary prepayments of outstanding Loans shall be applied against the
remaining scheduled installments of principal due in respect of the Loans under
Section 2.11 as directed by the Borrower.

 

(c)   Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing by the amount
stated therein on the date stated therein; provided, however, that if such
prepayment is for all of the then outstanding Loans, then the Borrower may
revoke such notice and/or extend the prepayment date by not more than five
Business Days; provided, further, however, that the provisions of Section 2.16
shall apply with respect to any such revocation or extension. All prepayments
under this Section 2.12 shall be subject to Section 2.16 but otherwise without
premium or penalty (subject to the last sentence of this Section 2.12(c)).  All
prepayments under this Section 2.12 shall be accompanied by accrued and unpaid
interest on the principal amount to be prepaid to but excluding the date of
payment.  In the event that prior to the date that is six months after the
Restatement Date, the Borrower (i) voluntarily prepays or otherwise refinances,
substitutes or replaces any Loans pursuant to any Repricing Transaction or (ii)
effects any amendment of this Agreement resulting in a Repricing Transaction,
then the Borrower shall pay to the Lenders (x) in the case of clause (i), a fee
of 1.00% of the aggregate principal amount of Loans so voluntarily prepaid,
refinanced, substituted or replaced and (y) in the case of clause (ii), a fee
equal to 1.00% of the aggregate principal amount of the applicable Loans
outstanding immediately prior to such amendment.

 

74

--------------------------------------------------------------------------------


 

SECTION 2.13.  Mandatory Prepayments.

 

(a)   Not later than the tenth day following the receipt of Net Cash Proceeds
(other than a Store Conversion Transaction not involving Net Cash Proceeds in
excess of $1,000,000) in respect of any Term Loan Priority Collateral Sale, the
Borrower shall apply 100% of the Net Cash Proceeds received with respect thereto
to prepay outstanding Loans in accordance with Section 2.13(f); provided that,
if (i) the Borrower shall deliver a certificate of a Responsible Officer to the
Administrative Agent at the time of receipt thereof setting forth the Borrower’s
intent to reinvest such proceeds in productive assets of a kind then used or
usable in the business of the Borrower and its Restricted Subsidiaries within
365 days of receipt of such proceeds, (ii) such proceeds are at all times
following the receipt thereof and prior to such reinvestment, held in a
depositary account maintained in accordance with Section 5.22 hereof and subject
to a Blocked Account Agreement in favor of the Collateral Agent and the ABL
Collateral Agent and (iii) no Default or Event of Default shall have occurred
and shall be continuing at the time of such certificate or at the proposed time
of the application of such proceeds, such proceeds shall not be required to
prepay outstanding Loans except to the extent not so used at the end of such
365-day period or committed to be so used at the end of and so used within 180
days after the end of such 365-day period, at which time any such proceeds not
so used shall be applied to prepay outstanding Loans in accordance with Section
2.13(f); provided, further, that the Net Cash Proceeds received with respect
thereto shall be reinvested (v) such that after giving effect to such
reinvestment, the Related Real Estate Collateral shall not constitute more than
45% of the aggregate Value of the Real Estate Collateral Properties and the
Related Real Estate Collateral, (w) such that after giving effect to such
reinvestment, the owned Real Estate Collateral Properties shall constitute at
least 50% of the aggregate Value of the Real Estate Collateral Properties and
the Related Real Estate Collateral, (x) to the extent attributable to a Loan
Party, in assets of a Loan Party, (y) to the extent attributable to Related Real
Estate Collateral or Real Estate Collateral Properties, in Related Real Estate
Collateral or Real Estate Collateral Properties and (z) in Term Loan Priority
Collateral.

 

(b)   In the event that the Borrower or any Restricted Subsidiary conducts any
Other Asset Sale for which the Net Cash Proceeds exceed $5,000,000, then the
Borrower shall apply 100% of the Net Cash Proceeds received with respect thereto
to prepay outstanding Loans in accordance with Section 2.13(f) not later than
the tenth day following the receipt of such Net Cash Proceeds; provided that if
(x) the Borrower shall deliver a certificate of a Responsible Officer to the
Administrative Agent at the time of receipt thereof setting forth the Borrower’s
intent to reinvest such proceeds in productive assets of a kind then used or
usable in the business of the Borrower and its Restricted Subsidiaries within
365 days of receipt of such proceeds, (y) such proceeds attributable to Term
Loan Priority Collateral are at all times following the receipt thereof and
prior to such reinvestment, held in a depositary account maintained in
accordance with Section 5.22 hereof and subject to a Blocked Account Agreement
in favor of the Collateral Agent and the ABL Collateral Agent and (z) no Default
or Event of Default shall have occurred and shall be continuing at the time of
such certificate or at the proposed time of the application of such proceeds,
such proceeds shall not be required to prepay outstanding Loans except to the
extent not so used at the end of such 365-day period or committed to

 

75

--------------------------------------------------------------------------------


 

be so used at the end of and so used within 180 days after the end of such
365-day period, at which time any such proceeds not so used shall be applied to
prepay outstanding Loans in accordance with Section 2.13(f); provided, further,
that the Net Cash Proceeds received with respect thereto shall be reinvested (v)
to the extent attributable to Term Loan Priority Collateral, such that after
giving effect to such reinvestment, the Related Real Estate Collateral shall not
constitute more than 45% of the aggregate Value of the Real Estate Collateral
Properties and the Related Real Estate Collateral, (w) to the extent
attributable to Term Loan Priority Collateral, such that after giving effect to
such reinvestment, the owned Real Estate Collateral Properties shall constitute
at least 50% of the aggregate Value of the Real Estate Collateral Properties and
the Related Real Estate Collateral, (x) to the extent attributable to a Loan
Party, in assets of a Loan Party, (y) to the extent attributable to Term Loan
Priority Collateral that is Related Real Estate Collateral or Real Estate
Collateral Properties, in Related Real Estate Collateral or Real Estate
Collateral Properties and (z) to the extent attributable to Term Loan Priority
Collateral, in other Term Loan Priority Collateral.

 

(c)   No later than 90 days after the end of each Fiscal Year of the Borrower,
commencing with the Fiscal Year ending closest to February 28, 2014, the
Borrower shall prepay outstanding Loans in accordance with Section 2.13(f) in an
aggregate principal amount equal to (x) 50% of Excess Cash Flow for the Fiscal
Year then ended minus (y) voluntary prepayments of Loans under Section 2.12 made
during such Fiscal Year with Internally Generated Cash; provided that such
prepayments do not occur in connection with a refinancing of all or any portion
of such Indebtedness; provided, further, that the Excess Cash Flow percentage
for any Fiscal Year with respect to which Excess Cash Flow is measured shall be
reduced to (A) 25% if the Total Secured Leverage Ratio as of the last day of
such Fiscal Year is less than or equal to 2.00:1.00 but greater than 1.50:1.00
and (B) zero if the Total Secured Leverage Ratio as of the last day of such
Fiscal Year is less than or equal to 1.50:1.00.

 

(d)   In the event that the Borrower or any Restricted Subsidiary shall receive
Net Cash Proceeds from the issuance or incurrence of Indebtedness for money
borrowed (other than Permitted Indebtedness), the Borrower shall, substantially
simultaneously with (and in any event not later than the first Business Day next
following) the receipt of such Net Cash Proceeds by the Borrower or such
Restricted Subsidiary, apply an amount equal to 100% of such Net Cash Proceeds
to prepay outstanding Loans in accordance with Section 2.13(f).

 

(e)   Not later than the tenth day following the receipt of Net Cash Proceeds in
respect of any Moran Sale, the Borrower shall apply an amount equal to (x) 100%
of the first $750,000,000 of Net Cash Proceeds received with respect thereto and
(y) thereafter, 50% of the Net Cash Proceeds in excess of such amount up to an
amount that would cause the Total Secured Leverage Ratio on a pro forma basis
after giving effect to such prepayment to be 1.50:1.00, in each case to prepay
outstanding Loans in accordance with Section 2.13(f).

 

(f)   Mandatory prepayments of outstanding Loans under this Agreement shall be
allocated pro rata between the Loans, the Other Loans and the Extended Loans
(unless

 

76

--------------------------------------------------------------------------------


 

Other Loans or Extended Loans agreed to receive less than their pro rata share)
and applied first, to the next four succeeding scheduled installments of
principal due in respect of the Loans, Other Loans and Extended Loans under
Sections 2.11(a)(i) and (ii), respectively, second, pro rata against the
remaining scheduled installments of principal due in respect of the Loans, Other
Loans and the Extended Loans under Sections 2.11(a)(i) and (ii), respectively
(excluding the final payments on the Maturity Date of the Loans (or the maturity
date in respect of such Other Loans or Extended Loans) under Sections 2.11(a)(i)
and (ii), respectively and third, to the final payment on the Maturity Date of
the Loans (or the final payment on the maturity date of such Other Loans or
Extended Loans).

 

(g)   The Borrower shall deliver to the Administrative Agent, at the time of
each prepayment required under this Section 2.13, (i) a certificate signed by a
Responsible Officer of the Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment and (ii) to the extent practicable
(except in respect of prepayments required under Section 2.13(d)), at least
three Business Days prior written notice of such prepayment.  Each notice of
prepayment shall specify the prepayment date, the Type of each Loan being
prepaid and the principal amount of each Loan (or portion thereof) to be
prepaid.  All prepayments of Borrowings under this Section 2.13 shall be subject
to Section 2.16, but shall otherwise be without premium or penalty, and shall be
accompanied by accrued and unpaid interest on the principal amount to be prepaid
to but excluding the date of payment.

 

SECTION 2.14.  Reserve Requirements; Change in Circumstances.  (a)
 Notwithstanding any other provision of this Agreement, if any Change in Law
shall impose, modify or deem applicable any reserve, special deposit, liquidity
requirement, Tax (other than Indemnified Taxes indemnified pursuant to Section
2.20 and Excluded Taxes) or similar requirement against assets of, deposits with
or for the account of or credit extended by any Lender (except any such reserve
requirement which is reflected in the Adjusted LIBO Rate) or shall impose on
such Lender or the London interbank market any other condition affecting this
Agreement or Eurodollar Loans made by such Lender, and the result of any of the
foregoing shall be to increase the cost to such Lender of making or maintaining
any Eurodollar Loan or increase the cost to any Lender or to reduce the amount
of any sum received or receivable by such Lender hereunder (whether of
principal, interest or otherwise) by an amount deemed by such Lender to be
material, then the Borrower will pay to such Lender upon demand such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.

 

(b)   If any Lender shall have determined that any Change in Law regarding
capital adequacy or liquidity has had or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made by
such Lender pursuant hereto to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy and liquidity) by an amount
deemed by such Lender to be material, then from

 

77

--------------------------------------------------------------------------------


 

time to time the Borrower shall pay to such Lender upon demand such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

 

(c)   A certificate of a Lender setting forth (i) the amount or amounts
necessary to compensate such Lender or its holding company, as applicable, and
(ii) the calculations supporting such amount or amounts, as specified in
Sections 2.14(a) or 2.14(b) shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate delivered by it within 10 days after its
receipt of the same.

 

(d)   Failure or delay on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be under any obligation
to compensate any Lender under Sections 2.14(a) or 2.14(b) with respect to
increased costs or reductions with respect to any period prior to the date that
is 180 days prior to such request if such Lender knew or would reasonably have
been expected to know of the circumstances giving rise to such increased costs
or reductions and of the fact that such circumstances would result in a claim
for increased compensation by reason of such increased costs or reductions;
provided, further, that the foregoing limitation shall not apply to any
increased costs or reductions arising out of the retroactive application of any
Change in Law within such 180-day period. The protection of this Section 2.14
shall be available to each Lender regardless of any possible contention of the
invalidity or inapplicability of the Change in Law that shall have occurred or
been imposed.

 

SECTION 2.15.  Change in Legality.  (a)  Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:

 

(i) such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods) and ABR Loans will not thereafter (for such
duration) be converted into Eurodollar Loans, whereupon any request for a
Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar Borrowing
or to continue a Eurodollar Borrowing for an additional Interest Period) shall,
as to such Lender only, be deemed a request for an ABR Loan (or a request to
continue an ABR Loan as such for an additional Interest Period or to convert a
Eurodollar Loan into an ABR Loan, as the case may be), unless such declaration
shall be subsequently withdrawn; and

 

(ii) such Lender may require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in Section 2.15(b).

 

78

--------------------------------------------------------------------------------


 

In the event any Lender shall exercise its rights under clauses (i) or (ii)
above, all payments and prepayments of principal that would otherwise have been
applied to repay the Eurodollar Loans that would have been made by such Lender
or the converted Eurodollar Loans of such Lender shall instead be applied to
repay the ABR Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Loans.

 

(b)   For purposes of this Section 2.15, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, if lawful, on
the last day of the Interest Period then applicable to such Eurodollar Loan; in
all other cases such notice shall be effective on the date of receipt by the
Borrower.

 

SECTION 2.16.  Breakage.  The Borrower shall indemnify each Lender against any
loss or expense that such Lender may sustain or incur as a consequence of (a)
any event, other than a default by such Lender in the performance of its
obligations hereunder, which results in (i) such Lender receiving or being
deemed to receive any amount on account of the principal of any Eurodollar Loan
prior to the end of the Interest Period in effect therefor, (ii) the conversion
of any Eurodollar Loan to an ABR Loan, or the conversion of the Interest Period
with respect to any Eurodollar Loan, in each case other than on the last day of
the Interest Period in effect therefor, or (iii) any Eurodollar Loan to be made
by such Lender (including any Eurodollar Loan to be made pursuant to a
conversion or continuation under Section 2.10) not being made after notice of
such Loan shall have been given by the Borrower hereunder (any of the events
referred to in this clause (a) being called a “Breakage Event”) or (b) any
default in the making of any payment or prepayment of any Eurodollar Loan
required to be made hereunder.  In the case of any Breakage Event, such loss
shall include an amount equal to the excess, as reasonably determined by such
Lender, of (i) its cost of obtaining funds for the Eurodollar Loan that is the
subject of such Breakage Event for the period from the date of such Breakage
Event to the last day of the Interest Period in effect (or that would have been
in effect) for such Loan over (ii) the amount of interest likely to be realized
by such Lender in redeploying the funds released or not utilized by reason of
such Breakage Event for such period.  Each Lender shall provide a certificate
setting forth any amount or amounts which such Lender is entitled to receive
pursuant to this Section 2.16 to the Borrower within 180 days after the Breakage
Event and such certificate shall be conclusive absent manifest error.

 

SECTION 2.17.  Pro Rata Treatment.  Except as required under Section 2.15 or
otherwise stated herein, each Borrowing, each payment or prepayment of principal
of any Borrowing, each payment of interest on the Loans and each conversion of
any Borrowing to or continuation of any Borrowing as a Borrowing of any Type
shall be allocated pro rata among the Lenders in accordance with their
respective applicable Commitments (or, if such Commitments shall have expired or
been terminated, in accordance with the respective principal amounts of their
outstanding Loans).  Each Lender agrees that in computing such Lender’s portion
of any Borrowing to be made hereunder, the Administrative Agent may, in its
discretion, round each Lender’s percentage of such Borrowing to the next higher
or lower whole Dollar amount.

 

79

--------------------------------------------------------------------------------


 

SECTION 2.18.  Sharing of Setoffs.  Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower or any other Loan Party, or pursuant to a secured claim under Section
506 of Title 11 of the United States Code or other security or interest arising
from, or in lieu of, such secured claim, received by such Lender under any
applicable bankruptcy, insolvency or other similar law or otherwise, or by any
other means, obtain payment (voluntary or involuntary) in respect of any Loan or
Loans as a result of which the unpaid principal portion of its Loans shall be
proportionately less than the unpaid principal portion of the Loans of any other
Lender, it shall be deemed simultaneously to have purchased from such other
Lender at face value, and shall promptly pay to such other Lender the purchase
price for, a participation in the Loans of such other Lender, so that the
aggregate unpaid principal amount of the Loans held by each Lender shall be in
the same proportion to the aggregate unpaid principal amount of all Loans then
outstanding as the principal amount of its Loans prior to such exercise of
banker’s lien, setoff or counterclaim or other event was to the principal amount
of all Loans outstanding prior to such exercise of banker’s lien, setoff or
counterclaim or other event; provided, however, that (i) if any such purchase or
purchases or adjustments shall be made pursuant to this Section 2.18 and the
payment giving rise thereto shall thereafter be recovered, such purchase or
purchases or adjustments shall be rescinded to the extent of such recovery and
the purchase price or prices or adjustment restored without interest, and (ii)
the provisions of this Section 2.18 shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant, other than to any Affiliates of the Borrower (as to which the
provisions of this Section 2.18 shall apply).  The Borrower expressly consents
to the foregoing arrangements and agrees that any Lender holding a participation
in a Loan deemed to have been so purchased may exercise any and all rights of
banker’s lien, setoff or counterclaim with respect to any and all moneys owing
by the Borrower to such Lender by reason thereof as fully as if such Lender had
made a Loan directly to the Borrower in the amount of such participation.

 

SECTION 2.19.  Payments.  (a)  The Borrower shall make each payment (including
principal of or interest on any Borrowing or any Fees or other amounts)
hereunder and under any other Loan Document not later than 2:00 p.m., New York
City time, on the date when due in immediately available Dollars, without
setoff, defense or counterclaim. Each such payment shall be made to the
Administrative Agent at its offices described on Schedule 9.01(b) (or as
otherwise notified by the Administrative Agent in writing to the Borrower from
time to time).  Any payments received by the Administrative Agent after 2:00
p.m., New York City time, may, in the Administrative Agent’s sole discretion, be
deemed received on the next succeeding Business Day.  Subject to Article VIII,
the Administrative Agent shall promptly distribute to each Lender any payments
received by the Administrative Agent on behalf of such Lender.

 

(b)   Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next

 

80

--------------------------------------------------------------------------------


 

succeeding Business Day, and such extension of time shall in such case be
included in the computation of interest or Fees, if applicable.

 

SECTION 2.20.  Taxes.  (a)  Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party hereunder or under any other
Loan Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that, if any Indemnified Taxes or
Other Taxes are required to be deducted from such payments, then (i) the sum
payable by the Borrower or other Loan Party shall be increased as necessary so
that after making all required deductions, (including deductions applicable to
additional sums payable under this Section 2.20) the Administrative Agent and
each Lender (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower or such Loan
Party shall make such deductions as required by law and (iii) the Borrower or
such Loan Party shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

 

(b)   In addition, the Borrower and any other Loan Party, as the case may be,
shall pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

(c)   The Borrower shall indemnify the Administrative Agent and each Lender,
within 30 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower or any other Loan Party hereunder or otherwise
with respect to any Loan Document (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section
2.20) and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or by the Administrative Agent on behalf of itself or a
Lender shall be conclusive absent manifest error.

 

(d)   Not later than 30 days after any payment of Indemnified Taxes or Other
Taxes by the Borrower or any other Loan Party to a Governmental Authority, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(e)   Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement shall deliver to
the Borrower and the Administrative Agent, at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law and reasonably requested by the Borrower or the Administrative
Agent as will permit such payments to be made without withholding or at a
reduced rate.  Without limiting the generality of the foregoing, each Foreign
Lender shall deliver to the Borrower and the Administrative

 

81

--------------------------------------------------------------------------------


 

Agent, on or prior to the date it becomes a Lender hereunder and thereafter upon
the expiration, obsolescence or invalidity of any previously delivered
documentation or upon the reasonable request of the Borrower or the
Administrative Agent, two original, properly completed IRS Forms W-8BEN
(claiming the benefits of an applicable tax treaty), W-8ECI, W-8EXP or W-8IMY
(together with any required attachments) or, if the Foreign Lender is relying on
the so-called “portfolio interest exemption,” two properly completed IRS Forms
W-8BEN and two executed certificates substantially in the form of Exhibit O
hereto stating that the Foreign Lender is not (i) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (ii) a “10-percent shareholder” within the
meaning of Section 871(h)(3)(B) of the Code or (iii) a “controlled foreign
corporation” related to any Loan Party within the meaning of Section 864(d)(4)
of the Code, in the case of any of the foregoing certifying that the Foreign
Lender is entitled to an exemption or reduced rate of U.S. federal withholding
tax on payments hereunder.  Each Lender that is not a Foreign Lender shall
deliver to the Borrower and the Administrative Agent, on or prior to the date it
becomes a Lender hereunder and thereafter upon the expiration, obsolescence or
invalidity of any previously delivered documentation or upon the reasonable
request of the Borrower or the Administrative Agent, two original, properly
completed IRS Forms W-9 or shall otherwise establish an exemption from U.S.
backup withholding.  Notwithstanding the foregoing, this Section 2.20(e) shall
not require any Lender to provide any forms or documentation that it is not
legally entitled to provide.

 

(f)   If a payment made to a Lender hereunder may be subject to U.S. federal
withholding tax under FATCA if such Lender fails to comply with the applicable
reporting requirements of FATCA, such Lender shall deliver to the Borrower and
the Administrative Agent, at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or the Administrative Agent,
such documentation prescribed by applicable law and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
to comply with its withholding obligations, to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  Solely for purposes of this Section
2.20(f), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

SECTION 2.21.  Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate.  (a)  In the event (i) any Lender delivers a certificate requesting
compensation pursuant to Section 2.14, (ii) any Lender delivers a notice
described in Section 2.15, (iii) the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority on account of any Lender
pursuant to Section 2.20 or (iv) any Lender refuses to consent to any amendment,
waiver or other modification of any Loan Document requested by the Borrower that
requires the consent of a greater percentage of the Lenders than the Required
Lenders and such amendment, waiver or other modification is consented to by the
Required Lenders, then, in each case, the Borrower may, at its sole expense and
effort (including with respect to the processing and recordation fee referred to
in Section 9.04(b)), upon notice to such Lender and the Administrative Agent,
require such Lender to transfer and assign, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all of its
interests, rights and obligations under this Agreement (or, in the case of
clause (iv) above,

 

82

--------------------------------------------------------------------------------


 

all of its interests, rights and obligations with respect to the Class of Loans
or Commitments that is the subject of the related consent, amendment, waiver or
other modification) to an Eligible Assignee that shall assume such assigned
obligations and, with respect to clause (iv) above, shall consent to such
requested amendment, waiver or other modification of any Loan Documents (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (x) such assignment shall not conflict with any law, rule or regulation or
order of any court or other Governmental Authority having jurisdiction, (y) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld or delayed, and (z) the
Borrower or such assignee shall have paid to the affected Lender in immediately
available funds an amount equal to the sum of the principal of and interest
accrued to the date of such payment on the outstanding Loans of such Lender plus
all Fees and other amounts accrued for the account of such Lender hereunder with
respect thereto (including any amounts under Sections 2.14 and 2.16 and, in the
case of any such assignment occurring in connection with a Repricing Transaction
occurring prior to the date that is six months after the Restatement Date, the
prepayment fee pursuant to Section 2.12(c) (with such assignment being deemed to
be a voluntary prepayment for purposes of determining the applicability of
Section 2.12(c), such amount to be payable by the Borrower)); provided, further,
that if prior to any such transfer and assignment the circumstances or event
that resulted in such Lender’s claim for compensation under Section 2.14, notice
under Section 2.15 or the amounts paid pursuant to Section 2.20, as the case may
be, cease to cause such Lender to suffer increased costs or reductions in
amounts received or receivable or reduction in return on capital, or cease to
have the consequences specified in Section 2.15, or cease to result in amounts
being payable under Section 2.20, as the case may be (including as a result of
any action taken by such Lender pursuant to Section 2.21(b)), or if such Lender
shall waive its right to claim further compensation under Section 2.14 in
respect of such circumstances or event or shall withdraw its notice under
Section 2.15 or shall waive its right to further payments under Section 2.20 in
respect of such circumstances or event or shall consent to the proposed
amendment, waiver, consent or other modification, as the case may be, then such
Lender shall not thereafter be required to make any such transfer and assignment
hereunder.  Each Lender hereby grants to the Administrative Agent an irrevocable
power of attorney (which power is coupled with an interest) to execute and
deliver, on behalf of such Lender, as assignor, any Assignment and Acceptance
necessary to effectuate any assignment of such Lender’s interests hereunder in
the circumstances contemplated by this Section 2.21(a).

 

(b)   If (i) any Lender shall request compensation under Section 2.14, (ii) any
Lender delivers a notice described in Section 2.15 or (iii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority on account of any Lender pursuant to Section 2.20, then such Lender
shall use reasonable efforts (which shall not require such Lender to incur an
unreimbursed loss or unreimbursed cost or expense or otherwise take any action
inconsistent with its internal policies or legal or regulatory restrictions or
suffer any disadvantage or burden deemed by it to be significant) (x) to file
any certificate or document reasonably requested in writing by the Borrower or
(y) to assign its rights and delegate and transfer its obligations hereunder to
another of its offices, branches or affiliates, if such filing or assignment
would reduce its

 

83

--------------------------------------------------------------------------------


 

claims for compensation under Section 2.14 or enable it to withdraw its notice
pursuant to Section 2.15 or would reduce amounts payable pursuant to Section
2.20, as the case may be, in the future.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
filing or assignment, delegation and transfer.

 

SECTION 2.22.  Incremental Loans.  (a)  The Borrower may, by written notice to
the Administrative Agent from time to time, request Incremental Loan Commitments
in an amount not to exceed the Incremental Loan Amount from one or more
Incremental Lenders, all of which must be Eligible Assignees. Such notice shall
set forth (i) the amount of the Incremental Loan Commitments being requested
(which shall be in minimum increments of $1,000,000 and a minimum amount of
$5,000,000 or such lesser amount equal to the remaining Incremental Loan
Amount), (ii) the date on which such Incremental Loan Commitments are requested
to become effective (which shall not be less than 10 Business Days nor more than
60 days after the date of such notice), and (iii) whether such Incremental Loan
Commitments are commitments to make additional Loans or commitments to make term
loans with terms different from the Loans (“Other Loans”).

 

(b)   The Borrower may seek Incremental Loan Commitments from existing Lenders
(each of which shall be entitled to agree or decline to participate in its sole
discretion) and additional banks, financial institutions and other institutional
lenders who will become Incremental Lenders in connection therewith; provided
that the Borrower and the Administrative Agent shall have consented to such
additional banks, financial institutions and other institutional lenders to the
extent the consent of the Borrower or the Administrative Agent, as applicable,
would be required if such institution were receiving an assignment of Loans
pursuant to Section 9.04 (provided, further, that the consent of the
Administrative Agent shall not be required with respect to an additional bank,
financial institution, or other institutional lender that is an Affiliate of a
Lender or a Related Fund).  The Borrower and each Incremental Lender shall
execute and deliver to the Administrative Agent an Incremental Loan Assumption
Agreement and such other documentation as the Administrative Agent shall
reasonably specify to evidence the Incremental Loan Commitment of each
Incremental Lender.  The terms and provisions of the Incremental Loans shall be
identical to those of the  Loans except as otherwise set forth herein or in the
Incremental Loan Assumption Agreement.  Without the prior written consent of the
Administrative Agent, (i) the final maturity date of any Other Loans shall be no
earlier than the Maturity Date, (ii) the average life to maturity of the Other
Loans shall be no shorter than the remaining average life to maturity of the
Loans, (iii) if the initial yield on such Other Loans (as reasonably determined
by the Administrative Agent to be equal to the sum of (x) the margin above the
Adjusted LIBO Rate on such Other Loans (taking into account any interest rate
floors with respect to such Other Loans) and (y) if such Other Loans are
initially made at a discount or the Lenders making the same receive a fee
directly or indirectly from the Borrower or any Subsidiary for doing so (the
amount of such discount or fee, expressed as a percentage of the Other Loans,
being referred to herein as “OID”), the amount of such OID divided by the lesser
of (A) the average life to maturity of such Other Loans and (B) four) exceeds
the Applicable Margin then in effect for Eurodollar Loans by more than 50 basis
points

 

84

--------------------------------------------------------------------------------


 

(the amount of such excess above 50 basis points being referred to herein as the
“Yield Differential”), then the Applicable Margin then in effect for Loans shall
automatically be increased by the Yield Differential, effective upon the making
of the Other Loans and (iv) the other terms and documentation in respect of such
Other Loans, to the extent not consistent with the Term Facility, shall be
reasonably satisfactory to the Administrative Agent.  The Administrative Agent
shall promptly notify each Lender as to the effectiveness of each Incremental
Loan Assumption Agreement.  Notwithstanding anything in Section 9.08 to the
contrary, each of the parties hereto hereby agrees that, upon the effectiveness
of any Incremental Loan Assumption Agreement, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Loan Commitment and the Incremental Loans
evidenced thereby, and the Administrative Agent and the Borrower may revise this
Agreement to evidence such amendments.  Incremental Loans and Other Loans shall
have the same guarantees as, and be secured on a pari passu basis with, the
Loans.

 

(c)   Notwithstanding the foregoing, no Incremental Loan Commitment shall become
effective under this Section 2.22 unless (i) on the date of such effectiveness,
(x) the representations and warranties set forth in Article III and in each
other Loan Document shall be true and correct in all material respects (or in
all respects to the extent qualified by materiality or Material Adverse Effect)
on and as of such date with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall be
true and correct in all material respects (or in all respects to the extent
qualified by materiality or Material Adverse Effect) on and as of such earlier
date and (y) at the time of and immediately after the giving effect to the
Borrowing of Incremental Loans, no Default or Event of Default shall have
occurred and be continuing, and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Responsible Officer
of the Borrower, (ii) the Borrower’s Total Secured Leverage Ratio shall not
exceed 2.50:1.00 on a pro forma basis after giving effect to such Incremental
Loan Commitment, the incurrence of the Incremental Loans thereunder the use of
proceeds thereof and the Administrative Agent shall have received a certificate
to that effect showing such calculations in reasonable detail dated such date
and executed by a Responsible Officer of the Borrower, (iii) all fees and
expenses owing to the Administrative Agent and the Lenders in respect of such
increase shall have been paid, (iv) except as otherwise specified in the
applicable Incremental Loan Assumption Agreement, the Administrative Agent shall
have received (with sufficient copies for each of the Incremental Lenders) legal
opinions, board resolutions and other closing certificates reasonably requested
by the Administrative Agent and consistent with those delivered on the Closing
Date under Section 4.01 of the Existing Credit Agreement and (v) to the extent
reasonably necessary to maintain the continuing priority of the Lien of the
Mortgages on the Real Estate Collateral Properties as security for the
Obligations, as determined by the Administrative Agent in its reasonable
discretion, (x) the applicable Loan Party to any Mortgages shall have entered
into, and delivered to the Administrative Agent, at the direction and in the
sole discretion of the Administrative Agent a mortgage modification or new
Mortgage in proper form for recording in the relevant jurisdiction and in a form
reasonably satisfactory to the Administrative Agent, (y) the Borrower shall have
caused to be delivered to the Administrative Agent for the benefit of the
Lenders an

 

85

--------------------------------------------------------------------------------


 

endorsement to the title insurance policy, date down(s) or other evidence
reasonably satisfactory to the Administrative Agent insuring that the priority
of the Lien of such Mortgages as security for the Obligations has not changed
and confirming and/or insuring that since the issuance of the title insurance
policy there has been no change in the condition of title and there are no
intervening liens or encumbrances that may then or thereafter take priority over
the Lien of such Mortgages (other than Permitted Encumbrances) and (z) the
Borrower shall have delivered, at the request of the Administrative Agent, to
the Administrative Agent and/or all other relevant third parties all other items
reasonably necessary to maintain the continuing priority of the Lien of such
Mortgages as security for the Obligations.

 

(d)   Each of the parties hereto hereby agrees that the Administrative Agent
may, in consultation with the Borrower, take any and all action as may be
reasonably necessary to ensure that all Incremental Loans (other than Other
Loans), when originally made, are included in each Borrowing of outstanding
Loans on a pro rata basis.  This may be accomplished by requiring each
outstanding Eurodollar Borrowing to be converted into an ABR Borrowing on the
date of each Incremental Loan, or by allocating a portion of each Incremental
Loan to each outstanding Eurodollar Borrowing on a pro rata basis.  Any
conversion of Eurodollar Loans to ABR Loans required by the preceding sentence
shall be subject to Section 2.16.  If any Incremental Loan is to be allocated to
an existing Interest Period for a Eurodollar Borrowing, then the interest rate
thereon for such Interest Period and the other economic consequences thereof
shall be as set forth in the applicable Incremental Loan Assumption Agreement. 
In addition, to the extent any Incremental Loans are not Other Loans, the
scheduled amortization payments under Section 2.11(a)(i) required to be made
after the making of such Incremental Loans shall be ratably increased by the
aggregate principal amount of such Incremental Loans and shall be further
increased for all Lenders on a pro rata basis to the extent necessary to avoid
any reduction in the amortization payments to which the Lenders were entitled
before such recalculation.

 

SECTION 2.23.  Extension Amendments.  (a)   So long as no Event of Default or
Default has occurred and is continuing (after giving effect to any amendments
and/or waivers that are or become effective on the date of the relevant
conversion), the Borrower may at any time and from time to time request that all
or a portion of any Class of Loans then outstanding selected by the Borrower
(such series, the “Original Loans”) be converted to extend the maturity date
thereof and to provide for other terms permitted by this Section 2.23 (any
portion thereof that have been so extended, the “Extended Loans” and the
remainder not so extended, the “Non-Extended Loans”).  Prior to entering into
any Extension Amendment with respect to any Original Loans, the Borrower shall
provide a notice to the Administrative Agent (who shall provide a copy of such
notice to each Lender who has Original Loans) in such form as approved from time
to time by the Borrower and the Administrative Agent (each, an “Extension
Request”) setting forth the terms of the proposed Extended Loans, as applicable,
which terms shall be identical to those applicable to the Original Loans, except
for Section 2.23 Additional Agreements or as otherwise permitted by this Section
2.23 and except (w) the maturity date of Extended Loans may be delayed to a date
after the Fixed Maturity Date, (x) Extended Loans may have different
amortization payments than the Original Loans; provided that the

 

86

--------------------------------------------------------------------------------


 

Weighted Average Life to Maturity of such Extended Loans shall be no shorter
than the Weighted Average Life to Maturity of the Original Loans from which they
were converted and (y) the initial yield (including, without limitation,
margins, fees and premiums) of the Extended Loans may be higher or lower than
the initial yield (including, without limitation, margins, fees and premiums) of
the Original Loans; provided, however, that if the initial yield on such
Extended Loans (as reasonably determined by the Administrative Agent to be equal
to the sum of (x) the margin above the Adjusted LIBO Rate on such Extended Loans
(taking into account any interest rate floors with respect to such Extended
Loans) and (y) if the Extending Lenders agreeing to extend their Loans receive a
fee directly or indirectly from the Borrower or any Subsidiary for doing so (the
amount of such fee, expressed as a percentage of the Extended Loans, being
referred to herein as the “Extension Fee”), the amount of such Extension Fee
divided by the lesser of (A) the average life to maturity of such Extended Loans
and (B) four) exceeds the Applicable Margin for the Original Loans by more than
50 basis points (the amount of such excess above 50 basis points being referred
to herein as the “Extended Loan Yield Differential”), then the Applicable Margin
then for such Loans shall automatically be increased by the Extended Loan Yield
Differential, effective upon the extension of the Extended Loans.  In addition
to any other terms and changes required or permitted by this Section 2.23, each
Extension Amendment establishing a Class of Extended Loans shall amend the
scheduled amortization payments provided under Section 2.11 with respect to the
related Non-Extended Loans to reduce each scheduled installment for such
Non-Extended Loans to an aggregate amount equal to the product of (1) the
original aggregate amount of such installment with respect to the Original
Loans, multiplied by (2) a fraction, the numerator of which is the aggregate
principal amount of such related Non-Extended Loans and (y) the denominator of
which is the aggregate principal amount of such Original Loans prior to the
effectiveness of such Extension Amendment (it being understood that the amount
of any installment payable with respect to any individual Non-Extended Loan
shall not be reduced as a result thereof without the consent of the holder of
such individual Non-Extended Loan).  No Lender shall have any obligation to
agree to have any of its Original Loans converted into Extended Loans pursuant
to any Extension Request.

 

(b)   The Borrower shall provide the applicable Extension Request at least seven
Business Days prior to the date on which the applicable Lenders are requested to
respond (or such later date as the Administrative Agent may agree).  Any Lender
(an “Extending Lender”) wishing to have all or a portion of its Original Loans
converted into Extended Loans shall notify the Administrative Agent (such notice
to be in such form as approved from time to time by the Borrower and the
Administrative Agent) (each, an “Extension Election”) on or prior to the date
specified in such Extension Request (which shall in any event be no less than
three Business Days prior to the effectiveness of the applicable Extension
Amendment) of the amount of its Original Loans that it has elected to convert
into Extended Loans.  In the event that the aggregate amount of the applicable
Original Loans subject to Extension Elections exceeds the amount of the
applicable Extended Loans requested pursuant to the Extension Request, the
applicable Original Loans subject to such Extension Elections shall be converted
to Extended Loans on a pro rata basis based on the amount of the applicable
Original Loans included in each such Extension Election.

 

87

--------------------------------------------------------------------------------


 

(c)   Subject to the requirements of this Section 2.23, so long as no Event of
Default or Default has occurred and is continuing (after giving effect to any
amendments and/or waivers that are or become effective on the date that such
Extended Loans are established), Extended Loans may be established pursuant to a
supplement (which shall set forth the effective date of such extension) to this
Agreement (which, except to the extent otherwise expressly contemplated by this
Section 2.23(c), shall require the consent only of the Lenders who elect to make
the Extended Loans established thereby) in such form as approved from time to
time by the Borrower and the Administrative Agent in the reasonable exercise of
its discretion (each, an “Extension Amendment”) executed by the Loan Parties,
the Administrative Agent and the Extending Lenders.  Any Extension Amendment may
provide for additional terms (other than those referred to or contemplated in
this Section 2.23 or in the form of the Extension Request or Extension Amendment
(each, a “Section 2.23 Additional Agreement”)) to this Agreement and the other
Loan Documents; provided that no such Section 2.23 Additional Agreement shall
become effective prior to the time that such Section 2.23 Additional Agreement
has been consented to by such of the Lenders, Loan Parties and other parties (if
any) as would be required (including, without limitation, under the requirements
of Section 9.08) if such Section 2.23 Additional Agreement were a separate and
independent amendment of this Agreement.  In connection with any Extension
Amendment, (i) if requested by the Administrative Agent, the Borrower shall
deliver an opinion of counsel reasonably acceptable to the Administrative Agent
as to any matters reasonably requested by the Administrative Agent and (ii) to
the extent reasonably necessary to maintain the continuing priority of the Lien
of the Mortgages on the Real Estate Collateral Properties as security for the
Obligations, as determined by the Administrative Agent in its reasonable
discretion, (x) the applicable Loan Party to any Mortgages shall have entered
into, and delivered to the Administrative Agent, at the direction and in the
sole discretion of the Administrative Agent a mortgage modification or new
Mortgage in proper form for recording in the relevant jurisdiction and in a form
reasonably satisfactory to the Administrative Agent, (y) the Borrower shall have
caused to be delivered to the Administrative Agent for the benefit of the
Lenders an endorsement to the title insurance policy, date down(s) or other
evidence reasonably satisfactory to the Administrative Agent insuring that the
priority of the Lien of such Mortgages as security for the Obligations has not
changed and confirming and/or insuring that since the issuance of the title
insurance policy there has been no change in the condition of title and there
are no intervening liens or encumbrances that may then or thereafter take
priority over the Lien of such Mortgages (other than Permitted Encumbrances) and
(z) the Borrower shall have delivered, at the request of the Administrative
Agent, to the Administrative Agent and/or all other relevant third parties all
other items reasonably necessary to maintain the continuing priority of the Lien
of such Mortgages as security for the Obligations.

 

(d)   The Lenders hereby irrevocably authorize the Administrative Agent to enter
into technical amendments to this Agreement and the other Loan Documents with
the applicable Loan Parties as may be necessary or advisable in order to
effectuate the transactions contemplated by this Section 2.23.

 

88

--------------------------------------------------------------------------------


 

ARTICLE III

 

Representations and Warranties

 

To induce the Secured Parties to enter into this Agreement and to make Loans
hereunder, each Loan Party represents and warrants to the Administrative Agent
and the other Secured Parties that:

 

SECTION 3.01.  Existence, Qualification and Power.  Each Loan Party and each
Restricted Subsidiary (a) is a corporation, limited liability company, trust,
partnership or limited partnership, duly incorporated, organized or formed,
validly existing and, where applicable, in good standing under the Laws of the
jurisdiction of its incorporation, organization, or formation; (b) has all
requisite power and authority and all requisite governmental licenses, permits,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party; and (c) is duly qualified and is licensed
and, where applicable, in good standing under the Laws of each jurisdiction
where its ownership, lease or operation of properties or the conduct of its
business requires such qualification or license; except in each case referred to
in clause (c), to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect.  Schedule 3.01 annexed hereto sets
forth, as of the Closing Date, each Loan Party’s name as it appears in official
filings, state of incorporation or organization, organization type, organization
number, if any, issued by its state of incorporation or organization, and its
federal employer identification number.

 

SECTION 3.02.  Authorization; No Contravention.

 

(a)   The execution, delivery and performance by each Loan Party of each Loan
Document to which such Person is a party, have been duly authorized by all
necessary corporate or other organizational action, and do not and will not (i)
contravene the terms of any of such Person’s Organization Documents; (ii)
conflict with or result in any breach, termination, or contravention of, or
constitute a default under or require any payment to be made under (x) any
Material Contract or any Material Indebtedness to which such Person is a party
or affecting such Person or the properties of such Person or any of its
Subsidiaries or (y) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject,
in each case under this clause (ii), which has had or would reasonably be
expected to have a Material Adverse Effect; (iii) result in or require the
creation of any Lien upon any asset of any Loan Party or any guarantee by any
Loan Party (other than Liens in favor of the Administrative Agent under the
Security Documents and guarantees in favor of the Administrative Agent); (iv)
violate any applicable Law where such violation has had or would reasonably be
expected to have a Material Adverse Effect; (v) result in any “change of
control” offer or similar offer being required to be made under any Material
Indebtedness to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries; or (vi) result in the
application of any of the consolidation, merger, conveyance, transfer or lease
of assets (however so denominated) provisions of any Material Indebtedness to
which such Person is a party or affecting such

 

89

--------------------------------------------------------------------------------


 

Person or the properties of such Person or any of its Subsidiaries.  For
purposes of the representations set forth in this Section 3.02(a) that are made
on the Closing Date, (i) the terms “Material Contract” and “Material
Indebtedness” shall be deemed to include Material Contracts and Material
Indebtedness (including the NAI Notes, the NAI Indenture, the ASC Notes and the
ASC Indenture) of NAI and its subsidiaries as if NAI and its subsidiaries were
Subsidiaries of the Borrower, and (ii) the dollar amount set forth in the
definition of the term “Material Indebtedness” shall be deemed to be
$75,000,000.

 

(b)   The consummation of the Transactions does not and will not (i) contravene
the terms of the Organization Documents of the Borrower, NAI or any of their
respective Subsidiaries; (ii) conflict with or result in any breach,
termination, or contravention of, or constitute a default under or require any
payment to be made under (x) any Material Contract or any Material Indebtedness
to which such Person is a party or affecting such Person or the properties of
such Person or any of its Subsidiaries or (y) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Person
or its property is subject, in each case under this clause (ii), which has had
or would reasonably be expected to have a Material Adverse Effect; (iii) result
in or require the creation of any Lien upon any asset of the Borrower, NAI or
any of their respective Subsidiaries or any guarantee by any such Person (other
than Liens in favor of the Administrative Agent under the Security Documents and
guarantees in favor of the Administrative Agent); (iv) violate any applicable
Law where such violation has had or would reasonably be expected to have a
Material Adverse Effect on the Borrower and its Subsidiaries; (v) result in any
“change of control” offer or similar offer being required to be made under any
Material Indebtedness to which the Borrower, NAI or any of their respective
Subsidiaries is a party or affecting any such Person or the properties of any
such Person or any of its Subsidiaries; or (vi) result in the application of any
of the consolidation, merger, conveyance, transfer or lease of assets (however
so denominated) provisions of any Material Indebtedness to which the Borrower,
NAI or any of their respective Subsidiaries is a party or affecting any such
Person or the properties of any such Person or any of its Subsidiaries.  For
purposes of the representations set forth in this Section 3.02(b) that are made
on the Closing Date, (i) the terms “Material Contract” and “Material
Indebtedness” shall be deemed to include Material Contracts and Material
Indebtedness (including the NAI Notes, the NAI Indenture, the ASC Notes and the
ASC Indenture) of NAI and its subsidiaries as if NAI and its subsidiaries were
Subsidiaries of the Borrower, and (ii) the dollar amount set forth in the
definition of the term “Material Indebtedness” shall be deemed to be
$75,000,000.

 

SECTION 3.03.  Governmental Authorization; Other Consents.  No approval, consent
(including, the consent of equity holders or creditors of any Loan Party or
Restricted Subsidiary), exemption, authorization, license or other action by, or
notice to, or filing with, any Governmental Authority or regulatory body or any
other Person is necessary or required for the grant of the security interest by
such Loan Party or Restricted Subsidiary of the Collateral pledged by it
pursuant to the Security Documents or for the execution, delivery or performance
by, or enforcement against, any Loan Party or Restricted Subsidiary of this
Agreement or any other Loan Document, except for (a) the perfection or
maintenance of the Liens created under the Security Documents

 

90

--------------------------------------------------------------------------------


 

(including the first priority (subject to the Intercreditor Agreement) nature
thereof), (b) such consents which have been obtained or made prior to the
Restatement Date and are in full force and effect and (c) such consents which
are required for the exercise of remedies with respect to the ABL Priority
Collateral, if any, under the terms of the Intercreditor Agreement or any other
Loan Document.

 

SECTION 3.04.  Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered, will have been, duly executed and delivered by each
Loan Party that is party thereto.  This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

SECTION 3.05.  Financial Statements; No Material Adverse Effect.

 

(a)   The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Borrower and its Subsidiaries (prior to giving effect to the Transactions) as of
the date thereof and their results of operations for the period covered thereby
in accordance with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein.

 

(b)   [Reserved].

 

(c)   Since February 23, 2013, as of the Restatement Date, there has not
occurred any Material Adverse Effect or any event, condition, change or effect
that would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.  Since the end of the most recent period for which
financial statements were required to be delivered pursuant to Sections 5.01(a)
or 5.01(b), as applicable, as of each date of the making of representations and
warranties under this Article III, there has been no event or circumstance,
either individually or in the aggregate, that has had or would reasonably be
expected to have a Material Adverse Effect.

 

(d)   To the best knowledge of the Borrower, no Internal Control Event exists or
has occurred since the date of the Audited Financial Statements that has
resulted in or would reasonably be expected to result in a misstatement in any
material respect, in any financial information delivered or to be delivered to
the Administrative Agent or the Lenders, of (i) the covenant compliance
calculations provided hereunder or (ii) the assets, liabilities, financial
condition or results of operations of the Borrower and its Subsidiaries on a
Consolidated basis.

 

(e)   The Consolidated forecasted balance sheet and statements of income and
cash flows of the Borrower and its Subsidiaries delivered pursuant to Section
5.01(c) were prepared in good faith on the basis of the assumptions stated
therein, which

 

91

--------------------------------------------------------------------------------


 

assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts (it being understood that projections by their nature
are inherently uncertain and that, even though such forecasts are prepared in
good faith on the basis of assumptions believed to be reasonable at the time
such forecasts were prepared, the results reflected in such forecasts may not be
achieved and actual results may differ and such differences may be material).

 

(f)   The deal basis financial statements described in Section 4.01(n) of the
Existing Credit Agreement (the “Deal Basis Financial Statements”) have been
prepared to reflect the historical financial information of the remaining
operations of the Borrower and its Subsidiaries following the Transactions and
exclude the financial information of NAI’s business operations expected to be
sold to the Buyer, other than the assets and liabilities of NAI and its
subsidiaries that are expected to be retained by the Borrower pursuant to the
Acquisition Agreement.  The Deal Basis Financial Statements reflect periods
during which the Borrower and its Subsidiaries operated as a consolidated entity
inclusive of the operations of NAI and its subsidiaries, and accordingly, the
presentation to exclude such operations has relied on assumptions and
allocations to separate the operations of NAI and its subsidiaries, and are not
necessarily indicative of the future operations or financial position of the
Borrower and its Subsidiaries following the Transactions.  The Borrower believes
the assumptions and allocations underlying the Deal Basis Financial Statements
are reasonable and appropriate, but such assumptions and allocations are
preliminary and based on estimates and are subject to change.

 

SECTION 3.06.  Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Loan Parties after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any of its
Subsidiaries or against any of its properties, rights or revenues that
(a) purport to materially and adversely affect or pertain to this Agreement or
any other Loan Document, or any of the transactions contemplated hereby, or
(b) except as specifically disclosed in Schedule 3.06, either individually or in
the aggregate, if determined adversely, would reasonably be expected to have a
Material Adverse Effect.  Since the Closing Date, there has been no material
adverse change in the status, or financial effect on any Loan Party or
Restricted Subsidiary, of the matters described on Schedule 3.06.

 

SECTION 3.07.  No Default.  No Loan Party or Restricted Subsidiary is in default
under or with respect to any Material Indebtedness.  No Event of Default (other
than an Event of Default arising from the inaccuracy of the representation set
forth in the second sentence of Section 3.15(a)) has occurred and is continuing
or would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.  Neither the Borrower nor any of its
Subsidiaries is a party to any agreement or instrument or subject to any
corporate restriction that has had or would reasonably be expected to have a
Material Adverse Effect.

 

SECTION 3.08.  Ownership of Properties; Liens.

 

 

92

--------------------------------------------------------------------------------


 

(a)   Each Loan Party and each Restricted Subsidiary has good and marketable
title in fee simple to or valid leasehold interests in, all Real Estate
necessary or used in the ordinary conduct of its business and each Loan Party
and each Restricted Subsidiary has good title to, valid leasehold interests in,
or valid licenses or service agreements for all personal property material to
the ordinary conduct of its business, except, in each case, as does not have and
would not reasonably be expected to have a Material Adverse Effect.  The
property of each Loan Party and each Restricted Subsidiary is subject to no
Liens other than Permitted Encumbrances.

 

(b)   Schedule 3.08(b) sets forth the street address, county and state of each
site of land that is fee-owned by any Loan Party or Restricted Subsidiary as of
the Closing Date.  As of the Closing Date, except as set forth on Schedule
3.08(b), no Responsible Officer for a Loan Party or Restricted Subsidiary has
received any written notice of, or has any knowledge of, any pending or
contemplated condemnation proceeding affecting any Real Estate Collateral
Property or any sale or disposition thereof in lieu of condemnation.  To the
best of the knowledge of any Responsible Officer, except as set forth on
Schedule 3.08(b), no Loan Party or Restricted Subsidiary is obligated under any
unrecorded right of first refusal, option or other contractual right to sell,
assign or otherwise dispose of any such Real Estate Collateral Property or any
interest therein that would not constitute a Permitted Encumbrance.

 

(c)   Schedule 3.08(c) sets forth each lease that constitutes a Material
Contract or a Ground Lease (pursuant to the Closing Date Collateral List) or a
lease of any location where ABL Priority Collateral is located, in each case, to
which any Loan Party or any Restricted Subsidiary is a party as tenant or
subtenant, together with the street address, county and state of the property
subject thereto, and the name and contact information of the lessor thereunder. 
Each of such leases is in full force and effect, the Loan Parties and the
Restricted Subsidiaries are not in default (beyond applicable cure periods) of
the terms of any such leases, and each of the Loan Parties and the Restricted
Subsidiaries enjoys peaceful and undisturbed possession under all such leases,
except, in each case, as would not reasonably be expected to have a Material
Adverse Effect.

 

(d)   Schedule 6.01 sets forth a complete and accurate list of all Liens on the
property or assets of each Loan Party and each Restricted Subsidiary, other than
Liens that would constitute Permitted Encumbrances under clauses (a) through
(h) or clauses (j) through (u) of the definition thereof, showing as of the
Closing Date the lienholder thereof and the property or assets of such Loan
Party or Restricted Subsidiary subject thereto.

 

(e)   Schedule 6.02 sets forth a true and accurate copy of the investment policy
of the Borrower and the Restricted Subsidiaries and a complete and accurate list
of all Investments held by any Loan Party or any Restricted Subsidiary on the
Closing Date, other than Investments in Subsidiaries and Cash Equivalents, in
each case in excess of $10,000,000.

 

(f)   Schedule 6.03 sets forth a complete and accurate list of all Indebtedness
of each Loan Party (other than Indebtedness among the Loan Parties) or any
Restricted

 

93

--------------------------------------------------------------------------------


 

Subsidiary on the Closing Date, in each case in excess of $10,000,000, showing
as of the Restatement Date the amount, obligor or issuer and maturity thereof
and whether such Indebtedness is secured by a Lien; provided, that for Capital
Leases, Schedule 6.03 sets forth only the aggregate amount of each type of
Capital Lease.

 

SECTION 3.09.  Environmental Compliance.

 

(a)   Except as specifically disclosed in Schedule 3.09, no Loan Party or
Restricted Subsidiary (i) has failed to comply in all material respects with
applicable Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under applicable Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any material Environmental Liability or (iv) has a
Responsible Officer with knowledge of any basis for any material Environmental
Liability, except, in each case, as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(b)   Except as specifically disclosed in Schedule 3.09, (i) none of the
properties currently or formerly owned or operated by any Loan Party or
Restricted Subsidiary is or was listed or proposed for listing on the NPL or on
the CERCLIS or any analogous state or local list at any time while such property
was owned by such Loan Party or, to the knowledge of any Responsible Officer, at
any time prior to or after such property was owned by such Loan Party, and, to
the knowledge of any Responsible Officer, no property currently owned or
operated by any Loan Party or Restricted Subsidiary is adjacent to any such
property, in each case in connection with any matter for which any Loan Party or
Restricted Subsidiary would have any material Environmental Liability;
(ii) there are no and never have been any underground or above-ground storage
tanks or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed on any
property currently owned or operated by any Loan Party or Restricted Subsidiary
in violation of any Environmental Laws or, to the best of the knowledge of any
Responsible Officer, on any property formerly owned or operated by any Loan
Party or Restricted Subsidiary; (iii) there is no friable asbestos or friable
asbestos-containing material on any property currently owned or operated by any
Loan Party or Restricted Subsidiary; (iv) Hazardous Materials have not been
Released, discharged or disposed of on any property currently or formerly owned
or operated by any Loan Party or Restricted Subsidiary in violation of any
Environmental Laws; and (v) to the knowledge of any Responsible Officer, there
are no pending or threatened Liens under or pursuant to any applicable
Environmental Laws on any real property or other assets owned or leased by any
Loan Party or Restricted Subsidiary, and to the best of the knowledge of any
Responsible Officer, no actions by any Governmental Authority have been taken or
are in process which would subject any of such properties or assets to such
Liens, except, in the case of clauses (i) through (v) above, as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(c)   Except as specifically disclosed in Schedule 3.09, no Loan Party or
Restricted Subsidiary is undertaking, and no Loan Party or Restricted Subsidiary
has

 

94

--------------------------------------------------------------------------------


 

completed, either individually or together with other potentially responsible
parties, any investigation or assessment or remedial or response action relating
to any actual or threatened Release, discharge or disposal of Hazardous
Materials at any site, location or operation, either voluntarily or pursuant to
the order of any Governmental Authority or the requirements of any Environmental
Law that has or would reasonably be expected to have a Material Adverse Effect;
and all Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party or Restricted Subsidiary have been disposed of in a manner not
reasonably expected, individually or in the aggregate, to have a Material
Adverse Effect.

 

SECTION 3.10.  Insurance.  The properties of the Loan Parties and the Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies (including any Insurance Captive) in such amounts (after giving effect
to any self-insurance), with such deductibles and covering such risks
(including, without limitation, workers’ compensation, public liability,
business interruption and property damage insurance) as are customarily carried
by companies engaged in similar businesses and owning similar properties in
localities where the applicable Loan Party or Restricted Subsidiary operates. 
Schedule 3.10 sets forth a description of all such insurance currently
maintained (excluding title, group health and disability, and similar types of
insurance) by or on behalf of the Loan Parties and the Restricted Subsidiaries
as of the Closing Date.  Each insurance policy listed on Schedule 3.10 is in
full force and effect and all premiums in respect thereof that are due and
payable have been paid.

 

SECTION 3.11.  Taxes.  The Loan Parties and the Restricted Subsidiaries have
filed all Federal, state and other material tax returns and reports
(collectively, the “Tax Returns”) required to be filed, and all such Tax Returns
are true, correct and complete in all material respects, and have paid when due
and payable (subject to any grace periods) all Federal, state and other material
Taxes, assessments, fees and other governmental charges levied or imposed upon
them or their properties, income or assets otherwise due and payable, except
those which are being contested in good faith by appropriate proceedings being
diligently conducted, for which adequate reserves have been provided in
accordance with GAAP, as to which Taxes no Lien has been filed and which contest
effectively suspends the collection of the contested obligation and the
enforcement of any Lien securing such obligation.  There is no proposed tax
assessment against any Loan Party or any Restricted Subsidiary that would, if
made, have a Material Adverse Effect.  No Loan Party or Restricted Subsidiary is
a party to any tax sharing agreement.

 

SECTION 3.12.  ERISA Compliance.

 

(a)   Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws.  Each Plan that
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification.  Each Loan Party and each ERISA Affiliate has
made all required contributions, including

 

95

--------------------------------------------------------------------------------


 

without limitation any such contributions required pursuant to the PBGC
Agreement, to each Plan subject to Sections 302 or 303 of ERISA or Sections 412
or 430 of the Code, and no application for a funding waiver or an extension of
any amortization period pursuant to Section 302 of ERISA or Section 412 of the
Code has been made with respect to any Plan.  No Lien imposed under the Code or
ERISA exists or is likely to arise on account of any Plan.

 

(b)   There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that would reasonably be expected to have a Material Adverse
Effect.  There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has had or would reasonably
be expected to have a Material Adverse Effect.

 

(c)   (i) No ERISA Event has occurred or is reasonably expected to occur that,
together with all other ERISA Events that have occurred or are reasonably
expected to occur, has had or would reasonably be expected to have a Material
Adverse Effect; (ii) no Pension Plan has any Unfunded Pension Liability; except,
that, based on the latest valuation of the SUPERVALU Inc. Retirement Plan and
Shaw’s Supermarkets, Inc. Pension Plan for Union Employees and on the actuarial
methods and assumptions employed for such valuation (determined in accordance
with the assumptions used for funding such Pension Plan pursuant to Sections 412
or 430 of the Code or Sections 302 or 303 of ERISA), as of the Closing Date the
aggregate current value of accumulated “benefit liabilities” of such Pension
Plan under Section 4001(a)(16) of ERISA is in excess of the aggregate current
value of the assets of such Pension Plan, but the scheduled payments with
respect to such underfunding do not have, and would not reasonably be expected
to have, a Material Adverse Effect and the Loan Parties have complied, and shall
continue to comply, with the requirements of ERISA and the PBGC Agreement with
respect to the funding of each of their Pension Plans; (iii) neither any Loan
Party nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA and amounts payable
under the PBGC Agreement) that, individually or in the aggregate, has or would
reasonably be expected to have a Material Adverse Effect; (iv) neither any Loan
Party nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan, that has had or would
reasonably be expected to have a Material Adverse Effect; and (v) neither any
Loan Party nor any ERISA Affiliate has engaged in a transaction that would be
subject to Sections 4069 or 4212(c) of ERISA.

 

SECTION 3.13.  Subsidiaries; Equity Interests.  The Loan Parties have no
Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 3.13, which Schedule sets forth the legal name, jurisdiction of
incorporation or formation and the percentage interest of such Loan Party
therein.  The outstanding Equity Interests in such Subsidiaries described on
Part (a) of Schedule 3.13 as owned by a Loan Party (or a Subsidiary of a Loan
Party) have been validly issued, are fully paid and non-assessable

 

96

--------------------------------------------------------------------------------


 

and are owned by a Loan Party (or a Subsidiary of a Loan Party) free and clear
of all Liens.  Except as set forth in Schedule 3.13, there are no outstanding
rights to purchase any Equity Interests in any Restricted Subsidiary.  All of
the outstanding Equity Interests in the Loan Parties have been validly issued,
and are fully paid and non-assessable and, with respect to the Loan Parties and
their Subsidiaries (other than the Borrower and Excluded Subsidiaries), are
owned in the amounts specified on Part (c) of Schedule 3.13 free and clear of
all Liens.  The copies of the Organization Documents of each Loan Party and each
amendment thereto provided pursuant to Section 4.01 of the Existing Credit
Agreement are true and correct copies of each such document, each of which is
valid and in full force and effect.

 

SECTION 3.14.  Margin Regulations; Investment Company Act.

 

(a)   No Loan Party or Restricted Subsidiary is engaged or will be engaged,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U), or extending
credit for the purpose of purchasing or carrying margin stock.  None of the
proceeds of the Loans shall be used directly or indirectly for the purpose of
purchasing or carrying any margin stock, for the purpose of reducing or retiring
any Indebtedness that was originally incurred to purchase or carry any margin
stock or for any other purpose that might cause any of the Loans to be
considered a “purpose credit” within the meaning of Regulations T, U or X.

 

(b)   None of the Loan Parties or any Restricted Subsidiary is or is required to
be registered as an “investment company” under the Investment Company Act of
1940.

 

SECTION 3.15.  Disclosure.  (a) Each Loan Party has disclosed to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which it or any of its Subsidiaries is subject, and all
other matters known to it, that, individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect.  No report,
financial statement, certificate or other information furnished (whether in
writing or orally) by or on behalf of any Loan Party to the Administrative Agent
or any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or any other Loan Document or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Loan Parties
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time (based upon accounting
principles consistent with the historical audited financial statements of the
Borrower) and using due care in the preparation of such information, report,
financial statement or certificate.

 

(b)                                 No material written report, financial
statement, certificate or other information (other than projections and other
than information that is accurately disclosed by the Borrower and is covered by
one of the other representations set forth in this Article III or in the other
Loan Documents) furnished by or on behalf of any Loan Party to the

 

97

--------------------------------------------------------------------------------


 

Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or any other Loan
Document or delivered hereunder or under any other Loan Document (in each case,
as modified or supplemented by other information so furnished) that is
customarily used by financing sources in making credit or underwriting decisions
in transactions of this type and that is relevant to the Term Facility contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.

 

SECTION 3.16.  Compliance with Laws.  Each of the Loan Parties and the
Restricted Subsidiaries is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which the
failure to comply therewith, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.17.  Intellectual Property; Licenses, Etc.  The Loan Parties and the
Restricted Subsidiaries own, or possess the right to use, all of the
Intellectual Property, licenses, permits and other authorizations that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person.  To the best of the knowledge of
the Loan Parties, no slogan or other advertising device, product, process,
method, substance, part or other material now employed, or now contemplated to
be employed, by any Loan Party or Restricted Subsidiary infringes upon any
rights held by any other Person.  Except as specifically disclosed in
Schedule 3.17, no claim or litigation regarding any of the foregoing is pending
or, to the best of the knowledge of the Loan Parties, threatened, which, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

 

SECTION 3.18.  Labor Matters.  There are no strikes, lockouts, slowdowns or
other material labor disputes against any Loan Party or any Restricted
Subsidiary pending or, to the knowledge of any Loan Party, threatened.  The
hours worked by and payments made to employees of the Loan Parties and the
Restricted Subsidiaries have not been in violation of the Fair Labor Standards
Act and any other applicable federal, state, local or foreign Law dealing with
such matters in any material respect.  All payments due from any Loan Party or
Restricted Subsidiary, or for which any claim may be made against any Loan Party
or Restricted Subsidiary, on account of wages and employee health and welfare
insurance and other benefits, have been paid or properly accrued in accordance
with GAAP as a liability on the books of such Loan Party or Restricted
Subsidiary. The Loan Parties and the Restricted Subsidiaries have disclosed, in
accordance with all applicable Securities Laws, any collective bargaining
agreement, management agreement, employment agreement, bonus, restricted stock,
stock option, or stock appreciation plan or agreement, or any similar plan,
agreement or arrangement required to be disclosed.  There are no complaints,
unfair labor practice charges, grievances, arbitrations, unfair employment
practices charges or any other claims or complaints against any Loan Party or
Restricted Subsidiary pending or, to the knowledge of any Loan Party, threatened
to be filed with any Governmental Authority or arbitrator based on, arising out
of, in connection with, or otherwise relating to the employment or termination
of employment of any employee of any Loan Party or Restricted Subsidiary

 

98

--------------------------------------------------------------------------------


 

which has had or would reasonably be expected to have a Material Adverse
Effect.  The consummation of the transactions contemplated by the Loan Documents
will not give rise to any right of termination or right of renegotiation on the
part of any union under any collective bargaining agreement to which any Loan
Party or Restricted Subsidiary is bound.

 

SECTION 3.19.  Security Documents.

 

(a)   The Security Agreement creates in favor of the Administrative Agent, for
the benefit of the Secured Parties referred to therein, a legal, valid,
continuing and enforceable security interest in the Collateral (as defined in
the Security Agreement), the enforceability of which is subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

(b)   The financing statements, releases and other filings are in appropriate
form and have been or will be filed in the offices specified in Schedule II of
the Security Agreement.  Upon such filings and/or the obtaining of “control” (as
defined in the UCC) or possession, the Administrative Agent will have a
perfected Lien on, and security interest in, to and under all right, title and
interest of the Loan Parties in all Collateral that may be perfected by filing,
recording or registering a financing statement or analogous document (including,
without limitation, the proceeds of such Collateral subject to the limitations
relating to such proceeds in the UCC) or by obtaining control or possession,
under the UCC (in effect on the date this representation is made), prior and
superior in right to any other Person, except for those Permitted Encumbrances
that have priority in such Collateral by operation of law and except, as to the
ABL Priority Collateral, for the Liens of the ABL Facility Agent to the extent
provided in the Intercreditor Agreement.

 

(c)   When the Security Agreement (or a short form thereof) is filed in the
United States Patent and Trademark Office and the United States Copyright Office
and when financing statements, releases and other filings in appropriate form
are filed in the offices specified in Schedule II of the Security Agreement, the
Administrative Agent shall have a fully perfected Lien on, and security interest
in, all right, title and interest of the applicable Loan Parties in the
Intellectual Property (as defined in the Security Agreement) in which a security
interest may be perfected by filing, recording or registering a security
agreement, financing statement or analogous document in the United States Patent
and Trademark Office or the United States Copyright Office, as applicable, in
each case prior and superior in right to any other Person (it being understood
that subsequent recordings in the United States Patent and Trademark Office and
the United States Copyright Office may be necessary to perfect a Lien on
registered trademarks, trademark applications and copyrights acquired by the
Loan Parties after the Closing Date), except for those Permitted Encumbrances
that have priority in such Collateral by operation of law.

 

(d)   Upon the execution and delivery thereof, the Mortgages shall create in
favor of the Administrative Agent, for the benefit of the Secured Parties
referred to therein, a legal, valid, continuing and enforceable first-priority
Lien on, and security interests in,

 

99

--------------------------------------------------------------------------------


 

the Real Estate Collateral Property described therein, subject to Permitted
Encumbrances, the enforceability of which is subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.  Upon the filing or recording of
the Mortgages with the appropriate Governmental Authorities, the Administrative
Agent will have a perfected Lien on, and security interest in, to and under all
right, title and interest of the grantors thereunder in all Real Estate
Collateral Property that may be perfected by such filing (including, without
limitation, the proceeds of such Real Estate Collateral Property), in each case
prior and superior in right to any other Person, except for those Permitted
Encumbrances that have priority in such Collateral by operation of law and
except, as to the ABL Priority Collateral, for the Liens of the ABL Facility
Agent to the extent provided in the Intercreditor Agreement.

 

SECTION 3.20.  Solvency.

 

(a)   After giving effect to the Transactions to occur on the Restatement Date
(and after giving effect to the application of proceeds of the Loans funded on
such date), the Loan Parties, on a consolidated basis, are Solvent.

 

(b)   No transfer of property has been or will be made by any Loan Party and no
obligation has been or will be incurred by any Loan Party in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of any
Loan Party.

 

SECTION 3.21.  Deposit Accounts; Credit Card Arrangements.

 

(a)   Annexed hereto as Schedule 3.21(a) is a list of all DDAs (and including
Blocked Accounts) maintained by the Loan Parties as of the Closing Date, which
Schedule includes, with respect to each DDA (i) the name and address of the
depository; (ii) the purpose of such DDA and (iii) the identification of the
Blocked Account Bank to which funds from such DDA are sent.

 

(b)   Annexed hereto as Schedule 3.21(b) is a list describing all arrangements
as of the Closing Date to which any Loan Party is a party with respect to the
processing and/or payment to such Loan Party of the proceeds of any credit card
charges and debit card charges for sales made by such Loan Party.

 

SECTION 3.22.  Brokers.  No broker or finder brought about the obtaining, making
or closing of the Loans or transactions contemplated by the Loan Documents, and
no Loan Party, Restricted Subsidiary or Affiliate thereof has any obligation to
any Person in respect of any finder’s or brokerage fees in connection therewith.

 

SECTION 3.23.  Trade Relations.  There exists no actual or, to the knowledge of
any Loan Party, threatened, termination or cancellation of, or any material
adverse modification or change in the business relationship of any Loan Party
with any supplier material to its operations.

 

100

--------------------------------------------------------------------------------


 

SECTION 3.24.  Material Contracts.  The Loan Parties and the Restricted
Subsidiaries have disclosed, in accordance with all applicable Securities Laws,
all Material Contracts.  No Loan Party is in breach or in default in any
material respect of or under any Material Contract and has not received any
notice of the intention of any other party thereto to terminate any Material
Contract, in each case, that has had or would reasonably be expected to have a
Material Adverse Effect.

 

SECTION 3.25.  Casualty.  Neither the businesses nor the properties of any Loan
Party or Restricted Subsidiary are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that has had or would reasonably be expected to have a
Material Adverse Effect.

 

SECTION 3.26.  Payable Practices.  No Loan Party has made any material change in
the historical accounts payable practices from those in effect immediately prior
to the Closing Date that has had or would reasonably be expected to have a
Material Adverse Effect.

 

SECTION 3.27.  Notices from Farm Products Sellers, Etc.

 

(a)   Except as set forth on Schedule 3.27, no Loan Party has, within the
one-year period prior to the Closing Date, received any written notice pursuant
to the applicable provisions of the PSA, the PACA, the Food Security Act, the
UCC or any other applicable local laws from (i) any Farm Products Seller or
(ii) any lender to any Farm Products Seller or any other Person with a security
interest in the assets of any Farm Products Seller or (iii) the Secretary of
State (or equivalent official) or other Governmental Authority of any State,
Commonwealth or political subdivision thereof in which any Farm Products
purchased by such Loan Party are produced, in any case advising or notifying
such Loan Party of the intention of such Farm Products Seller or other Person to
preserve the benefits of any trust applicable to any assets of the Borrower
established in favor of such Farm Products Seller or other Person under the
provisions of any law or claiming a Lien upon or other claim or encumbrance with
respect to any perishable agricultural commodity or any other Farm Products
which may be or have been purchased by a Loan Party or any related or other
assets of such Loan Party (all of the foregoing, together with any such notices
as any Loan Party may at any time hereafter receive, collectively, the “Food
Security Act Notices”).

 

(b)   No Loan Party is a “live poultry dealer” (as such term is defined in the
PSA) or otherwise purchases or deals in live poultry of any type whatsoever. 
The Loan Parties do not purchase livestock pursuant to cash sales as such term
is defined in the PSA.  Each Loan Party is not engaged in, and shall not engage
in, raising, cultivating, propagating, fattening, grazing or any other farming,
livestock or aquacultural operations.

 

SECTION 3.28.  HIPAA Compliance.

 

(a)   To the extent that and for so long as any Loan Party is a “covered entity”
within the meaning of HIPAA, such Loan Party (i) has undertaken or will promptly

 

101

--------------------------------------------------------------------------------


 

undertake all appropriate surveys, audits, inventories, reviews, analyses and/or
assessments (including any necessary risk assessments) of all areas of its
business and operations required by HIPAA; (ii) has developed or will promptly
develop an appropriate plan and time line for becoming HIPAA Compliant (a “HIPAA
Compliance Plan”); and (iii) has implemented or will implement those provisions
of such HIPAA Compliance Plan in all material respects necessary to ensure that
such Loan Party is or becomes HIPAA Compliant.

 

(b)   For purposes hereof, “HIPAA Compliant” shall mean that a Loan Party or
Restricted Subsidiary (i) is or will be in compliance in all material respects
with each of the applicable requirements of the so-called “Administrative
Simplification” provisions of HIPAA on and as of each date that any part
thereof, or any final rule or regulation thereunder, becomes effective in
accordance with its or their terms, as the case may be (each such date, a “HIPAA
Compliance Date”) and (ii) is not and would not reasonably be expected to
become, as of any date following any such HIPAA Compliance Date, the subject of
any civil or criminal penalty, process, claim, action or proceeding, or any
administrative or other regulatory review, survey, process or proceeding (other
than routine or mandated surveys or reviews conducted by any Governmental
Authority, government health plan or other accreditation entity) that has had or
would reasonably be expected to have a Material Adverse Effect.

 

(c)   Each Loan Party has entered into a business associate agreement with any
third party acting on behalf of the Loan Party as a business associate as
defined in 45 C.F.R. §160.103, where the failure to enter into such a business
associate agreement has had or would reasonably be expected to have a Material
Adverse Effect.

 

SECTION 3.29.  Compliance with Health Care Laws.  Without limiting the
generality of Sections 3.16 or 3.28 or any other representation or warranty made
herein or in any of the other Loan Documents:

 

(a)   Each Loan Party is in compliance in all material respects with all
applicable Health Care Laws, including all Medicare and Medicaid program rules
and regulations applicable to them.  Without limiting the generality of the
foregoing, no Loan Party has received notice by a Governmental Authority of any
violation of any provisions of the Medicare and Medicaid Anti-Fraud and Abuse or
Anti-Kickback Amendments of the Social Security Act (presently codified in
Section 1128(B)(b) of the Social Security Act) or the Medicare and Medicaid
Patient and Program Protection Act of 1987.

 

(b)   Each Loan Party has maintained in all material respects all records
required to be maintained by the Food and Drug Administration, Drug Enforcement
Agency and State Boards of Pharmacy and the Federal and State Medicare and
Medicaid programs and as otherwise required by applicable Health Care Laws, and
each Loan Party has all necessary permits, licenses, franchises, certificates
and other approvals or authorizations of Governmental Authority as are required
under applicable Health Care Laws.

 

(c)   Each Loan Party and each Restricted Subsidiary who is a Certified Medicare
Provider or Certified Medicaid Provider has in a timely manner filed all
requisite cost

 

102

--------------------------------------------------------------------------------


 

reports, claims and other reports required to be filed in connection with all
Medicare and Medicaid programs due on or before the Closing Date, all of which
are complete and correct in all material respects.  There are no known claims,
actions or appeals pending before any Third Party Payor or Governmental
Authority, including any Fiscal Intermediary, the Provider Reimbursement Review
Board or the Administrator of the Centers for Medicare and Medicaid Services,
with respect to any Medicare or Medicaid cost reports or claims filed by any
Loan Party or Restricted Subsidiary on or before the Closing Date.  There
currently exist no restrictions, deficiencies, required plans of correction
actions or other such remedial measures with respect to Federal and State
Medicare and Medicaid certifications or licensure.

 

SECTION 3.30.  Transaction Documents.  The Borrower has delivered to the
Administrative Agent a complete and correct copy of the Acquisition Agreement
and the Tender Offer Agreement (in each case, including all schedules, exhibits,
amendments, supplements and modifications thereto).

 

SECTION 3.31.  Sanctioned Persons.  No Loan Party or Restricted Subsidiary, nor
to the knowledge of the Borrower, any director, officer, agent, employee or
Affiliate of any Loan Party or Restricted Subsidiary is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Borrower will not directly or indirectly
use the proceeds of the Loans or otherwise make available such proceeds to any
Person for the purpose of financing the activities of any Person currently
subject to any U.S. sanctions administered by OFAC.

 

SECTION 3.32.  Anti-Terrorism; Foreign Corrupt Practices Act.  To the extent
applicable, each of the Loan Parties and the Restricted Subsidiaries is in
compliance in all material respects with (i) the Trading with the Enemy Act, as
amended, and each of the foreign assets control regulations of the United States
Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) and any other
enabling legislation or executive order relating thereto, and (ii) the USA
PATRIOT Act.  No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977 (the “FCPA”).

 

ARTICLE IV

 

Conditions of Lending

 

The obligations of the Lenders to make the Loans hereunder on the Restatement
Date are subject to the satisfaction of the following conditions:

 

SECTION 4.01.  Conditions to Effectiveness.  On the Restatement Date:

 

(a)   The Administrative Agent shall have received a counterpart of the
Amendment Agreement, executed and delivered by a duly authorized officer of the

 

103

--------------------------------------------------------------------------------


 

Borrower, the other Loan Parties, each of the Lenders, the Administrative Agent
and the Collateral Agent.

 

(b)   The Administrative Agent shall have received a notice of such Borrowing as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.02).

 

(c)   The representations and warranties set forth in Article III and in each
other Loan Document shall be true and correct without giving effect to any
materiality or Material Adverse Effect qualifications therein (except for such
failures to be so true and correct as have not had and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect),
on and as of the Restatement Date with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall be true and correct without giving effect to any materiality or Material
Adverse Effect qualifications therein (except for such failures to be so true
and correct as have not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect), on and as of such
earlier date.

 

(d)   The Administrative Agent shall have received, on behalf of itself and the
Lenders, (i) a favorable written opinion of Dorsey & Whitney LLP, counsel for
the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent and (ii) a favorable written opinion of local counsel in
those jurisdictions of organization of Loan Parties reasonably requested by the
Administrative Agent (or, to the extent agreed by the Administrative Agent with
respect to particular jurisdictions, a favorable written opinion of the Vice
President — Business Law of the Borrower), in each case (A) dated the
Restatement Date, (B) addressed to the Administrative Agent, the Collateral
Agent and the Lenders and (C) covering such other matters relating to the Loan
Documents as the Administrative Agent shall reasonably request, and the Borrower
hereby requests such counsel to deliver such opinions.

 

(e)   The Administrative Agent shall have received a certificate of the
Secretary or the Assistant Secretary (or other Responsible Officer acceptable to
the Administrative Agent) of each Loan Party dated the Restatement Date and
certifying (A) that attached thereto is a true and complete copy of the
resolutions duly adopted by the Board of Directors of such Loan Party
authorizing the execution, delivery and performance of the Amendment Agreement
and the borrowings and other transactions contemplated by the Amendment
Agreement and this Agreement, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect and (B) that the
certificate or articles of incorporation, the bylaws or other organizational
documents and the incumbency and specimen signatures of the authorized officers
of such Loan Party previously delivered on the Closing Date have not been
amended or changed since the Closing Date, in each case, other than those
changes attached to the certificate.

 

104

--------------------------------------------------------------------------------


 

(f)   The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by a Responsible Officer of the Borrower, confirming
compliance with the conditions precedent set forth in Sections 4.01(c) and (l).

 

(g)   All fees and other amounts required to be paid on the Restatement Date
pursuant to the Engagement Letter and reasonable and documented out-of-pocket
expenses required to be paid on the Restatement Date pursuant to the Engagement
Letter (in the case of out-of-pocket expenses, to the extent invoiced at least
two business days prior to the Restatement Date), shall have been paid (which
amounts may be offset against the proceeds of the Loans).

 

(h)   The Administrative Agent shall have received a certificate from the chief
financial officer of the Borrower substantially in the form attached to the
Commitment Letter certifying that the Borrower and its Subsidiaries, on a
Consolidated basis after giving effect to the Transactions are Solvent.

 

(i)   The Administrative Agent shall have received, at least three Business Days
prior to the Restatement Date, all documentation and other information required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act, that has been
reasonably requested by the Lenders at least ten days prior to the Restatement
Date.

 

(j)   The Borrower shall have made arrangements reasonably acceptable to the
Administrative Agent for the application of the aggregate proceeds of the Loans
funded on the Restatement Date to prepay in full the principal amount of all
term loans outstanding under the Existing Credit Agreement and to pay related
fees and expenses.  The Borrower shall have, concurrently with making of the
Loans, (a) paid all accrued and unpaid interest on the aggregate principal
amount of the term loans outstanding under the Existing Credit Agreement and all
amounts, if any, due under Section 2.16 of the Existing Credit Agreement in
respect of any term loans under the Existing Credit Agreement so prepaid, (b)
paid a fee, for the ratable account of each Lender (under and as defined in the
Existing Credit Agreement in effect prior to the effectiveness of this
Agreement), in an amount equal to 1.0% of the aggregate principal amount of
their respective term loans outstanding under the Existing Credit Agreement,
pursuant to Section 2.12(c) of the Existing Credit Agreement and (c) paid to all
Lender (under and as defined in the Existing Credit Agreement in effect prior to
the effectiveness of this Agreement), all indemnities, cost reimbursements and
other obligations, if any, then due and owing to such term lenders under the
Loan Documents (as defined under the Existing Credit Agreement and in effect
prior to the effectiveness of this Agreement) and of which the Borrower has been
notified at least two Business Days prior to the Restatement Date.

 

(k)   The Collateral Agent shall have received the results of judgment searches
and a search of the UCC filings (or equivalent filings) made with respect to the
Loan Parties in the states (or other jurisdictions) of formation of such

 

105

--------------------------------------------------------------------------------


 

Persons, in which the chief executive office of each such Person is located and
in the other jurisdictions in which such Persons maintain property, together
with copies of the financing statements (or similar documents) disclosed by such
search, and accompanied by evidence satisfactory to the Collateral Agent that
the Liens indicated in any such financing statement (or similar document) would
be permitted under Section 6.01 or have been or will be contemporaneously
released or terminated.

 

(l)   At the time of and immediately after such the Borrowing on the Restatement
Date, no Default or Event of Default shall have occurred and be continuing.

 

ARTICLE V

 

Affirmative Covenants

 

The Loan Parties covenant and agree with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full (other
than contingent indemnification obligations not then due and payable), unless
the Required Lenders shall otherwise consent in writing, the Loan Parties will,
and will, to the extent provided below, cause each of the Restricted
Subsidiaries to:

 

SECTION 5.01.  Financial Statements.  Deliver to the Administrative Agent, in
form and detail satisfactory to the Administrative Agent (for distribution to
each Lender):

 

(a)   as soon as available, but in any event within 90 days after the end of
each Fiscal Year, a Consolidated balance sheet of the Borrower as at the end of
such Fiscal Year, and the related Consolidated statements of income or
operations, Shareholders’ Equity and cash flows for such Fiscal Year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
all in reasonable detail and prepared in accordance with GAAP, such Consolidated
statements to be audited and accompanied by (i) a report and opinion of a
Registered Public Accounting Firm of nationally recognized standing reasonably
acceptable to the Administrative Agent, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit to the effect that such
Consolidated financial statements fairly present the financial condition and
results of operations of the Borrower and its Subsidiaries on a Consolidated and
consolidating basis in accordance with GAAP consistently applied, together with
a customary “management discussion and analysis” provision and (ii) an opinion
of such Registered Public Accounting Firm independently assessing the Loan
Parties’ internal controls over financial reporting in accordance with Item 308
of SEC Regulation S-K, PCAOB Auditing Standard No. 2 and Section 404 of
Sarbanes-Oxley expressing a conclusion that contains no statement that there is
a material weakness in such internal controls, except for such material
weaknesses as to which the Required Lenders do not object;

 

106

--------------------------------------------------------------------------------


 

(b)   as soon as available, but in any event within 45 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year, a Consolidated
balance sheet of the Borrower as at the end of such Fiscal Quarter, and the
related Consolidated statements of income or operations and cash flows for such
Fiscal Quarter and for the portion of the Fiscal Year then ended, setting forth
in each case in comparative form the figures for (i) the corresponding Fiscal
Quarter of the previous Fiscal Year and (ii) the corresponding portion of the
previous Fiscal Year, all in reasonable detail, such Consolidated statements to
be certified by a Responsible Officer of the Borrower as fairly presenting the
financial condition, results of operations and cash flows of the Borrower as of
the end of such Fiscal Quarter in accordance with GAAP consistently applied,
subject to normal year-end audit adjustments, together with a customary
“management discussion and analysis” provision, subject only to normal year-end
audit adjustments and the absence of footnotes;

 

(c)   as soon as available, but in any event no more than 45 days after the end
of each Fiscal Year, forecasts prepared by management of the Borrower, in form
satisfactory to the Administrative Agent, of Consolidated balance sheets and
statements of income or operations, cash flows and availability of the Borrower
and its Subsidiaries on a Consolidated basis using Fiscal Periods for the
immediately following Fiscal Year (including the Fiscal Year in which the
Maturity Date occurs), and as soon as available, any significant revisions to
such forecasts with respect to such Fiscal Year; and

 

(d)   the Borrower hereby acknowledges and agrees that all financial statements
and certificates furnished pursuant to Sections 5.01(a) and 5.01(b) are hereby
deemed to be Borrower Materials suitable for distribution, and to be made
available, to Public Lenders as contemplated by Section 9.01(d) and may be
treated by the Administrative Agent and the Lenders as if the same had been
marked “PUBLIC” in accordance with such paragraph.

 

SECTION 5.02.  Certificates; Other Information.

 

(a)   Deliver to the Administrative Agent and, upon the Administrative Agent’s
request, each Lender, in form and detail satisfactory to the Administrative
Agent:

 

(i) concurrently with the delivery of the financial statements referred to in
Sections 5.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower, and in the event of any change in GAAP used
in the preparation of such financial statements, the Borrower shall also provide
a statement of reconciliation conforming such financial statements to GAAP and a
copy of management’s discussion and analysis with respect to such financial
statements;

 

(ii) [Reserved];

 

(iii) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the

 

107

--------------------------------------------------------------------------------


 

stockholders of the Loan Parties, and copies of all annual, regular, periodic
and special reports and registration statements which any Loan Party may file or
be required to file with the SEC under Sections 13 or 15(d) of the Securities
Exchange Act of 1934 or with any national securities exchange, and in any case
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

 

(iv) the financial and collateral reports described on Schedule 5.02 hereto, at
the times set forth in such Schedule;

 

(v) as soon as available, but in any event within 30 days after the end of each
Fiscal Year, and as more frequently as may be reasonably requested by the
Administrative Agent, (A) a report summarizing the insurance coverage
(specifying type, amount and carrier) in effect for each Loan Party and its
Subsidiaries and containing such additional information as the Administrative
Agent may reasonably specify and (B) a report summarizing collective bargaining
agreements then in effect (specifying parties, expiration dates, number of
employees covered and locations) and containing such additional information as
the Administrative Agent, or any Lender through the Administrative Agent, may
reasonably specify;

 

(vi) promptly after the Administrative Agent’s request therefor, copies of all
Material Contracts (but only to the extent not then publicly available from the
SEC) and documents evidencing Material Indebtedness;

 

(vii) promptly after the Administrative Agent’s request therefor, a list of any
“business associate agreements” (as such term is defined in HIPAA) that any Loan
Party is a party to or bound by that is accurate in all material respects as of
the date set forth therein and a copy of any standard form of such agreement
used by any Loan Party;

 

(viii) promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from any Governmental Authority (including,
without limitation, the SEC (or comparable agency in any applicable non-U.S.
jurisdiction)) concerning any proceeding with, or investigation or possible
investigation or other inquiry by such Governmental Authority regarding
financial or other operational results of any Loan Party or any Subsidiary
thereof or any other matter which, if adversely determined, would reasonably be
expected to have a Material Adverse Effect;

 

(ix) if requested by the Administrative Agent, promptly, and in any event within
five Business Days after such request, provide to the Administrative Agent the
name(s) used on each tax return filed by the Borrower or any of its
Subsidiaries, together with a copy of the portion of the tax return that shows
such name(s);

 

108

--------------------------------------------------------------------------------


 

(x) promptly after the receipt thereof by the Borrower or any of its
Subsidiaries, a copy of any “management letter” received by any such Person from
its certified public accountants and the management’s response thereto;

 

(xi) promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act; and

 

(xii) promptly, such additional information regarding the business affairs,
financial condition or operations of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.

 

(b)   Documents required to be delivered pursuant to Sections 5.01(a), 5.01(b)
or 5.02(a)(iv) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (1) specified in
Section 9.01 with respect to e-mail communications, (2) on which the Borrower
posts such documents, or provides a link thereto on the Borrower’s website on
the Internet at the website address listed on Schedule 9.01(a); or (3) on which
such documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided, that (x) the Borrower shall notify the
Administrative Agent and each Lender (by telecopier or e-mail) of the posting of
any such documents and (y) if for any reason the Administrative Agent is unable
to obtain electronic versions of the documents posted, promptly upon the
Administrative Agent’s request provide to the Administrative Agent by electronic
mail electronic versions (i.e., soft copies) of such documents.  Notwithstanding
anything contained herein, except as the Administrative Agent may specify
otherwise at any time and from time to time, in every instance the Borrower
shall be required to provide paper copies of the Compliance Certificate required
by Section 5.02(a)(i) to the Administrative Agent.  The Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Loan Parties with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.

 

SECTION 5.03.  Notices.  Promptly notify the Administrative Agent of:

 

(a)   the occurrence of any Default or Event of Default, specifying the nature
and extent thereof and the corrective action (if any) taken or proposed to be
taken with respect thereto;

 

(b)   any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect, such as (i) any breach or non-performance of, or any
default

 

109

--------------------------------------------------------------------------------


 

under, a Material Contract or with respect to Material Indebtedness of any Loan
Party or any Restricted Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between any Loan Party or any Restricted Subsidiary and
any Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Loan Party or any
Restricted Subsidiary, including pursuant to any applicable Environmental Laws;

 

(c)   the occurrence of any event, including any violation of Environmental Law,
Release of Hazardous Materials, acquisition of any stock, assets or property, or
the receipt of notice, claim, demand, action or suit pertaining to any of the
foregoing, that, in each case, would reasonably be expected to result in
Environmental Liabilities in excess of $25,000,000;

 

(d)   the occurrence of any ERISA Event that itself, or together with any other
ERISA Events that have occurred, has had or would reasonably be expected to have
a Material Adverse Effect;

 

(e)   any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof;

 

(f)   any change in any Loan Party’s chief executive officer, chief financial
officer, chief operating officer or treasurer;

 

(g)   the discharge by any Loan Party of its present Registered Public
Accounting Firm or any withdrawal or resignation by such Registered Public
Accounting Firm;

 

(h)   the filing of any Lien for unpaid taxes exceeding $15,000,000 in the
aggregate against the Loan Parties;

 

(i)   any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
interest in a material portion of the Collateral under power of eminent domain
or by condemnation or similar proceeding or if any material portion of the
Collateral is damaged or destroyed;

 

(j)   the receipt of any notice from a supplier, seller or agent pursuant to
either the PACA or the PSA;

 

(k)   any transaction of the nature contained in Article VI hereof, occurring
after the Closing Date, consisting of: (i) the entry by a Loan Party into a
Material Contract, (ii) the incurrence by a Loan Party of Material Indebtedness
(or in the case of Indebtedness of less than $50,000,000 but greater than
$25,000,000, notify the Administrative Agent at the same time as the next
Compliance Certificate to be delivered to the Administrative Agent), (iii) the
voluntary or involuntary grant of any Lien other than a Permitted Encumbrance
upon any property of a Loan Party; or (iv) the making of any Permitted
Investments by a Loan Party in excess of $50,000,000 (or in the case of any
Permitted Investment less than $50,000,000 but greater than $25,000,000, notify
the Administrative Agent at the same time as the next Compliance Certificate to
be delivered

 

110

--------------------------------------------------------------------------------


 

to the Administrative Agent); and (v) mergers or acquisitions permitted under
Section 6.04;

 

(l)   any failure by the Loan Parties to pay rent at (i) 5.00% or more of the
Loan Parties’ locations in the aggregate or (ii) any of such Loan Party’s
locations if such failure continues for more than 10 days following the day on
which such rent first came due and such failure has had or would reasonably be
expected to have a Material Adverse Effect;

 

(m)   any change in the Borrower’s corporate rating by S&P, in the Borrower’s
corporate family rating by Moody’s or in the ratings of the Term Facility by S&P
or Moody’s, or any notice from either such agency indicating its intent to
effect such a change or to place the Borrower or the Term Facility on a
“CreditWatch” or “WatchList” or any similar list, in each case with negative
implications, or its cessation of, or its intent to cease, rating the Borrower
or the Term Facility; and

 

(n)   (i) any claim being asserted for payment under the ASC Guarantee, (ii) any
payment being made from the Initial Escrow Amount Subaccount (as defined in the
Escrow Agreement) other than to retire principal obligations on the ASC Notes,
or from the Additional Escrow Amount Subaccount (as defined in the Escrow
Agreement) to pay amounts other than interest on the ASC Notes, (iii) any claim
for payment being made from either subaccount of the Escrow Account (as defined
in the Escrow Agreement) and such claim not being honored by the Escrow Agent
(as defined in the Escrow Agreement) or (iv) any claim being asserted for
payment under the Borrower’s guarantee of NAI Workers’ Compensation Liabilities.

 

Each notice pursuant to this Section 5.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 5.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

SECTION 5.04.  Payment of Obligations.  Pay and discharge as the same shall
become due and payable, all its obligations and liabilities, including (a) all
Taxes, assessments and governmental charges or levies upon it or its properties,
assets, income or profits before the same shall have become delinquent or in
default, (b) all lawful claims (including claims of landlords, warehousemen,
freight forwarders and carriers, and all claims for labor materials and supplies
or otherwise) which, if unpaid, would by law become a Lien upon its property;
and (c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness, except, in each case under clauses (a), (b) or (c), where (i)
and to the extent, the validity or amount thereof is being contested in good
faith by appropriate proceedings, (ii) such Loan Party has set aside on its
books adequate reserves with respect thereto in accordance with GAAP, (iii) such
contest effectively suspends collection of the contested obligation and
enforcement of any Lien securing such obligation, (iv) in the case of any Real
Estate Collateral Property subject to a Mortgage, there is no present risk of
forfeiture or such Real Estate Collateral Property

 

111

--------------------------------------------------------------------------------


 

and (v) the failure to make payment pending such contest would not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 5.05.  Preservation of Existence, Etc.  (a) Preserve, renew and maintain
in full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization or formation except in a transaction
permitted by Section 6.05; (b) take all necessary action to maintain and keep in
full force and effect all rights, privileges, permits, licenses and franchises
material to the normal conduct of its business; and (c) preserve or renew all of
its Intellectual Property, except to the extent such Intellectual Property
(i) is no longer used or useful in the business of any Loan Party or Restricted
Subsidiary and (ii) is not otherwise material to the business of any Loan Party
or Restricted Subsidiary in any respect.

 

SECTION 5.06.  Maintenance of Properties.  (a) Maintain, preserve and protect
all of its material properties and Equipment material to the operation of its
business in good working order and condition, ordinary wear and tear excepted;
and (b) make all repairs thereto and renewals, improvements, additions and
replacements thereof necessary in order that the business carried on in
connection therewith may be properly conducted at all times.

 

SECTION 5.07.  Maintenance of Insurance.

 

(a)  Maintain with financially sound and reputable insurance companies
reasonably acceptable to the Administrative Agent and not Affiliates of the Loan
Parties (except to the extent that the Insurance Captives are Affiliates of the
Loan Parties), insurance with respect to its properties and business against
loss or damage of the kinds customarily insured against by Persons engaged in
the same or similar business and operating in the same or similar locations and
as is otherwise required by applicable Law, of such types and in such amounts
(after giving effect to any self-insurance compatible with the following
standards) as are customarily carried under similar circumstances by such other
Persons and as are reasonably acceptable to the Administrative Agent, including
coverage for business interruption and public liability insurance against claims
for personal injury or death or property damage occurring upon, in, about or in
connection with the use of any properties owned, occupied or controlled by it.

 

(b)  Cause fire and extended coverage policies maintained with respect to any
Collateral and business interruption coverage to provide (by endorsement or
otherwise):

 

(i)                  a non-contributing mortgage clause (regarding improvements
to real property);

 

(ii)               that none of the Loan Parties, Secured Parties or any other
Person (other than an Insurance Captive) shall be a co-insurer;

 

(iii)            a customary lender’s loss payable clause, in form and substance
reasonably satisfactory to the Administrative Agent, which shall provide that
the insurance carrier shall pay all proceeds otherwise payable to the Loan
Parties under the policies to the Administrative Agent as its interests may
appear (it being understood that there will be a separate lender’s loss payable
clause for the

 

112

--------------------------------------------------------------------------------


 

benefit of the ABL Facility Agent as its interests may appear, and that the
rights of Administrative Agent and ABL Facility Agent will be subject to the
Intercreditor Agreement);

 

(iv)           that neither the Loan Parties, the Administrative Agent nor any
other Person (other than an Insurance Captive) shall be a co-insurer thereunder;

 

(v)              a “Replacement Cost Endorsement”, without any deduction for
depreciation; and

 

(vi)           such other provisions as the Administrative Agent may reasonably
require from time to time to protect its and the Lenders’ interests.

 

(c)  Cause commercial general liability policies to provide coverage to the
Administrative Agent as an additional insured.

 

(d)  (i) Cause each policy of insurance required by this Section 5.07 to also
provide that it shall not be canceled by reason of nonpayment of premium except
upon not less than ten (10) days’ prior written notice thereof by the insurer to
the Administrative Agent or for any other reason except upon not less than
thirty (30) days’ prior written notice thereof by the insurer to the
Administrative Agent, except, in each case, in the case of force majeure,
(ii) notify the Administrative Agent promptly (and in any event within five
(5) Business Days) whenever it receives a notice from the insurance carrier that
any policy required by this Section 5.07 will be canceled for any reason and
(iii) use reasonable efforts to include in such clause that the insurance
carrier will provide prior written notice to the loss payee of any modification
to the policy so as to reduce the scope or amount of coverage in any material
respect and otherwise notify the Administrative Agent on or about the date that
any policy required by this Section 5.07 is modified so as to reduce the scope
or amount of coverage in any material respect.

 

(e)  Deliver to the Administrative Agent, on or about the date of cancellation
or non-renewal of any policy of insurance required by this Section 5.07, a
certificate of insurance for the replacement policy; and deliver to the
Administrative Agent, on or about the date of the renewal of any policy of
insurance required by this Section 5.07, a certificate evidencing renewal of
each such policy.

 

(f)  Maintain for themselves and their Subsidiaries, a Directors and Officers
insurance policy, and a “Blanket Crime” policy, the “Blanket Crime” policy
including employee dishonesty, forgery or alteration, theft, disappearance and
destruction, robbery and safe burglary, and computer fraud coverage, placed with
responsible companies and otherwise as customarily insured against by Persons
engaged in the same or similar business and operating in the same or similar
locations and as is otherwise required by applicable Law, of such types and in
such amounts (after giving effect to any self-insurance compatible with the
following standards) as are customarily carried under similar circumstances by
such other Persons, and will upon request by the Administrative Agent furnish
the Administrative Agent certificates evidencing renewal of each such policy.

 

113

--------------------------------------------------------------------------------


 

(g)  Permit, upon the reasonable request of the Administrative Agent, any
representatives that are designated by the Administrative Agent to inspect the
insurance policies maintained by or on behalf of the Loan Parties and to inspect
books and records related thereto and any properties covered thereby at any
reasonable time during business hours.

 

(h)  Deliver to the Administrative Agent, upon the Administrative Agent’s
reasonable request therefor, (A) copies and updated certificates of insurance
for the insurance policies required by this Section 5.07 and the applicable
provisions of the Security Documents, and (B) duplicate originals or certified
copies of all such policies covering any Collateral.

 

(i)  If at any time the area in which any Real Estate Collateral Property
subject to a Mortgage is located is designated (i) in a federally designated
“special flood hazard area,” flood hazard insurance in an amount equal to the
maximum amount of such insurance available under the National Flood Insurance
Act of 1968, the Flood Disaster Protection Act of 1973 or the National Flood
Insurance Reform Act of 1994, as each may be amended to comply with current
regulations required or (ii)  in “seismic zone” 3 or 4 (as defined in the
Uniform Building Code 1997 map published by the International Conference of
Building Officials), obtain earthquake insurance in such total amount as is
customarily carried under similar circumstances by Persons engaged in the same
or similar business and operating in the same or similar locations, and as is
otherwise required by applicable Law, and as is reasonably acceptable to the
Administrative Agent.

 

(j)  With respect to any Real Estate Collateral Property, carry and maintain
commercial general liability insurance on an occurrence basis covering bodily
injury including death, and property damage liability in such amounts (after
giving effect to any self-insurance compatible with the following standards) as
is customarily carried under similar circumstances by Persons engaged in the
same or similar business and operating in the same or similar locations or as
required by applicable Law, and as is reasonably acceptable to the
Administrative Agent, naming the Administrative Agent as an additional insured.

 

(k)  (i) Notify the Administrative Agent promptly whenever any separate
insurance concurrent in form or contributing in the event of loss with that
required to be maintained under this Section 5.07 is taken out by any Loan
Party, and (ii) deliver to the Administrative Agent a certificate of insurance
for such policy or policies within thirty (30) days of such policy or policies
(or, at the reasonable request of the Administrative Agent, duplicate originals
thereof) being taken out by any Loan Party.

 

(l)  The insurance companies providing the insurance required to be maintained
under this Section 5.07 shall have no rights of subrogation against any Secured
Party or its agents or employees.  If, however, the insurance policies do not
provide waiver of subrogation rights against such parties, as required above,
then the Loan Parties hereby agree, to the extent permitted by law, to waive
their right of recovery, if any, against the Secured Parties and their agents
and employees to the extent payment for such loss or damage is actually made by
the insurance companies issuing the insurance policies

 

114

--------------------------------------------------------------------------------


 

required to be maintained under this Section 5.07.  The designation of any form,
type or amount of insurance coverage by any Secured Party under this
Section 5.07 shall in no event be deemed a representation, warranty or advice by
such Secured Party that such insurance is adequate for the purposes of the
business of the Loan Parties or the protection of their properties.

 

SECTION 5.08.  Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.

 

SECTION 5.09.  Books and Records; Accountants; Maintenance of Ratings.

 

(a)  Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of the
Loan Parties or such Subsidiary, as the case may be; and maintain such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over the Loan Parties
or such Subsidiary, as the case may be.

 

(b)  At all times retain a Registered Public Accounting Firm which is reasonably
satisfactory to the Administrative Agent and shall instruct such Registered
Public Accounting Firm to cooperate with, and be available to, the
Administrative Agent or its representatives to discuss, with a representative of
the Borrower present, the Loan Parties’ financial performance, financial
condition, operating results, controls, and such other matters, within the scope
of the retention of such Registered Public Accounting Firm, as may be raised by
the Administrative Agent.

 

(c)  Use commercially reasonable efforts to cause the Term Facility to be
continuously rated by S&P and Moody’s, and use commercially reasonable efforts
to maintain a corporate rating from S&P and a corporate family rating from
Moody’s, in each case in respect of the Borrower.

 

SECTION 5.10.  Inspection Rights.  Permit representatives and independent
contractors of the Administrative Agent to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and Registered Public Accounting Firm,
all at the expense of the Loan Parties and at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, that when an Event of Default exists,
the Administrative Agent (or any of its representatives or independent
contractors) may do any of the foregoing at the expense of the Loan Parties at
any time during normal business hours.

 

SECTION 5.11.  Use of Proceeds.  Use the proceeds of the Loans (other than
Incremental Loans) to consummate the Transactions and to pay fees and expenses
in

 

115

--------------------------------------------------------------------------------


 

connection therewith, and for no other purpose; provided that the proceeds of
the Loans made on the Restatement Date shall be used by the Borrower solely to
prepay in full the outstanding principal amount of the term loans outstanding
under the Existing Credit Agreement immediately prior to the effectiveness of
this Agreement on the Restatement Date and to pay accrued and unpaid interest,
premiums and other amounts outstanding thereunder and related fees and expenses.

 

SECTION 5.12.  Additional Loan Parties.  Notify the Administrative Agent at the
time that any Person becomes a Subsidiary, whether such Person shall be an
Excluded Subsidiary (and if so, pursuant to which clause or clauses of the
definition thereof), and promptly thereafter (and in any event within 30 days),
cause any such Person which is not an Excluded Subsidiary, (i) to become a Loan
Party and grant a Lien to the Collateral Agent on such Person’s assets of the
types constituting Collateral to secure the Obligations by executing and
delivering to the Administrative Agent a joinder to each of the Security
Agreement and the Facility Guaranty and such other documents (including, to the
extent applicable, Mortgages and Related Real Estate Collateral Security
Agreements) as the Administrative Agent shall deem appropriate for such purpose
and by complying with the Term Loan Priority Collateral Requirements with
respect to any Material Real Estate Assets and Material Related Collateral
Locations, (ii) deliver to the Administrative Agent documents of the types
referred to in Sections 4.01(g) and 4.01(k) of the Existing Credit Agreement
and, upon the Administrative Agent’s reasonable request, favorable opinions of
counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
this sentence) and (iii) if any Indebtedness of such Person is owned by or on
behalf of any Loan Party in an amount greater than or equal to $10,000,000
individually or in the aggregate, to pledge such Indebtedness and promissory
notes evidencing such Indebtedness, in each case in form, content and scope
reasonably satisfactory to the Administrative Agent.  In no event shall
compliance with this Section 5.12 waive or be deemed a waiver or consent to any
transaction giving rise to the need to comply with this Section 5.12 if such
transaction was not otherwise expressly permitted by this Agreement.

 

SECTION 5.13.  Cash Management.

 

(a)  On or prior to the Closing Date, deliver to the Administrative Agent copies
of notifications (each, a “Credit Card Notification”) substantially in the form
attached hereto as Exhibit M (with such changes as may be approved by the ABL
Facility Agent) which have been executed on behalf of such Loan Party and
delivered to such Loan Party’s Credit Card Processors listed on
Schedule 3.21(b).

 

(b)  Within 60 days after the Closing Date (or such longer period as the ABL
Facility Agent may approve in writing in its sole discretion), deliver to the
Administrative Agent (i) Blocked Account Agreements reasonably satisfactory in
form and substance to the ABL Facility Agent duly authorized, executed and
delivered by such Loan Party and the applicable Blocked Account Bank with which
such Loan Party maintains each Blocked Account covering each such Blocked
Account and (ii) control agreements reasonably satisfactory in form and
substance to the ABL Facility Agent duly authorized

 

116

--------------------------------------------------------------------------------


 

executed and delivered by such Loan Party and any securities intermediary with
which such Loan Party maintains any securities or investment accounts, covering
each such securities or investment account maintained with such securities
intermediary that at any time holds or constitutes any Related Collateral (as
defined in the Security Agreement).

 

(c)  All funds received in the Agent Payment Account shall be applied to the
Obligations as provided in accordance with Section 7.02 of this Agreement to the
extent that the Obligations are then due and payable.

 

SECTION 5.14.  Information Regarding the Collateral.

 

(a)  Furnish to the Administrative Agent (i) at least 10 Business Days prior
written notice of any change in any Loan Party’s name, organizational structure,
jurisdiction of incorporation or formation or other change in Article 9
location; or (ii) notice not less than 30 days after any Loan Party makes a
change in any trade name used to identify it in the conduct of its business or
in the ownership of its properties, the location of any office in which it
maintains books or records relating to Collateral owned by it, any office or
facility at which Collateral owned by it is located (including the establishment
of any such new office or facility) or its Federal Taxpayer Identification
Number or the organizational identification number assigned to it by its state
of organization.  The Loan Parties agree not to effect or permit any change
referred to in clause (i) of the preceding sentence unless all filings have been
made under the UCC or otherwise that are required in order for the
Administrative Agent to continue at all times following such change to have a
valid, legal and perfected first priority security interest in all of the Term
Loan Priority Collateral and a valid, legal and perfected second priority
security interest in all of the ABL Priority Collateral, in each case, for its
own benefit and the benefit of the other Secured Parties.

 

(b)  Should any of the information on any (i) Periodic Update Schedule hereto
become inaccurate or misleading in any material respect as a result of changes
after the Closing Date, the Borrower shall provide updated versions of such
Periodic Update Schedule together with the next delivery of financial statements
required to be delivered to the Administrative Agent pursuant to
Section 5.01(a) or (b) and (ii) Occurrence Update Schedule become inaccurate or
misleading in any material respect as a result of changes after the Closing
Date, the Borrower shall advise the Administrative Agent in writing of such
revisions or updates as may be necessary or appropriate to update or correct the
same promptly, but in any event within 10 Business Days.  From time to time as
may be reasonably requested by the Administrative Agent, the Borrower shall
supplement each Schedule hereto, or any representation herein or in any other
Loan Document, with respect to any matter arising after the Closing Date that,
if existing or occurring on the Closing Date, would have been required to be set
forth or described in such Schedule or as an exception to such representation or
that is necessary to correct any information in such Schedule or representation
which has been rendered inaccurate thereby (and, in the case of any supplements
to any Schedule, such Schedule shall be appropriately marked to show the changes
made therein).  Notwithstanding the foregoing, no supplement or revision to any
Schedule or representation shall be deemed the Secured Parties’ consent to the
matters reflected in such updated Schedules or revised representations nor
permit

 

117

--------------------------------------------------------------------------------


 

the Loan Parties to undertake any actions otherwise prohibited hereunder or fail
to undertake any action required hereunder from the restrictions and
requirements in existence prior to the delivery of such updated Schedules or
such revision of a representation; nor shall any such supplement or revision to
any Schedule or representation be deemed the Secured Parties’ waiver of any
Default resulting from the matters disclosed therein.

 

SECTION 5.15.  [Reserved].

 

SECTION 5.16.  Environmental Laws.  (a) Conduct its operations and keep and
maintain its Real Estate, and require all lessees and sublessees of such Real
Estate to operate and maintain such Real Estate, in material compliance with all
Environmental Laws; (b) obtain and renew all environmental permits necessary for
its operations and properties; and (c) implement any and all investigation,
remediation, removal and response actions that are appropriate or necessary to
comply with Environmental Laws pertaining to the presence, generation,
treatment, storage, use, disposal, transportation or Release of any Hazardous
Materials on, at, in, under, above, to, from or about any of its Real Estate,
provided, that neither a Loan Party nor any Restricted Subsidiary shall be
required to undertake any such cleanup, removal, remedial or other action to the
extent that its obligation to do so is being contested in good faith and by
proper proceedings and adequate reserves have been set aside and are being
maintained by the Loan Parties and Restricted Subsidiaries with respect to such
circumstances in accordance with GAAP.

 

SECTION 5.17.  Further Assurances.

 

(a)  Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), that may be required
under any applicable Law, or which the Administrative Agent may reasonably
request, to carry out the terms and conditions of this Agreement and the other
Loan Documents and to establish, maintain, renew, preserve or protect the rights
and remedies of Administrative Agent and other Secured Parties hereunder and
under the other Loan Documents, or to grant, preserve, protect or perfect the
Liens created or intended to be created by the Security Documents or the
validity or priority of any such Lien, all at the expense of the Loan Parties. 
The Loan Parties also agree to provide to the Administrative Agent, from time to
time upon request, evidence satisfactory to the Administrative Agent as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents.

 

(b)  If any Collateral is acquired by any Loan Party after the Closing Date that
does not become subject to the Lien of the Security Documents upon acquisition
thereof, notify the Administrative Agent thereof, and the Loan Parties will
cause such assets to be subjected to a Lien securing the Obligations and will
take such actions as shall be necessary or shall be requested by the
Administrative Agent to grant and perfect such Liens, including actions
described in Section 5.17(a), all at the expense of the Loan Parties. In no
event shall compliance with this Section 5.17(b) waive or be deemed a waiver or
Consent to any transaction giving rise to the need to comply with this

 

118

--------------------------------------------------------------------------------


 

Section 5.17(b) if such transaction was not otherwise expressly permitted by
this Agreement.

 

(c)  Other than for Store Locations, if the Borrower or any Loan Party leases
any Material Related Collateral Location, then the Borrower shall use
commercially reasonable efforts, or shall cause such Loan Party to use
commercially reasonable efforts, on or before the date that is 90 days after the
Closing Date or the initial leasing of such property (or such later date as the
Administrative Agent may approve in its sole discretion), to obtain Collateral
Access Agreements and Lien Waivers for each such Material Related Collateral
Location.

 

(d)  Upon the request of the Administrative Agent, deliver to the Administrative
Agent copies of notifications (each, a “DDA Notification”) substantially in the
form attached hereto as Exhibit L, with such changes reasonably acceptable to
the ABL Facility Agent, which have been executed on behalf of such Loan Party
and delivered to each depository institution at which a DDA (other than an
Excluded DDA) is maintained.

 

(e)  If the Borrower or any Loan Party acquires a Material Real Estate Asset
(including, without limitation, pursuant to a Permitted Acquisition or a
Permitted Store Swap Transaction), and the Term Loan Priority Collateral
Requirements and the requirements of Section 9.21 applicable to Additional
Properties have not otherwise been satisfied with respect to such Material Real
Estate Asset, then the Borrower shall satisfy, or shall cause such Loan Party to
satisfy, on or before the date that is 45 days after the acquisition of such
Material Real Estate Asset (or such later date as the Administrative Agent may
approve in its sole discretion) the Term Loan Priority Collateral Requirements
and the other requirements of Section 9.21 with respect to such Material Real
Estate Asset; provided that the satisfaction of such requirements will not
violate the SVU Indenture or any other Material Indebtedness or trigger any of
the equal and ratable sharing provisions thereof.  If the Borrower or any Loan
Party acquires a Material Related Collateral Location (including, without
limitation, pursuant to a Permitted Acquisition or a Permitted Store Swap
Transaction), and such requirements have not otherwise been satisfied with
respect to such Material Related Collateral Location, then the Borrower shall,
or shall cause such Loan Party to, on or before the date that is 45 days after
the acquisition of such Material Related Collateral Location (or such later date
as the Administrative Agent may approve in its sole discretion) deliver to the
Collateral Agent a Related Real Estate Collateral Security Agreement and a UCC
financing statement with respect to such Material Related Collateral Location,
which Security Documents shall have been duly executed by the parties thereto
and delivered to the Collateral Agent and shall be in full force and effect,
together with a certificate of the type described in Section 4.01(g)(ii) of the
Existing Credit Agreement; provided that the satisfaction of such requirements
will not violate the SVU Indenture or any other Material Indebtedness or trigger
any of the equal and ratable sharing provisions thereof.

 

(f)  As of the Closing Date, if Borrower or any Loan Party has entered into a
lease or other agreement with a third party with respect to any such Material
Real Estate Asset and such lease or other agreement expressly prohibits the
granting of a Lien encumbering the Material Real Estate Asset as Collateral in
accordance with the terms of

 

119

--------------------------------------------------------------------------------


 

this Agreement, then Borrower shall use commercially reasonable efforts, or
shall cause the applicable Loan Party to use commercially reasonable efforts,
for a period of 90 days after the Closing Date, to obtain such third party’s
written consent expressly permitting Borrower’s or such Loan Party’s grant of a
Lien on such Material Real Estate Asset. If such consent is obtained within such
90 day period, then Borrower shall satisfy or cause such Loan Party to satisfy
the requirements set forth in Section 9.21(c) with respect to such Material Real
Estate Asset within forty-five (45) days after the date of receipt of such
consent by Borrower.  If such consent is not obtained within such 90 day period,
then Borrower shall have no further obligation to pursue such consent. In
addition, if Borrower is unable to obtain such consent and such lease or other
agreement is subsequently terminated or amended or modified after the Closing
Date to permit the applicable Material Real Estate Asset to become subject to a
Lien, then Borrower shall satisfy all such requirements set forth in
Section 9.21(c) with respect to such Material Real Estate Asset within
forty-five (45) days after the date of such termination, amendment or
modification.

 

SECTION 5.18.  Ground Leases. Perform and observe all the terms and provisions
of each Ground Lease to be performed or observed by it, maintain each such
Ground Lease in full force and effect, enforce each such Ground Lease in
accordance with its material terms, take all such action to such end as may be
from time to time reasonably requested by the Administrative Agent and, upon
reasonable request of the Administrative Agent, make to each other party to each
such Ground Lease such demands and requests for information and reports or for
action as any Loan Party or any of its Subsidiaries is entitled to make under
such Ground Lease, and cause each of its Subsidiaries that are party to Ground
Leases to do so.

 

SECTION 5.19.  [Reserved].

 

SECTION 5.20.  ERISA.

 

(a)  Each Loan Party shall, and shall cause each of its ERISA Affiliates to:
(i) maintain each Plan in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal and State law;
(ii) cause each Plan which is qualified under Section 401(a) of the Code to
maintain such qualification; (iii) not terminate any Pension Plan so as to incur
any material liability to the PBGC; (iv) not allow or suffer to exist any
prohibited transaction involving any Plan or any trust created thereunder which
would subject such Loan Party or ERISA Affiliate to a material tax or other
liability on prohibited transactions imposed under Section 4975 of the Code or
ERISA; (v) make all required contributions to any Plan which it is obligated to
pay under Sections 302 or 303 of ERISA, Sections 412 or 430 of the Code, the
PBGC Agreement or the terms of such Plan; (vi) not allow or suffer to exist any
violation of the “minimum funding standards” (within the meaning of Section 302
of ERISA and Section 412 of the Code), whether or not waived, with respect to
any such Pension Plan; (vii) not engage in a transaction that could be subject
to Sections 4069 or 4212(c) of ERISA; and (viii) not allow or suffer to exist
any occurrence of a Reportable Event or any other event or condition, to the
extent such Reportable Event or other event or

 

120

--------------------------------------------------------------------------------


 

condition presents a material risk of termination by the PBGC of any Plan that
is a single employer plan, if such termination could result in any material
liability to the PBGC.

 

(b)  Promptly upon each determination of the amount of the contributions or
other payments required to be made for any calendar year by any Loan Party in
respect of any underfunded Pension Plan in order to eliminate or reduce the
funding deficiency and prior to any Loan Party making any contribution of other
payment in respect of such calendar year, the Borrower shall notify the
Administrative Agent of such determination and provide such information with
respect thereto as the Administrative Agent may reasonably request.

 

SECTION 5.21.  Agricultural Products.

 

(a)  The Borrower shall at all times comply in all material respects with all
existing and future Food Security Act Notices during their periods of
effectiveness under the Food Security Act, including, without limitation,
directions to make payments to the Farm Products Seller by issuing payment
instruments directly to the secured party with respect to any assets of the Farm
Products Seller or jointly payable to the Farm Products Seller and any secured
party with respect to the assets of such Farm Products Seller, as specified in
the Food Security Act Notice, so as to terminate or release the security
interest in any Farm Products maintained by such Farm Products Seller or any
secured party with respect to the assets of such Farm Products Seller under the
Food Security Act.

 

(b)  The Borrower shall take all other actions as may be reasonably required, if
any, to ensure that any perishable agricultural commodity (in whatever form) or
other Farm Products are purchased free and clear of any Lien or other claims in
favor of any Farm Products Seller or any secured party with respect to the
assets of any Farm Products Seller.

 

(c)  The Borrower shall promptly notify the Administrative Agent in writing
after receipt by or on behalf of the Borrower of any Food Security Act Notice or
amendment to a previous Food Security Act Notice, and including any notice from
any Farm Products Seller of the intention of such Farm Products Seller to
preserve the benefits of any trust applicable to any assets of any Loan Party
under the provisions of the PSA, the PACA or any other statute and, upon the
request of the ABL Facility Agent (or, after the Discharge of ABL Debt (as
defined in the Intercreditor Agreement), upon the request of the Administrative
Agent), the Borrower shall promptly provide the Administrative Agent with a
true, correct and complete copy of such Food Security Act Notice or amendment,
as the case may be, and other information delivered to or on behalf of the
Borrower pursuant to the Food Security Act.

 

(d)  To the extent that the Borrower purchases any Farm Products from a Person
who produces such Farm Products in a state with a central filing system
certified by the United States Secretary of Agriculture, the Borrower shall
immediately register, as a buyer, with the Secretary of State of such state (or
the designated system operator).  The Borrower shall forward promptly to the
Administrative Agent a copy of such registration as well as a copy of all
relevant portions of the master list periodically distributed by any

 

121

--------------------------------------------------------------------------------


 

such Secretary of State (or the designated system operator).  The Borrower shall
comply with any payment of obligations in connection with the purchase of any
Farm Products imposed by a secured party as a condition of the waiver or release
of a security interest effective under the Food Security Act or other applicable
law whether or not as a result of direct notice or the filing under any
applicable central filing system.  The Borrower shall also provide to the
Administrative Agent from time to time upon its request true and correct copies
of all state filings recorded in any such central filing system in respect of a
Person from whom the Borrower has purchased Farm Products within the preceding
12 months.

 

SECTION 5.22.  Term Loan Priority Account.  The Borrower shall maintain a
depositary account subject to a Blocked Account Agreement in favor of the
Collateral Agent and the ABL Facility Agent in which solely the proceeds of the
Term Loan Priority Collateral (as defined in the Intercreditor Agreement) are
deposited.  The Borrower will deposit, or will cause to be deposited, all Net
Cash Proceeds of the Term Loan Priority Collateral (as defined in the
Intercreditor Agreement) into such account.

 

SECTION 5.23.  Designation of Subsidiaries.  The Borrower may from time to time
after the Closing Date, pursuant to a determination by its board of directors,
designate any of its Subsidiaries as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary; provided that
(i) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing or would result therefrom,
(ii) each Subsidiary to be designated as an Unrestricted Subsidiary and its
Subsidiaries has not at the time of such designation and does not thereafter
create incur, issue, assume, guarantee or otherwise become directly or
indirectly liable with respect to any Indebtedness pursuant to which the lender
thereof has recourse to any of the assets of the Borrower, any Guarantor or any
Restricted Subsidiary, (iii) the fair market value of any such Subsidiary to be
designated as an Unrestricted Subsidiary and its Subsidiaries would be permitted
as an Investment under Section 6.02(a), (iv) the designation of any Unrestricted
Subsidiary as a Restricted Subsidiary will constitute the incurrence at the time
of designation of all Indebtedness and Liens of such Subsidiary existing at the
time of such designation, (v) no Restricted Subsidiary may be designated as an
Unrestricted Subsidiary if it is a “restricted subsidiary” (or a term having a
similar effect) for purposes of any other Material Indebtedness of the Borrower
and its Subsidiaries; and (vi) any Unrestricted Subsidiary that has been
designated as a Restricted Subsidiary may not subsequently be re-designated as
an Unrestricted Subsidiary without the prior consent of the Administrative
Agent.  Any such designation by the Board of Directors shall be evidenced to the
Administrative Agent by promptly delivering to the Administrative Agent a copy
of the resolution of the Borrower’s board of directors giving effect to such
designation and a certificate signed by a Responsible Officer of the Borrower
certifying that such designation complied with the foregoing provisions.

 

SECTION 5.24.  Preparation of Environmental Reports.

 

(a)  If a Default caused by reason of a breach of Section 3.09 or Section 5.16
shall have occurred and be continuing for more than 20 days without any Loan
Party

 

122

--------------------------------------------------------------------------------


 

commencing activities reasonably likely to cure such Default, at the written
request of the Lenders through the Administrative Agent, provide to the Lenders
within 90 days after such request, at the expense of the Borrower, an
environmental site assessment report regarding the matters which are the subject
of such Default prepared by an environmental consulting firm reasonably
acceptable to the Administrative Agent and indicating the presence or absence of
Hazardous Materials and the estimated cost of any compliance or remedial action
in connection with such Default.

 

(b)  If any Event of Default shall have occurred, at the written request of the
Lenders through the Administrative Agent, provide to the Lenders within 45 days
after such request, at the expense of the Borrower, an environmental site
assessment report for any Real Estate Collateral Property (whether owned or
leased) prepared by an environmental consulting firm reasonably acceptable to
the Administrative Agent regarding the presence or absence of Hazardous
Materials at such property, the extent of any Environmental Liabilities
associated with such Loan Party’s operations thereon, and the estimated cost of
any compliance or remedial action in connection therewith.

 

(c)  If any Loan Party has not promptly commenced preparation for completion of
an environmental report duly requested by the Lenders pursuant to this
Section 5.24, the Administrative Agent may, after prior notice to the Borrower
and at the Borrower’s expense, engage a qualified environmental consultant to
prepare such reports.  The Loan Parties shall provide the Administrative Agent,
its consultant or other designated representative, with reasonable access to its
Real Estate, records and personnel for the purpose of completing all necessary
investigations related to preparation of the requested environmental reports
(the scope of which shall be consistent with the then current ASTM Phase I
standard practice, but which shall not include the taking of soil, groundwater,
surface water, air or building samples or other invasive testing unless the
Borrower has provided its prior written consent, which consent shall not be
unreasonably withheld; provided, that such testing is reasonably related to
information set forth in the Phase I report or reasonably related to the
specific Event of Default that has occurred and is continuing).

 

SECTION 5.25.  Post-Closing Collateral.  The Borrower shall have satisfied, and
shall have caused each Loan Party to have satisfied, the Term Loan Priority
Collateral Requirements on or prior to (x) the date that is 90 days after the
Closing Date (or such later date as may be agreed by the Administrative Agent in
its sole discretion) with respect to Term Loan Priority Collateral consisting of
Real Estate Collateral Properties and Related Real Estate Collateral located
thereon, and (y) within 120 days after the Closing (or such later date as may be
agreed by the Administrative Agent in its sole discretion) with respect to Term
Loan Priority Collateral consisting of Related Real Estate Collateral located at
Material Related Collateral Locations.  After the Closing Date, the Borrower may
substitute one or more fee-owned or ground leasehold interests in Real Estate
(and the Equipment located thereon) for any Term Loan Priority Collateral on the
Applicable Collateral List subject to the satisfaction of the terms and
conditions set forth in Section 9.21, but provided that any such substitution
prior to the completion of

 

123

--------------------------------------------------------------------------------


 

the requirements of the previous sentence shall not affect the amount of time
permitted for taking any action required under this Section 5.25.  In addition
to the foregoing, Loan Parties shall deliver or cause to be delivered to the
Administrative Agent on or before May 21, 2013 (unless the Administrative Agent,
in its sole discretion, shall have agreed to any longer period), a lender’s loss
payable endorsement for each of the property insurance policies (including
Marine insurance policies insuring inventory) required to be maintained pursuant
to Section 5.07, each in form and substance reasonably satisfactory to the
Administrative Agent and naming the Administrative Agent as a loss payee and
additional insured. Such endorsements shall, or the insurer shall otherwise
agree in writing, to make the Administrative Agent a payee on any payment of a
claim under such policies and provide for delivery of such payment directly to
the ABL Facility Agent (subject to the rights of the Administrative Agent with
respect to Term Loan Priority Collateral).

 

SECTION 5.26.  Escrow Agreement and Indemnity.

 

(a)  To the extent that any demand for payment has been made on the Borrower in
respect of its obligations under the ASC Guarantee, the Borrower shall
diligently exercise its rights pursuant to the Escrow Agreement and
Section 5.11(c) of the Acquisition Agreement to obtain payment (directly or
indirectly to the indenture trustee under the ASC Indenture in satisfaction in
full of the amount demanded) in respect of any amount demanded under the ASC
Guarantee prior to the Borrower making any payment in respect thereof and, to
the extent the Borrower makes any payment in respect thereof, the Borrower will
appropriately exercise its rights pursuant to the Escrow Agreement and
Section 5.11(c) of the Acquisition Agreement to obtain reimbursement for such
payment.

 

(b)  Unless the Escrow Fund (as defined in the Escrow Agreement) has been fully
released pursuant to the terms of the Escrow Agreement, the Escrow Fund and all
other assets and property subject to the Escrow Agreement shall at all times be
and remain invested in a MMMF or one or more other investments reasonably
satisfactory to the Administrative Agent, except for cash or Cash Equivalents
received in connection with liquidations distributing proceeds thereof and
except for other liquid non-cash investments of the type described in clauses
(a) through (e) of the term “Permitted Investments”.

 

ARTICLE VI

 

Negative Covenants

 

The Loan Parties covenant and agree with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full (other
than contingent indemnification obligations not then due and payable), unless
the Required Lenders shall otherwise consent in writing, the Loan Parties will
not, and will not, to the extent provided below, cause or permit any Restricted
Subsidiary to:

 

124

--------------------------------------------------------------------------------


 

SECTION 6.01.  Liens.  Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter acquired
or sign or file or suffer to exist under the UCC or any similar Law or statute
of any jurisdiction a financing statement that names any Loan Party or any
Subsidiary thereof as debtor; sign or suffer to exist any security agreement
authorizing any Person thereunder to file such financing statement; sell any of
its property or assets subject to an understanding or agreement (contingent or
otherwise) to repurchase such property or assets with recourse to it or any of
its Subsidiaries; or assign or otherwise transfer any accounts or other rights
to receive income, except as to all of the above, Permitted Encumbrances.

 

SECTION 6.02.  Investments, Loans and Advances.  Make any Investments except:

 

(a)  Permitted Investments; and

 

(b)  the Borrower or any Subsidiary may acquire all or substantially all the
assets of a Person or line of business of such Person, or not less than 100% of
the Equity Interests (other than directors’ qualifying shares) of a Person
(referred to herein as the “Acquired Entity”); provided that (i) such
acquisition was not preceded by an unsolicited tender offer for such Equity
Interests by, or proxy contest initiated by, the Borrower or any Subsidiary and
the board of directors (or other comparable governing body) of the Person to be
acquired shall not have announced that it will oppose such acquisition or shall
not have commenced any action or proceeding which alleges that such acquisition
will violate any applicable law; (ii) the Acquired Entity shall be in a
substantially similar, reasonably related or incidental to line of business as
that of the Borrower and its Subsidiaries as conducted during the current and
most recent calendar year; (iii) the Administrative shall have received 10
Business Days prior written notice of such acquisition and prior to the
consummation thereof shall have received such information with respect thereto
as the Administrative Agent shall have reasonably requested and (iv) at the time
of such transaction (A) both before and after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing; (B) the Total
Leverage Ratio of the Borrower shall not exceed 4.00:1.00 on a pro forma basis
after giving effect to such acquisition, any incurrence or assumption of
Indebtedness in connection therewith and the use of proceeds thereof; (C) the
Borrower shall have delivered a certificate of a Responsible Officer, certifying
as to the satisfaction of the foregoing clauses (A) and (B) and containing
reasonably detailed calculations in support thereof, in form and substance
satisfactory to the Administrative Agent; (D) the Acquired Entity, if a Person,
shall become a Loan Party prior to or substantially simultaneously with such
acquisition or, if all or substantially all of the assets or a line of business
of a Person shall be acquired, the same shall be acquired by a Person who is a
Loan Party or becomes a Loan Party substantially simultaneously with such
acquisition; and (E) the Borrower shall comply, and shall cause the Acquired
Entity to comply, with the applicable provisions of Section 5.12, Section 5.17
and the Security Documents (any acquisition of an Acquired Entity meeting all
the criteria of this Section 6.02(b) being referred to herein as a “Permitted
Acquisition”).

 

125

--------------------------------------------------------------------------------


 

SECTION 6.03.  Indebtedness.  Incur, create, assume or permit to exist any
Indebtedness, except Permitted Indebtedness.

 

SECTION 6.04.  Fundamental Changes.  Merge, dissolve, liquidate or consolidate
with or into another Person (or agree to do any of the foregoing), except that,
so long as no Default or Event of Default shall have occurred and be continuing
prior to or immediately after giving effect to any action described below or
would result therefrom:

 

(a)  any Loan Party may merge with any Excluded Subsidiary; provided that the
Loan Party shall be the continuing or surviving Person;

 

(b)  any Loan Party may merge into any Loan Party, provided that, (i) in any
merger involving the Borrower, the Borrower shall be the continuing or surviving
Person and (ii) in any merger involving Moran Foods or any of its Subsidiaries
and a Loan Party that is not Moran Foods or any of its Subsidiaries, Moran Foods
or such Subsidiary shall be the continuing or surviving person;

 

(c)  in connection with a Permitted Acquisition, any Subsidiary of a Loan Party
may merge with or into or consolidate with any other Person or permit any other
Person to merge with or into or consolidate with it; provided that (i) the
Person surviving such merger shall be a Subsidiary of a Loan Party and (ii) in
the case of any such merger to which any Loan Party is a party, such Loan Party
is the surviving Person; and

 

(d)  any Restricted Subsidiary may be wound up and dissolved, provided, promptly
upon the commencement of the winding up or any action to dissolve such
Restricted Subsidiary, (i) any assets of such Restricted Subsidiary which
constitute Collateral are either (A) transferred to a Loan Party and are subject
to the valid perfected second priority security interest of the Administrative
Agent as to any ABL Priority Collateral and valid perfected first priority
security interest of the Administrative Agent as to any Term Loan Priority
Collateral or (B) are subject to a Permitted Disposition and (ii) any such
Restricted Subsidiary that is a Loan Party shall cease to be a Loan Party;
provided that notwithstanding the foregoing, Moran Foods and its Subsidiaries
may not be wound up or dissolved.

 

SECTION 6.05.  Dispositions.  Make any Disposition, or enter into any agreement
to make any Disposition, except Permitted Dispositions.

 

SECTION 6.06.  Restricted Payments.  Declare or make, or agree to declare or
make, directly or indirectly, any Restricted Payment (including pursuant to any
Synthetic Purchase Agreement), or incur any obligation (contingent or otherwise)
to do so; provided, however, that as of the date of any such Restricted Payment
and after giving effect thereto, (i) any Restricted Subsidiary may declare and
pay dividends or make other distributions ratably to its equity holders, (ii) so
long as no Event of Default or Default shall have occurred and be continuing or
would result therefrom, the Borrower may repurchase its Equity Interests owned
by employees of the Borrower or the Subsidiaries

 

126

--------------------------------------------------------------------------------


 

or make payments to employees of the Borrower or the Subsidiaries upon
termination of employment in connection with the exercise of stock options,
stock appreciation rights or similar equity incentives or equity based
incentives pursuant to management incentive plans or in connection with the
death or disability of such employees, (iii) the Borrower may make other
Restricted Payments in an aggregate amount when combined with all payments made
pursuant to Section 6.07(a)(vi) not to exceed $175,000,000 and (iv) the Borrower
may make other Restricted Payments in an aggregate amount not to exceed the
Cumulative Credit Amount; provided, that (x) in the case of clause (i), to the
extent any such dividends or distributions consist of Real Estate Collateral
Property, (1) the Borrower provides at least 15 Business Days prior written
notice thereof (or such shorter notice as the Administrative Agent may approve)
identifying such Real Estate Collateral Property, (2) such Real Estate
Collateral Property is distributed subject in all respects to the Mortgage
thereon and such Mortgage remains a valid first priority lien on such Real
Estate Collateral Property so distributed and (3) the Borrower shall have
delivered to the Administrative Agent such documents and other information
evidencing that such Real Estate Collateral Property was distributed subject to
the Mortgage thereon as the Administrative Agent may reasonably request; (y) in
the case of clause (iv), the Total Leverage Ratio of the Borrower shall not
exceed 3.50:1.00 on a pro forma basis after giving effect to such payment; and
(z) in the case of clauses (iii) and (iv), at the time of the declaration and
making of such Restricted Payment, (A) both before and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing
and (B) the Borrower shall have delivered a certificate of a Responsible
Officer, certifying as to compliance with the remaining availability pursuant to
clause (iii) and the usage of the Cumulative Credit Amount, as applicable, and
the satisfaction of the foregoing clauses (y) and (z)(A), as applicable, and
containing reasonably detailed calculations in support thereof, in form and
substance satisfactory to the Administrative Agent.

 

SECTION 6.07.  Prepayments of Other Indebtedness.  (a) Make any distribution,
whether in cash, property, securities or a combination thereof, other than
regular scheduled payments of principal and interest as and when due (to the
extent not prohibited by applicable subordination provisions), in respect of, or
pay, or commit to pay, or directly or indirectly (including pursuant to any
Synthetic Purchase Agreement) redeem, repurchase, retire or otherwise acquire
for consideration, or set apart any sum for the aforesaid purposes, any
Indebtedness (other than Indebtedness in respect of the ASC Guarantee) except
(i) the payment of the Indebtedness created hereunder or under the ABL Facility,
(ii) refinancings of Permitted Indebtedness with Permitted Refinancing
Indebtedness, (iii) payments of the SVU 2016 Notes (A) with proceeds of
borrowings under the ABL Facility (including any Permitted Refinancing
Indebtedness with respect thereto) (provided, that the ABL Facility or such
Permitted Refinancing Indebtedness with respect thereto has a final maturity
date at least six months after the Latest Maturity Date), (B) so long as no
Default or Event of Default shall have occurred and be continuing, with the Net
Cash Proceeds of a Moran Sale that are not required to be applied to prepay
Loans hereunder pursuant to Section 2.13 or prepay loans or cash collateralize
letters of credit under the ABL Facility and (C) so long as no Default or Event
of Default shall have occurred and be continuing, with other sources of cash
that are not required to be applied to prepay Loans hereunder or prepay loans or
cash collateralize letters of credit under the ABL Facility, (iv) the payment of
secured

 

127

--------------------------------------------------------------------------------


 

Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, (v) [Reserved], (vi) payments
in an aggregate amount when combined with all Restricted Payments made pursuant
to Section 6.06(iii) not to exceed $175,000,000 and (vii) other payments of
Indebtedness in an aggregate amount not to exceed the Cumulative Credit Amount;
provided that, in the case of clauses (vi) and (vii), (A) at the time of such
payment, both before and after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing and (B) the Borrower shall have
delivered a certificate of a Responsible Officer, certifying as to the
satisfaction of the foregoing clause (A), and containing reasonably detailed
calculations certifying as to compliance with the remaining availability
pursuant to clause (vi) or the usage of the Cumulative Credit Amount, as
applicable, in form and substance satisfactory to the Administrative Agent or
(b) pay in cash any amount in respect of any Indebtedness or preferred Equity
Interests that may at the obligor’s option be paid in kind or in other
securities.  Payments originally made in reliance on clause (vi) above may
subsequently be reallocated to clauses (v) or (vii) to the extent permitted at
the time of reallocation under such clauses.

 

SECTION 6.08.  Business of Borrower and Restricted Subsidiaries.  Engage in any
line of business substantially different from the Business conducted by the Loan
Parties and their Subsidiaries on the Closing Date or any business substantially
related or incidental thereto.

 

SECTION 6.09.  Transactions with Affiliates.  Enter into, renew, extend or be a
party to any transaction of any kind with any Affiliate of any Loan Party,
whether or not in the ordinary course of business, other than (a) those set
forth on Schedule 6.09 hereto, (b) Restricted Payments permitted under
Section 6.06, (c) the payment of compensation and benefits and the providing of
indemnification to officers and directors in the ordinary course of business and
consistent with past practices or (d) on fair and reasonable terms substantially
as favorable to the Loan Parties as would be obtainable by the Loan Parties at
the time in a comparable arm’s-length transaction with a Person other than an
Affiliate.  The foregoing restriction shall not restrict (i) a transaction
between or among the Loan Parties, (ii) advances for commissions, travel and
other similar purposes in the ordinary course of business to directors, officers
and employees, (iii) the issuance of Equity Interests of the Borrower to any
officer, director or employee of the Borrower or any of its Subsidiaries in the
ordinary course of business, (iv) the payment of reasonable fees and
out-of-pocket costs to directors, and compensation and employee benefit
arrangements paid to, and indemnities provided for the benefit of, directors,
officers or employees of the Borrower or any of its Subsidiaries, and (v) any
issuances of Qualified Equity Interests of the Borrower (other than Disqualified
Stock and other Equity Interests not permitted hereunder) or other payments,
awards or grants in cash, securities or otherwise pursuant to, or the funding
of, severance agreements, retention plans, employment agreements, deferred
compensation agreements, stock options, restricted stock agreements and stock
ownership plans (in each case in respect of Qualified Equity Interests of the
Borrower) of the Borrower or any of its Subsidiaries.

 

SECTION 6.10.  Burdensome Agreements.  Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document or
any

 

128

--------------------------------------------------------------------------------


 

ABL Facility Documents) that (a) limits the ability (i) of any Subsidiary to
make Restricted Payments or other distributions to any Loan Party or to
otherwise transfer property to or invest in a Loan Party, (ii) of any Subsidiary
(other than an Excluded Subsidiary) to Guarantee the Obligations, (iii) of any
Subsidiary (other than an Excluded Subsidiary) to make or repay loans to a Loan
Party or (iv) of the Loan Parties or any Subsidiary (other than an Excluded
Subsidiary) to create, incur, assume or suffer to exist Liens on property of
such Person in favor of the Administrative Agent; provided, that this
clause (iv) shall not prohibit any negative pledge incurred or provided in favor
of any holder of Indebtedness permitted under clauses (c) or (f) of the
definition of “Permitted Indebtedness” solely to the extent any such negative
pledge relates to the property financed by or securing such Indebtedness; or
(b) other than the SVU Indenture and any Permitted Refinancing Indebtedness in
respect thereof, requires the grant of a Lien to secure an obligation of such
Person if a Lien is granted to secure another obligation of such Person.

 

SECTION 6.11.  Use of Proceeds.  Use the proceeds of any Loan, whether directly
or indirectly, and whether immediately, incidentally or ultimately, (a) to
purchase or carry margin stock (within the meaning of Regulation U) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund Indebtedness originally incurred for such purpose; or (b) for purposes
other than those permitted under this Agreement.

 

SECTION 6.12.  Amendment of Material Documents.  Amend, modify, consent to or
waive any of a Loan Party’s rights under or any provision of (a) its
Organization Documents, the Acquisition Agreement or any document related to the
Acquisition Agreement (including the Escrow Agreement and the transition
services agreements referred to in the Acquisition Agreement), in each case in a
manner materially adverse to the Secured Parties or (b) the SVU Indenture, the
SVU 2016 Notes, the ASC Guarantee or any other Material Indebtedness, in each
case in a manner that would be materially adverse to the Secured Parties
(including, in the case of the SVU Indenture, the SVU 2016 Notes and the ASC
Guarantee, changing the obligors with respect to such Material Indebtedness) or
to the extent that such amendment, modification or waiver would reasonably be
expected to have a Material Adverse Effect.

 

SECTION 6.13.  Fiscal Year.  Change the Fiscal Year of any Loan Party, or the
accounting policies or reporting practices of the Loan Parties, except as
required by GAAP.

 

SECTION 6.14.  Disqualified Stock.  Issue any Disqualified Stock.

 

ARTICLE VII

 

Events of Default

 

SECTION 7.01.  Events of Default.  In case of the happening of any of the
following events (“Events of Default”).

 

129

--------------------------------------------------------------------------------


 

(a)  Non-Payment.  The Borrower or any Restricted Subsidiary fails to pay when
and as required to be paid herein, whether at the due date thereof or at a date
fixed for prepayment thereof or by acceleration thereof or otherwise, (i) any
amount of principal of any Loan or (ii) any interest on any Loan, or any fee due
hereunder, within five Business Days of the due date or (iii) any other amount
payable hereunder or under any other Loan Document, within five Business Days of
the due date; or

 

(b)  Specific Covenants.  The Borrower or any Restricted Subsidiary fails to
perform or observe any term, covenant or agreement contained in any of
Sections 5.01, 5.02(a)(i), 5.02(a)(iv), 5.03, 5.05, 5.07, 5.11, 5.12 or 5.13 or
Article VI; or

 

(c)  Other Defaults.  The Borrower or any Restricted Subsidiary fails to perform
or observe (i) any term, covenant or agreement contained in Section 4.9 of the
Security Agreement, (ii) any term, covenant or agreement contained in Sections
5(a), the first sentence of Section 5(c), Section 6 or Section 7 of any of the
Mortgages, or (iii) any other term, covenant or agreement (not specified in
Sections 7.01(a) or 7.01(b) above) contained in any Loan Document on its part to
be performed or observed and such failure continues for 30 days after the date
written notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender; provided, that in the case of clause (iii),
in the event the Borrower fails to notify the Administrative Agent pursuant to
Section 5.03(a) within three Business Days after the occurrence of its failure
to perform or observe such term, covenant or agreement as provided therein, an
Event of Default will occur as a result of the failure to perform or observe
such term, covenant or agreement 30 days after the earlier of (x) the date of
the event or occurrence which is the basis for such Event of Default and (b) the
date written notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender; or

 

(d)  Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any Restricted Subsidiary herein, in any other Loan Document, or in
any document, report, certificate, financial statement or other instrument
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made, except that such materiality
qualifier shall not be applicable to any representation or warranty that is
already qualified by materiality or “material adverse effect”; or

 

(e)  Cross-Default.  (i) Any Loan Party or Restricted Subsidiary (a) fails to
make any payment when due (regardless of amount and whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Material Indebtedness (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement), or (b) fails to observe or perform any other agreement or
condition relating to any such Material Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other

 

130

--------------------------------------------------------------------------------


 

event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Material Indebtedness or the beneficiary or
beneficiaries of any Guarantee thereof (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with or without the
giving of notice, lapse of time or both, such Indebtedness to be demanded,
accelerated or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (a) any event of default under
such Swap Contract as to which a Loan Party or any Subsidiary thereof is the
Defaulting Party (as defined in such Swap Contract) or (b) any Termination Event
(as defined in such Swap Contract) under such Swap Contract as to which a Loan
Party or any Subsidiary thereof is an Affected Party (as defined in such Swap
Contract) and, in either event, the Swap Termination Value owed by the Loan
Party or such Subsidiary as a result thereof is greater than $50,000,000;
(iii) (a) any party to the Escrow Agreement fails to pay any amount due to the
Borrower thereunder, to deposit any amount required to be deposited thereunder,
or follow the terms of the Escrow Agreement with respect to any dispute by
Borrower thereunder, (b) the Escrow Agent (as defined in the Escrow Agreement)
fails to comply with its obligations not to enter into any control agreement or
any other agreement with any other Person relating to the securities accounts
established pursuant to the Escrow Agreement, (c) ASC fails to comply with its
obligations not to grant any Lien on its rights under the Escrow Agreement or on
any funds deposited pursuant thereto except as contemplated by the Escrow
Agreement or (d) the Escrow Agent (as defined in the Escrow Agreement) disburses
funds deposited pursuant to the Escrow Agreement other than in accordance with
the terms thereof, and in each case with respect to this clause (iii) such
failure continues for 45 days (after the Borrower obtains knowledge thereof
other than in the case of any such failure on the part of the Borrower);
(iv) the Borrower fails to observe or perform any agreement or condition
contained in the ASC Guarantee, or any other event occurs, the effect of which
default or other event is to cause the ASC Guarantee to be in default, and such
failure continues for 45 days; or (v) the Borrower fails to observe or perform
its obligations under any guarantee of NAI Workers’ Compensation Liabilities,
and such failure continues for 45 days; or

 

(f)  Insolvency Proceedings, Etc.  Any Loan Party or Subsidiary (other than an
Excluded Subsidiary) (i) institutes or consents to the institution of any
voluntary or involuntary proceeding under any Debtor Relief Law, or makes a
general assignment for the benefit of creditors; or (ii) applies for or consents
to the appointment of any receiver, trustee, custodian, sequestrator,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or (iii) a proceeding shall be commenced or a
petition filed, without the application or consent of such Person, seeking or
requesting the appointment of any receiver, trustee, custodian, sequestrator,
conservator, liquidator, rehabilitator or similar officer is appointed and the
appointment continues undischarged,

 

131

--------------------------------------------------------------------------------


 

undismissed or unstayed for 60 calendar days or an order or decree approving or
ordering any of the foregoing shall be entered; (iv) files an answer admitting
the material allegations of a petition filed against it in any proceeding
described in the foregoing clauses (i), (ii) or (iii), or (v) any proceeding
under any Debtor Relief Law relating to any such Person or to all or any
material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for 60 calendar days, or an order for
relief is entered in any such proceeding; or

 

(g)  Inability to Pay Debts; Attachment.  (i) Any Loan Party or Subsidiary
(other than an Excluded Subsidiary) becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due in the ordinary
course of business, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issuance or levy, or (iii) takes any action for the purpose of
effecting the events described in the foregoing paragraph (f) or this
paragraph (g); or

 

(h)  Judgments.  There is entered against any Loan Party or Subsidiary (other
than an Excluded Subsidiary) (i) one or more judgments or orders or any
combination thereof for the payment of money in an aggregate amount (as to all
such judgments and orders) exceeding $50,000,000 (to the extent not covered by
independent third-party insurance as to which the insurer is rated at least “A”
by A.M. Best Company, has been notified of the potential claim and does not
dispute coverage), or (ii) any one or more non-monetary judgments that have, or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (a) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (b) there is a period
of 45 consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, is not in effect; or

 

(i)  Racketeering.  There is filed against any Loan Party or Subsidiary by any
federal or state Governmental Authority any action, suit or proceeding under any
federal or state racketeering statute (including the Racketeer Influenced and
Corrupt Organization Act of 1970), which action, suit or proceeding: (i) is not
dismissed within 120 days and (ii) would reasonably be expected to result in the
confiscation or forfeiture of any material portion of the Collateral; or

 

(j)  ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan,
Multiemployer Plan or the PBGC Agreement which, in the case of a Pension Plan or
Multiemployer Plan, has resulted or would reasonably be expected to result in
the liability of any Borrower or any Restricted Subsidiary under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC and that has or would
reasonably be expected to have a Material Adverse Effect when taken together
with all other such ERISA Events or (ii) a Loan Party or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of

 

132

--------------------------------------------------------------------------------


 

ERISA under a Multiemployer Plan or any installment in connection with an
underfunded Pension Plan as provided in Section 5.20, in either case as to any
such installment that is in excess of $50,000,000; or

 

(k)  Invalidity of Loan Documents.  (i) Any provision of any Loan Document, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect (other than in accordance
with its terms) and as a result thereof, a Material Adverse Effect would occur
or would reasonably be expected to occur; or any Loan Party or any other Person
contests in any manner the validity or enforceability of any provision of any
Loan Document; or any Loan Party denies that it has any or further liability or
obligation under any provision of any Loan Document (other than as a result of
the discharge of such Loan Party in accordance with the terms of the applicable
Loan Document), or purports to revoke, terminate or rescind any provision of any
Loan Document or seeks to avoid, limit or otherwise adversely affect any Lien
purported to be created under any Security Document; or (ii) any Lien purported
to be created under any Security Document shall cease to be, or shall be
asserted by any Loan Party or any other Person not to be, a valid and perfected
Lien on any Collateral, with the priority required by the applicable Security
Document; or

 

(l)  Cessation of Business.  Except as otherwise expressly permitted hereunder,
the Borrower or any Restricted Subsidiary shall take any action to suspend the
operation of its business in the ordinary course, liquidate all or a material
portion of its assets or Store locations, or employ an agent or other third
party to conduct a program of closings, liquidations or “going-out-of-business”
sales of any material portion of its business; or

 

(m)  Loss of Collateral.  There occurs any uninsured loss to any material
portion of the Term Loan Priority Collateral having a value in excess of
$50,000,000; or

 

(n)  Indictment.  The indictment or institution of any legal process or
proceeding against, any Loan Party or any Restricted Subsidiary, under any
federal or state criminal statute, rule, regulation, order, or other requirement
having the force of law for a felony; or

 

(o)  Guaranty.  The termination or attempted termination of any Facility
Guaranty except as expressly permitted hereunder or under any other Loan
Document; or

 

(p)  Subordination; Intercreditor Agreement.  (i) The subordination provisions
of the documents evidencing or governing any Subordinated Indebtedness, or
provisions of the Intercreditor Agreement (or any other intercreditor agreement
entered into by the Administrative Agent after the Closing Date), any such
provisions being referred to as the “Intercreditor Provisions,” shall, in whole
or in part, terminate, cease to be effective or cease to be legally

 

133

--------------------------------------------------------------------------------


 

valid, binding and enforceable against any holder of the applicable Indebtedness
as a result of any act or omission of any Loan Party or any Restricted
Subsidiary; or (ii) any Loan Party or any Restricted Subsidiary shall, directly
or indirectly, disavow or contest in any manner (a) the effectiveness, validity
or enforceability of any of the Intercreditor Provisions, (b) that the
Intercreditor Provisions exist for the benefit of the Secured Parties or (c) in
the case of Subordinated Indebtedness, that all payments of principal of or
premium and interest on the applicable Subordinated Indebtedness, or realized
from the liquidation of any property of any Loan Party or Restricted Subsidiary,
shall be subject to any of the Intercreditor Provisions;

 

(q)  Maturity of ABL Facility.  The maturity of the ABL Facility prior to its
originally scheduled maturity date (as a result of the failure of the Borrower
or any Restricted Subsidiary to obtain refinancing or otherwise as a result of
any act or omission of the Borrower or any Restricted Subsidiary after the
Closing Date); or

 

(r)  Payments Under ASC Guarantee.  The Borrower or any Restricted Subsidiary
(a) makes any payment, whether in cash, property, securities or a combination
thereof, in respect of the ASC Guarantee using Internally Generated Cash or
proceeds of Indebtedness in an aggregate amount in excess of $40,000,000 (other
than amounts subsequently reimbursed to the Borrower from the Escrow Fund (as
defined in the Escrow Agreement) or other assets or property subject to the
Escrow Agreement or pursuant to Section 5.11(c) of the Acquisition Agreement),
or (b) makes any payment, whether in cash, property, securities or a combination
thereof, in respect of the ASC Guarantee in an aggregate amount in excess of
$40,000,000 in respect of interest, fees, expenses, indemnities and other
amounts (other than principal) from the proceeds of the Escrow Fund (as defined
in the Escrow Agreement) or other assets or property subject to the Escrow
Agreement, other than payments made or reimbursed from the Additional Escrow
Amount Subaccount (as defined in the Escrow Agreement);

 

then, and in every such event (other than an event with respect to the Borrower
described in Sections 7.01(f) or 7.01(g)), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times:  (i) terminate forthwith
the Commitments and (ii) declare the Loans then outstanding to be forthwith due
and payable in whole or in part, whereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of the Borrower accrued hereunder
and under any other Loan Document, shall become forthwith due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Borrower, anything contained herein or
in any other Loan Document to the contrary notwithstanding; and in any event
with respect to the Borrower described in Sections 7.01(f) or 7.01(g), the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and any unpaid accrued Fees
and all other liabilities of the Borrower accrued hereunder

 

134

--------------------------------------------------------------------------------


 

and under any other Loan Document, shall automatically become due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Borrower, anything contained herein or
in any other Loan Document to the contrary notwithstanding and the
Administrative Agent and the Collateral Agent shall have the right to take all
or any actions and exercise any remedies available under the Loan Documents or
applicable law or in equity.

 

SECTION 7.02.  Application of Funds.  After the exercise of remedies provided
for in this Article VII (or after the Loans have automatically become
immediately due and payable as set forth in this Article VII), any amounts
received on account of the Obligations shall (subject to the Intercreditor
Agreement) be applied by the Administrative Agent in the following order:

 

first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and the Collateral Agent
and amounts payable under Section 2.20) payable to the Administrative Agent and
the Collateral Agent, in their capacities as such;

 

second, to payment of that portion of the Obligations constituting indemnities,
expenses, and other amounts (other than principal, interest and fees) payable to
the Lenders (including fees, charges and disbursements of counsel to the
respective Lenders and amounts payable under Section 2.20), ratably among them
in proportion to the amounts described in this clause second payable to them;

 

third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, and fees, ratably among the
Lenders in proportion to the respective amounts described in this clause third
payable to them;

 

fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause fourth held by them;

 

fifth, to payment of all other Obligations ratably among the Secured Parties in
proportion to the respective amounts described in this clause fifth held by
them; and

 

last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Law.

 

ARTICLE VIII

 

The Administrative Agent and the Collateral Agent; Etc.

 

(a)  Each Lender hereby irrevocably appoints the Administrative Agent and the
Collateral Agent (for purposes of this Article VIII, the Administrative Agent
and the Collateral Agent are referred to collectively as the “Agents”) its agent
hereunder and under the other Loan Documents and authorizes the Agents to take
such actions on its behalf and to exercise such powers as are delegated to such
Agent by the terms hereof and thereof, together with such actions and powers as
are reasonably incidental thereto.

 

135

--------------------------------------------------------------------------------


 

The provisions of this Article VIII are solely for the benefit of the Agents and
the Lenders, and neither the Borrower nor any other Loan Party shall have rights
as a third-party beneficiary of any of such provisions.  It is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Administrative Agent or
Collateral Agent, as applicable, is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable law.  Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.  Without limiting the generality of the foregoing, the
Agents are hereby expressly authorized to (i) execute any and all documents
(including releases and the Security Documents) with respect to the Collateral
and the rights of the Secured Parties with respect thereto, as contemplated by
and in accordance with the provisions of this Agreement and the Security
Documents and (ii) negotiate, enforce or the settle any claim, action or
proceeding affecting the Lenders in their capacity as such, at the direction of
the Required Lenders, which negotiation, enforcement or settlement will be
binding upon each Lender.

 

(b)  The Person serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as an Agent
hereunder in its individual capacity.  Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for, and generally engage in any kind of business
with the Borrower or any Subsidiary or other Affiliate thereof (subject to
securities law and other requirements of applicable law) as if it were not an
Agent hereunder and without any duty to account therefor to the Lenders.

 

(c)  Neither Agent shall have any duties or obligations except those expressly
set forth herein and in the Loan Documents, and its duties hereunder shall be
administrative in nature.  Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing, (b) neither Agent shall have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that such Agent is instructed in writing to
exercise by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided for herein or
in the other Loan Documents); provided that neither Agent shall be required to
take any action that, in its opinion or the opinion of its counsel, may expose
such Agent to liability or that is contrary to any Loan Document or applicable
law and (c) except as expressly set forth herein and in the other Loan
Documents, neither Agent shall have any duty to disclose, nor shall it be liable
for the failure to disclose, any information relating to the Borrower or any of
the Subsidiaries that is communicated to or obtained by the Person serving as
the Administrative Agent and/or the Collateral Agent or any of its Affiliates in
any capacity.  Neither Agent shall be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as such Agent
shall believe in good faith shall be

 

136

--------------------------------------------------------------------------------


 

necessary, under the circumstances as provided in Article VII or Section 9.08)
or in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by a final non-appealable
judgment.  Neither Agent shall be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof is given to such Agent
by the Borrower or a Lender.  Neither Agent shall be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
thereunder or in connection therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth in any
Loan Document or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to such Agent.

 

(d)  Each Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  Each Agent may also rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon.  In determining compliance
with any condition hereunder to the making of a Loan that by its terms must be
fulfilled to the satisfaction of a Lender, each Agent may presume that such
condition is satisfactory to such Lender unless such Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan.  Each Agent may consult with legal counsel (who may be counsel for
the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

(e)  Each Agent may perform any and all its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by it.  Each Agent and any such sub-agent may perform any
and all its duties and exercise its rights and powers by or through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of each
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the Term Facility as well as activities as
Agent.  Neither Agent shall be responsible for the negligence or misconduct of
any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that such Agent acted with
gross negligence or willful misconduct in the selection of such sub-agents.

 

(f)  Either Agent may resign at any time by notifying the Lenders and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
with the consent of the Borrower (prior to the occurrence of a Specified Event
of Default), to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 60 days after the retiring Agent

 

137

--------------------------------------------------------------------------------


 

gives notice of its resignation, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent which shall be a financial institution with
an office in New York, New York, or an Affiliate of any such financial
institution. If no successor Agent has been appointed pursuant to the
immediately preceding sentence by the 60th day after the date such notice of
resignation was given by such Agent, such Agent’s resignation shall become
effective (and such Agent shall be discharged from its duties and obligations
hereunder) and the Required Lenders shall thereafter perform all the duties of
such Agent hereunder and/or under any other Loan Document until such time, if
any, as the Required Lenders appoint a successor Administrative Agent and/or
Collateral Agent, as the case may be, with the consent of the Borrower (prior to
the occurrence of a Specified Event of Default).  Upon the acceptance of its
appointment as Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder (if not already discharged therefrom as provided above). 
The fees payable by the Borrower to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After an Agent’s resignation hereunder, the provisions of this
Article VIII and Section 9.05 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while acting as
Agent.

 

(g)  Each Lender acknowledges that it has, independently and without reliance
upon the Agents or any other Lender or any of their Related Parties and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the Agents or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document, any related agreement or any document furnished
hereunder or thereunder.

 

(h)  Notwithstanding any other provision of this Agreement or any provision of
any other Loan Document, each of the Joint Lead Arrangers, the Co-Managers, the
Syndication Agents and the Documentation Agents are named as such for
recognition purposes only, and in their respective capacities as such shall have
no duties, responsibilities or liabilities with respect to this Agreement or any
other Loan Document; it being understood and agreed that each of the Joint Lead
Arrangers, the Co-Managers, the Syndication Agents and the Documentation Agents
shall be entitled to all indemnification and reimbursement rights in favor of
the Agents provided herein and in the other Loan Documents.  Without limitation
of the foregoing, neither the Joint Lead Arrangers, the Co-Managers, the
Syndication Agents nor the Documentation Agents in their respective capacities
as such shall, by reason of this Agreement or any other Loan Document, have any
fiduciary relationship in respect of any Lender, Loan Party or any other Person.

 

(i)  In case of the pendency of any proceeding under any Debtor Relief Law or
any other judicial proceeding relative to any Loan Party, each Agent

 

138

--------------------------------------------------------------------------------


 

(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
such Agent shall have made any demand on the Borrower) shall be entitled and
empowered (but not obligated) by intervention in such proceeding or otherwise
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Agents (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Agents and their respective agents and counsel and all
other amounts due the Lenders and Agents under Section 9.05) allowed in such
judicial proceeding and (b) to collect and receive any monies or other property
payable or deliverable on any such claims and to distribute the same and, in
either case, any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and each other Secured Party to make such payments to
such Agent and, in the event that such Agent shall consent to the making of such
payments directly to the Lenders, to pay to such Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of such Agent and
its agents and counsel, and any other amounts due such Agent under Section 9.05.

 

(j)  To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax.  If any payment has been made to any Lender by the
Administrative Agent without the applicable withholding Tax being withheld from
such payment and the Administrative Agent has paid over the applicable
withholding Tax to the IRS or any other Governmental Authority, or the IRS or
any other Governmental Authority asserts a claim that the Administrative Agent
did not properly withhold Tax from amounts paid to or for the account of any
Lender because the appropriate form was not delivered or was not properly
executed or because such Lender failed to notify the Administrative Agent of a
change in circumstance which rendered the exemption from, or reduction of,
withholding Tax ineffective or for any other reason, such Lender shall indemnify
the Administrative Agent fully for all amounts paid, directly or indirectly, by
the Administrative Agent as Tax or otherwise, including any penalties or
interest and together with all expenses (including legal expenses, allocated
internal costs and out-of-pocket expenses) incurred.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01.  Notices; Electronic Communications.

 

(a)  Notices and other communications provided for herein shall be in writing
and shall be delivered by hand or overnight courier service, mailed by certified
or registered mail or sent by fax, as follows:

 

139

--------------------------------------------------------------------------------


 

(i) if to the Borrower, to it at SUPERVALU Inc., 250 Park Center Boulevard,
P.O. Box 20, Boise, Idaho 83706, Attention: Treasurer, Fax: (208) 395-6631, with
a copy to SUPERVALU Inc., 7075 Flying Cloud Drive, Eden Prairie, Minnesota
55344, Attention: Vice President, Business Law, Fax: (952) 828-4403;

 

(ii) if to the Administrative Agent, to Goldman Sachs Bank USA, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 9.01(b);

 

(iii) if to the Collateral Agent, to Goldman Sachs Bank USA, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 9.01(b); and

 

(iv) if to a Lender, to such Lender at its address (or fax number) set forth on
Schedule 2.01 or in the Assignment and Acceptance pursuant to which such Lender
shall have become a party hereto.

 

(b)  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt if delivered by hand or overnight courier service
or sent by fax or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 9.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 9.01.

 

(c)  As agreed to among the Borrower, the Administrative Agent and the
applicable Lenders from time to time, notices and other communications may also
be delivered by e-mail to the e-mail address of a representative of the
applicable Person provided from time to time by such Person.  Notices and other
communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under Article II by electronic communication.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

(d)  Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
intended recipient’s receipt of the notice or communication, which shall be
evidenced by an acknowledgment from the intended recipient (such as by the
“delivery receipt” function, as available, return e-mail or other written
acknowledgement); provided that, if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening

 

140

--------------------------------------------------------------------------------


 

of business on the next Business Day for the recipient; provided, further, that
if the sender receives an “out-of-office” reply e-mail containing instructions
regarding notification to another person in the intended recipient’s absence,
such notice or other communication shall be deemed received upon the sender’s
compliance with such instructions, and (ii) notices or communications posted to
an Internet or intranet website shall be deemed received upon the deemed receipt
by the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.

 

(e)  The Borrower hereby agrees, unless directed otherwise by the Administrative
Agent or unless the e-mail address referred to below has not been provided by
the Administrative Agent to the Borrower, that it will, or will cause its
Subsidiaries to, provide to the Administrative Agent all information, documents
and other materials that it is obligated to furnish to the Administrative Agent
pursuant to the Loan Documents or to the Lenders under Article V, including all
notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (i) is or relates to a Borrowing Request, a notice pursuant
to Section 2.10, (ii) relates to the payment of any principal or other amount
due under this Agreement prior to the scheduled date therefor, (iii) provides
notice of any Default or Event of Default under this Agreement or any other Loan
Document or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any Borrowing or other extension
of credit hereunder (all such non-excluded communications being referred to
herein collectively as “Communications”), by transmitting the Communications in
an electronic/soft medium that is properly identified in a format acceptable to
the Administrative Agent to an e-mail address as directed by the Administrative
Agent.  In addition, the Borrower agrees, and agrees to cause its Subsidiaries,
to continue to provide the Communications to the Administrative Agent or the
Lenders, as the case may be, in the manner specified in the Loan Documents but
only to the extent requested by the Administrative Agent.

 

(f)  The Borrower hereby acknowledges that (i) the Administrative Agent will
make available to the Lenders materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, the “Borrower Materials”) by
posting the Borrower Materials on IntraLinks or another similar electronic
system (the “Platform”) and (ii) certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to the Borrower, its Subsidiaries or their respective
securities for purposes of United States federal and state securities laws)
(each, a “Public Lender”).  The Borrower hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower, its
Subsidiaries or their respective securities for purposes of United States
federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 9.16); (y) all Borrower Materials marked

 

141

--------------------------------------------------------------------------------


 

“PUBLIC” are permitted to be made available through a portion of the Platform
designated as “Public Investor;” and (z) the Administrative Agent shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not marked as “Public
Investor.” Notwithstanding the foregoing, the following Borrower Materials shall
be marked “PUBLIC” and the Borrower agrees that the following documents may be
distributed to all Lenders (including Public Lenders) unless, solely with
respect to the documents described in clauses (B) and (C) below, the Borrower
advises the Administrative Agent in writing (including by e-mail) within a
reasonable time prior to their intended distribution that such material should
only be distributed to Lenders other than Public Lenders (it being agreed that
the Borrower and its counsel shall have been given a reasonable opportunity to
review such documents and comply with applicable securities law disclosure
obligations): (A) the Loan Documents; (B) administrative materials prepared by
the Administrative Agent for prospective Lenders; (C) term sheets and
notification of changes in the terms of the Term Facility; and (D) the Audited
Financial Statements, the Deal Basis Financial Statements and the financial
statements and certificates furnished pursuant to Sections 5.01(a) and 5.01(b).

 

(g)   Each Public Lender agrees to cause at least one individual at or on behalf
of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United States Federal and state securities laws, to make reference to
Communications that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

 

(h)   THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR
COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH
EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR
ANY OF ITS RELATED PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR
ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT
LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR

 

142

--------------------------------------------------------------------------------


 

OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE
LIABILITY OF ANY SUCH PERSON IS FOUND IN A FINAL RULING BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH PERSON’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.

 

(i)   The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents.  Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents.  Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.

 

SECTION 9.02.  Survival of Agreement.  Nothing herein shall prejudice the right
of the Administrative Agent or any Lender to give any notice or other
communication pursuant to any Loan Document in any other manner specified in
such Loan Document.  All covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates or other instruments
prepared or delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the Lenders
and shall survive the making by the Lenders of the Loans, regardless of any
investigation made by the Lenders or on their behalf, and shall continue in full
force and effect as long as the principal of or any accrued interest on any Loan
or any Fee or any other amount payable under this Agreement or any other Loan
Document is outstanding and unpaid and so long as the Commitments have not been
terminated.  The provisions of Sections 2.14, 2.16, 2.20 and 9.05 shall remain
operative and in full force and effect regardless of the expiration of the term
of this Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Commitments, the invalidity
or unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent,
the Collateral Agent or any Lender.

 

SECTION 9.03.  Binding Effect.  This Agreement shall become effective as
provided in the Amendment Agreement.

 

SECTION 9.04.  Successors and Assigns.  (a) Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, the other Loan Parties, the
Administrative Agent, the Collateral Agent or the Lenders that are contained in
this Agreement shall bind and inure to the benefit of their respective
successors and assigns.

 

143

--------------------------------------------------------------------------------


 

(b)   Each Lender may assign to one or more Eligible Assignees all or a portion
of its interests, rights and obligations under this Agreement (including all or
a portion of its Commitment and the Loans at the time owing to it), with the
prior written consent of the Administrative Agent (not to be unreasonably
withheld or delayed) and the Borrower (not to be unreasonably withheld or
delayed); provided, however, that (i) the consent of the Borrower shall not be
required to any assignment made (x) to a Lender, an Affiliate of a Lender or a
Related Fund, (y) in connection with the initial syndication of the Term
Facility to Persons identified by the Joint Lead Arrangers to the Borrower prior
to the Restatement Date or (z) after the occurrence and during the continuance
of any Specified Event of Default (provided, further, that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five Business Days after
having received notice thereof), (ii) the consent of the Administrative Agent
shall not be required to any assignment (x) made by an assigning Lender to a
Related Fund of such Lender or (y) of an amount less than $1,000,000 by an
assigning Lender to a Related Fund of such Lender, (iii) the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall be in an integral
multiple of, and not less than, $1,000,000 (or, if less, the entire remaining
amount of such Lender’s Commitment or Loans of the relevant Class); provided
that simultaneous assignments by two or more Related Funds shall be combined for
purposes of determining whether the minimum assignment requirement is met,
(iv) the parties to each assignment shall (A) execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent or (B) if previously agreed with
the Administrative Agent, manually execute and deliver to the Administrative
Agent an Assignment and Acceptance, and, in each case, shall pay to the
Administrative Agent a processing and recordation fee of $3,500 (which fee may
be waived or reduced in the sole discretion of the Administrative Agent);
provided that only one such fee shall be payable in the event of simultaneous
assignments to or from two or more Related Funds by a single Lender and (v) the
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire (in which the assignee shall designate one or
more credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Loan Parties and their Related Parties
or their respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws) and all applicable
tax forms.  Upon acceptance and recording pursuant to Section 9.04(e), from and
after the effective date specified in each Assignment and Acceptance, (A) the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Acceptance, have the rights and obligations of a
Lender under this Agreement and (B) the assigning Lender thereunder shall, to
the extent of the interest assigned by such Assignment and Acceptance, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 2.16, 2.20 and 9.05, as well as to any Fees accrued for its
account and not yet paid).

 

144

--------------------------------------------------------------------------------


 

(c)   By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows:  (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitment and the outstanding balances of its Loans, in each case without
giving effect to assignments thereof which have not become effective, are as set
forth in such Assignment and Acceptance, (ii) except as set forth in
clause (i) above, such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement, or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto, or the financial condition of the Borrower or any Subsidiary or
the performance or observance by the Borrower or any Subsidiary of any of its
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is an Eligible Assignee legally authorized to enter into
such Assignment and Acceptance; (iv) such assignee confirms that it has received
a copy of this Agreement, together with copies of the most recent financial
statements referred to in Section 3.05(a) or delivered pursuant to Section 5.01
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into such Assignment and
Acceptance; (v) such assignee will independently and without reliance upon the
Administrative Agent, the Collateral Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (vi) such assignee appoints and authorizes the
Administrative Agent and the Collateral Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement as are delegated to
the Administrative Agent and the Collateral Agent, respectively, by the terms
hereof, together with such powers as are reasonably incidental thereto; and
(vii) such assignee agrees that it will perform in accordance with their terms
all the obligations which by the terms of this Agreement are required to be
performed by it as a Lender.

 

(d)   The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in New
York City a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount of the Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive absent manifest error and the Borrower, the
Administrative Agent, the Collateral Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  The Register shall be available for inspection by the Borrower,
the Collateral Agent and any Lender (solely with respect to any entry relating
to such Lender’s Loans and Commitments), at any reasonable time and from time to
time upon reasonable prior notice.

 

145

--------------------------------------------------------------------------------


 

(e)   Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in Section 9.04(b), if applicable, and the written consent of the Administrative
Agent and, if required, the Borrower to such assignment and any applicable tax
forms, the Administrative Agent shall (i) accept such Assignment and Acceptance
and (ii) record the information contained therein in the Register.  No
assignment shall be effective unless it has been recorded in the Register as
provided in this Section 9.04(e).

 

(f)   Each Lender may, without the consent of, or notice to, the Borrower or the
Administrative Agent, sell participations to one or more banks or other Persons
in all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided, however, that (i) no Lender shall, without the written consent of the
Borrower, sell participations in Loans or Commitments to any Competitor of the
Borrower, (ii) such Lender’s obligations under this Agreement shall remain
unchanged, (iii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iv) the participating
banks or other Persons shall be entitled to the benefit of the cost protection
provisions contained in Sections 2.14, 2.16 and 2.20 to the same extent as if
they were Lenders (but, with respect to any particular participant, to no
greater extent than the Lender that sold the participation to such participant
unless a greater payment results from a Change in Law occurring after such
particular participant acquired the applicable participation or the sale of such
participation was approved in writing by the Borrower), (v) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement, and such Lender shall retain the sole right to enforce the
obligations of the Borrower relating to the Loans and to approve any amendment,
modification or waiver of any provision of this Agreement (other than
amendments, modifications or waivers decreasing any fees payable to such
participating bank or Person hereunder or the amount of principal of or the rate
at which interest is payable on the Loans in which such participating bank or
Person has an interest, extending any scheduled principal payment date or date
fixed for the payment of interest on the Loans in which such participating bank
or Person has an interest, increasing or extending the Commitments in which such
participating bank or Person has an interest or releasing all or substantially
all of the value of the Facility Guaranty or all or substantially all of the
Collateral) and (v) such Lender shall maintain a register on which it records
the name and address of each participant and the principal amounts of each
participant’s participating interest with respect to the Loans, Commitments or
other interests hereunder, which entries shall be conclusive absent manifest
error; provided, further, that no Lender shall have any obligation to disclose
any portion of such register to any Person except to the extent disclosure is
necessary to establish that the Loans, Commitments or other interests hereunder
are in registered form for United States federal income tax purposes.  To the
extent permitted by law, each participating bank or other Person also shall be
entitled to the benefits of Section 9.06 as though it were a Lender, provided
such participating bank or other Person agrees to be subject to Section 2.18 as
though it were a Lender.

 

146

--------------------------------------------------------------------------------


 

(g)   Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of
information designated by the Borrower as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to the Lenders pursuant to
Section 9.16.

 

(h)   Any Lender may at any time assign all or any portion of its rights under
this Agreement to secure extensions of credit to such Lender or in support of
obligations owed by such Lender; provided that no such assignment shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.

 

(i)   Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPV to make any Loan and (ii) if an
SPV elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof.  The making of a Loan by an SPV hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender.  Each party hereto hereby agrees
that no SPV shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender).  In furtherance of the foregoing, each party hereto hereby agrees
(which agreement shall survive the termination of this Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPV, it will
not institute against, or join any other Person in instituting against, such SPV
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof.  In
addition, notwithstanding anything to the contrary contained in this
Section 9.04, any SPV may (i) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by the
Borrower and Administrative Agent) providing liquidity and/or credit support to
or for the account of such SPV to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPV.

 

(j)   Neither the Borrower nor any Guarantor shall assign or delegate any of its
rights or duties hereunder or any other Loan Document without the prior written
consent

 

147

--------------------------------------------------------------------------------


 

of the Administrative Agent and each Lender, and any attempted assignment
without such consent shall be null and void.

 

(k)   Notwithstanding anything to the contrary contained in this Section 9.04 or
any other provision of this Agreement, so long as no Default or Event of Default
has occurred and is continuing or would result therefrom, each Lender shall have
the right at any time to sell, assign or transfer all or a portion of its Loans
owing to it to the Borrower on a non-pro rata basis (provided, however, that
each assignment shall be of a uniform, and not varying, percentage of all rights
and obligations under and in respect of any applicable Loan), subject to the
following limitations:

 

(i) The Borrower shall conduct one or more modified Dutch auctions (each, an
“Auction”) to repurchase all or any portion of the Loans, provided that,
(A) notice of the Auction shall be made to all Lenders and (B) the Auction shall
be conducted pursuant to such procedures as the Auction Manager may establish
which are consistent with this Section 9.04(k) and the Auction Procedures set
forth on Exhibit Q and are otherwise reasonably acceptable to Borrower, the
Auction Manager and Administrative Agent;

 

(ii) With respect to all repurchases made by the Borrower pursuant to this
Section 9.04(k), (A) the Borrower shall deliver to the Auction Manager and the
Administrative Agent a certificate of a Responsible Officer stating that no
Default or Event of Default has occurred and is continuing or would result from
such repurchase, (B) the Borrower shall not use the proceeds of any loans under
the ABL Facility to acquire such Loans, (C) Loans so purchased shall not
constitute a prepayment of Loans hereunder for the purposes of calculating
Excess Cash Flow, (D) the assigning Lender and the Borrower shall execute and
deliver to the Auction Manager and the Administrative Agent a Borrower
Assignment and Acceptance and (E) no representation or warranty regarding the
possession of any information that has not been disclosed to the Administrative
Agent or non-Public Lenders and that may be material to a Lender’s decision to
participate in such repurchase shall be required; and

 

(iii) Following repurchase by the Borrower pursuant to this Section 9.04(k), the
Loans so repurchased shall, without further action by any Person, be deemed
cancelled for all purposes and no longer outstanding (and may not be resold by
the Borrower), for all purposes of this Agreement and all other Loan Documents,
including, but not limited to (A) the making of, or the application of, any
payments to the Lenders under this Agreement or any other Loan Document, (B) the
making of any request, demand, authorization, direction, notice, consent or
waiver under this Agreement or any other Loan Document or (C) the determination
of Required Lenders, or for any similar or related purpose, under this Agreement
or any other Loan Document.  In connection with any Loans repurchased and
cancelled pursuant to this Section 9.04(k), the Administrative Agent is
authorized to make appropriate entries in the Register to reflect any such
cancellation.

 

148

--------------------------------------------------------------------------------


 

(l)   Each Lender acknowledges that (i) the Borrower currently may have
information regarding the Loan Parties, their ability to perform their
Obligations or any other matter that may be material to a decision by any Lender
to participate in any repurchase contemplated by Section 9.04(k) and that has
not previously been disclosed to the Administrative Agent and the Lenders
(“Excluded Information”), (ii) the Excluded Information may not be available to
it, the Administrative Agent or the other Lenders and (iii) it has independently
and without reliance on any other party made its own analysis and determined to
participate in any repurchase contemplated by Section 9.04(k) thereby
notwithstanding its lack of knowledge of the Excluded Information.

 

(m)   Notwithstanding anything to the contrary contained in this Agreement, any
Lender may assign all or a portion of its Loans in connection with any primary
syndication of such Loans relating to any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to cashless settlement mechanisms approved by the Borrower, the
Administrative Agent, the assignor Lender and the assignee of such Lender.

 

SECTION 9.05.  Expenses; Indemnity. (a) The Borrower agrees to pay all
reasonable out-of-pocket expenses incurred by the Joint Lead Arrangers, the
Co-Managers, the Administrative Agent, the Collateral Agent, the Syndication
Agents and the Documentation Agents in connection with the syndication of the
Term Facility and, all reasonable out-of-pocket expenses incurred by the
Administrative Agent and the Collateral Agent in connection with the
preparation, execution and delivery and administration of this Agreement and the
other Loan Documents or in connection with any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
hereby or thereby contemplated shall be consummated) or incurred by the Joint
Lead Arrangers, the Co-Managers, the Administrative Agent, the Collateral Agent,
Syndication Agents, the Documentation Agents or any Lender in connection with
the enforcement or protection of its rights in connection with this Agreement
and the other Loan Documents or in connection with the Loans made hereunder,
including the fees, charges and disbursements of one primary counsel for such
Persons taken as a whole (and, to the extent deemed reasonably necessary by the
Administrative Agent in its good faith discretion, one local counsel in each
relevant jurisdiction to the Joint Lead Arrangers, the Co-Managers, the
Administrative Agent, the Collateral Agent, the Syndication Agent, the
Documentation Agent and the Lenders, taken as a whole, and one special or
regulatory counsel in each relevant specialty), and, solely in the case of a
conflict of interest or a potential conflict of interest, one additional primary
counsel (and, to the extent deemed reasonably necessary or advisable by the
affected persons in their good faith discretion, one local counsel in each
relevant jurisdiction and one special or regulatory counsel in each relevant
specialty) to the affected persons, taken as a whole.

 

(b)   The Borrower agrees to indemnify the Joint Lead Arrangers, the
Co-Managers, the Administrative Agent, the Collateral Agent, the Syndication
Agent, the Documentation Agent, each Lender and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
to hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable counsel fees, charges and
disbursements, incurred by or

 

149

--------------------------------------------------------------------------------


 

asserted against any Indemnitee arising out of, in any way connected with, or as
a result of (i) the execution or delivery of this Agreement or any other Loan
Document or any agreement or instrument contemplated thereby, the performance by
the parties thereto of their respective obligations thereunder or the
consummation of the Transactions and the other transactions contemplated thereby
(including the Term Facility and the syndication thereof), (ii) the use of the
proceeds of the Loans, (iii) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not any Indemnitee is a party
thereto (and regardless of whether such matter is initiated by a third party or
by the Borrower, any other Loan Party or any of their respective Affiliates or
equity holders) or (iv) any actual or alleged presence or Release of Hazardous
Materials on any property currently or formerly owned or operated by the
Borrower or any of the Subsidiaries, or any Environmental Liability related in
any way to the Borrower or the Subsidiaries; provided that such indemnity shall
not, as to any Indemnitee, be available (A) to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and non-appealable judgment to have resulted
primarily from (1) the bad faith, gross negligence or willful misconduct of such
Indemnitee, (2) disputes solely among Indemnitees (or their Related Persons)
(other than claims against any Indemnitee (x) in its capacity or in fulfilling
its role as agent or arranger or any similar role under the Term Facility or
(y) arising out of any act or omission on the part of the Borrower or any of its
Subsidiaries or Affiliates) or (B) in respect of legal fees or expenses of the
Indemnitees, other than the reasonable invoiced fees, expenses and charges of
one primary counsel for all Indemnitees taken as a whole (and, to the extent
deemed reasonably necessary by the Administrative Agent in its good faith
discretion, one local counsel in each relevant jurisdiction and one special or
regulatory counsel in each relevant specialty), and solely in the case of a
conflict of interest or a potential conflict of interest, one additional primary
counsel (and, to the extent deemed reasonably necessary by the Administrative
Agent in its good faith discretion, one local counsel in each relevant
jurisdiction and one special or regulatory counsel in each relevant specialty)
to the affected Indemnitees, taken as a whole.

 

(c)   To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent or the Collateral Agent under
Sections 9.05(a) or 9.05(b), each Lender severally agrees to pay to the
Administrative Agent or the Collateral Agent, as the case may be, such Lender’s
pro rata share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or the Collateral Agent in its capacity as such.  For
purposes hereof, a Lender’s “pro rata share” shall be determined based upon its
share of the sum of the outstanding Loans and unused Commitments at the time.

 

(d)   To the extent permitted by applicable law, no Loan Party shall assert, and
hereby waives, any claim against any Indemnitee, and no Indemnitee shall assert,
and hereby waives, any claim against any Loan Party, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or the use of the proceeds

 

150

--------------------------------------------------------------------------------


 

thereof; provided that nothing contained in this sentence will limit the
indemnity obligations of any Loan Party to the extent indirect, special,
punitive or consequential damages are included in any third party claim in
connection with which such Indemnitee is entitled to indemnification hereunder.

 

(e)   No Indemnitee seeking indemnification or reimbursement under this
Agreement will, without the Borrower’s prior written consent (not to be
unreasonably withheld, delayed or conditioned), settle, compromise, consent to
the entry of any judgment in or otherwise seek to terminate any claim,
litigation, action, investigation or proceeding referred to herein; provided
that the foregoing indemnity will apply to any such settlement in the event that
(i) the Borrower was offered the ability to assume the defense of the action
that was the subject matter of such settlement and elected not to so assume or
(ii) such settlement is entered into more than seventy-five (75) days after
receipt by the Borrower of a request by the applicable Indemnitee for
reimbursement of its legal or other expenses incurred in connection with such
claim, litigation, action, investigation or proceeding and the Borrower not
having reimbursed such Indemnitee in accordance with such request prior to the
date of such settlement (provided that the foregoing indemnity will not apply to
any settlement made in accordance with this clause (ii) if the Borrower is
disputing such expenses in good faith in accordance with paragraph (b) of this
Section 9.05), and the foregoing indemnity will also apply to any settlement
with the Borrower’s written consent or if there is a final judgment for the
plaintiff against an Indemnitee in any such proceeding.

 

(f)   Notwithstanding the foregoing, each Indemnitee (and its Related Persons)
shall be obligated to refund and return promptly any and all amounts paid by the
Loan Parties under Section 9.05(b) to such Indemnitee (or such Related Person)
for any such fees, expenses or damages to the extent such Indemnitee (or such
Related Person) is not entitled to payment of such amounts in accordance with
the terms hereof, as determined by a final non-appealable judgment of a court of
competent jurisdiction.

 

(g)   The provisions of this Section 9.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the invalidity or unenforceability
of any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, the Collateral
Agent or any Lender.  All amounts due under this Section 9.05 shall be payable
on written demand therefor.

 

SECTION 9.06.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower against any of and all the obligations of
the Borrower now or hereafter existing under this Agreement and other Loan
Documents held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement or such other Loan Document and
although such obligations may be unmatured.  The rights of each Lender

 

151

--------------------------------------------------------------------------------


 

under this Section 9.06 are in addition to other rights and remedies (including
other rights of setoff) which such Lender may have.

 

SECTION 9.07.  Applicable Law.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES (OTHER THAN
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW).

 

SECTION 9.08.  Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, the Collateral Agent or any Lender in exercising any power or right
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Collateral Agent and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower or any other Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
Section 9.08(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  No notice or demand on
the Borrower in any case shall entitle the Borrower to any other or further
notice or demand in similar or other circumstances.

 

(b)   Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders; provided, however, that no such
agreement shall (i) decrease the principal amount of, or extend the maturity of
or any scheduled principal payment date or date for the payment of any interest
on any Loan, or waive or excuse any such payment or any part thereof, or
decrease the rate of interest on any Loan, without the prior written consent of
each Lender directly adversely affected thereby, (ii) increase or extend the
Commitment or decrease or extend the date for payment of any Fees of any Lender
without the prior written consent of such Lender, (iii) amend or modify the pro
rata requirements of Section 2.17, the provisions of Section 9.04(k) or the
provisions of this Section 9.08 or release all or substantially all of the value
of the Facility Guaranty or all or substantially all of the Collateral, without
the prior written consent of each Lender, (iv) change the provisions of any Loan
Document in a manner that by its terms adversely affects the rights in respect
of payments due to Lenders holding Loans of one Class differently from the
rights of Lenders holding Loans of any other Class without the prior written
consent of Lenders holding a majority in interest of the outstanding Loans and

 

152

--------------------------------------------------------------------------------


 

unused Commitments of each adversely affected Class, (v) modify the protections
afforded to an SPV pursuant to the provisions of Section 9.04(i) without the
written consent of such SPV, (vi) reduce the percentage contained in the
definition of “Required Lenders” without the prior written consent of each
Lender (it being understood that with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Commitments on the date hereof) or (vii) modify any other provision, if any, of
this Agreement that expressly requires the consent of each Lender or each
directly affected Lender without the prior written consent of each Lender;
provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or the Collateral Agent
hereunder or under any other Loan Document without the prior written consent of
the Administrative Agent or the Collateral Agent.

 

(c)   The Administrative Agent and the Borrower may amend any Loan Document to
correct administrative errors or omissions, or to effect administrative changes
that are not adverse to any Lender.  Notwithstanding anything to the contrary
contained herein, such amendment shall become effective without any further
consent of any other party to such Loan Document.

 

SECTION 9.09.  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 9.09 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or participations or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

 

SECTION 9.10.  Entire Agreement.  This Agreement, the Fee Letter and the other
Loan Documents constitute the entire contract between the parties relative to
the subject matter hereof.  Any other previous agreement among the parties with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents.  Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any Person (other than the
parties hereto and thereto, their respective successors and assigns permitted
hereunder and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Collateral Agent and the Lenders) any
rights, remedies, obligations or liabilities under or by reason of this
Agreement or the other Loan Documents.

 

153

--------------------------------------------------------------------------------


 

SECTION 9.11.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

 

SECTION 9.12.  Severability.  In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction). 
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 9.13.  [Reserved].

 

SECTION 9.14.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.15.  Jurisdiction; Consent to Service of Process. (a) The Borrower and
each other Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York County, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that the
Administrative Agent, the Collateral Agent or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or the other Loan
Documents against

 

154

--------------------------------------------------------------------------------


 

the Borrower or its properties in the courts of any jurisdiction if required to
realize upon the Collateral as determined in good faith by the Person bringing
such action or proceeding.

 

(b)   The Borrower and each other Loan Party hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Loan Documents in any New York State or Federal court.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(c)   Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01 excluding service of process by
mail.  Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

SECTION 9.16.  Confidentiality.  Each of the Administrative Agent, the
Collateral Agent and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ officers, directors, employees and agents, including
accountants, legal counsel, numbering, administration and settlement service
providers and other advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested or required by any regulatory authority or quasi-regulatory
authority (such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) in connection with the exercise of any remedies
hereunder or under the other Loan Documents or any suit, action or proceeding
relating to the enforcement of its rights hereunder or thereunder, (e) subject
to an agreement containing provisions substantially the same as or no less
restrictive than those of this Section 9.16, to any actual or prospective
assignee of or participant in any of its rights or obligations under this
Agreement and the other Loan Documents, (f) with the consent of the Borrower,
(g) to the extent such Information becomes publicly available other than as a
result of a breach of this Section 9.16, (h) subject to an agreement containing
provisions substantially the same as or no less restrictive than those of this
Section 9.16, to actual or proposed direct or indirect counterparties in
connection with any Swap Contract relating to the Loan Parties or their
obligations or (i) disclosure to any rating agency when required by it, provided
that, prior to any disclosure, such rating agency shall undertake in writing to
preserve the confidentiality of any confidential information relating to Loan
Parties received by it from any Agent or any Lender.  In addition, each Agent
and each Lender may disclose the existence of this Agreement and the information
about this Agreement to market data collectors, similar services providers to
the lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement and the
other Loan Documents.  For the purposes of this Section 9.16, “Information”
shall mean all information received from the Borrower and related to the
Borrower or its business, other than any such information that was

 

155

--------------------------------------------------------------------------------


 

available to the Administrative Agent, the Collateral Agent or any Lender on a
nonconfidential basis prior to its disclosure by the Borrower.  Any Person
required to maintain the confidentiality of Information as provided in this
Section 9.16 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord its own
confidential information.

 

SECTION 9.17.  Lender Action; Intercreditor Agreement. (a)  Each Lender agrees
that it shall not take or institute any actions or proceedings, judicial or
otherwise, for any right or remedy against any Loan Party or any other obligor
under any of the Loan Documents (including the exercise of any right of setoff,
rights on account of any banker’s lien or similar claim or other rights of
self-help), or institute any actions or proceedings, or otherwise commence any
remedial procedures, with respect to any Collateral or any other property of any
such Loan Party, unless expressly provided for herein or in any other Loan
Document, without the prior written consent of the Administrative Agent.  The
provisions of this Section 9.17 are for the sole benefit of the Lenders and
shall not afford any right to, or constitute a defense available to, any Loan
Party.

 

(b)   Each Lender that has signed this Agreement shall be deemed to have
consented to and hereby irrevocably authorizes the Collateral Agent to enter
into the Intercreditor Agreement (and including any and all amendments,
amendments and restatements, modifications, supplements and acknowledgments
thereto) from time to time, and agree to be bound by the provisions thereof.

 

(c)   Notwithstanding anything herein to the contrary, each Lender and the
Agents acknowledge that the Lien and security interest granted to the Collateral
Agent pursuant to the Security Documents and the exercise of any right or remedy
by the Collateral Agent thereunder, are subject to the provisions of the
Intercreditor Agreement.  In the event of a conflict or any inconsistency
between the terms of the Intercreditor Agreement and the Security Documents, the
terms of the Intercreditor Agreement shall prevail.

 

SECTION 9.18.  USA PATRIOT Act Notice.  Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower and
the Guarantors that pursuant to the requirements of the USA PATRIOT Act, it is
required to obtain, verify and record information that identifies the Borrower
and the Guarantors, which information includes the name and address of the
Borrower and the Guarantors and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower and the
Guarantors in accordance with the USA PATRIOT Act.

 

SECTION 9.19.  No Fiduciary Duty.  The parties hereto hereby acknowledge that
each Agent, each Joint Lead Arranger, each Co-Manager, each Syndication Agent,
each Documentation Agent, each Lender and their respective Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of any Loan Party, its stockholders
and/or their respective Affiliates.  The Borrower agrees, on behalf of itself
and each other Loan Party, that nothing in the

 

156

--------------------------------------------------------------------------------


 

Loan Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Lender, on
the one hand, and any Loan Party, its stockholders or their respective
Affiliates on the other hand.  The Borrower acknowledges and agrees, on behalf
of itself and each other Loan Party, that (a) the transactions contemplated by
the Loan Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Loan Parties, on the other hand, and (b) in connection
therewith and with the process leading thereto, (i) no Lender has assumed an
advisory or fiduciary responsibility in favor of any Loan Party, with respect to
the transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Loan Party, on
other matters) or any other obligation to any Loan Party except the obligations
expressly set forth in the Loan Documents and (ii) each Lender is acting solely
as principal and not as the agent or fiduciary of any Loan Party.

 

The Borrower acknowledges and agrees, on behalf of itself and each other Loan
Party, that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto.  The
Borrower agrees, on behalf of itself and each other Loan Party, that it will not
claim that any Lender has rendered advisory services of any nature or respect,
or owes a fiduciary or similar duty to any Loan Party, in connection with such
transaction or the process leading thereto.

 

Goldman Sachs & Co. has been retained by the Borrower as financial advisor and
Barclays Capital Inc. has been retained by Cerberus as financial advisor (each
in such capacity, a “Financial Advisor”), in each case in connection with the
potential sale of all or a portion of the businesses of the Borrower and its
Subsidiaries, including the NAI Sale.  Each party hereto agrees to such
retention, and further agrees not to assert any claim it might allege based on
any actual or potential conflicts of interest that might be asserted to arise or
result from (x) on the one hand, the engagement of Goldman Sachs & Co, in its
capacity as a Financial Advisor and, on the other hand, Goldman Sachs’ and its
affiliates’ relationships with such party as described and referred to herein or
(y) on the one hand, the engagement of Barclays Capital Inc., in its capacity as
a Financial Advisor and, on the other hand, Barclays’ and its affiliates’
relationships with such party as described and referred to herein.  Nothing in
this Agreement shall affect the agreements and obligations between the Borrower
and Goldman Sachs & Co. as a Financial Advisor.

 

SECTION 9.20.  Collateral and Guarantee Matters.  Each of the Lenders
irrevocably authorizes the Collateral Agent, at its option and in its
discretion:

 

(a)   to release any Lien on any property granted to or held by the Collateral
under any Loan Document (i) upon termination of the Commitments and payment in
full of all Obligations (other than contingent, unasserted indemnification
obligations) (the occurrence of the events described in this clause (i), the
“Discharge of Obligations”), (ii) that is sold or otherwise disposed of or to be
sold or otherwise disposed of as part of or in connection with any sale or other

 

157

--------------------------------------------------------------------------------


 

disposition permitted hereunder (including, without limitation, in connection
with a receivables facility described in clause (k) of the definition of
Permitted Indebtedness) or under any other Loan Document and, in the case of any
Lien on any Real Estate Collateral Property, which sale or other disposition is
made in accordance with the requirements of Section 9.21, (iii) in connection
with a release permitted by and in accordance with Section 9.21 or (iv) subject
to Section 9.08, if approved, authorized or ratified in writing by the Required
Lenders; and

 

(b)   to release any Guarantor from its obligations under each of the Security
Agreement and the Facility Guaranty if such Person ceases to be a Subsidiary as
a result of a transaction permitted under the Loan Documents.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Facility Guaranty pursuant to this Section 9.20. In each
case as specified in this Section 9.20, the Administrative Agent will, at the
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Security Documents, or to release such Guarantor from its obligations under
the Facility Guaranty, in each case in accordance with the terms of the Loan
Documents and this Section 9.20.

 

The Collateral Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Collateral Agent’s Lien thereon, or any certificate prepared by any Loan Party
in connection therewith, nor shall the Administrative Agent be responsible or
liable to the Lenders for any failure to monitor or maintain any portion of the
Collateral.

 

SECTION 9.21.  Substitution, Release and Addition of Term Loan Priority
Collateral.  Subject to the terms and conditions of this Section 9.21 and the
requirements of Section 5.25, the Borrower may, after the Closing Date,
(i) substitute one or more fee-owned or ground leased Real Estate sites (and the
Equipment located thereon owned by the Borrower or any of its Subsidiaries) as
Term Loan Priority Collateral (each, a “Substitute Property”), in lieu of any
one or more Real Estate Collateral Properties (each, a “Replaced Property”) and
the Related Real Estate Collateral located thereon (each such substitution, once
the requirements of Section 5.25 and this Section 9.21 have been satisfied with
respect to such Replaced Property, a “Term Loan Priority Collateral
Substitution”), provided that no such substitution shall affect the amount of
time permitted for taking any action in accordance with Section 5.25,
(ii) request that the Collateral Agent release its Lien on any Real Estate
Collateral Property and the Related Real Estate Collateral located thereon, or
on the Related Real Estate Collateral located on any Material Related Collateral
Location (each, a “Release Property”) and, with respect to such Release
Property, to the extent the relevant requirements of this Section 9.21 are
satisfied, the Collateral Agent shall release such Lien in accordance with
Section 9.20 (each, a “Term Loan Priority Collateral Release”) and (iii) add one
or more fee-owned

 

158

--------------------------------------------------------------------------------


 

or ground leased Real Estate sites (and the Equipment located thereon owned by
the Borrower or any of its Subsidiaries) or Related Real Estate Collateral on
additional Material Related Collateral Locations (in each case including
pursuant to the requirements of Section 5.12 or Section 5.17) (each, an
“Additional Property”) as Term Loan Priority Collateral (each, a “Term Loan
Priority Collateral Addition”); provided that the following conditions have been
satisfied:

 

(a)   In the case of a Term Loan Priority Collateral Substitution, (i) the
Administrative Agent shall have received at least 15 Business Days’ prior
written notice thereof (or such shorter notice as may be approved by the
Administrative Agent) identifying the proposed Substitute Property and Replaced
Property, (ii) if the New Valuation Conditions are satisfied with respect to
such Substitute Property and/or Replaced Property, the Administrative Agent
shall have received a New Valuation of such Substitute Property and/or Replaced
Property to the extent requested by the Administrative Agent within 10 Business
Days of receiving the notice described in clause (i) above, (iii) both before
and after giving effect thereto, no Default or Event of Default shall have
occurred and be continuing, (iv) the Administrative Agent shall have received a
Restated Collateral List after giving effect thereto, (v)(a) the aggregate Value
of the Term Loan Priority Collateral set forth on such Restated Collateral List
shall not be less than the Value of the Term Loan Priority Collateral on the
Applicable Collateral List (prior to giving effect to such restatement), (b) the
Related Real Estate Collateral on a pro forma basis after giving effect to such
Term Loan Priority Collateral Substitution shall not constitute more than 45% of
the aggregate Value of the Real Estate Collateral Properties and the Related
Real Estate Collateral and (c) the owned Real Estate Collateral Properties on a
pro forma basis after giving effect to such Term Loan Priority Collateral
Substitution shall constitute at least 50% of the aggregate Value of the Real
Estate Collateral Properties and the Related Real Estate Collateral, (vi) no
fee-owned Real Estate Collateral Property shall have been replaced by a ground
leased Real Estate site, (vii)  the Term Loan Priority Collateral Requirements
shall have been satisfied with respect to the applicable Substitute Property and
(viii) at the request of the Administrative Agent, the Administrative Agent
shall have received (A) a certificate of a Responsible Officer of the Borrower
(1) certifying that the requirements set forth in the foregoing clauses
(i) through (vii) have been satisfied and (2) setting forth in reasonable detail
the calculations described in clause (v), if applicable, all in form and
substance reasonably satisfactory to the Administrative Agent, (B) a certificate
of a Responsible Officer of the Borrower of the type described in
Section 4.01(g)(ii) of the Existing Credit Agreement, and (C) (1) a certificate
of a Responsible Officer of the Borrower as to factual matters supporting the
legal opinions delivered pursuant to this clause (C) and (2) a customary no
conflicts opinion from Borrower’s counsel, in each case in form and substance
satisfactory to the Administrative Agent, opining that the grants of security
interests in the Term Loan Priority Collateral on the Restated Collateral List
(after giving effect to such Term Loan Priority Collateral Substitution) will
not violate the SVU Indenture or any other Material Indebtedness or trigger any
of the equal and ratable sharing provisions thereof.

 

(b)   In the case of a Term Loan Priority Collateral Release, (i) the
Administrative Agent shall have received at least 15 Business Days’ prior
written notice thereof (or such

 

159

--------------------------------------------------------------------------------


 

shorter notice as may be approved by the Administrative Agent) identifying the
proposed Release Property, (ii) both before and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing, (iii) unless
the Term Loan Priority Collateral Release is in connection with a Permitted
Disposition, if the New Valuation Conditions are satisfied with respect to such
Release Property, the Administrative Agent shall have received a New Valuation
of such Release Property to the extent requested by the Administrative Agent
within 10 Business Days of receiving the notice described in clause (i) above,
(iv) unless the Term Loan Priority Collateral Release is in connection with a
Permitted Disposition, (a) the aggregate Value of the Term Loan Priority
Collateral set forth on such Restated Collateral List shall not be less than the
Value of the Term Loan Priority Collateral on the Applicable Collateral List
(prior to giving effect to such restatement), (b) the Related Real Estate
Collateral on a pro forma basis after giving effect to such Term Loan Priority
Collateral Release shall not constitute more than 45% of the aggregate Value of
the Real Estate Collateral Properties and the Related Real Estate Collateral and
(c) the owned Real Estate Collateral Properties on a pro forma basis after
giving effect to such Term Loan Priority Collateral Release shall constitute at
least 50% of the aggregate Value of the Real Estate Collateral Properties and
the Related Real Estate Collateral, (v) the Administrative Agent shall have
received a Restated Collateral List after giving effect thereto, (vi) to the
extent applicable, the Borrower shall have made any payments required by
Section 2.13 and (vii) the Administrative Agent shall have received an officer’s
certificate of a Responsible Officer of the Borrower (A) certifying that the
requirements set forth in the foregoing clauses (i) through (vi) have been
satisfied and (B) setting forth in reasonable detail the calculations described
in clause (iv), if applicable, all in form and substance reasonably satisfactory
to the Administrative Agent.

 

(c)   In the case of a Term Loan Priority Collateral Addition, (i) the
Administrative Agent shall have received at least 15 Business Days’ prior
written notice thereof (or such shorter notice as may be approved by the
Administrative Agent) identifying the proposed Additional Property, (ii) if the
New Valuation Conditions are satisfied with respect to such Additional Property,
(at the request of the Administrative Agent) the Administrative Agent shall have
received a New Valuation of such Additional Property to the extent requested by
the Administrative Agent within 10 Business Days of receiving the notice
described in clause (i) above, (iii) the Administrative Agent shall have
received a Restated Collateral List after giving effect thereto, (iv) the Term
Loan Priority Collateral Requirements shall have been satisfied with respect to
the applicable Additional Property, except to the extent additional time to
satisfy the Term Loan Priority Collateral Requirements is provided elsewhere in
this Agreement, (v) the Administrative Agent shall have received (A) an
officer’s certificate of a Responsible Officer of the Borrower certifying that
the requirements set forth in the foregoing clauses (i) through (iv) have been
satisfied, all in form and substance reasonably satisfactory to the
Administrative Agent, (B) a certificate of a Responsible Officer of the Borrower
in substantially the form of the certificate required to be delivered pursuant
to Section 4.01(g)(ii) of the Existing Credit Agreement and (C) (1) a
certificate of a Responsible Officer of the Borrower as to factual matters
supporting the legal opinions delivered pursuant to this clause (C) and (2)  a
customary no conflicts opinion from Borrower’s counsel, in each case in form and
substance satisfactory to the Administrative Agent, opining that the grants of
security interests in the Term Loan Priority Collateral on

 

160

--------------------------------------------------------------------------------


 

the Restated Collateral List (after giving effect to such Term Loan Priority
Collateral Addition) will not violate the SVU Indenture or any other Material
Indebtedness or trigger any of the equal and ratable sharing provisions thereof.

 

SECTION 9.22.  Effect of Amendment and Restatement.  This Agreement shall,
except as otherwise expressly set forth herein, supersede the Existing Credit
Agreement from and after the Restatement Date with respect to the Loans
outstanding under the Existing Credit Agreement as of the Restatement Date.  The
Schedules and Exhibits (other than any such Schedule or Exhibit that is
expressly amended and restated pursuant to the Amendment Agreement) to the
Existing Credit Agreement shall be deemed to be Schedules and Exhibits,
respectively, to this Agreement, and any references in such Schedules and
Exhibits to the Existing Credit Agreement shall be deemed to refer without
further amendment to this Agreement.  The parties hereto acknowledge and agree,
however, that (a) this Agreement and all other Loan Documents executed and
delivered herewith do not constitute a novation, payment and reborrowing or
termination of the Obligations (under and as defined in the Existing Credit
Agreement) and the other Loan Documents as in effect prior to the Restatement
Date except as expressly provided for in the Amendment Agreement and (b) such
Obligations are in all respects continuing with only the terms being modified as
provided in this Agreement and the other Loan Documents. The parties hereto
further acknowledge and agree that (i) the liens and security interests in favor
of the Collateral Agent for the benefit of the Secured Parties securing payment
of the Obligations (under and as defined in the Existing Credit Agreement) are
in all respects continuing and in full force and effect with respect to all
Obligations and (ii) all references in the other Loan Documents to the Existing
Credit Agreement shall be deemed to refer without further amendment to this
Agreement.

 

[Remainder of page blank]

 

161

--------------------------------------------------------------------------------